         Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 1 of 229




                    IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE SOUTHERN DISTRICT OF TEXAS
                               HOUSTON DIVISION

                                                         §
In re:                                                   §   Chapter 11
                                                         §
SHERIDAN HOLDING COMPANY II, LLC, et al., 1              §   Case No. 19-35198 (MI)
                                                         §
                              Debtors.                   §   (Joint Administration Requested)
                                                         §
                                                         §   Re: Docket No. __

                           INTERIM ORDER
                   (A) AUTHORIZING THE DEBTORS TO
           OBTAIN POSTPETITION FINANCING, (B) AUTHORIZING
         THE DEBTORS TO USE CASH COLLATERAL, (C) GRANTING
         LIENS AND PROVIDING SUPERPRIORITY ADMINISTRATIVE
     EXPENSE STATUS, (D) GRANTING ADEQUATE PROTECTION TO THE
    PREPETITION SECURED PARTIES, (E) SCHEDULING A FINAL HEARING,
(F) MODIFYING THE AUTOMATIC STAY, AND (G) GRANTING RELATED RELIEF


         Upon the motion (the “DIP Motion”) of Sheridan Investment Partners II, L.P., Sheridan

Production Partners II-A, L.P., Sheridan Production Partners II-M, L.P., and Sheridan Holding

Company II, LLC (the “DIP Borrowers”), Sheridan Investment Partners II GP, LLC, Sheridan

Production Partners II, LLC, SPP II-B GP, LLC, and SPP II-M GP, LLC (the “DIP

Guarantors” and, together with the DIP Borrowers, the “DIP Loan Parties”), and each of the

DIP Loan Parties’ affiliates that are debtors and debtors in possession (collectively, the

“Debtors”) in the above-captioned cases (the “Chapter 11 Cases”) and pursuant to sections 105,

361, 362, 363, 364(c)(1), 364(c)(2), 364(c)(3), 364(d)(1), 364(e), 503, 506(c), 507 and 552 of

1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor’s federal
    tax identification number, include: Sheridan Holding Company II, LLC (7040); Sheridan
    Investment Partners II GP, LLC (8298); Sheridan Investment Partners II, L.P. (9405);
    Sheridan Production Partners II, LLC (8034); Sheridan Production Partners II-A, L.P.
    (8813); Sheridan Production Partners II-B, L.P. (9232); Sheridan Production Partners II-M,
    L.P. (9084); SPP II-B GP, LLC (8554); and SPP II-M GP, LLC (0488). The location of the
    Debtors’ service address is: 1360 Post Oak Blvd., Suite 2500, Houston, Texas 77056.


                                                1
       Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 2 of 229




title 11 of the United States Code, 11 U.S.C. §§ 101, et seq. (the “Bankruptcy Code”), Rules

2002, 4001, 6003, 6004 and 9014 of the Federal Rules of Bankruptcy Procedure (the

“Bankruptcy Rules”), the Local Bankruptcy Rules for the Southern District of Texas (the

“Local Rules”) and the Procedures for Complex Chapter 11 Bankruptcy Cases (the “Complex

Case Rules”) promulgated by the United States Bankruptcy Court for the Southern District of

Texas (the “Court”), seeking entry of a proposed interim order (the “Interim Order”) among

other things:


                (i)     authorizing the DIP Borrowers to obtain postpetition financing (“DIP
                        Financing”) under a senior secured, superpriority, priming debtor-in-
                        possession credit facility (the “DIP Facility” and the loans incurred
                        thereunder, the “DIP Loans”) pursuant to the terms and conditions of that
                        certain Senior Secured Superpriority Debtor-in-Possession Term Loan
                        Agreement, dated as of September [_____], 2019 (as may be amended,
                        restated, supplemented, waived or otherwise modified from time to time in
                        accordance with the terms hereof and thereof, the “DIP Credit
                        Agreement”) consisting of (A) new money term loans (the “DIP New
                        Money Loans”) in an aggregate principal amount of $50,000,000, and (B)
                        roll-up term loans (“DIP Roll-Up Loans”) in an aggregate principal
                        amount of $50,000,000, for a total aggregate principal amount of
                        $100,000,000 (the “Total DIP Commitment”), solely on the terms and
                        conditions set forth in the DIP Credit Agreement, by and among the DIP
                        Borrowers, as borrowers, the DIP Guarantors, as guarantors, the several
                        banks and other financial institutions or entities from time to time party
                        thereto, as lenders (collectively, the “DIP Lenders” and, together with the
                        DIP Agent, the “DIP Secured Parties”), and Bank of America, N.A., as
                        administrative and collateral agent (in such capacities, and together with
                        its successors and permitted assigns, the “DIP Agent”);

                (ii)    authorizing the DIP Guarantors to guarantee on a senior secured
                        superpriority basis the DIP Loans and the other DIP Obligations (as
                        defined herein);

                (iii)   authorizing the DIP Loan Parties to execute and deliver the DIP Credit
                        Agreement and other documentation, including credit agreements, security
                        agreements, pledge agreements, control agreements, mortgages,
                        guarantees, promissory notes, certificates, instruments, notes, and such
                        other documentation which may be necessary or required to implement the
                        DIP Facility and perform thereunder and/or that may be reasonably
                        requested by the DIP Agent, in each case, as amended, restated,
                                                2
Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 3 of 229




              supplemented, waived and/or otherwise modified from time to time in
              accordance with the terms thereof and hereof (collectively, together with
              the DIP Credit Agreement, the “DIP Documents”), and to perform such
              other and further acts as may be necessary, desirable or appropriate in
              connection therewith;

      (iv)    approving all loans, advances, extensions of credit, financial
              accommodations, reimbursement obligations, fees (including, without
              limitation, commitment fees, administrative agency fees, costs, expenses
              and other liabilities), all other obligations (including indemnities and
              similar obligations, whether contingent or absolute) and all other amounts
              due or payable under the DIP Documents, (collectively, the “DIP
              Obligations”);

      (v)     granting to the DIP Agent for the benefit of the DIP Lenders allowed
              superpriority administrative claims pursuant to section 364(c)(1) of the
              Bankruptcy Code in respect of all DIP Obligations, and valid, enforceable,
              non-avoidable and automatically perfected liens pursuant to sections
              364(c)(2) and 364(c)(3) of the Bankruptcy Code and priming liens
              pursuant to section 364(d) of the Bankruptcy Code, in each case, on all
              prepetition and postpetition property of the DIP Loan Parties’ estates
              (other than certain excluded property that includes, for the avoidance of
              doubt, any property of Sheridan Production Partners II-B, L.P. (“II-B”), as
              provided herein or in the DIP Documents (the “Excluded Assets”)) and
              all proceeds thereof, including, any Avoidance Actions Proceeds (as
              defined herein), in each case subject to the Carve Out (as defined herein);

      (vi)    authorizing the DIP Loan Parties to, subject to and effective upon the
              entry of the Final Order (as defined herein), use the DIP Roll-Up Loans to
              refinance and discharge dollar-for-dollar Prepetition Secured Debt held by
              the DIP Lenders in the aggregate amount of the DIP New Money Loans
              (as defined herein);

      (vii)   authorizing the Debtors to use proceeds of the DIP Facility, solely in
              accordance with this Interim Order and the DIP Documents;

      (viii) authorizing the DIP Loan Parties to pay the principal, interest, fees,
             expenses and other amounts payable under the DIP Documents as such
             become earned, due and payable to the extent provided in, and in
             accordance with, the DIP Documents;

      (ix)    authorizing the Debtors to use the Prepetition Collateral (as defined
              herein), subject to and pursuant to the terms and conditions set forth in this
              Interim Order;

      (x)     authorizing the Debtors to provide adequate protection to the Prepetition
              Secured Parties (as defined herein) pursuant to sections 361 and 363(e) of
                                        3
Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 4 of 229




            the Bankruptcy Code for any diminution in value of any of their interests
            in property of the Debtors’ estates including the Prepetition Collateral (as
            defined herein) from and after the Petition Date as a condition to the
            Debtors’ use of Prepetition Collateral securing the obligations under:

                    (A)     the Senior Secured Term Loan Credit Agreement, dated as
            of December 16, 2013 (as amended, restated, amended and restated,
            supplemented or otherwise modified from time to time prior to the
            commencement of the Chapter 11 Cases, the “II-A Term Loan
            Agreement”) (together with all related agreements and documents
            executed by any of the Debtors in connection with the II-A Term Loan
            Agreement, collectively, the “II-A Term Loan Documents”) by and
            among Sheridan Production Partners II-A, L.P., as borrower (in such
            capacity, the “II-A Borrower”), Bank of America, N.A., as administrative
            and collateral agent (the “II-A Term Loan Agent”) and the lenders party
            thereto (the “II-A Term Loan Lenders” and, together with the II-A Term
            Loan Agent, the “II-A Term Loan Secured Parties”) (the Required
            Lenders as defined therein referred to herein as the “Required II-A Term
            Loan Lenders”);

                   (B)     the Senior Secured Term Loan Credit Agreement, dated as
            of December 16, 2013 (as amended, restated, amended and restated,
            supplemented or otherwise modified from time to time prior to the
            commencement of the Chapter 11 Cases, the “II-M Term Loan
            Agreement”) (together with all related agreements and documents
            executed by any of the Debtors in connection with the II-M Term Loan
            Agreement, collectively, the “II-M Term Loan Documents”) by and
            among Sheridan Production Partners II-M, L.P., as borrower (in such
            capacity, the “II-M Borrower”), Bank of America, N.A., as
            administrative and collateral agent (the “II-M Term Loan Agent”) and
            the lenders party thereto (the “II-M Term Loan Lenders” and, together
            with the II-M Term Loan Agent, the “II-M Term Loan Secured
            Parties”) (the Required Lenders as defined therein referred to herein as
            the “Required II-M Term Loan Lenders”);

                   (C)     the Senior Secured Term Loan Credit Agreement, dated as
            of December 16, 2013 (as amended, restated, amended and restated,
            supplemented or otherwise modified from time to time prior to the
            commencement of the Chapter 11 Cases, the “SIP-II Term Loan
            Agreement”) (together with all related agreements and documents
            executed by any of the Debtors in connection with the SIP-II Term Loan
            Agreement, collectively, the “SIP Term Loan Documents”) (the SIP-II
            Term Loan Agreement, collectively with the II-A Term Loan Agreement
            and the II-M Term Loan Agreement, the “Term Loan Agreements”) by
            and among Sheridan Investment Partners II, L.P., as borrower (in such
            capacity, the “SIP-II Borrower” and, collectively with the II-A Borrower
            and the II-M Borrower, the “Prepetition Borrowers” and, collectively
                                     4
Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 5 of 229




            with Sheridan Holding Company I, LLC and the pledgor parties party to
            the SIP Term Loan Documents (the “Term Loan Pledgors”), the
            “Prepetition Obligors”), Bank of America, N.A., as administrative and
            collateral agent (the “SIP-II Term Loan Agent” and, collectively with
            the II-A Term Loan Agent and the II-M Term Loan Agent, the “Term
            Loan Agents”) and the lenders party thereto (the “SIP-II Term Loan
            Lenders” and, together with the SIP-II Term Loan Agent, the “SIP-II
            Term Loan Secured Parties”) (the SIP-II Term Loan Lenders,
            collectively with the II-A Term Loan Lenders and the II-M Term Loan
            Lenders, the “Term Loan Lenders” and, collectively with the Term Loan
            Agents, the “Term Loan Secured Parties”) (the Required Lenders as
            defined therein referred to herein as the “Required SIP-II Term Loan
            Lenders” and, collectively with the Required II-A Term Loan Lenders
            and Required II-M Term Loan Lenders, the “Required Term Loan
            Lenders”);

                    (D)    the Amended and Restated Credit Agreement, dated as of
            February 26, 2013 (as amended, restated, amended and restated,
            supplemented or otherwise modified from time to time prior to the
            commencement of the Chapter 11 Cases, the “II-A RBL Agreement”)
            (together with all related agreements and documents executed by any of
            the Debtors in connection with the II-A RBL Agreement, collectively, the
            “II-A RBL Documents”) by and among the II-A Borrower, as borrower,
            Bank of America, N.A., as administrative and collateral agent (the “II-A
            RBL Agent”) and the lenders party thereto (the “II-A RBL Lenders”
            and, together with the II-A RBL Agent, the “II-A RBL Secured Parties”)
            (the Required Lenders as defined therein referred to herein as the
            “Required II-A RBL Lenders”);

                   (E)     the Amended and Restated Credit Agreement, dated as of
            February 26, 2013 (as amended, restated, amended and restated,
            supplemented or otherwise modified from time to time prior to the
            commencement of the Chapter 11 Cases, the “II-M RBL Agreement”)
            (together with all related agreements and documents executed by any of
            the Debtors in connection with the II-M RBL Agreement, collectively, the
            “II-M RBL Documents”) by and among the II-M Borrower, as borrower,
            Bank of America, N.A., as administrative and collateral agent (the “II-M
            RBL Agent”) and the lenders party thereto (the “II-M RBL Lenders”
            and, together with the II-M RBL Agent, the “II-M RBL Secured
            Parties”) (the Required Lenders as defined therein referred to herein as
            the “Required II-M RBL Lenders”);

                   (F)     the Amended and Restated Credit Agreement, dated as of
            February 26, 2013 (as amended, restated, amended and restated,
            supplemented or otherwise modified from time to time prior to the
            commencement of the Chapter 11 Cases, the “SIP-II RBL Agreement”)
            (together with all related agreements and documents executed by any of
                                      5
Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 6 of 229




              the Debtors in connection with the SIP-II RBL Agreement, collectively,
              the “SIP-II RBL Documents”) (the SIP-II RBL Agreement, collectively
              with the II-A RBL Agreement and the II-M RBL Agreement, the “RBL
              Agreements” and, together with the Term Loan Agreements, the
              “Prepetition Debt Documents”) (the pledgor parties party to the SIP-II
              RBL Documents, together with the Term Loan Pledgors, the “Prepetition
              Pledgors”) by and among the SIP-II Borrower, as borrower, Bank of
              America, N.A., as administrative and collateral agent (the “SIP-II RBL
              Agent” and, collectively with the II-A RBL Agent and the II-M RBL
              Agent, the “RBL Agents” and, collectively with the Term Loan Agents,
              the “Prepetition Agents”) and the lenders party thereto (the “SIP-II RBL
              Lenders” and, together with the SIP-II RBL Agent, the “SIP-II RBL
              Secured Parties”) (the SIP-II RBL Lenders, collectively with the II-A
              RBL Lenders and the II-M RBL Lenders, the “RBL Lenders” and,
              collectively with the RBL Agents, the “RBL Secured Parties” and,
              collectively with the Term Loan Secured Parties, the “Prepetition
              Secured Parties”) (the Required Lenders as defined therein referred to
              herein as the “Required SIP-II RBL Lenders” and, collectively with the
              Required II-A RBL Lenders and Required II-M RBL Lenders, the
              “Required RBL Lenders”);

      (xi)    subject only to the Carve Out (as defined herein) authorizing the Debtors
              to waive: (a) the Debtors’ right to surcharge pursuant to section 506(c) of
              the Bankruptcy Code the DIP Collateral and, upon entry of the Final
              Order, the Prepetition Collateral or the Adequate Protection Collateral and
              (b) any “equities of the case” exception under section 552(b) of the
              Bankruptcy Code upon entry of the Final Order;

      (xii)   waiving the equitable doctrine of “marshaling” and other, similar doctrines
              (a) with respect to the DIP Collateral for the benefit of any party other
              than the DIP Secured Parties and (b) subject to entry of the Final Order
              with respect to any of the Prepetition Collateral and the Adequate
              Protection Collateral (as defined herein) (including the Cash Collateral)
              for the benefit of any party other than the Prepetition Secured Parties;

      (xiii) approving certain stipulations and releases by the Debtors with respect to
             the Prepetition Debt Documents and the liens and security interests arising
             therefrom, subject to certain limited challenge rights;

      (xiv)   vacating and modifying the automatic stay under section 362 of the
              Bankruptcy Code (the “Automatic Stay”) to the extent set forth herein to
              the extent necessary to permit the Debtors and the Prepetition Secured
              Parties to implement and effectuate the terms and provisions of this
              Interim Order, the DIP Documents and the Final Order and to deliver any
              notices of termination described below and as further set forth herein;


                                       6
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 7 of 229




              (xv)    waiving any applicable stay (including under Bankruptcy Rule 6004) and
                      providing for immediate effectiveness of this Interim Order and as later
                      applicable, if necessary, the Final Order;

              (xvi)   pursuant to Bankruptcy Rule 4001, the Court’s holding that an interim
                      hearing on this Motion be held before this Court to consider entry of this
                      Interim Order, authorizing that during the period commencing on the date
                      of this Court’s entry of this Interim Order and ending on the earlier of
                      (a) the date this Court enters the Final Order, (b) the date on which the
                      right to use Cash Collateral terminates under the terms of this Interim
                      Order, and (c) the Effective Date (as defined in the Debtors’ chapter 11
                      plan (the “Plan”)), the Debtors be authorized to use the Cash Collateral;
                      and

              (xvii) scheduling a final hearing (the “Final Hearing”) to consider final
                     approval of the DIP Facility and use of Cash Collateral pursuant to a
                     proposed final order (the “Final Order”), as set forth in the DIP Motion
                     and the DIP Documents filed with this Court.

       The Court having considered the DIP Motion and exhibits attached thereto, the

Declaration of Lisa A. Stewart in Support of the Debtors’ First Day Motions (the “First Day

Declaration”), the Declaration of Jeremy Matican in Support of the Debtors’ Motion Seeking

Authorization to Obtain Postpetition Financing and Use Cash Collateral (the “DIP

Declaration”), the DIP Documents, and the evidence submitted and arguments made by the

Debtors at the interim hearing held on September 16, 2019 (the “Interim Hearing”); and notice

of the Interim Hearing having been given in accordance with Bankruptcy Rules 2002 and

4001(b), (c) and (d) and all applicable Local Rules; and the Interim Hearing having been held

and concluded; and all objections, if any, to the interim relief requested in the DIP Motion, and

all reservations of rights included therein, having been withdrawn, resolved or overruled by the

Court; and it appearing that approval of the interim relief requested in the DIP Motion is

necessary to avoid immediate and irreparable harm to the Debtors and their estates pending the

Final Hearing, and otherwise is fair and reasonable and in the best interests of the Debtors and

their estates and is essential for the continued operation of the Debtors’ businesses and the

                                               7
       Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 8 of 229




preservation of the value of the Debtors’ assets; and it appearing that the Debtors’ entry into the

DIP Documents is a sound and prudent exercise of the Debtors’ business judgment; and after due

deliberation and consideration, and good and sufficient cause appearing therefor;

        BASED UPON THE RECORD ESTABLISHED AT THE INTERIM HEARING

BY THE DEBTORS, THE COURT MAKES THE FOLLOWING FINDINGS OF FACT

AND CONCLUSIONS OF LAW: 2

        A.       Petition Date.       On September [15], 2019 (the “Petition Date”) each of the

Debtors filed a voluntary petition under chapter 11 of the Bankruptcy Code in the United States

Bankruptcy Court for the Southern District of Texas, Houston Division. On September [16],

2019, this Court entered an order approving the joint administration of the Chapter 11 Cases.

        B.       Debtors in Possession. The Debtors have continued in the management and

operation of their business and properties as debtors in possession pursuant to sections 1107(a)

and 1108 of the Bankruptcy Code. No trustee or examiner has been appointed in these Chapter

11 Cases.

        C.       Jurisdiction and Venue. This Court has core jurisdiction over the Chapter 11

Cases, the DIP Motion, and the parties and property affected hereby pursuant to 28 U.S.C.

§ 1334 and the Amended Standing Order of Reference from the United States District Court for

the Southern District of Texas, dated May 24, 2012. This is a core proceeding pursuant to 28

U.S.C. § 157(b). Venue for the Chapter 11 Cases and the proceedings on the DIP Motion is

proper in this district pursuant to 28 U.S.C. §§ 1408 and 1409.




2   The findings and conclusions set forth herein constitute the Court’s findings of fact and conclusions of law
    pursuant to Bankruptcy Rule 7052, made applicable to this proceeding pursuant to Bankruptcy Rule 9014. To
    the extent that any of the following findings of fact constitute conclusions of law, they are adopted as such. To
    the extent any of the following conclusions of law constitute findings of fact, they are adopted as such.

                                                         8
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 9 of 229




       D.      Committee Formation. As of the date hereof, no official committee of unsecured

creditors under Section 1102 of the Bankruptcy Code (the “Committee”) or any other statutory

committee has been appointed in the Chapter 11 Cases.

       E.      Notice. The Interim Hearing was held pursuant to Bankruptcy Rule 4001(b)(2)

and (c)(2). Proper, timely, adequate and sufficient notice of the DIP Motion has been provided

in accordance with the Bankruptcy Code, the Bankruptcy Rules, the Local Rules and the

Complex Case Rules, and no other or further notice of the DIP Motion or the entry of this

Interim Order shall be required.

       F.      Cash Collateral. All of the Debtors’ cash except for cash that is an Excluded

Asset, wherever located and held, including cash in deposit accounts, that constitutes or will

constitute “cash collateral” of the Prepetition Secured Parties and DIP Parties within the meaning

of section 363(a) of the Bankruptcy Code (the “Cash Collateral”).

       G.      Debtor’s Stipulations. Subject to the limitations thereon contained in paragraphs

29 and 30 below, the Debtors admit, stipulate and agree that:

               (i)    Prepetition II-A Term Loan Obligations. As of the Petition Date: the II-A
       Borrower was justly and lawfully indebted and liable to the II-A Term Loan Secured
       Parties, without defense, counterclaim, recoupment or offset of any kind, in the aggregate
       principal amount of not less than $63,438,010.99 in respect of loans made to the II-A
       Borrower pursuant to, and in accordance with, the terms of the II-A Term Loan
       Documents, plus, in each case, accrued and unpaid interest thereon and fees, expenses
       (including, without limitation, any attorneys’, accountants’, appraisers’ and financial
       advisors’ fees, in each case, that are chargeable or reimbursable under the II-A Term
       Loan Documents), charges, indemnities and other obligations incurred in connection
       therewith (whether arising before or after the Petition Date) as provided in the II-A Term
       Loan Documents (collectively, the “II-A Term Loan Obligations”), whether or not
       evidenced by any note, agreement, or other instrument, whether or not contingent,
       whenever arising, accrued, accruing, due, owing, or chargeable in respect of any of the II-
       A Term Loan Obligations.

               (ii)   Prepetition II-M Term Loan Obligations. As of the Petition Date: the II-
       M Borrower was justly and lawfully indebted and liable to the II-M Term Loan Secured
       Parties, without defense, counterclaim, recoupment or offset of any kind, in the aggregate

                                                9
Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 10 of 229




 principal amount of not less than $23,658,912.80 in respect of loans made to the II-M
 Borrower pursuant to, and in accordance with, the terms of the II-M Term Loan
 Documents, plus, in each case, accrued and unpaid interest thereon and fees, expenses
 (including, without limitation, any attorneys’, accountants’, appraisers’ and financial
 advisors’ fees, in each case, that are chargeable or reimbursable under the II-M Term
 Loan Documents), charges, indemnities and other obligations incurred in connection
 therewith (whether arising before or after the Petition Date) as provided in the II-M Term
 Loan Documents (collectively, the “II-M Term Loan Obligations”), whether or not
 evidenced by any note, agreement, or other instrument, whether or not contingent,
 whenever arising, accrued, accruing, due, owing, or chargeable in respect of any of the II-
 M Term Loan Obligations.

         (iii)   Prepetition SIP-II Term Loan Obligations. As of the Petition Date: the
 SIP-II Borrower was justly and lawfully indebted and liable to the SIP-II Term Loan
 Secured Parties, without defense, counterclaim, recoupment or offset of any kind, in the
 aggregate principal amount of not less than $456,036,949.73 in respect of loans made to
 the SIP-II Borrower pursuant to, and in accordance with, the terms of the SIP-II Term
 Loan Documents, plus, in each case, accrued and unpaid interest thereon and fees,
 expenses (including, without limitation, any attorneys’, accountants’, appraisers’ and
 financial advisors’ fees, in each case, that are chargeable or reimbursable under the SIP-II
 Term Loan Documents), charges, indemnities and other obligations incurred in
 connection therewith (whether arising before or after the Petition Date) as provided in the
 SIP-II Term Loan Documents (collectively, the “SIP-II Term Loan Obligations” and,
 collectively with the II-A Term Loan Obligations and II-M Term Loan Obligations, the
 “Prepetition Term Loan Obligations”), whether or not evidenced by any note,
 agreement, or other instrument, whether or not contingent, whenever arising, accrued,
 accruing, due, owing, or chargeable in respect of any of the SIP-II Term Loan
 Obligations.

         (iv)    Prepetition II-A RBL Obligations. As of the Petition Date: the II-A
 Borrower was justly and lawfully indebted and liable to the II-A RBL Secured Parties,
 without defense, counterclaim, recoupment or offset of any kind, in the aggregate
 principal amount of not less than $7,709,122.44 in respect of loans made to the II-A
 Borrower pursuant to, and in accordance with, the terms of the II-A RBL Documents,
 plus, in each case, accrued and unpaid interest thereon and fees, expenses (including,
 without limitation, any attorneys’, accountants’, appraisers’ and financial advisors’ fees,
 in each case, that are chargeable or reimbursable under the II-A RBL Documents),
 charges, indemnities and other obligations incurred in connection therewith (whether
 arising before or after the Petition Date) as provided in the II-A RBL Documents
 (collectively, the “II-A RBL Obligations”), whether or not evidenced by any note,
 agreement, or other instrument, whether or not contingent, whenever arising, accrued,
 accruing, due, owing, or chargeable in respect of the II-A RBL Obligations.

        (v)    Prepetition II-M RBL Obligations. As of the Petition Date: the II-M
 Borrower was justly and lawfully indebted and liable to the II-M RBL Secured Parties,
 without defense, counterclaim, recoupment or offset of any kind, in the aggregate
 principal amount of not less than $2,875,069.24 in respect of loans made to the II-M
                                       10
Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 11 of 229




 Borrower pursuant to, and in accordance with, the terms of the II-M RBL Documents,
 plus, in each case, accrued and unpaid interest thereon and fees, expenses (including,
 without limitation, any attorneys’, accountants’, appraisers’ and financial advisors’ fees,
 in each case, that are chargeable or reimbursable under the II-M RBL Documents),
 charges, indemnities and other obligations incurred in connection therewith (whether
 arising before or after the Petition Date) as provided in the II-M RBL Documents
 (collectively, the “II-M RBL Obligations”), whether or not evidenced by any note,
 agreement, or other instrument, whether or not contingent, whenever arising, accrued,
 accruing, due, owing, or chargeable in respect of any of the II-M RBL Obligations.

         (vi)     Prepetition SIP-II RBL Obligations. As of the Petition Date: the SIP-II
 Borrower was justly and lawfully indebted and liable to the SIP-II RBL Secured Parties,
 without defense, counterclaim, recoupment or offset of any kind, in the aggregate
 principal amount of not less than $55,418,345.61 in respect of loans made to the SIP-II
 Borrower pursuant to, and in accordance with, the terms of the SIP-II Term RBL, plus, in
 each case, accrued and unpaid interest thereon and fees, expenses (including, without
 limitation, any attorneys’, accountants’, appraisers’ and financial advisors’ fees, in each
 case, that are chargeable or reimbursable under the SIP-II RBL Documents), charges,
 indemnities and other obligations incurred in connection therewith (whether arising
 before or after the Petition Date) as provided in the SIP-II RBL Documents (collectively,
 the “SIP-II RBL Obligations” and, collectively with the II-A Term Loan Obligations, II-
 M Term Loan Obligations, SIP-II Term Loan Obligations, II-A RBL Obligations and II-
 M RBL Obligations, the “Prepetition Obligations”), whether or not evidenced by any
 note, agreement, or other instrument, whether or not contingent, whenever arising,
 accrued, accruing, due, owing, or chargeable in respect of any of the SIP-II RBL
 Obligations.

         (vii) II-A Term Loan Liens and Collateral. The II-A Term Loan Obligations
 are secured by first priority, senior security interests in and liens on (collectively, the “II-
 A Term Loan Secured Parties Prepetition Liens”) the Collateral (as defined in the II-A
 Term Loan Documents and hereinafter referred to as the “II-A Term Loan Collateral”),
 including any identifiable cash proceeds from the sale, lease, conveyance, or other
 disposition of any II-A Term Loan Collateral in accordance with the terms of the II-A
 Term Loan Documents.

         (viii) II-M Term Loan Liens and Collateral. The II-M Term Loan Obligations
 are secured by first priority, senior security interests in and liens on (collectively, the “II-
 M Term Loan Secured Parties Prepetition Liens”) the Collateral (as defined in the II-
 M Term Loan Documents and hereinafter referred to as the “II-M Term Loan
 Collateral”), including any identifiable cash proceeds from the sale, lease, conveyance,
 or other disposition of any II-M Term Loan Collateral in accordance with the terms of the
 II-M Term Loan Documents.

         (ix)    SIP-II Term Loan       Liens and Collateral. The SIP-II Term Loan
 Obligations are secured by first       priority, senior security interests in and liens on
 (collectively, the “SIP-II Term        Loan Secured Parties Prepetition Liens”) the
 Collateral (as defined in the SIP-II   Term Loan Documents and hereinafter referred to as
                                            11
Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 12 of 229




 the “SIP-II Term Loan Collateral”), including any identifiable cash proceeds from the
 sale, lease, conveyance, or other disposition of any SIP-II Term Loan Collateral in
 accordance with the terms of the SIP-II Term Loan Documents.

         (x)     II-A RBL Liens and Collateral. The II-A RBL Obligations are secured
 by first priority, senior security interests in and liens on (collectively, the “II-A RBL
 Secured Parties Prepetition Liens”) the Collateral (as defined in the II-A RBL
 Documents and hereinafter referred to as the “II-A RBL Collateral” and, together with
 the II-A Term Loan Collateral, the “II-A Collateral”), including any identifiable cash
 proceeds from the sale, lease, conveyance, or other disposition of any II-A RBL
 Collateral in accordance with the terms of the II-A RBL Documents.

         (xi)    II-M RBL Liens and Collateral. The II-M RBL Obligations are secured by
 first priority, senior security interests in and liens on (collectively, the “II-M RBL
 Secured Parties Prepetition Liens”) the Collateral (as defined in the II-M RBL
 Documents and hereinafter referred to as the “II-M RBL Collateral” and, together with
 the II-M Term Loan Collateral, the “II-M Collateral”), including any identifiable cash
 proceeds from the sale, lease, conveyance, or other disposition of any II-M RBL
 Collateral in accordance with the terms of the II-M RBL Documents.

         (xii) SIP-II RBL Liens and Collateral. The SIP-II RBL Obligations are secured
 by first priority, senior security interests in and liens on (collectively, the “SIP-II RBL
 Secured Parties Prepetition Liens” and, collectively with the II-A Term Loan Secured
 Parties Prepetition Liens, II-M Term Loan Secured Parties Prepetition Liens, SIP-II Term
 Loan Secured Parties Prepetition Liens, II-A RBL Secured Parties Prepetition Liens, and
 II-M RBL Secured Parties Prepetition Liens, the “Prepetition Liens”) the Collateral (as
 defined in the SIP-II RBL Documents and hereinafter referred to as the “SIP-II RBL
 Collateral” and, together with the SIP-II Term Loan Collateral, the “SIP-II Collateral”)
 (the II-A Collateral, II-M Collateral, and SIP-II Collateral are collectively referred to
 herein as the “Prepetition Collateral”), including any identifiable cash proceeds from
 the sale, lease, conveyance, or other disposition of any SIP-II RBL Collateral in
 accordance with the terms of the SIP-II RBL Documents.

        (xiii) Intercreditor Agreements. Pursuant to that certain Amended Intercreditor
 Agreement, dated as of December 16, 2013, by and among the II-A RBL Agent, II-A
 Term Loan Agent, and the II-A Borrower, in each case in its respective capacity as such
 (as amended, restated, supplemented or otherwise modified from time to time prior to the
 commencement of these Chapter 11 Cases and with all supplements and exhibits thereto,
 the “II-A Intercreditor Agreement”), that certain Amended Intercreditor Agreement,
 dated as of December 16, 2013, by and among the II-M RBL Agent, II-M Term Loan
 Agent, and the II-M Borrower, in each case in its respective capacity as such (as
 amended, restated, supplemented or otherwise modified from time to time prior to the
 commencement of these Chapter 11 Cases and with all supplements and exhibits thereto,
 the “II-M Intercreditor Agreement”), and that certain Amended Intercreditor
 Agreement, dated as of December 16, 2013, by and among the SIP-II RBL Agent, SIP-II
 Term Loan Agent, and the SIP-II Borrower, in each case in its respective capacity as such
 (as amended, restated, supplemented or otherwise modified from time to time prior to the
                                        12
Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 13 of 229




 commencement of these Chapter 11 Cases and with all supplements and exhibits thereto,
 the “SIP-II Intercreditor Agreement” and, collectively with II-A Intercreditor
 Agreement and the II-M Intercreditor Agreement, the “Intercreditor Agreements”) and
 as more particularly stated therein, each Prepetition Lien is pari passu and equal in
 priority with respect to all Prepetition Collateral.

         (xiv) Validity of Prepetition Obligations. The Prepetition Obligations constitute
 legal, valid, and binding obligations of the respective Prepetition Obligors. No offsets,
 recoupments, defenses, or counterclaims to the Prepetition Obligations exist. No portion
 of the Prepetition Obligations or any payments made to the Prepetition Secured Parties or
 applied to or paid on account of the obligations owing under the Prepetition Debt
 Documents prior to the Petition Date is subject, pursuant to the Bankruptcy Code or other
 applicable law, to any contest, avoidance, disallowance, disgorgement, impairment,
 reduction, recharacterization, recovery, subordination (whether equitable, contractual or
 otherwise), attachment, offset, recoupment, counterclaim, cross-claim, defense, objection,
 “claim” (as defined in the Bankruptcy Code) of any kind, cause of action, impairment, or
 any other challenge of any kind. The Prepetition Debt Documents are valid and
 enforceable by the applicable Prepetition Secured Parties and Prepetition Agents, for the
 benefit of the Prepetition Secured Parties against each of the respective Prepetition
 Obligors party thereto. The Prepetition Obligations constitute allowed claims against the
 applicable Prepetition Obligors’ estates. No claim of or cause of action held by the
 Debtors or their estates exists against any of the Prepetition Secured Parties or their
 agents (in such capacity), whether arising under applicable state or federal law (including,
 without limitation, any recharacterization, subordination, avoidance, or other claims
 arising under or pursuant to sections 105, 510, or 542 through 553 of the Bankruptcy
 Code), or whether arising under or in connection with any of the Prepetition Debt
 Documents (or the transactions contemplated thereunder), Prepetition Obligations, or
 Prepetition Liens, including without limitation, any right to assert any disgorgement or
 recovery.

         (xv) Validity, Perfection and Priority of Prepetition Liens. The Prepetition
 Liens (a) secure the applicable Prepetition Obligations, (b) are valid, binding, non-
 avoidable, properly perfected, and enforceable liens on and security interests in the
 Prepetition Collateral, (c) were granted to, or for the benefit of, the Prepetition Secured
 Parties for fair consideration and reasonably equivalent value, and (d) are senior in
 priority over any and all other liens on the Prepetition Collateral and subject and
 subordinate only to (1) the Carve Out (as defined herein) and (2) valid, properly
 perfected, and unavoidable liens permitted under the Prepetition Debt Documents, but
 only to the extent that such liens are permitted by the Prepetition Debt Documents to be
 senior to the Prepetition Liens (the “Permitted Liens” and each, a “Permitted Lien”).
 No portion of the Prepetition Liens are subject, pursuant to the Bankruptcy Code or other
 applicable law, to any contest, avoidance, disallowance, disgorgement, impairment,
 reduction, recharacterization, recovery, subordination (whether equitable, contractual or
 otherwise), attachment, offset, recoupment, counterclaim, cross-claim, defense, objection,
 “claim” (as defined in the Bankruptcy Code) of any kind, cause of action, impairment, or
 any other challenge of any kind.

                                         13
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 14 of 229




               (xvi) No Claims or Causes of Action. No claim of or cause of action held by the
       Debtors or their estates exists against any of the Prepetition Secured Parties or any of
       their respective affiliates, agents, attorneys, advisors, professionals, officers, directors and
       employees, whether arising under applicable state or federal law (including, without
       limitation, any recharacterization, subordination, avoidance, or other claims arising under
       or pursuant to sections 105, 510, or 542 through 553 of the Bankruptcy Code or
       applicable state law equivalents), or whether arising under or in connection with any of
       the Prepetition Debt Documents (or the transactions contemplated thereunder),
       Prepetition Obligations, or Prepetition Liens, including without limitation, any right to
       assert any disgorgement or recovery. Each of the Debtors and their estates irrevocably
       waives, for itself and its subsidiaries and affiliates, any right to challenge or contest in
       any way the perfection, validation, priority or enforceability of the Prepetition Liens or
       the validity or enforceability of the Prepetition Obligations and the Prepetition Debt
       Documents.

               (xvii) Initial Budget. The Initial Budget (as defined herein) is reasonable under
       the facts and circumstances.

       H.      Findings Regarding the DIP Financing and Use of Cash Collateral.

               (i)    Good and sufficient cause has been shown for the entry of this Interim

Order and authorization for the DIP Loan Parties to obtain financing pursuant to the DIP Facility.

               (ii)   The Debtors have an immediate and critical need to continue to use

Prepetition Collateral and Cash Collateral and for the DIP Loan Parties to obtain the DIP

Financing, in each case on an interim basis, in order to permit, among other things, the orderly

continuation of the operation of the Debtors’ businesses, to maintain business relationships with

contract counterparties, vendors, suppliers and customers, to make payroll, to make capital

expenditures, satisfy other working capital and operational needs and fund expenses of these

chapter 11 cases. The access of the Debtors to sufficient working capital and liquidity through

the use of Cash Collateral and other Prepetition Collateral, incurrence by the DIP Loan Parties of

new indebtedness under the DIP Documents and other financial accommodations provided under

the DIP Documents are necessary and vital to the preservation and maintenance of the going

concern values of the Debtors and to a successful reorganization of the Debtors.


                                                 14
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 15 of 229




               (iii)   The Debtors are unable to obtain financing on more favorable terms from

sources other than the DIP Lenders and are unable to obtain adequate unsecured credit allowable

under section 503(b)(1) of the Bankruptcy Code as an administrative expense. The Debtors are

also unable to obtain secured credit allowable under sections 364(c)(1), 364(c)(2) and 364(c)(3)

of the Bankruptcy Code without the DIP Loan Parties granting to the DIP Secured Parties,

subject to the Carve Out, the DIP Liens and the DIP Superpriority Claims (as defined herein)

and, subject to the Carve Out, granting and incurring the Adequate Protection Obligations, in

each case, under the terms and conditions set forth in this Interim Order and in the DIP

Documents.

               (iv)    The Debtors continue to collect cash, rents, income, offspring, products,

proceeds, and profits generated from the Prepetition Collateral and acquire equipment, inventory

and other personal property, all of which constitute Prepetition Collateral under the Prepetition

Debt Documents (as applicable). The property described in the preceding sentence as it relates

to the Prepetition Collateral constitutes Prepetition Collateral that is subject to the Prepetition

Secured Parties’ security interests.

               (v)     The Debtors desire to use a portion of such cash, rents, income, offspring,

products, proceeds and profits in their business operations that constitute Cash Collateral of the

Prepetition Agents under section 363(a) of the Bankruptcy Code. Certain prepetition rents,

income, offspring, products, proceeds, and profits, in existence as of the Petition Date, including

balances of funds in the DIP Loan Parties’ prepetition and postpetition operating bank accounts,

also constitute Cash Collateral. The property described in the two preceding sentences as it

relates to the Prepetition Collateral constitutes Cash Collateral of the Prepetition Agents.




                                                 15
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 16 of 229




               (vi)    Based on the DIP Motion, the First Day Declaration, the DIP Declaration,

and the record presented to the Court at the Interim Hearing, the terms of the DIP Financing, the

terms of the Adequate Protection Obligations (as defined herein), the terms on which the Debtors

may continue to use the Prepetition Collateral pursuant to this Interim Order and the DIP

Documents are fair and reasonable, reflect the Debtors’ exercise of prudent business judgment

consistent with their fiduciary duties and constitute reasonably equivalent value and fair

consideration and represent the best financing presently available.

               (vii)   The Prepetition Agents on behalf of the Prepetition Secured Parties have

consented to the Debtors’ use of the Cash Collateral exclusively on and subject to the terms and

conditions set forth herein and for the limited duration of such use provided for herein.

               (viii) To the extent such consent is required, the Prepetition Secured Parties

have consented or are deemed under the applicable Prepetition Debt Documents to have

consented to the Debtors’ use of Cash Collateral and the other Prepetition Collateral, and the DIP

Loan Parties’ entry into the DIP Documents in accordance with and subject to the terms and

conditions in this Interim Order and the DIP Documents.

               (ix)    The DIP Financing, as well as the terms of the Adequate Protection

Obligations and the Adequate Protection Liens (as defined herein), and the use of the Prepetition

Collateral (and Cash Collateral) have been negotiated in good faith and at arm’s length among

the Debtors and the DIP Secured Parties, and all of the DIP Loan Parties’ obligations and

indebtedness arising under, in respect of, or in connection with, the DIP Financing and the DIP

Documents, including, without limitation: all DIP Loans made to and guarantees issued by the

DIP Loan Parties pursuant to the DIP Documents and any DIP Obligations shall be deemed to

have been extended by the DIP Agent and the DIP Lenders and their respective affiliates in good


                                                16
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 17 of 229




faith, as that term is used in section 364(e) of the Bankruptcy Code and in express reliance upon

the protections offered by section 364(e) of the Bankruptcy Code, and the DIP Agent and the

DIP Lenders (and the successors and assigns thereof) shall be entitled to the full protection of

section 364(e) of the Bankruptcy Code in the event that this Interim Order or any provision

hereof is vacated, reversed or modified, on appeal or otherwise.

               (x)     None of the Prepetition Secured Parties control the Debtors or their

properties or operations, have authority to determine the manner in which any Debtor’s

operations are conducted or are control persons or insiders of the Debtors by virtue of any of the

actions taken with respect to, in connection with, related to or arising from the Prepetition Debt

Documents or this Interim Order (including by permitting the Debtors to use the Cash Collateral

or in taking any other actions permitted by this Interim Order), and none of the Prepetition

Secured Parties or Prepetition Agents (a) has liability to any third party or shall be deemed to be

in control of the operation of any of the Debtors or to be acting as a “controlling person,”

“responsible person,” or “owner or operator” with respect to the operation or management of any

of the Debtors (as such term, or any similar terms, is used in the Internal Revenue Code, the

Comprehensive Environmental Response, Compensation and Liability Act, as amended, or any

other federal or state statute) or (b) owes any fiduciary duty to any of the Debtors, their creditors

or their estates, or shall constitute or be deemed to constitute a joint venture or partnership with

any of the Debtors.

               (xi)    The Prepetition Secured Parties have acted in good faith regarding the DIP

Financing and the DIP Loan Parties’ continued use of the Prepetition Collateral to fund the

administration of the Debtors’ estates and continued operation of their businesses (including the

incurrence and payment of the Adequate Protection Obligations and the granting of Adequate


                                                 17
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 18 of 229




Protection Liens (as defined herein)), in accordance with the terms hereof. The Prepetition

Secured Parties (and the successors and assigns thereof) shall be entitled to the full protection of

section 363(m) of the Bankruptcy Code in the event that this Interim Order or any provision

hereof is vacated, reversed or modified, on appeal or otherwise.

               (xii)   The Prepetition Secured Parties are entitled to the adequate protection

provided in this Interim Order as and to the extent set forth herein pursuant to sections 361, 362,

and 363 of the Bankruptcy Code. Based on the DIP Motion and on the record presented to the

Court, the terms of the proposed adequate protection provided to the Prepetition Secured Parties

in this Interim Order for any diminution in the value of the Prepetition Secured Parties’ interests

in property of the Debtors’ estates including the Prepetition Collateral from and after the Petition

Date, if any, for any reason provided for under the Bankruptcy Code, including, without

limitation, the imposition of the Automatic Stay pursuant to section 362(a) of the Bankruptcy

Code, is consistent with and authorized by the Bankruptcy Code and is offered by the Debtors to

protect such parties’ interests in the Prepetition Collateral in accordance with sections 361, 362,

and 363 of the Bankruptcy Code. The adequate protection provided herein and other benefits

and privileges contained herein are necessary in order to (a) protect the Prepetition Secured

Parties from the diminution of their respective interests in the value of property of the Debtors’

estates including the Prepetition Collateral and (b) obtain the foregoing consents and agreements.

               (xiii) Nothing in this Interim Order shall (a) be construed as the affirmative

consent by any of the Prepetition Secured Parties for the use of Cash Collateral other than on the

terms set forth in this Interim Order and in the context of the DIP Financing authorized by this

Interim Order, (b) be construed as a consent by any party to the terms of any other financing or

any other lien encumbering the Prepetition Collateral (whether senior or junior) or (c) prejudice,


                                                18
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 19 of 229




limit or otherwise impair the rights of any of the Prepetition Secured Parties to seek new,

different or additional adequate protection or assert the interests of any of the Prepetition Secured

Parties.

                   (xiv)   Subject to entry of the Final Order and the Carve Out, (a) each of the

Prepetition Secured Parties shall be entitled to all of the rights and benefits of section 552(b) of

the Bankruptcy Code and (b) the “equities of the case” exception under section 552(b) of the

Bankruptcy Code shall not apply to the Prepetition Secured Parties with respect to proceeds,

product, offspring, or profits with respect to any of the Prepetition Collateral.

                   (xv)    The Debtors have requested immediate entry of this Interim Order

pursuant to Bankruptcy Rules 4001(b)(2) and 4001(c)(2) and the Local Rules. Absent granting

the relief set forth in this Interim Order, the Debtors’ estates will be immediately and irreparably

harmed.         Consummation of the DIP Financing and the use of Prepetition Collateral, in

accordance with this Interim Order and the DIP Documents are therefore in the best interests of

the Debtors’ estates and consistent with the Debtors’ exercise of their fiduciary duties.

           I.      Immediate Entry. Sufficient cause exists for immediate entry of this Interim

Order pursuant to Bankruptcy Rule 4001(b)(2) and (c)(2).

           Based upon the foregoing findings and conclusions, the DIP Motion and the record

before the Court with respect to the DIP Motion, and after due consideration and good and

sufficient cause appearing therefor,

IT IS HEREBY ORDERED THAT:

           1.      Motion Granted. The relief requested in the DIP Motion is granted on an interim

basis in accordance with the terms and conditions set forth in the DIP Documents and this

Interim Order. Any objections to the DIP Motion with respect to the entry of this Interim Order


                                                  19
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 20 of 229




that have not been withdrawn, waived, resolved, or settled, and all reservations of rights included

therein, are hereby denied and overruled on the merits.

       2.      Authorization of the DIP Financing and the DIP Documents.

               (a)    The DIP Loan Parties are hereby authorized to borrow money pursuant to

the DIP Credit Agreement, and the DIP Guarantors are hereby authorized to guaranty the DIP

Loan Parties’ DIP Obligations with respect to such borrowings, in each case up to an aggregate

new money principal amount equal to $28,000,000 on an interim basis together with applicable

interest, protective advances, expenses, fees and other charges payable in connection with the

DIP Facility (such borrowings that are actually funded, the “Initial Loans”) and, subject to entry

of the Final Order, $22,000,000 together with applicable interest, protective advances, expenses,

fees and other charges payable in connection with the DIP Facility (such borrowings that are

actually funded, the “Delayed Draw Loans”), subject to any limitations on borrowing under the

DIP Documents, which shall be used for all purposes permitted under the DIP Documents, to

provide working capital for the DIP Loan Parties and to pay interest, fees and expenses in

accordance with this Interim Order and the DIP Documents.

               (b)    In furtherance of the foregoing and without further approval of this Court,

each DIP Loan Party is authorized and directed to perform all acts, to make, execute and deliver

all instruments, certificates, registrations and agreements and documents (including, without

limitation, the execution or recordation of security agreements, mortgages, deeds of trust, control

agreements and financing statements), and to pay all fees in connection with or that may be

reasonably required, necessary or desirable for the DIP Loan Parties to implement the terms of,

performance of their obligations under or effectuate the purposes of and transactions

contemplated by this Interim Order or the DIP Financing, including, without limitation:


                                                20
Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 21 of 229




         (i)     the execution and delivery of, and performance under, each of the DIP
                 Documents;

         (ii)    the execution and delivery of, and performance under, one or more
                 amendments, waivers, consents or other modifications to and under the
                 DIP Documents, in each case, in such form as the DIP Loan Parties,
                 the DIP Agent and the Required Lenders (as defined in the DIP Credit
                 Agreement) (the “Required DIP Lenders”) may agree, it being
                 understood that no further approval of this Court shall be required for
                 any authorizations, amendments, waivers, consents or other
                 modifications to and under the DIP Documents (or to and of any fees
                 and other expenses (including attorneys’, accountants’, appraisers’ and
                 financial advisors’ fees), amounts, charges, costs, indemnities and
                 other obligations paid in connection therewith) that do not shorten the
                 maturity of the extensions of credit thereunder or increase the
                 aggregate commitments or the rate of interest payable thereunder;

         (iii)   the non-refundable payment to the DIP Agent or the DIP Lenders, as
                 the case may be, of all fees, expenses and other amounts payable under
                 the DIP Documents (which fees, expenses and amounts shall be
                 irrevocable, and shall be deemed to have been approved, upon entry of
                 this Interim Order, whether or not such fees, expenses and amounts
                 arose before or after the Petition Date and whether or not the
                 transactions contemplated hereby are consummated, and upon
                 payment thereof, shall not be subject to any contest, attack, rejection,
                 recoupment, reduction, defense, counterclaim, offset, subordination,
                 recharacterization, avoidance or other claim, cause of action or other
                 challenge of any nature under the Bankruptcy Code, under applicable
                 non-bankruptcy law or otherwise) and any amounts due (or that may
                 become due) in respect of the indemnification obligations, in each case
                 referred to in the DIP Documents (and in any separate letter
                 agreements between any or all DIP Loan Parties, on the one hand, and
                 any of the DIP Agent and/or DIP Lenders, on the other, in connection
                 with the DIP Financing) and the costs and expenses as may be due
                 from time to time, including, without limitation, fees and expenses of
                 the professionals retained by any of the DIP Agent or DIP Lenders
                 (including Davis Polk & Wardwell LLP, Vinson & Elkins LLP,
                 Houlihan Lokey, Inc. and such other advisors as permitted under the
                 DIP Documents), in each case, as provided for in the DIP Documents,
                 without the need to file retention motions or fee applications or to
                 provide notice to any party; provided, however, that nothing herein or
                 in the DIP Documents shall limit the rights of any party in interest to
                 seek payment of any fees and expenses in accordance with the Plan (as
                 defined in the DIP Documents); provided further, that the approval of
                 fees payable under this paragraph shall be subject to the requirements
                 for payments of such fees as outlined in paragraph 17 of this Interim
                 Order; and
                                       21
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 22 of 229




                  (iv)    the performance of all other acts necessary, appropriate or desirable
                          under or in connection with the DIP Documents, including the
                          incurrence, granting and perfecting of the DIP Liens and DIP
                          Superpriority Claims.

       2.      Roll-Up Loans. Subject to and effective upon the entry of the Final Order, a

dollar amount of the Prepetition Secured Debt equal to the dollar amount of the commitments in

respect of the DIP New Money Term Loans in effect on the Closing Date of the DIP Facility

shall immediately, automatically and irrevocably be deemed to have been converted into DIP

Roll-Up Loans and shall be entitled to all the priorities, privileges, rights, and other benefits

afforded to the other DIP Obligations under the Final Order and the DIP Documents, in each

case subject to the terms and conditions set forth in the Final Order and the DIP Documents.

       3.      DIP Obligations. Upon execution and delivery of the DIP Documents, the DIP

Documents shall constitute valid, binding and non-avoidable obligations of the DIP Loan Parties

party thereto, fully enforceable against each DIP Loan Party and its estate in accordance with the

terms of the DIP Documents and this Interim Order, and any successors thereto, including any

trustee appointed in the Chapter 11 Cases, or in any case under Chapter 7 of the Bankruptcy

Code upon the conversion of any of the Chapter 11 Cases, or in any other proceedings

superseding or related to any of the foregoing (collectively, the “Successor Cases”). Upon

execution and delivery of the DIP Documents, the DIP Obligations will include all loans and any

other indebtedness or obligations, contingent or absolute, which may now or from time to time

be owing by any of the DIP Loan Parties or the other Credit Parties to the DIP Agent or any of

the DIP Lenders, in each case, under, or secured by, the DIP Documents or this Interim Order,

including all principal, accrued interest, costs, fees, expenses and other amounts under the DIP

Documents. The DIP Loan Parties shall be jointly and severally liable for the DIP Obligations.

The DIP Obligations shall be due and payable, without notice or demand, and the use of Cash

                                               22
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 23 of 229




Collateral shall automatically cease on the occurrence of an Event of Default (as defined herein),

except as provided in paragraph 29 herein. No obligation, payment, transfer, or grant of collateral

or security hereunder or under the DIP Documents (including any DIP Obligation or DIP Liens

(as defined herein), and including in connection with any adequate protection provided to the

Prepetition Secured Parties hereunder) shall be stayed, restrained, voidable, avoidable or

recoverable under the Bankruptcy Code or under any applicable law (including under sections

502(d), 544 and 547 to 550 of the Bankruptcy Code or under any applicable state Uniform

Voidable Transactions Act, Uniform Fraudulent Transfer Act, Uniform Fraudulent Conveyance

Act or similar statute or common law), or subject to any avoidance, reduction, setoff,

recoupment, offset, recharacterization, subordination (whether equitable, contractual or

otherwise), disallowance, impairment, claim, counterclaim, cross-claim, defense, or any other

challenge under the Bankruptcy Code or any applicable law or regulation by any person or

entity.

          4.         No DIP Lender or DIP Agent shall have any obligation or responsibility to

monitor any DIP Loan Party’s use of the DIP Financing, and each DIP Lender and the DIP

Agent may rely upon each DIP Loan Party’s representations that the amount of DIP Financing

requested at any time and the use thereof, are in accordance with the requirements of this Interim

Order, the DIP Documents, and Bankruptcy Rule 4001(c)(2).

          5.         Carve Out.

               (a)   As used in this Interim Order, the “Carve Out” means the sum of: (i) all fees
                     required to be paid to the Clerk of the Bankruptcy Court and to the Office of the
                     U.S. Trustee under section 1930(a) of title 28 of the United States Code plus
                     interest at the statutory rate (without regard to the notice set forth in (iii) below),
                     (ii) all reasonable fees and expenses up to $75,000 incurred by a trustee appointed
                     in the Debtors’ Chapter 11 Cases under section 726(b) of the Bankruptcy Code
                     (without regard to the notice set forth in (iii) below), (iii) to the extent allowed at
                     any time, whether by interim order, procedural order, or otherwise, all unpaid fees
                                                       23
Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 24 of 229




        and expenses (the “Allowed Professional Fees”) incurred by persons or firms
        retained by the Debtors pursuant to sections 327, 328, or 363 of the Bankruptcy
        Code (the “Debtor Professionals”) and the Committee (if any) pursuant to
        section 328 or 1103 of the Bankruptcy Code (the “Committee Professionals”
        and, together with the Debtor Professionals, the “Professional Persons”) at any
        time before or on the first business day following delivery by the DIP Agent of a
        Carve Out Trigger Notice (as defined herein), whether allowed by the Court prior
        to or after delivery of a Carve Out Trigger Notice, and (iv) Allowed Professional
        Fees of Professional Persons in an aggregate amount not to exceed $7,500,000
        incurred after the first business day following delivery by the DIP Agent of the
        Carve Out Trigger Notice, to the extent allowed at any time, whether by interim
        order, procedural order, or otherwise (the amounts set forth in this clause (iv)
        being the “Post-Carve Out Trigger Notice Cap”). Any use of Cash Collateral
        to make payments to Professional Persons shall be deemed, to the extent of such
        payments, to be a diminution in the value of the interests of the Prepetition
        Secured Parties in property of the Debtors’ estates. For purposes of the
        foregoing, “Carve Out Trigger Notice” shall mean a written notice delivered by
        email (or other electronic means) by the DIP Agent to the Debtors, their lead
        restructuring counsel, the U.S. Trustee, the Prepetition Agents and counsel to the
        Committee (if any), which notice may be delivered following the occurrence and
        during the continuation of an Event of Default and acceleration of the DIP
        Obligations under the DIP Facility, stating that the Post-Carve Out Trigger Notice
        Cap has been invoked.
  (b)   Carve Out Reserves. On the day on which a Carve Out Trigger Notice is given
        by the DIP Agent to the Debtors with a copy to counsel to any Committee that
        may be appointed in these Chapter 11 Cases (the “Termination Declaration
        Date”), the Debtors shall utilize all cash on hand as of such date and any available
        cash thereafter held by any Debtor to fund a reserve in an amount equal to the
        then unpaid amounts of the Allowed Professional Fees. The Debtors shall deposit
        and hold such amounts in a segregated account at the DIP Agent in trust to pay
        such then unpaid Allowed Professional Fees (the “Pre-Carve Out Trigger
        Notice Reserve”) prior to any and all other claims. On the Termination
        Declaration Date, after funding the Pre-Carve Out Trigger Notice Reserve, the
        Debtors shall utilize all cash on hand as of such date and any available cash
        thereafter held by any Debtor, after funding the Pre-Carve Out Trigger Notice
        Reserve, to fund a reserve in an amount equal to the Post-Carve Out Trigger
        Notice Cap. The Debtors shall deposit and hold such amounts in a segregated
        account at the DIP Agent in trust to pay such Allowed Professional Fees
        benefiting from the Post-Carve Out Trigger Notice Cap (the “Post-Carve Out
        Trigger Notice Reserve” and, together with the Pre-Carve Out Trigger Notice
        Reserve, the “Carve Out Reserves”) prior to any and all other claims. All funds
        in the Pre-Carve Out Trigger Notice Reserve shall be used first to pay the
        obligations set forth in clauses (i) through (iii) of the definition of Carve Out set
        forth above (the “Pre-Carve Out Amounts”), but not, for the avoidance of
        doubt, the Post-Carve Out Trigger Notice Cap, until paid in full, and then, to the
        extent the Pre-Carve Out Trigger Notice Reserve has not been reduced to zero, to
                                         24
Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 25 of 229




        pay the Agent for the benefit of the Lenders, unless the DIP Obligations have
        been indefeasibly paid in full, in cash, and all Commitments have been
        terminated, in which case any such excess shall be paid to the Prepetition Secured
        Parties in accordance with their rights and priorities as of the Petition Date. All
        funds in the Post-Carve Out Trigger Notice Reserve shall be used first to pay the
        obligations set forth in clause (iv) of the definition of Carve Out set forth above
        (the “Post-Carve Out Amounts”), and then, to the extent the Post-Carve Out
        Trigger Notice Reserve has not been reduced to zero, to pay the DIP Agent for the
        benefit of the Lenders, unless the DIP Obligations have been indefeasibly paid in
        full, in cash, and all Commitments have been terminated, in which case any such
        excess shall be paid to the Prepetition Secured Parties in accordance with their
        rights and priorities as of the Petition Date. Notwithstanding anything to the
        contrary in the DIP Documents, or this Interim Order, if either of the Carve Out
        Reserves is not funded in full in the amounts set forth in this paragraph 4, then,
        any excess funds in one of the Carve Out Reserves following the payment of the
        Pre-Carve Out Amounts and Post-Carve Out Amounts, respectively, shall be used
        to fund the other Carve Out Reserve, up to the applicable amount set forth in this
        paragraph 4, prior to making any payments to the DIP Agent or the Prepetition
        Secured Parties, as applicable. Notwithstanding anything to the contrary in the
        DIP Documents or this Interim Order, following delivery of a Carve Out Trigger
        Notice, the DIP Agent and the Prepetition Agents shall not sweep or foreclose on
        cash (including cash received as a result of the sale or other disposition of any
        assets) of the Debtors until the Carve Out Reserves have been fully funded, but
        shall have a security interest in any residual interest in the Carve Out Reserves,
        with any excess paid to the DIP Agent for application in accordance with the DIP
        Documents. Further, notwithstanding anything to the contrary in this Interim
        Order, (i) disbursements by the Debtors from the Carve Out Reserves shall not
        constitute Loans or increase or reduce the DIP Obligations, (ii) the failure of the
        Carve Out Reserves to satisfy in full the Allowed Professional Fees shall not
        affect the priority of the Carve Out and (iii) in no way shall the Initial Budget,
        Budget, Carve Out, Post-Carve Out Trigger Notice Cap, Carve Out Reserves, or
        any of the foregoing be construed as a cap or limitation on the amount of the
        Allowed Professional Fees due and payable by the Debtors. For the avoidance of
        doubt and notwithstanding anything to the contrary in this Interim Order, the DIP
        Facility, or the Prepetition Secured Debt, the Carve Out shall be senior to all liens
        and claims securing the DIP Facility, the Adequate Protection Obligations, and
        the 507(b) Claims, and any and all other forms of adequate protection, liens, or
        claims securing the DIP Obligations or the Prepetition Obligations.
  (c)   Payment of Allowed Professional Fees Prior to the Termination Declaration
        Date. Any payment or reimbursement made prior to the occurrence of the
        Termination Declaration Date in respect of any Allowed Professional Fees shall
        not reduce the Carve Out.
  (d)   No Direct Obligation to Pay Allowed Professional Fees. None of the DIP
        Secured Parties or the Prepetition Secured Parties shall be responsible for the
        payment or reimbursement of any fees or disbursements of any Professional

                                         25
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 26 of 229




                  Person incurred in connection with the Chapter 11 Cases or any Successor Cases
                  under any chapter of the Bankruptcy Code. Nothing in this Interim Order or
                  otherwise shall be construed to obligate the DIP Secured Parties or the Prepetition
                  Secured Parties, in any way, to pay compensation to, or to reimburse expenses of,
                  any Professional Person or to guarantee that the Debtors have sufficient funds to
                  pay such compensation or reimbursement.
            (e)   Payment of Carve Out On or After the Termination Declaration Date. Any
                  payment or reimbursement made on or after the occurrence of the Termination
                  Declaration Date in respect of any Allowed Professional Fees shall permanently
                  reduce the Carve Out on a dollar-for-dollar basis.

       6.         DIP Superpriority Claims. Pursuant to section 364(c)(1) of the Bankruptcy Code,

all of the DIP Obligations shall constitute allowed superpriority administrative expense claims

against the DIP Loan Parties on a joint and several basis (without the need to file any proof of

claim) with priority over any and all claims against the DIP Loan Parties, now existing or

hereafter arising, of any kind whatsoever, including, without limitation, all administrative

expenses of the kind specified in sections 503(b) and 507(b) of the Bankruptcy Code and any and

all administrative expenses or other claims arising under sections 105, 326, 328, 330, 331, 365,

503(b), 506(c), 507(a), 507(b), 726, 1113 or 1114 of the Bankruptcy Code (including the

Adequate Protection Obligations), whether or not such expenses or claims may become secured

by a judgment lien or other non-consensual lien, levy or attachment, which allowed claims (the

“DIP Superpriority Claims”) shall for purposes of section 1129(a)(9)(A) of the Bankruptcy

Code be considered administrative expenses allowed under section 503(b) of the Bankruptcy

Code, and which DIP Superpriority Claims shall be payable from and have recourse to all

prepetition and postpetition property of the DIP Loan Parties and all proceeds thereof (excluding

claims and causes of action under sections 502(d), 544, 545, 547, 548 and 550 of the Bankruptcy

Code, or any other avoidance actions under the Bankruptcy Code or applicable state-law

equivalents (“Avoidance Actions”) but, subject to entry of the Final Order, including any

proceeds or property recovered, unencumbered or otherwise, from Avoidance Actions, whether
                                                  26
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 27 of 229




by judgment, settlement or otherwise (“Avoidance Proceeds”)) in accordance with the DIP

Documents and this Interim Order, subject only to the liens on such property and the Carve Out.

The DIP Superpriority Claims shall be entitled to the full protection of section 364(e) of the

Bankruptcy Code in the event that this Interim Order or any provision hereof is vacated, reversed

or modified, on appeal or otherwise. The DIP Superpriority Claims shall be senior to the 507(b)

Claims (as defined herein); provided that the DIP Superpriority Claims in respect of the DIP

Roll-Up Loans shall be subject and subordinate to the DIP Superpriority Claims in respect of the

DIP New Money Loans.

       7.      DIP Liens.

               (a)         DIP Liens. As security for the DIP Obligations, effective and perfected

upon the date of this Interim Order and without the necessity of the execution, recordation,

registration or filing by the DIP Loan Parties of mortgages, deeds of trust, security agreements,

control agreements, pledge agreements, financing statements, notation of certificates of title for

titled goods or other similar documents, or the possession or control by the DIP Agent of, or

over, any Collateral, the following security interests and liens are hereby granted by the DIP

Loan Parties to the DIP Agent for its own benefit and the benefit of the DIP Lenders (all Cash

Collateral and other property of the DIP Loan Parties identified in clauses (i) through (iv) below

being collectively referred to as the “DIP Collateral”), subject only to the payment of the Carve

Out (all such liens and security interests granted to the DIP Agent, for its benefit and for the

benefit of the DIP Lenders, pursuant to this Interim Order and the DIP Documents, the “DIP

Liens”):

                     (i)      First Priority Liens on Unencumbered Property. Pursuant to section
                              364(c)(2) of the Bankruptcy Code, a valid, binding, continuing,
                              enforceable, fully-perfected first priority senior security interest in and
                              lien upon all tangible and intangible prepetition and postpetition

                                                    27
Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 28 of 229




                 property of the DIP Loan Parties, whether real or personal, whether
                 existing on the Petition Date or thereafter acquired, that, on or as of the
                 Petition Date, is not subject to a valid, perfected and non-avoidable
                 lien, including, without limitation, any and all unencumbered cash of
                 the DIP Loan Parties (whether maintained with the DIP Agent or
                 affiliate of a DIP Loan Party or otherwise) and any investment of such
                 cash, inventory, accounts receivable, other rights to payment whether
                 arising before or after the Petition Date, contracts, properties, plants,
                 fixtures, machinery, equipment, general intangibles, documents,
                 instruments, securities, chattel paper, interests in leaseholds, real
                 properties, real property leaseholds, deposit accounts, patents,
                 copyrights, trademarks, trade names, rights under license agreements
                 and other intellectual property, capital stock or other equity interests of
                 subsidiaries, wherever located, intercompany loans and notes,
                 servicing rights, swap and hedge proceeds and termination payments,
                 claims and causes of action, tort claims and the proceeds, products,
                 rents and profits, whether arising under section 552(b) of the
                 Bankruptcy Code or otherwise, of all the foregoing, in each case other
                 than (a) the Excluded Assets, but including the proceeds of Excluded
                 Assets that do not otherwise constitute Excluded Assets, and (b) the
                 Avoidance Actions; (the “Unencumbered DIP Loan Party
                 Property”); provided that, upon entry of the Final Order, the
                 Avoidance Proceeds shall constitute DIP Collateral

         (ii)    Liens Priming Certain Prepetition Secured Parties’ Liens. Pursuant to
                 section 364(d)(1) of the Bankruptcy Code, a valid, binding,
                 continuing, enforceable, fully-perfected first priority senior priming
                 security interest in and lien upon the Prepetition Collateral regardless
                 of where located, regardless whether or not any liens on such assets
                 are voided, avoided, invalidated, lapsed or unperfected, which shall
                 prime in all respects the interests of the Prepetition Secured Parties
                 arising from current and future liens of the Prepetition Secured Parties
                 (including, without limitation, the Adequate Protection Liens granted
                 to the Prepetition Secured Parties) (the “Primed Liens”).
                 Notwithstanding anything herein to the contrary, the DIP Liens shall
                 be (a) subject and junior to the Carve Out in all respects, (b) senior in
                 all respects to the Prepetition Liens and (c) senior to the Adequate
                 Protection Liens.

         (iii)   Liens Junior to Certain Other Liens. Pursuant to section 364(c)(3) of
                 the Bankruptcy Code, a valid, binding, continuing, enforceable, fully-
                 perfected security interest in and lien upon all tangible and intangible
                 prepetition and postpetition property of each DIP Loan Party other
                 than Unencumbered Property and the property subject to the Primed
                 Liens granted by this Interim Order, which shall be junior and
                 subordinate to (a) any valid, perfected and non-avoidable senior liens
                 (other than the Primed Liens) in existence immediately prior to the
                                       28
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 29 of 229




                              Petition Date and (b) any such valid and non-avoidable liens in
                              existence immediately prior to the Petition Date that are perfected
                              subsequent to the Petition Date as permitted by section 546(b) of the
                              Bankruptcy Code; provided that nothing in the foregoing clauses (a)
                              and (b) shall limit the rights of the DIP Secured Parties under the DIP
                              Documents to the extent such liens are not permitted thereunder; and

                    (iv)      Liens Senior to Certain Other Liens. The DIP Liens shall be senior to
                              and not be (i) subject or subordinate to or made pari passu with (A)
                              any lien or security interest that is avoided and preserved for the
                              benefit of the DIP Loan Parties and their estates under section 551 of
                              the Bankruptcy Code, (B) unless otherwise provided for in the DIP
                              Documents or in this Interim Order, any liens or security interests
                              arising after the Petition Date, including, without limitation, any liens
                              or security interests granted in favor of any federal, state, municipal or
                              other governmental unit (including any regulatory body), commission,
                              board or court for any liability of the DIP Loan Parties or (C) any
                              intercompany or affiliate liens of the DIP Loan Parties or security
                              interests of the DIP Loan Parties; or (ii) subordinated to or made pari
                              passu with any other lien or security interest under section 363 or 364
                              of the Bankruptcy Code granted after the date hereof.

              (b)          Relative Priority of DIP Liens. Notwithstanding anything to the contrary

herein, the DIP Liens in respect of the DIP Roll-Up Loans shall be pari passu with DIP Liens in

respect of the DIP New Money Loans in all respects; provided that any proceeds received on

account of the DIP Collateral shall be applied first to repayment of the DIP New Money Loans

before any DIP Roll-Up Loans.

              (c)          Automatic Effectiveness of Liens. The automatic stay imposed under

section 362(a) of the Bankruptcy Code is hereby vacated and modified to permit the DIP Loan

parties to grant the liens and security interests in the DIP Agent, the other DIP Secured Parties

and the Prepetition Secured Parties, in any such case, contemplated by this Interim Order and the

other DIP Documents.

       8.     Protection of DIP Lenders’ Rights.

              (a)          So long as there are any DIP Obligations outstanding or the DIP Lenders

have any outstanding Commitments (as defined, and used, in the DIP Credit Agreement) (the
                                          29
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 30 of 229




“DIP Commitments”) under the DIP Credit Agreement, unless the DIP Agent and Required

DIP Lenders shall agree in writing otherwise, the Prepetition Secured Parties shall: (i) have no

right to and shall take no action to foreclose upon, or recover in connection with, the liens

granted thereto pursuant to the Prepetition Secured Debt Documents or this Interim Order, or

otherwise seek to exercise or enforce any rights or remedies against such DIP Collateral,

including in connection with the Prepetition Liens or the Adequate Protection Liens; (ii) be

deemed to have consented to any transfer, disposition or sale of, or release of liens on, such DIP

Collateral (but not any proceeds of such transfer, disposition or sale to the extent remaining after

payment in cash in full of all DIP Obligations and termination of the DIP Commitments), to the

extent such transfer, disposition, sale or release is authorized under the DIP Documents; (iii) not

file any further financing statements, trademark filings, copyright filings, mortgages, notices of

lien or similar instruments, or otherwise take any action to perfect their security interests in such

DIP Collateral unless, solely as to this clause (iii), the DIP Agent or the DIP Lenders file

financing statements or other documents to perfect the liens granted pursuant to this Interim

Order, or as may be required by applicable state law to continue the perfection of valid and non-

avoidable liens or security interests as of the Petition Date and (iv) at the request of the DIP

Agent, deliver or cause to be delivered, at the DIP Loan Parties’ cost and expense, any

termination statements, releases and/or assignments in favor of the DIP Agent or the DIP

Lenders or other documents necessary to effectuate and/or evidence the release, termination

and/or assignment of liens on any portion of such DIP Collateral subject to any sale or

disposition permitted by the DIP Documents and this Interim Order.

               (b)     To the extent any Prepetition Secured Party has possession of any

Prepetition Collateral or DIP Collateral or has control with respect to any Prepetition Collateral


                                                 30
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 31 of 229




or DIP Collateral, or has been noted as a secured party on any certificate of title for a titled good

constituting Prepetition Collateral or DIP Collateral, then such Prepetition Secured Party shall be

deemed to maintain such possession or notation or exercise such control as a gratuitous bailee

and/or gratuitous agent for perfection for the benefit of the DIP Agent and the DIP Lenders, and

it shall comply with the instructions of the DIP Agent with respect to the exercise of such

control.

               (c)     The automatic stay provisions of section 362 of the Bankruptcy Code are

hereby vacated and modified to permit all transfers contemplated hereunder and to the extent

necessary to permit the DIP Secured Parties in respect of any DIP Facility to enforce all of their

rights under the applicable DIP Documents and take any or all of the following actions, at the

same or different time: (i) immediately upon the occurrence of an Event of Default (as defined in

the DIP Credit Agreement) and in each case without further order or application of the Court,

declare (A) the termination, reduction or restriction of any further DIP Commitment to the extent

any such DIP Commitment remains, (B) all DIP Obligations to be immediately due, owing and

payable, without presentment, demand, protest, or other notice of any kind, all of which are

expressly waived by the DIP Loan Parties, notwithstanding anything herein or in any DIP

Document to the contrary, and (C) the termination of the applicable DIP Documents as to any

future liability or obligation of the DIP Agent and the applicable DIP Lenders (but, for the

avoidance of doubt, without affecting any of the DIP Liens or the DIP Obligations); (ii) seek

emergency relief from the Automatic Stay on no more than 5 business days’ notice to request a

further order of the Court permitting the DIP Secured Parties, whether or not the maturity of any

of the DIP Obligations shall have been accelerated, to proceed to protect, enforce and exercise all

rights and remedies of the DIP Secured Parties under the DIP Documents for such DIP Facility


                                                 31
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 32 of 229




or applicable law and to exercise all other rights and remedies provided for in the DIP

Documents and under applicable law with respect to the DIP Collateral, including, but not

limited to, by suit in equity, action at law or other appropriate proceeding, whether for the

specific performance of any covenant or agreement contained in any such DIP Document or any

instrument pursuant to which such DIP Obligations are evidenced, and, if such amount shall have

become due, by declaration or otherwise, proceed to enforce the payment thereof or any other

legal or equitable right of any of such DIP Secured Parties; (iii) unless this Court orders

otherwise during the Remedies Notice Period (as defined herein) after a hearing but otherwise

without further order or application of the Court, upon the occurrence of an Event of Default (as

defined in the DIP Credit Agreement) and the giving of five business days’ prior written notice

(which shall run concurrently with any notice required to be provided under the DIP Documents)

(the “Remedies Notice Period”), via email to counsel to the Debtors and the office of the United

States Trustee for the District of Delaware (the “U.S. Trustee”), to terminate and withdraw

consent to the DIP Loan Parties’ continued use of Cash Collateral; and (iv) without further order

or application of the Court, the termination of the RSA (as defined in the DIP Credit Agreement

(the “RSA”)) in accordance with the terms thereof.

               (d)    Solely during the Remedies Notice Period, the DIP Loan Parties shall be

permitted to use Cash Collateral (i) in the ordinary course of business, subject to the Budget in

accordance with the DIP Documents, and (ii) for the funding of the Carve-Out. During the

Remedies Notice Period, the Debtors, the Committee (if appointed) and/or any party in interest

shall be entitled to seek an emergency hearing with the Court within the Remedies Notice Period

for the sole purpose of contesting whether, in fact, an Event of Default has occurred and is

continuing. Except as set forth in this Interim Order, the Debtors shall waive their right to seek


                                               32
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 33 of 229




relief under the Bankruptcy Code, including, without limitation, under section 105 of the

Bankruptcy Code, to the extent that such relief would in any way impair or restrict the rights or

remedies of the DIP Secured Parties set forth in this Interim Order or the DIP Documents.

               (e)     In no event shall any of the DIP Agent, the DIP Lenders and, subject to

entry of the Final Order, the Prepetition Secured Parties, be subject to the equitable doctrine of

“marshaling” or any similar doctrine with respect to the DIP Collateral. Further, subject to entry

of the Final Order, in no event shall the “equities of the case” exception in section 552(b) of the

Bankruptcy Code apply to the secured claims of the Prepetition Secured Parties.

               (f)     No rights, protections or remedies of the DIP Agent or the DIP Lenders

granted by the provisions of this Interim Order or the DIP Documents shall be limited, modified

or impaired in any way by: (i) any actual or purported withdrawal of the consent of any party to

the DIP Loan Parties’ authority to continue to use Cash Collateral, (ii) any actual or purported

termination of the DIP Loan Parties’ authority to continue to use Cash Collateral; or (iii) the

terms of any other order or stipulation related to the DIP Loan Parties’ continued use of Cash

Collateral or the provision of adequate protection to any party.

               (g)     Without limiting the provisions and protections of Paragraph 12 above,

but subject in all respects to the Carve Out, if at any time prior to the payment in full in

accordance with the DIP Documents of all the DIP Obligations (including subsequent to the

confirmation of any chapter 11 plan or plans with respect to any of the Debtors), the Debtors’

estates, any trustee, any examiner with enlarged powers, or any responsible officer subsequently

appointed shall obtain credit or incur debt pursuant to sections 364(b), 364(c), 364(d), or any

other provision of the Bankruptcy Code in violation of this Interim Order or the DIP Documents,

then all of the cash proceeds derived from such credit or debt and all Cash Collateral shall


                                                33
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 34 of 229




immediately be turned over to the DIP Agent for application to the DIP Obligations until such

DIP Obligations are paid in full.

       9.      Use of Cash Collateral. The DIP Loan Parties are hereby authorized, subject to

the terms and conditions of this Interim Order (including compliance with the Budget (as defined

herein) in accordance with the DIP Documents) during the period from the Petition Date through

and including date of occurrence of an Event of Default, to use the Cash Collateral; provided that

(x) the Prepetition Secured Parties are granted the adequate protection as hereinafter set forth and

(y) except on the terms and conditions of this Interim Order, the Debtors shall be enjoined and

prohibited from at any times using the Cash Collateral absent further order of the Court. For the

avoidance of doubt, the DIP Loan Parties are permitted to use Cash Collateral for Prepetition

Secured Parties Adequate Protection Payments, as provided herein.

       10.     Adequate Protection of II-A Term Loan Secured Parties. The II-A Term Loan

Secured Parties are entitled, pursuant to sections 361, 362, 363(e), and 507 of the Bankruptcy

Code, to adequate protection of their interests in property of the Debtors’ estates including the

Prepetition Collateral, pursuant to the II-A Term Loan Documents, to the extent of the

diminution in the value of the II-A Term Loan Secured Parties’ respective interests in property of

the Debtors’ estates including the Prepetition Collateral from and after the Petition Date, if any,

for any reason provided for under the Bankruptcy Code, including the imposition of the

Automatic Stay pursuant to section 362 of the Bankruptcy Code (the “II-A Term Loan Secured

Parties Adequate Protection Claims”). In consideration of the foregoing, the II-A Term Loan

Agent for the benefit of the II-A Term Loan Secured Parties, is hereby granted the following

(collectively, the “II-A Term Loan Adequate Protection Obligations”):




                                                34
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 35 of 229




               (a)          II-A Term Loan Debt Adequate Protection Liens. The II-A Term Loan

Agent, for itself and for the benefit of the other II-A Term Loan Secured Parties, is hereby

granted (effective and perfected upon the date of this Interim Order and without the necessity of

the execution of any mortgages, security agreements, pledge agreements, financing statements or

other agreements), in the amount of the II-A Term Loan Secured Parties Adequate Protection

Claims, a valid, perfected replacement security interest in and lien upon all Cash Collateral and

all other of the following (all Cash Collateral and property identified in clauses (i) through (v)

below being collectively referred to as the “II-A Term Loan Adequate Protection

Collateral”), subject only to the Carve Out (all such liens and security interests, the “II-A Term

Loan Secured Parties Adequate Protection Liens”):

                     (i)       Second Priority Liens on DIP Loan Party Unencumbered Property:
                               Pursuant to sections 361(2) and 363(c)(2) of the Bankruptcy Code, a
                               valid, binding, continuing, enforceable, fully-perfected second priority
                               senior security interest in and lien upon all DIP Loan Party
                               Unencumbered Property, which lien and security interest shall rank
                               pari passu with the other Adequate Protection Liens (as defined
                               herein) on DIP Loan Party Unencumbered Property and shall be
                               subject only to the DIP Liens.

                     (ii)      First Priority Liens on Other Debtor Unencumbered Property:
                               Pursuant to section 361(2) and 363(c)(2) of the Bankruptcy Code, a
                               valid, binding, continuing, enforceable, fully-perfected first priority
                               senior security interest in and lien upon all tangible and intangible
                               prepetition and postpetition property of the Debtors that are not DIP
                               Loan Parties, whether real or personal, whether existing on the Petition
                               Date or thereafter acquired, that, on or as of the Petition Date, is not
                               subject to a valid, perfected and non-avoidable lien, including, without
                               limitation, any and all unencumbered cash of such Debtors (whether
                               maintained with the DIP Agent, Prepetition Agents, affiliate of such
                               Debtors or otherwise) and any investment of such cash, inventory,
                               accounts receivable, other rights to payment whether arising before or
                               after the Petition Date, contracts, properties, plants, fixtures,
                               machinery, equipment, general intangibles, documents, instruments,
                               securities, chattel paper, interests in leaseholds, real properties, real
                               property leaseholds, deposit accounts, patents, copyrights, trademarks,
                               trade names, rights under license agreements and other intellectual

                                                    35
Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 36 of 229




                 property, capital stock or other equity interests of subsidiaries,
                 wherever located, intercompany loans and notes, servicing rights,
                 swap and hedge proceeds and termination payments, claims and causes
                 of action, tort claims and the proceeds, products, rents and profits,
                 whether arising under section 552(b) of the Bankruptcy Code or
                 otherwise, of all the foregoing, in each case other than: (a) the
                 Excluded Assets, but including the proceeds of Excluded Assets that
                 do not otherwise constitute Excluded Assets, and (b) the Avoidance
                 Actions (the “Other Debtor Unencumbered Property”).

         (iii)   Liens Junior to Certain Other Liens. Pursuant to sections 361(2) and
                 363(c)(2) of the Bankruptcy Code, a valid, binding, continuing,
                 enforceable, fully-perfected security interest in and lien upon all
                 tangible and intangible prepetition and postpetition property of each
                 Debtor, whether real or personal and the proceeds, products, rents and
                 profits thereof, whether arising under section 552(b) of the Bankruptcy
                 Code or otherwise, that is subject to any (a) any valid, perfected and
                 non-avoidable senior liens (other than the Primed Liens) in existence
                 immediately prior to the Petition Date and (b) any such valid and non-
                 avoidable liens in existence immediately prior to the Petition Date that
                 are perfected subsequent to the Petition Date as permitted by section
                 546(b) of the Bankruptcy Code (any such liens described in the
                 foregoing clauses (a) and (b), the “Other Permitted Liens”), which
                 security interest and lien shall be junior and subordinate to any Other
                 Permitted Liens and DIP Liens on such property, and which security
                 interest and lien shall rank pari passu with the other Adequate
                 Protection Liens with respect to such collateral.

         (iv)     Liens Senior to Certain Existing Liens. Pursuant to sections 361(2)
                 and 363(c)(2) of the Bankruptcy Code, a valid, binding, continuing,
                 enforceable, fully-perfected non-voidable priming lien on, and security
                 interest in, the Prepetition Collateral, and all products, proceeds, rents
                 and profits thereof, whether arising from section 552(b) of the
                 Bankruptcy Code or otherwise; provided that the II-A Term Loan
                 Secured Parties Adequate Protection Liens set forth in this paragraph
                 (iv) shall be junior to Other Permitted Liens and the DIP Liens on such
                 property; provided, further that the II-A Term Loan Secured Parties
                 Adequate Protection Liens set forth in this paragraph (iv) on the
                 Prepetition Collateral shall be senior to the Prepetition Liens with
                 respect to such collateral and pari passu with each of the Adequate
                 Protection Liens with respect to such collateral.

         (v)      Status of Adequate Protection Liens. Subject to the Carve Out and
                 except as otherwise provided herein, the II-A Term Loan Secured
                 Parties Adequate Protection Liens shall be senior to an not be (i)
                 subject or subordinate to or made pari passu with (A) any lien or
                 security interest that is avoided and preserved for the benefit of the
                                       36
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 37 of 229




                          Debtors and their estates under section 551 of the Bankruptcy Code,
                          (B) unless otherwise provided for in this Interim Order, any liens or
                          security interests arising after the Petition Date, including, without
                          limitation, any liens or security interests granted in favor of any
                          federal, state, municipal or other governmental unit (including any
                          regulatory body), commission, board or court for any liability of the
                          Debtors or (C) any intercompany or affiliate liens of the Debtors or
                          security interests of the Debtors; or (ii) subordinated to or made pari
                          passu with any other lien or security interest under section 363 or 364
                          of the Bankruptcy Code granted after the date hereof.

               (b)    II-A Term Loan Debt Section 507(b) Claims. The II-A Term Loan Agent,

for itself and for the benefit of the other II-A Term Loan Secured Parties, is hereby granted,

subject to the Carve Out, an allowed superpriority administrative expense claim as provided for

in section 507(b) of the Bankruptcy Code in the amount of the II-A Term Loan Secured Parties

Adequate Protection Claims with, except as set forth in this Interim Order, priority in payment

over any and all administrative expenses of the kind specified or ordered pursuant to any

provision of the Bankruptcy Code (the “II-A Term Loan Secured Parties 507(b) Claim”),

which administrative claim shall have recourse to and be payable from all prepetition and

postpetition property of the Debtors. The II-A Term Loan Secured Parties 507(b) Claim shall be

subject and subordinate only to the Carve Out and the DIP Superpriority Claims and shall rank

pari passu with the other Prepetition Secured Parties 507(b) Claims (as defined herein).

               (c)    II-A Term Loan Debt Adequate Protection Cash Payments. Subject to

paragraph 17 of this Interim Order, the II-A Term Loan Agent, for the benefit of the applicable

Term Loan Secured Parties, shall receive current payment in cash on the due dates provided in

the II-A Term Loan Documents in an amount equal to the sum of all unpaid fees and expenses

owing to the II-A Term Loan Agent under the II-A Term Loan Documents (collectively, the “II-

A Term Loan Secured Parties Adequate Protection Payments”).



                                               37
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 38 of 229




       11.     Adequate Protection of II-M Term Loan Secured Parties. The II-M Term Loan

Secured Parties are entitled, pursuant to sections 361, 362, 363(e), and 507 of the Bankruptcy

Code, to adequate protection of their interests in property of the Debtors’ estates including the

Prepetition Collateral pursuant to the II-M Term Loan Documents, to the extent of the

diminution in the value of the II-M Term Loan Secured Parties’ respective interests in property

of the Debtors’ estates including the Prepetition Collateral from and after the Petition Date, if

any, for any reason provided for under the Bankruptcy Code, including the imposition of the

Automatic Stay pursuant to section 362 of the Bankruptcy Code (the “II-M Term Loan Secured

Parties Adequate Protection Claims”). In consideration of the foregoing, the II-M Term Loan

Agent for the benefit of the II-M Term Loan Secured Parties, is hereby granted the following

(collectively, the “II-M Term Loan Adequate Protection Obligations”):

               (a)         II-M Term Loan Debt Adequate Protection Liens. The II-M Term Loan

Agent, for itself and for the benefit of the other II-M Term Loan Secured Parties, is hereby

granted (effective and perfected upon the date of this Interim Order and without the necessity of

the execution of any mortgages, security agreements, pledge agreements, financing statements or

other agreements), in the amount of the II-M Term Loan Secured Parties Adequate Protection

Claims, a valid, perfected replacement security interest in and lien upon all Cash Collateral and

all other of the following (all Cash Collateral and property identified in clauses (i) through (v)

below being collectively referred to as the “II-M Term Loan Adequate Protection

Collateral”), subject only to the Carve Out (all such liens and security interests, the “II-M Term

Loan Secured Parties Adequate Protection Liens”):

                     (i)      Second Priority Liens on DIP Loan Party Unencumbered Property:
                              Pursuant to sections 361(2) and 363(c)(2) of the Bankruptcy Code, a
                              valid, binding, continuing, enforceable, fully-perfected second priority
                              senior security interest in and lien upon all DIP Loan Party

                                                   38
Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 39 of 229




                 Unencumbered Property, which lien and security interest shall rank
                 pari passu with the other Adequate Protection Liens (as defined
                 herein) on DIP Loan Party Unencumbered Property and shall be
                 subject only to the DIP Liens.

         (ii)    First Priority Liens on Other Debtor Unencumbered Property:
                 Pursuant to section 361(2) and 363(c)(2) of the Bankruptcy Code, a
                 valid, binding, continuing, enforceable, fully-perfected first priority
                 senior security interest in and lien upon all Other Debtor
                 Unencumbered Property, other than: (i) the Excluded Assets, but
                 including the proceeds of Excluded Assets that do not otherwise
                 constitute Excluded Assets, and (ii) the Avoidance Actions.

         (iii)   Liens Junior to Certain Other Liens. Pursuant to sections 361(2) and
                 363(c)(2) of the Bankruptcy Code, a valid, binding, continuing,
                 enforceable, fully-perfected security interest in and lien upon all
                 tangible and intangible prepetition and postpetition property of each
                 Debtor, whether real or personal, and the proceeds, products, rents and
                 profits thereof, whether arising under section 552(b) of the Bankruptcy
                 Code or otherwise, that is subject to any Other Permitted Lien, which
                 security interest and lien shall be junior and subordinate to any Other
                 Permitted Liens and DIP Liens on such property, and which security
                 interest and lien shall rank pari passu with the other Adequate
                 Protection Liens with respect to such collateral.

         (iv)    Liens Senior to Certain Existing Liens. Pursuant to sections 361(2)
                 and 363(c)(2) of the Bankruptcy Code, a valid, binding, continuing,
                 enforceable, fully-perfected priming lien on, and security interest in,
                 the Prepetition Collateral, and all products, proceeds, rents and profits
                 thereof, whether arising from section 552(b) of the Bankruptcy Code
                 or otherwise; provided, that the II-M Term Loan Secured Parties
                 Adequate Protection Liens set forth in this paragraph (iv) shall be
                 junior to any Other Permitted Liens and the DIP Liens on such
                 property; provided, further that the II-M Term Loan Secured Parties
                 Adequate Protection Liens set forth in this paragraph (iv) on the
                 Prepetition Collateral shall be senior to the Prepetition Liens with
                 respect to such collateral and pari passu with each of the Adequate
                 Protection Liens with respect to such collateral.

         (v)     Status of Adequate Protection Liens. Subject to the Carve Out and
                 except as otherwise provided herein, the II-M Term Loan Secured
                 Parties Adequate Protection Liens shall be senior to and not be (i)
                 subject or subordinate to or made pari passu with (A) any lien or
                 security interest that is avoided and preserved for the benefit of the
                 Debtors and their estates under section 551 of the Bankruptcy Code,
                 (B) unless otherwise provided for in this Interim Order, any liens or
                 security interests arising after the Petition Date, including, without
                                       39
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 40 of 229




                          limitation, any liens or security interests granted in favor of any
                          federal, state, municipal or other governmental unit (including any
                          regulatory body), commission, board or court for any liability of the
                          Debtors or (C) any intercompany or affiliate liens of the Debtors or
                          security interests of the Debtors; or (ii) subordinated to or made pari
                          passu with any other lien or security interest under section 363 or 364
                          of the Bankruptcy Code granted after the date hereof.

              (b)     II-M Term Loan Debt Section 507(b) Claims. The II-M Term Loan Agent,

for itself and for the benefit of the other II-M Term Loan Secured Parties, is hereby granted,

subject to the Carve Out, an allowed superpriority administrative expense claim as provided for

in section 507(b) of the Bankruptcy Code in the amount of the II-M Term Loan Secured Parties

Adequate Protection Claims with, except as set forth in this Interim Order, priority in payment

over any and all administrative expenses of the kind specified or ordered pursuant to any

provision of the Bankruptcy Code (the “II-M Term Loan Secured Parties 507(b) Claim”),

which administrative claim shall have recourse to and be payable from all prepetition and

postpetition property of the Debtors. The II-M Term Loan Secured Parties 507(b) Claim shall be

subject and subordinate only to the Carve Out and the DIP Superpriority Claims and shall rank

pari passu with the other Prepetition Secured Parties 507(b) Claims.

              (c)     II-M Term Loan Debt Adequate Protection Cash Payments. Subject to

paragraph 17 of this Interim Order, the II-M Term Loan Agent, for the benefit of the applicable

Term Loan Secured Parties, shall receive current payment in cash on the due dates provided in

the II-M Term Loan Documents in an amount equal to the sum of all unpaid fees and expenses

owing to the II-M Term Loan Agent under the II-M Term Loan Documents (collectively, the “II-

M Term Loan Secured Parties Adequate Protection Payments”).

       12.    Adequate Protection of SIP-II Term Loan Secured Parties. The SIP-II Term Loan

Secured Parties are entitled, pursuant to sections 361, 362, 363(e), and 507 of the Bankruptcy


                                               40
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 41 of 229




Code, to adequate protection of their interests in property of the Debtors’ estates including the

Prepetition Collateral pursuant to the SIP-II Term Loan Documents, to the extent of the

diminution in the value of the SIP-II Term Loan Secured Parties’ respective interests in property

of the Debtors’ estates including the Prepetition Collateral from and after the Petition Date, if

any, for any reason provided for under the Bankruptcy Code, including the imposition of the

Automatic Stay pursuant to section 362 of the Bankruptcy Code (the “SIP-II Term Loan

Secured Parties Adequate Protection Claims”). In consideration of the foregoing, the SIP-II

Term Loan Agent for the benefit of the SIP-II Term Loan Secured Parties, is hereby granted the

following (collectively, the “SIP-II Term Loan Adequate Protection Obligations”):

               (a)         SIP-II Term Loan Debt Adequate Protection Liens. The SIP-II Term Loan

Agent, for itself and for the benefit of the other SIP-II Term Loan Secured Parties, is hereby

granted (effective and perfected upon the date of this Interim Order and without the necessity of

the execution of any mortgages, security agreements, pledge agreements, financing statements or

other agreements), in the amount of the SIP-II Term Loan Secured Parties Adequate Protection

Claims, a valid, perfected replacement security interest in and lien upon all Cash Collateral and

all other of the following (all Cash Collateral and property identified in clauses (i) through (v)

below being collectively referred to as the “SIP-II Term Loan Adequate Protection

Collateral” and, collectively with the II-A Term Loan Adequate Protection Collateral and the II-

M Term Loan Adequate Protection Collateral, the “Term Loan Adequate Protection

Collateral”), subject only to the Carve Out (all such liens and security interests, the “SIP-II

Term Loan Secured Parties Adequate Protection Liens”):

                     (i)      Second Priority Liens on DIP Loan Party Unencumbered Property:
                              Pursuant to sections 361(2) and 363(c)(2) of the Bankruptcy Code, a
                              valid, binding, continuing, enforceable, fully-perfected second priority
                              senior security interest in and lien upon all DIP Loan Party

                                                   41
Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 42 of 229




                 Unencumbered Property, which lien and security interest shall rank
                 pari passu with the other Adequate Protection Liens (as defined
                 herein) on DIP Loan Party Unencumbered Property and shall be
                 subject only to the DIP Liens.

         (ii)    First Priority Liens on Other Debtor Unencumbered Property:
                 Pursuant to section 361(2) and 363(c)(2) of the Bankruptcy Code, a
                 valid, binding, continuing, enforceable, fully-perfected first priority
                 senior security interest in and lien upon all Other Debtor
                 Unencumbered Property, other than: (i) the Excluded Assets, but
                 including the proceeds of Excluded Assets that do not otherwise
                 constitute Excluded Assets, and (ii) the Avoidance Actions.

         (iii)   Liens Junior to Certain Other Liens. Pursuant to sections 361(2) and
                 363(c)(2) of the Bankruptcy Code, a valid, binding, continuing,
                 enforceable, fully-perfected security interest in and lien upon all
                 tangible and intangible prepetition and postpetition property of each
                 Debtor, whether real or personal, and the proceeds, products, rents and
                 profits thereof, whether arising under section 552(b) of the Bankruptcy
                 Code or otherwise, that is subject to any Other Permitted Lien, which
                 security interest and lien shall be junior and subordinate to any Other
                 Permitted Liens and DIP Liens on such property, and which security
                 interest and lien shall rank pari passu with the other Adequate
                 Protection Liens with respect to such collateral.

         (iv)    Liens Senior to Certain Existing Liens. Pursuant to sections 361(2)
                 and 363(c)(2) of the Bankruptcy Code, a valid, binding, continuing,
                 enforceable, fully-perfected priming lien on, and security interest in,
                 the Prepetition Collateral, and all products, proceeds, rents and profits
                 thereof, whether arising from section 552(b) of the Bankruptcy Code
                 or otherwise; provided, that the SIP-II Term Loan Secured Parties
                 Adequate Protection Liens set forth in this paragraph (iv) shall be
                 junior to any Other Permitted Liens and the DIP Liens on such
                 property; provided, further that the SIP-II Term Loan Secured Parties
                 Adequate Protection Liens set forth in this paragraph (iv) on the
                 Prepetition Collateral shall be senior to the Prepetition Liens with
                 respect to such collateral and pari passu with each of the Adequate
                 Protection Liens with respect to such collateral

         (v)     Status of Adequate Protection Liens. Subject to the Carve Out and
                 except as otherwise provided herein, the SIP-II Term Loan Secured
                 Parties Adequate Protection Liens shall be senior to and not be (i)
                 subject or subordinate to or made pari passu with (A) any lien or
                 security interest that is avoided and preserved for the benefit of the
                 Debtors and their estates under section 551 of the Bankruptcy Code,
                 (B) unless otherwise provided for in this Interim Order, any liens or
                 security interests arising after the Petition Date, including, without
                                       42
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 43 of 229




                          limitation, any liens or security interests granted in favor of any
                          federal, state, municipal or other governmental unit (including any
                          regulatory body), commission, board or court for any liability of the
                          Debtors or (C) any intercompany or affiliate liens of the Debtors or
                          security interests of the Debtors; or (ii) subordinated to or made pari
                          passu with any other lien or security interest under section 363 or 364
                          of the Bankruptcy Code granted after the date hereof. For the
                          avoidance of doubt, the Debtors are permitted to grant the following
                          postpetition liens and security interests: (i) those granted pursuant to
                          this Interim Order, (ii) carriers’, mechanics’, operators’, repairmen’s,
                          warehousemen’s, or other similar liens arising in the ordinary course
                          of business, (iii) pledges and deposits in connection with workers’
                          compensation, unemployment insurance and other social security
                          legislation, and (iv) deposits to secure the payment of any postpetition
                          statutory obligations and performance bonds.

              (b)     SIP-II Term Loan Debt Section 507(b) Claims. The SIP-II Term Loan

Agent, for itself and for the benefit of the other SIP-II Term Loan Secured Parties, is hereby

granted, subject to the Carve Out, an allowed superpriority administrative expense claim as

provided for in section 507(b) of the Bankruptcy Code in the amount of the SIP-II Term Loan

Secured Parties Adequate Protection Claims with, except as set forth in this Interim Order,

priority in payment over any and all administrative expenses of the kind specified or ordered

pursuant to any provision of the Bankruptcy Code (the “SIP-II Term Loan Secured Parties

507(b) Claim”), which administrative claim shall have recourse to and be payable from all

prepetition and postpetition property of the Debtors. The SIP-II Term Loan Secured Parties

507(b) Claim shall be subject and subordinate only to the Carve Out and the DIP Superpriority

Claims and shall rank pari passu with the other Prepetition Secured Parties 507(b) Claims.

              (c)     SIP-II Term Loan Debt Adequate Protection Cash Payments. Subject to

paragraph 17 of this Interim Order, the SIP-II Term Loan Agent, for the benefit of the applicable

Term Loan Secured Parties, shall receive current payment in cash on the due dates provided in

the SIP-II Term Loan Documents in an amount equal to the sum of all unpaid fees and expenses


                                               43
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 44 of 229




owing to the SIP-II Term Loan Agent under the SIP-II Term Loan Documents (collectively, the

“SIP-II Term Loan Secured Parties Adequate Protection Payments”).

       13.     Adequate Protection of II-A RBL Secured Parties. The II-A RBL Secured Parties

are entitled, pursuant to sections 361, 362, 363(e), and 507 of the Bankruptcy Code, to adequate

protection of their interests in property of the Debtors’ estates including the Prepetition

Collateral pursuant to the II-A RBL Documents, to the extent of the diminution in the value of

the II-A RBL Secured Parties’ respective interests in property of the Debtors’ estates including

the Prepetition Collateral from and after the Petition Date, if any, for any reason provided for

under the Bankruptcy Code, including the imposition of the Automatic Stay pursuant to section

362 of the Bankruptcy Code (the “II-A RBL Secured Parties Adequate Protection Claims”).

In consideration of the foregoing, the II-A RBL Agent for the benefit of the II-A Term Loan

Secured Parties, is hereby granted the following (collectively, the “II-A RBL Adequate

Protection Obligations”):

               (a)    II-A RBL Debt Adequate Protection Liens. The II-A RBL Agent, for itself

and for the benefit of the other II-A RBL Secured Parties, is hereby granted (effective and

perfected upon the date of this Interim Order and without the necessity of the execution of any

mortgages, security agreements, pledge agreements, financing statements or other agreements),

in the amount of the II-A RBL Secured Parties Adequate Protection Claims, a valid, perfected

replacement security interest in and lien upon Cash Collateral and all other of the following (all

Cash Collateral and property identified in clauses (i) through (v) below being collectively

referred to as the “II-A RBL Adequate Protection Collateral”), subject only to the Carve Out

(all such liens and security interests, the “II-A RBL Secured Parties Adequate Protection

Liens”):


                                               44
Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 45 of 229




         (i)     Second Priority Liens on DIP Loan Party Unencumbered Property:
                 Pursuant to sections 361(2) and 363(c)(2) of the Bankruptcy Code, a
                 valid, binding, continuing, enforceable, fully-perfected second priority
                 senior security interest in and lien upon all DIP Loan Party
                 Unencumbered Property, which lien and security interest shall rank
                 pari passu with the other Adequate Protection Liens (as defined
                 herein) on DIP Loan Party Unencumbered Property and shall be
                 subject only to the DIP Liens.

         (ii)    First Priority Liens on Other Debtor Unencumbered Property:
                 Pursuant to section 361(2) and 363(c)(2) of the Bankruptcy Code, a
                 valid, binding, continuing, enforceable, fully-perfected first priority
                 senior security interest in and lien upon all Other Debtor
                 Unencumbered Property, other than: (i) the Excluded Assets, but
                 including the proceeds of Excluded Assets that do not otherwise
                 constitute Excluded Assets, and (ii) the Avoidance Actions.

         (iii)   Liens Junior to Certain Other Liens. Pursuant to sections 361(2) and
                 363(c)(2) of the Bankruptcy Code, a valid, binding, continuing,
                 enforceable, fully-perfected security interest in and lien upon all
                 tangible and intangible prepetition and postpetition property of each
                 Debtor, whether real or personal, and the proceeds, products, rents and
                 profits thereof, whether arising under section 552(b) of the Bankruptcy
                 Code or otherwise, that is subject to any Other Permitted Lien, which
                 security interest and lien shall be junior and subordinate to any Other
                 Permitted Liens and DIP Liens on such property, and which security
                 interest and lien shall rank pari passu with the other Adequate
                 Protection Liens with respect to such collateral.

         (iv)    Liens Senior to Certain Existing Liens. Pursuant to sections 361(2)
                 and 363(c)(2) of the Bankruptcy Code, a valid, binding, continuing,
                 enforceable, fully-perfected priming lien on, and security interest in,
                 the Prepetition Collateral, and all products, proceeds, rents and profits
                 thereof, whether arising from section 552(b) of the Bankruptcy Code
                 or otherwise; provided, that the II-A RBL Secured Parties Adequate
                 Protection Liens set forth in this paragraph (iv) shall be junior to any
                 Other Permitted Liens and the DIP Liens on such property; provided,
                 further that the II-A RBL Secured Parties Adequate Protection Liens
                 set forth in this paragraph (iv) on the Prepetition Collateral shall be
                 senior to the Prepetition Liens with respect to such collateral and pari
                 passu with each of the Adequate Protection Liens with respect to such
                 collateral

         (v)     Status of Adequate Protection Liens. Subject to the Carve Out and
                 except as otherwise provided herein, the II-A RBL Secured Parties
                 Adequate Protection Liens shall be senior to and not be (i) subject or
                 subordinate to or made pari passu with (A) any lien or security interest
                                     45
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 46 of 229




                          that is avoided and preserved for the benefit of the Debtors and their
                          estates under section 551 of the Bankruptcy Code, (B) unless
                          otherwise provided for in this Interim Order, any liens or security
                          interests arising after the Petition Date, including, without limitation,
                          any liens or security interests granted in favor of any federal, state,
                          municipal or other governmental unit (including any regulatory body),
                          commission, board or court for any liability of the Debtors or (C) any
                          intercompany or affiliate liens of the Debtors or security interests of
                          the Debtors; or (ii) subordinated to or made pari passu with any other
                          lien or security interest under section 363 or 364 of the Bankruptcy
                          Code granted after the date hereof. For the avoidance of doubt, the
                          Debtors are permitted to grant the following postpetition liens and
                          security interests: (i) those granted pursuant to this Interim Order,
                          (ii) carriers’, mechanics’, operators’, repairmen’s, warehousemen’s, or
                          other similar liens arising in the ordinary course of business,
                          (iii) pledges and deposits in connection with workers’ compensation,
                          unemployment insurance and other social security legislation, and
                          (iv) deposits to secure the payment of any postpetition statutory
                          obligations and performance bonds.

               (b)     II-A RBL Debt Section 507(b) Claims. The II-A RBL Agent, for itself and

for the benefit of the other II-A RBL Secured Parties, is hereby granted, subject to the Carve Out,

an allowed superpriority administrative expense claim as provided for in section 507(b) of the

Bankruptcy Code in the amount of the II-A RBL Secured Parties Adequate Protection Claims

with, except as set forth in this Interim Order, priority in payment over any and all administrative

expenses of the kind specified or ordered pursuant to any provision of the Bankruptcy Code (the

“II-A RBL Secured Parties 507(b) Claim”), which administrative claim shall have recourse to

and be payable from all prepetition and postpetition property of the Debtors. The II-A RBL

Secured Parties 507(b) Claim shall be subject and subordinate only to the Carve Out and the DIP

Superpriority Claims and shall rank pari passu with the other Prepetition Secured Parties 507(b)

Claims.

               (c)     II-A RBL Debt Adequate Protection Cash Payments. Subject to paragraph

17 of this Interim Order, the II-A RBL Agent, for the benefit of the applicable II-A RBL Secured


                                                46
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 47 of 229




Parties, shall receive current payment in cash on the due dates provided in the II-A RBL

Documents in an amount equal to the sum of all unpaid fees and expenses owing to the II-A RBL

Agent under the II-A RBL Documents (collectively, the “II-A RBL Secured Parties Adequate

Protection Payments”).

       14.     Adequate Protection of II-M RBL Secured Parties.          The II-M RBL Secured

Parties are entitled, pursuant to sections 361, 362, 363(e), and 507 of the Bankruptcy Code, to

adequate protection of their interests in property of the Debtors’ estates including the Prepetition

Collateral pursuant to the II-M RBL Documents, to the extent of the diminution in the value of

the II-M RBL Secured Parties’ respective interests in property of the Debtors’ estates including

the Prepetition Collateral from and after the Petition Date, if any, for any reason provided for

under the Bankruptcy Code, including the imposition of the Automatic Stay pursuant to section

362 of the Bankruptcy Code (the “II-M RBL Secured Parties Adequate Protection Claims”).

In consideration of the foregoing, the II-M RBL Agent for the benefit of the II-M Term Loan

Secured Parties, is hereby granted the following (collectively, the “II-M RBL Adequate

Protection Obligations”):

               (a)     II-M RBL Debt Adequate Protection Liens. The II-M RBL Agent, for

itself and for the benefit of the other II-M RBL Secured Parties, is hereby granted (effective and

perfected upon the date of this Interim Order and without the necessity of the execution of any

mortgages, security agreements, pledge agreements, financing statements or other agreements),

in the amount of the II-M RBL Secured Parties Adequate Protection Claims, a valid, perfected

replacement security interest in and lien upon all Cash Collateral and all other of the following

(all Cash Collateral and property identified in clauses (i) through (v) below being collectively

referred to as the “II-M RBL Adequate Protection Collateral”), subject only to the Carve Out


                                                47
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 48 of 229




(all such liens and security interests, the “II-M RBL Secured Parties Adequate Protection

Liens”):

                 (i)     Second Priority Liens on DIP Loan Party Unencumbered Property:
                         Pursuant to sections 361(2) and 363(c)(2) of the Bankruptcy Code, a
                         valid, binding, continuing, enforceable, fully-perfected second priority
                         senior security interest in and lien upon all DIP Loan Party
                         Unencumbered Property, which lien and security interest shall rank
                         pari passu with the other Adequate Protection Liens (as defined
                         herein) on DIP Loan Party Unencumbered Property and shall be
                         subject only to the DIP Liens.

                 (ii)    First Priority Liens on Other Debtor Unencumbered Property:
                         Pursuant to section 361(2) and 363(c)(2) of the Bankruptcy Code, a
                         valid, binding, continuing, enforceable, fully-perfected first priority
                         senior security interest in and lien upon all Other Debtor
                         Unencumbered Property, other than: (i) the Excluded Assets, but
                         including the proceeds of Excluded Assets that do not otherwise
                         constitute Excluded Assets, and (ii) the Avoidance Actions.

                 (iii)   Liens Junior to Certain Other Liens. Pursuant to sections 361(2) and
                         363(c)(2) of the Bankruptcy Code, a valid, binding, continuing,
                         enforceable, fully-perfected security interest in and lien upon all
                         tangible and intangible prepetition and postpetition property of each
                         Debtor, whether real or personal, and the proceeds, products, rents and
                         profits thereof, whether arising under section 552(b) of the Bankruptcy
                         Code or otherwise, that is subject to any Other Permitted Lien, which
                         security interest and lien shall be junior and subordinate to any Other
                         Permitted Liens and DIP Liens on such property, and which security
                         interest and lien shall rank pari passu with the other Adequate
                         Protection Liens with respect to such collateral.

                 (iv)    Liens Senior to Certain Existing Liens. Pursuant to sections 361(2)
                         and 363(c)(2) of the Bankruptcy Code, a valid, binding, continuing,
                         enforceable, fully-perfected priming lien on, and security interest in,
                         the Prepetition Collateral, and all products, proceeds, rents and profits
                         thereof, whether arising from section 552(b) of the Bankruptcy Code
                         or otherwise; provided, that the II-M RBL Secured Parties Adequate
                         Protection Liens set forth in this paragraph (iv) shall be junior to any
                         Other Permitted Liens and the DIP Liens on such property; provided,
                         further that the II-M RBL Secured Parties Adequate Protection Liens
                         set forth in this paragraph (iv) on the Prepetition Collateral shall be
                         senior to the Prepetition Liens with respect to such collateral and pari
                         passu with each of the Adequate Protection Liens with respect to such
                         collateral

                                              48
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 49 of 229




                     (v)      Status of Adequate Protection Liens. Subject to the Carve Out and
                              except as otherwise provided herein, the II-M RBL Secured Parties
                              Adequate Protection Liens shall be senior to and not be (i) subject or
                              subordinate to or made pari passu with (A) any lien or security interest
                              that is avoided and preserved for the benefit of the Debtors and their
                              estates under section 551 of the Bankruptcy Code, (B) unless
                              otherwise provided for in this Interim Order, any liens or security
                              interests arising after the Petition Date, including, without limitation,
                              any liens or security interests granted in favor of any federal, state,
                              municipal or other governmental unit (including any regulatory body),
                              commission, board or court for any liability of the Debtors or (C) any
                              intercompany or affiliate liens of the Debtors or security interests of
                              the Debtors; or (ii) subordinated to or made pari passu with any other
                              lien or security interest under section 363 or 364 of the Bankruptcy
                              Code granted after the date hereof. For the avoidance of doubt, the
                              Debtors are permitted to grant the following postpetition liens and
                              security interests: (i) those granted pursuant to this Interim Order,
                              (ii) carriers’, mechanics’, operators’, repairmen’s, warehousemen’s, or
                              other similar liens arising in the ordinary course of business,
                              (iii) pledges and deposits in connection with workers’ compensation,
                              unemployment insurance and other social security legislation, and
                              (iv) deposits to secure the payment of any postpetition statutory
                              obligations and performance bonds.

               (b)         II-M RBL Debt Section 507(b) Claims. The II-M RBL Agent, for itself

and for the benefit of the other II-M RBL Secured Parties, is hereby granted, subject to the Carve

Out, an allowed superpriority administrative expense claim as provided for in section 507(b) of

the Bankruptcy Code in the amount of the II-M RBL Secured Parties Adequate Protection

Claims with, except as set forth in this Interim Order, priority in payment over any and all

administrative expenses of the kind specified or ordered pursuant to any provision of the

Bankruptcy Code (the “II-M RBL Secured Parties 507(b) Claim”), which administrative claim

shall have recourse to and be payable from all prepetition and postpetition property of the

Debtors. The II-M RBL Secured Parties 507(b) Claim shall be subject and subordinate only to

the Carve Out and the DIP Superpriority Claims and shall rank pari passu with the other

Prepetition Secured Parties 507(b) Claims.


                                                   49
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 50 of 229




               (c)     II-M RBL Debt Adequate Protection Cash Payments.                 Subject to

paragraph 17 of this Interim Order, the II-M RBL Agent, for the benefit of the applicable II-M

RBL Secured Parties, shall receive current payment in cash on the due dates provided in the II-M

RBL Documents in an amount equal to the sum of all unpaid fees and expenses owing to the II-

M RBL Agent under the II-M RBL Documents (collectively, the “II-M RBL Secured Parties

Adequate Protection Payments”).

       15.     Adequate Protection of SIP-II RBL Secured Parties. The SIP-II RBL Secured

Parties are entitled, pursuant to sections 361, 362, 363(e), and 507 of the Bankruptcy Code, to

adequate protection of their interests in property of the Debtors’ estates including the Prepetition

Collateral pursuant to the SIP-II RBL Documents, to the extent of the diminution in the value of

the SIP-II RBL Secured Parties’ respective interests in property of the Debtors’ estates from and

after the Petition Date, if any, for any reason provided for under the Bankruptcy Code, including

the imposition of the Automatic Stay pursuant to section 362 of the Bankruptcy Code (the “SIP-

II RBL Secured Parties Adequate Protection Claims” and, collectively with the II-A Term

Loan Secured Parties Adequate Protection Claims, II-M Term Loan Secured Parties Adequate

Protection Claims, SIP-II Term Loan Secured Parties Adequate Protection Claims, II-A RBL

Secured Parties Adequate Protection Claims, and II-M RBL Secured Parties Adequate Protection

Claims, the “Adequate Protection Claims”). In consideration of the foregoing, the SIP-II RBL

Agent for the benefit of the SIP-II Term Loan Secured Parties, is hereby granted the following

(collectively, the “SIP-II RBL Adequate Protection Obligations” and, collectively with the II-

A Term Loan Secured Parties Adequate Protection Obligations, II-M Term Loan Secured Parties

Adequate Protection Obligations, SIP-II Term Loan Secured Parties Adequate Protection




                                                50
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 51 of 229




Obligations, II-A RBL Secured Parties Adequate Protection Obligations, and II-M RBL Secured

Parties Adequate Protection Obligations, the “Adequate Protection Obligations”):

               (a)          SIP-II RBL Debt Adequate Protection Liens. The SIP-II RBL Agent, for

itself and for the benefit of the other SIP-II RBL Secured Parties, is hereby granted (effective and

perfected upon the date of this Interim Order and without the necessity of the execution of any

mortgages, security agreements, pledge agreements, financing statements or other agreements),

in the amount of the SIP-II RBL Secured Parties Adequate Protection Claims, a valid, perfected

replacement security interest in and lien upon all Cash Collateral and all other of the following

(all Cash Collateral and property identified in clauses (i) through (v) below being collectively

referred to as the “SIP-II RBL Adequate Protection Collateral” and, collectively with the II-A

RBL Adequate Protection Collateral, the II-M RBL Adequate Protection Collateral and the Term

Loan Adequate Protection Collateral, the “Adequate Protection Collateral”), subject only to

the Carve Out (all such liens and security interests, the SIP-II RBL Secured Parties Adequate

Protection Liens and, collectively with the II-A Term Loan Secured Parties Adequate Protection

Liens, II-M Term Loan Secured Parties Adequate Protection Liens, SIP-II Term Loan Secured

Parties Adequate Protection Liens, II-A RBL Secured Parties Adequate Protection Liens, II-M

RBL Secured Parties Adequate Protection Liens, the “Adequate Protection Liens”):

                     (i)       Second Priority Liens on DIP Loan Party Unencumbered Property:
                               Pursuant to sections 361(2) and 363(c)(2) of the Bankruptcy Code, a
                               valid, binding, continuing, enforceable, fully-perfected second priority
                               senior security interest in and lien upon all DIP Loan Party
                               Unencumbered Property, which lien and security interest shall rank
                               pari passu with the other Adequate Protection Liens (as defined
                               herein) on DIP Loan Party Unencumbered Property and shall be
                               subject only to the DIP Liens.

                     (ii)      First Priority Liens on Other Debtor Unencumbered Property:
                               Pursuant to section 361(2) and 363(c)(2) of the Bankruptcy Code, a
                               valid, binding, continuing, enforceable, fully-perfected first priority

                                                    51
Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 52 of 229




                 senior security interest in and lien upon all Other Debtor
                 Unencumbered Property, other than: (i) the Excluded Assets, but
                 including the proceeds of Excluded Assets that do not otherwise
                 constitute Excluded Assets, and (ii) the Avoidance Actions.

         (iii)   Liens Junior to Certain Other Liens. Pursuant to sections 361(2) and
                 363(c)(2) of the Bankruptcy Code, a valid, binding, continuing,
                 enforceable, fully-perfected security interest in and lien upon all
                 tangible and intangible prepetition and postpetition property of each
                 Debtor, whether real or personal, and the proceeds, products, rents and
                 profits thereof, whether arising under section 552(b) of the Bankruptcy
                 Code or otherwise, that is subject to any Other Permitted Lien, which
                 security interest and lien shall be junior and subordinate to any Other
                 Permitted Liens and DIP Liens on such property, and which security
                 interest and lien shall rank pari passu with the other Adequate
                 Protection Liens with respect to such collateral.

         (iv)    Liens Senior to Certain Existing Liens. Pursuant to sections 361(2)
                 and 363(c)(2) of the Bankruptcy Code, a valid, binding, continuing,
                 enforceable, fully-perfected priming lien on, and security interest in,
                 the Prepetition Collateral, and all products, proceeds, rents and profits
                 thereof, whether arising from section 552(b) of the Bankruptcy Code
                 or otherwise; provided, that the SIP-II RBL Secured Parties Adequate
                 Protection Liens set forth in this paragraph (iv) shall be junior to any
                 Other Permitted Liens and the DIP Liens on such property; provided,
                 further that the SIP-II RBL Secured Parties Adequate Protection Liens
                 set forth in this paragraph (iv) on the Prepetition Collateral shall be
                 senior to the Prepetition Liens with respect to such collateral and pari
                 passu with each of the Adequate Protection Liens with respect to such
                 collateral

         (v)     Status of Adequate Protection Liens. Subject to the Carve Out and
                 except as otherwise provided herein, the SIP-II RBL Secured Parties
                 Adequate Protection Liens shall be senior to and not be (i) subject or
                 subordinate to or made pari passu with (A) any lien or security interest
                 that is avoided and preserved for the benefit of the Debtors and their
                 estates under section 551 of the Bankruptcy Code, (B) unless
                 otherwise provided for in this Interim Order, any liens or security
                 interests arising after the Petition Date, including, without limitation,
                 any liens or security interests granted in favor of any federal, state,
                 municipal or other governmental unit (including any regulatory body),
                 commission, board or court for any liability of the Debtors or (C) any
                 intercompany or affiliate liens of the Debtors or security interests of
                 the Debtors; or (ii) subordinated to or made pari passu with any other
                 lien or security interest under section 363 or 364 of the Bankruptcy
                 Code granted after the date hereof. For the avoidance of doubt, the
                 Debtors are permitted to grant the following postpetition liens and
                                        52
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 53 of 229




                          security interests: (i) those granted pursuant to this Interim Order,
                          (ii) carriers’, mechanics’, operators’, repairmen’s, warehousemen’s, or
                          other similar liens arising in the ordinary course of business,
                          (iii) pledges and deposits in connection with workers’ compensation,
                          unemployment insurance and other social security legislation, and
                          (iv) deposits to secure the payment of any postpetition statutory
                          obligations and performance bonds.

               (b)    SIP-II RBL Debt Section 507(b) Claims. The SIP-II RBL Agent, for itself

and for the benefit of the other SIP-II RBL Secured Parties, is hereby granted, subject to the

Carve Out, an allowed superpriority administrative expense claim as provided for in section

507(b) of the Bankruptcy Code in the amount of the SIP-II RBL Secured Parties Adequate

Protection Claims with, except as set forth in this Interim Order, priority in payment over any

and all administrative expenses of the kind specified or ordered pursuant to any provision of the

Bankruptcy Code (the “SIP-II RBL Secured Parties 507(b) Claim” and, collectively with the

II-A Term Loan Secured Parties 507(b) Claim, II-M Term Loan Secured Parties 507(b) Claim,

SIP-II Term Loan Secured Parties 507(b) Claim, II-A RBL Secured Parties 507(b) Claim, and II-

M RBL Secured Parties 507(b) Claim, the “Prepetition Secured Parties 507(b) Claims”),

which administrative claim shall have recourse to and be payable from all prepetition and

postpetition property of the Debtors. The SIP-II RBL Secured Parties 507(b) Claim shall be

subject and subordinate only to the Carve Out and the DIP Superpriority Claims and shall rank

pari passu with the other Prepetition Secured Parties 507(b) Claims.

               (c)    SIP-II RBL Debt Adequate Protection Cash Payments.              Subject to

paragraph 17 of this Interim Order, the SIP-II RBL Agent, for the benefit of the applicable SIP-II

RBL Secured Parties, shall receive current payment in cash on the due dates provided in the SIP-

II RBL Documents in an amount equal to the sum of all unpaid fees and expenses owing to the

SIP-II RBL Agent under the SIP-II RBL Documents (collectively, the “SIP-II RBL Secured


                                               53
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 54 of 229




Parties Adequate Protection Payments” and, collectively with the II-A Term Loan Secured

Parties Adequate Protection Payments, II-M Term Loan Secured Parties Adequate Protection

Payments, SIP-II Term Loan Secured Parties Adequate Protection Payments, II-M RBL Secured

Parties Adequate Protection Payments, and II-A RBL Secured Parties Adequate Protection

Payments, the “Prepetition Secured Parties Adequate Protection Payments”).

       16.     Other Adequate Protection of Prepetition Secured Parties.

               (a)     Prepetition Secured Parties Fees and Expenses.         Upon entry of this

Interim Order, the Debtors are authorized and directed to pay in cash all reasonable and

documented out-of-pocket professional fees and expenses payable to the advisors to the Term

Loan Agents and the advisors to the RBL Agents, including, without limitation, the fees and

expenses of (A) Davis Polk & Wardwell LLP, (B) Vinson & Elkins LLP, (C) Houlihan Lokey,

Inc. and (D) special and local counsel in each relevant jurisdiction, and all reasonable and

documented out-of-pocket professional fees and expenses payable to the Prepetition Agents that

have accrued as of the Petition Date. The payment of the fees, expenses and disbursements (to

the extent incurred after the Petition Date) set forth in this paragraph 16(a) of this Interim Order

shall be made within ten (10) days (which time period may be extended by the applicable

professional) after the receipt by the Debtors, the U.S. Trustee, and counsel for the Committee (if

any) (the “Review Period”) of invoices therefore without the necessity of filing formal fee

applications or compliance with the U.S. Trustee’s fee guidelines. Such invoices provided to the

Debtors, the U.S. Trustee, and counsel for the Committee (if any) shall include the number of

hours billed by the applicable professional (except for financial advisors compensated on other

than an hourly basis) and a summary statement of services provided and the expenses incurred,

which may be redacted or modified to the extent necessary to delete any information subject to


                                                54
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 55 of 229




the attorney-client privilege, any information constituting attorney work product, or any other

confidential information, and the provision of such invoices shall not constitute any waiver of the

attorney client privilege or of any benefits of the attorney work product doctrine. Any objections

raised by the Debtors, the U.S. Trustee, or the Committee (if any) with respect to such invoices

must be in writing and state with particularity the grounds therefore and must be submitted to the

applicable professional so as to be actually received prior to the expiration of the Review Period.

Following the Review Period, any such timely received objection will be subject to resolution by

the Court to the extent it remains unresolved. Pending such resolution, the undisputed portion of

any such invoice will be paid promptly by the Debtors and the applicable parties shall attempt to

negotiate a resolution in good faith until the time of such resolution by the Court.

Notwithstanding the foregoing, the Debtors are authorized and directed to pay all adequate

protection fees and expenses incurred under this paragraph 16(a) of this Interim Order prior to

the Petition Date without the need for any applicable professional to first deliver a copy of its

invoice or other supporting documentation.

               (b)    Financial Reporting.      The Debtors shall comply with all reporting

requirements and honor all inspection rights set forth in the Prepetition Debt Documents and

shall provide such other business or financial information that is reasonably requested by the

RBL Agents, the Term Loan Agents, or their respective advisors.

               (c)    Milestones. Subject only to and effective upon entry of the Final Order,

the Prepetition Secured Parties are hereby entitled to the performance by the Debtors of the

Milestones (as defined in the DIP Credit Agreement).

       17.     Budget Maintenance and Compliance. The Debtors have prepared and delivered

to the DIP Agent an initial budget, in form and substance acceptable to the DIP Agent and the


                                                55
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 56 of 229




Required DIP Lenders (the “Initial Budget”), a copy of which is attached to this Interim Order

as Schedule 1. The Initial Budget sets forth, among other things, the Debtors’ projected receipts,

operating disbursements (including payroll and benefits, general and administrative expenses,

and royalty payments), non-operating disbursements (including capital expenditures, debt service

and professional fees), and net cash flow, for each calendar week during the period from the

Petition Date through and including the end of the thirteenth (13th) calendar week following the

Petition Date. Pursuant to the DIP Credit Agreement, the Debtors shall prepare and deliver a

new budget every four weeks after the Petition Date covering the thirteen (13) calendar week

period commencing on the first day of each four-week anniversary of the Petition Date, in form

and substance reasonably satisfactory to the Required DIP Lenders (the Initial Budget and each

subsequent approved budget (a “Budget”) (including any changes made in any such updated

Budget with respect to any periods that were included in a previously delivered Budget; provided

that a separate explanation in reasonable detail of such changes shall be provided to the DIP

Lenders), it being understood that if the Required DIP Lenders have not objected to an updated

Budget within ten (10) days after delivery thereof, the updated Budget shall be deemed to be

approved. The Budget is approved on an interim basis. DIP Collateral, Prepetition Collateral

and Cash Collateral under this Interim Order shall only be used by the Debtors in accordance

with this Interim Order and consistent with the Budget in accordance with the DIP Documents or

as otherwise agreed by the Required DIP Lenders. As set forth in the DIP Credit Agreement, the

Budget may be modified with the written consent of the Debtors and the Required DIP Lenders

and such modified Budget shall be filed with the Bankruptcy Court. None of the Prepetition

Secured Parties’ or DIP Secured Parties’ consent (if any) to, or acknowledgment of, the Budget

shall be construed as consent to use of the proceeds of the DIP Collateral, Adequate Protection


                                               56
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 57 of 229




Collateral, Prepetition Collateral or Cash Collateral after an Event of Default or Termination

Declaration Date, regardless of whether the aggregate funds shown on the Budget have been

expended.

       18.    Upon payment in full of all DIP Obligations, the Budget shall continue to be

updated in accordance with the terms and conditions of the DIP Credit Agreement, except that

the approval of the Prepetition Agents shall be substituted for the approval of the DIP Agent

and/or the Required DIP Lenders.

       19.    No Marshaling/Application of DIP Proceeds. The DIP Secured Parties shall be

entitled to apply the payments or proceeds of the DIP Collateral, in accordance with the

provisions of the DIP Documents, and in no event shall the DIP Secured Parties be subject to the

equitable doctrine of “marshaling” or any other similar doctrine with respect to any of the DIP

Collateral.

       20.    No Marshaling/Application of Proceeds of Prepetition and Adequate Protection

Collateral. The Prepetition Secured Parties shall be entitled to apply the payments or proceeds

of the Prepetition Collateral and Adequate Protection Collateral in accordance with the

provisions of the Prepetition Debt Documents, and in no event, upon entry of the Final Order,

shall the Prepetition Secured Parties be subject to the equitable doctrine of “marshaling” or any

other similar doctrine with respect to any of the Prepetition Collateral or Adequate Protection

Collateral.

       21.    Limitation on Charging Expenses Against Collateral.          Subject only to and

effective upon entry of a Final Order, except to the extent of the Carve Out, with respect to the

Prepetition Collateral and Adequate Protection Collateral, and effective upon entry of this

Interim Order with respect to the DIP Collateral, no costs or expenses of administration of the


                                               57
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 58 of 229




Chapter 11 Cases or any future proceeding that may result therefrom, including liquidation in

bankruptcy or other proceedings under the Bankruptcy Code, shall be charged against or

recovered from the DIP Collateral, Prepetition Collateral and Adequate Protection Collateral

(including Cash Collateral) pursuant to section 506(c) of the Bankruptcy Code or any similar

principle of law, without the prior written consent of the DIP Agent and the Prepetition Agents,

as the case may be, that holds a lien on the relevant asset, and no such consent shall be implied

from any other action, inaction, or acquiescence by the DIP Secured Parties or the Prepetition

Secured Parties, and nothing contained in this Interim Order shall be deemed to be a consent by

the DIP Secured Parties or the Prepetition Secured Parties to any charge, lien, assessment or

claim against the Collateral under section 506(c) of the Bankruptcy Code or otherwise.

       22.     Bankruptcy Code Section 552(b). Subject only to and effective upon entry of a

Final Order, each of the Prepetition Secured Parties shall be entitled to all of the rights and

benefits of section 552(b) of the Bankruptcy Code, and the “equities of the case” exception under

section 552(b) of the Bankruptcy Code shall not apply to the Prepetition Secured Parties with

respect to proceeds, products, offspring, or profits of any of the Prepetition Collateral or the

Adequate Protection Collateral.

       23.     Reservation of Rights of Prepetition Secured Parties. Under the circumstances

and given that the above-described adequate protection is consistent with the Bankruptcy Code,

including section 506(b) thereof, the Court affirms and finds that the adequate protection

provided to the Prepetition Secured Parties for any diminution in their respective interests in the

property of the Debtors’ estates, including their respective interests in the value of the Prepetition

Collateral is reasonable and necessary to protect the interests of the Prepetition Secured Parties;

provided that any Prepetition Secured Party may request further or different adequate protection.


                                                 58
        Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 59 of 229




         24.   Perfection of Liens.

               (a)    Without in any way limiting the automatically effective perfection of the

DIP Liens and Adequate Protection Liens granted in this Interim Order, the DIP Agent, the RBL

Agents, and the Term Loan Agents are hereby authorized, but not required, to file or record (and

to execute in the name of the Debtors, as their true and lawful attorneys, with full power of

substitution, to the maximum extent permitted by law) financing statements, trademark filings,

copyright filings, mortgages, notices of lien or similar instruments in any jurisdiction, or take

possession of or control over cash or securities, or take any other action in order to validate and

perfect the liens and security interests granted to them hereunder. Whether or not the DIP Agent,

the RBL Agents, and the Term Loan Agents shall, in their sole discretion, choose to file such

financing statements, trademark filings, copyright filings, mortgages, notices of lien or similar

instruments, or take possession of or control over any cash or securities, or otherwise confirm

perfection of the liens and security interests granted to them hereunder, such liens and security

interests shall be deemed valid, perfected, allowed, enforceable, non-avoidable and not subject to

challenge, dispute or subordination, at the time and on the date of entry of this Interim Order.

Upon the request of any of the DIP Agent, the RBL Agents, and the Term Loan Agents, each of

the Debtors, without any further consent of any party, is authorized to take, execute, deliver and

file such instruments (in each case, without representation or warranty of any kind) to enable the

validation, perfection, preservation and enforcement of the DIP Liens and Adequate Protection

Liens. All such documents will be deemed to have been recorded and filed as of the Petition

Date.

               (b)    A certified copy of this Interim Order may, in the discretion of the DIP

Agent, each acting on its own behalf or as directed by the Required DIP Lenders, be filed with or


                                                59
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 60 of 229




recorded in filing or recording offices in addition to or in lieu of such financing statements,

mortgages, notices of lien or similar instruments, and all filing offices are hereby authorized and

directed to accept such certified copy of this Interim Order for filing and/or recording, as

applicable. The Automatic Stay of section 362(a) of the Bankruptcy Code shall be modified to

the extent necessary to permit the DIP Agent to take all actions, as applicable, referenced in this

subparagraph (b) and the immediately preceding subparagraph (a).

               (c)    To the extent that any Prepetition Secured Party is the secured party under

any account control agreements, listed as loss payee or additional insured under any of the DIP

Loan Parties’ insurance policies or is the secured party under any other agreement, the DIP

Agent is also deemed to be the secured party under such account control agreements, loss payee

or additional insured under the DIP Loan Parties’ insurance policies and the secured party under

each such agreement (in any such case with the same priority of liens and claims thereunder

relative to the priority of (x) the Prepetition Liens and Adequate Protection Liens and (y) the DIP

Liens, as set forth herein), and shall have all rights and powers in each case attendant to that

position (including, without limitation, rights of enforcement, but subject in all respects to the

terms of this Interim Order), and shall, subject to the terms of this Interim Order, act in that

capacity and distribute any proceeds recovered or received in respect of any of the foregoing,

first, subject to the Carve Out, to the payment in full of the DIP Obligations, and second, to the

payment of the Prepetition Debt. In accordance with the terms of this Interim Order and the

other DIP Documents, the Prepetition Agents shall serve as agent for the DIP Agent for purposes

of perfecting such DIP Agent’s security interests in and liens on all DIP Collateral and

Prepetition Collateral that is of a type such that perfection of a security interest therein may be

accomplished only by possession or control by a secured party.


                                                60
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 61 of 229




       25.     Preservation of Rights Granted Under this Interim Order.

               (a)     Other than the Carve Out and other claims and liens expressly granted by

this Interim Order, no claim or lien having a priority superior to or pari passu with those granted

by this Interim Order to the DIP Secured Parties shall be permitted while any of the DIP

Obligations remain outstanding, and, except as otherwise expressly provided in paragraph 5 of

this Interim Order, the DIP Liens shall not be: (i) subject or junior to any lien or security interest

that is avoided and preserved for the benefit of the Debtors’ estates under section 551 of the

Bankruptcy Code, (ii) subordinated to or made pari passu with any liens arising after the Petition

Date including, without limitation, any liens or security interests granted in favor of any federal,

state, municipal or other domestic or foreign governmental unit (including any regulatory body),

commission, board or court for any liability of the Debtors, (iii) subject or junior to any

intercompany or affiliate liens or security interests of the Debtors, or (iv) subordinated to or

made pari passu with any other lien or security interest.

               (b)     It shall constitute an Event of Default and terminate the right of the

Debtors to use Cash Collateral if any of the Debtors, without the prior written consent of the

applicable Required DIP Lenders, seeks, proposes or supports (whether by way of motion or

other pleadings filed with the Court or any other writing executed by any Debtor or by oral

argument), or if there is entered or confirmed (in each case, as applicable), or if there occurs:

                         (i)   a failure of the Debtors to make any payment under this Interim
                               Order to any of the Prepetition Secured Parties when due and such
                               failure is continuing for one (1) business day after the date thereof;

                        (ii)   a failure of the Debtors to (x) observe or perform any of the
                               material terms or provisions contained in this Interim Order or (y)
                               comply with any covenant or agreement in this Interim Order in
                               any material respect; or

                       (iii)   any “Event of Default” as defined in the DIP Credit Agreement.

                                                 61
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 62 of 229




Except as otherwise provided in this Interim Order, any material violation of any of the terms of

this Interim Order or any occurrence of an “Event of Default” under and as defined in this

Interim Order or the DIP Credit Agreement shall constitute an event of default (each an “Event

of Default”) and upon any such Event of Default, interest, including, where applicable, default

interest, shall accrue and be paid as set forth in the DIP Credit Agreement. Notwithstanding any

order that may be entered dismissing any of the Chapter 11 Cases under section 1112 of the

Bankruptcy Code or otherwise is at any time entered: (i) the DIP Superpriority Claims and the

DIP Liens shall continue in full force and effect and shall maintain their priorities as provided in

this Interim Order until all DIP Obligations shall have been indefeasibly paid in full in cash (and

that such DIP Superpriority Claims and DIP Liens shall, notwithstanding such dismissal, remain

binding on all parties in interest), (ii) the other rights granted by this Interim Order shall not be

affected, and (iii) this Court shall retain jurisdiction, notwithstanding such dismissal, for the

purposes of enforcing the claims, liens and security interests referred to in this paragraph and

otherwise in this Interim Order.

               (c)    If any or all of the provisions of this Interim Order are hereafter reversed,

modified, vacated or stayed, such reversal, modification, vacatur or stay shall not affect: (i) the

validity, priority or enforceability of any DIP Obligations incurred prior to the actual receipt of

written notice by the DIP Agent, as applicable, of the effective date of such reversal,

modification, vacatur or stay; or (ii) the validity, priority or enforceability of the DIP Liens or

Adequate Protection Liens. Notwithstanding any such reversal, modification, vacatur or stay of

any use of Cash Collateral, any DIP Obligations incurred by the DIP Loan Parties to the DIP

Secured Parties prior to the actual receipt of written notice by the DIP Agent, of the effective

date of such reversal, modification, vacatur or stay shall be governed in all respects by the


                                                62
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 63 of 229




original provisions of this Interim Order, and the DIP Secured Parties and the Prepetition

Secured Parties shall be entitled to all the rights, remedies, privileges and benefits granted in

section 364(e) of the Bankruptcy Code and this Interim Order with respect to all uses of Cash

Collateral and the DIP Obligations.

               (d)    Except as expressly provided in this Interim Order, the DIP Obligations

and all other rights and remedies of the DIP Secured Parties and the Prepetition Secured Parties

granted by the provisions of this Interim Order shall survive, and shall not be modified, impaired

or discharged by: (i) the entry of an order converting any of the Chapter 11 Cases to a case under

chapter 7, dismissing any of the Chapter 11 Cases, substantively consolidating any of the cases

with another case, terminating the joint administration of these Chapter 11 Cases or by any other

act or omission, (ii) the entry of an order approving the sale of any DIP Collateral pursuant to

section 363(b) of the Bankruptcy Code (except to the extent permitted by the DIP Documents or

pursuant to a separate approval by the Required DIP Lenders), or (iii) the entry of an order

confirming a plan of reorganization in any of the Chapter 11 Cases and, pursuant to section

1141(d)(4) of the Bankruptcy Code, the DIP Loan Parties have waived any discharge as to any

remaining DIP Obligations.     The terms and provisions of this Interim Order and the DIP

Documents shall continue in these Chapter 11 Cases, in any Successor Cases if these Chapter 11

Cases cease to be jointly administered and in any superseding chapter 7 cases under the

Bankruptcy Code, and the DIP Liens, DIP Superpriority Claims, Adequate Protection Liens, and

all other rights and remedies of the DIP Lenders and the Prepetition Secured Parties granted by

the provisions of this Interim Order and the DIP Documents shall continue in full force and

effect until the DIP Obligations and the Prepetition Obligations are indefeasibly paid in full in




                                               63
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 64 of 229




cash, as set forth herein and the DIP Documents and the Total DIP Commitment has been

terminated.

       26.     Payments Free and Clear. Subject to the Carve Out, any and all payments or

proceeds remitted to the DIP Agent by, through or on behalf of the DIP Lenders pursuant to the

provisions of the Interim Order, Final Order, the DIP Documents or any subsequent order of the

Court shall be irrevocable, received free and clear of any claim, charge, assessment or other

liability, including without limitation, any such claim or charge arising out of or based on,

directly or indirectly, sections 506(c) or 552(b) of the Bankruptcy Code (subject to entry of the

Final Order approving the waiver of the Debtors’ rights under sections 506(c) and 552(b) of the

Bankruptcy Code), whether asserted or assessed by through or on behalf of the Debtors.

       27.     Releases, Covenant Not to Sue, Indemnity. Subject to paragraph 28, as of the

entry of this Interim Order the Debtors hereby absolutely and unconditionally release and forever

discharge and acquit each of the DIP Secured Parties and the Prepetition Secured Parties and

their respective subsidiaries, officers, directors, managers, principals, employees, agents,

financial advisors, attorneys, accountants, investment bankers, consultants, representatives and

other professionals and the respective successors and assigns thereof, in each case in their

respective capacity as such (the “Representatives” and collectively with the DIP Secured Parties

and the Prepetition Secured Parties, the “Released Parties”), from any and all obligations and

liabilities to the Debtors (and their successors and assigns) and from any and all claims,

counterclaims, demands, debts, accounts, contracts, liabilities, responsibilities, disputes,

remedies, indebtedness, obligations, rights, assertions, allegations, actions, suits, controversies,

proceedings, losses, damages, injuries, attorney’s fees, costs, expenses, judgements and causes of

action but excluding funding obligations under the DIP Documents arising after the date of this

                                                64
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 65 of 229




Interim Order (collectively, the “Released Claims”) of any kind, nature or description, whether

matured or unmatured, known or unknown, foreseen or unforeseen, liquidated or unliquidated,

arising in law or equity, upon contract or tort or under any state or federal or common law or

statute or regulation or otherwise, whether or not arising out of or related to (as applicable) the

DIP Documents the Prepetition Debt Documents, the obligations owing and the financial

obligations made thereunder, the negotiation thereof and of the deal reflected thereby, and the

obligations and financial obligations made thereunder, in each case that the Debtors at any time

had, now have or may have, or that their successors or assigns hereafter can or may have against

any of the Released Parties for or by reason of any act, omission, matter, cause or thing

whatsoever arising at any time on or prior to the date of this Interim Order, and further covenant

not to sue and to indemnify (in addition to and not in place of any and all other indemnities in

favor of the Released Parties) the Released Parties on account of any and all Released Claims.

The releases in this paragraph are in addition to and shall not limit any other releases, covenants

not to sue, or waivers by the Releasing Parties in favor of the Released Parties.

       28.     Effect of Stipulations on Third Parties. The Debtors’ stipulations, admissions,

agreements and releases contained in this Interim Order, including, without limitation, in

paragraph G of the Findings of Fact and Conclusions of Law of this Interim Order, shall be

binding upon the Debtors and any successor thereto (including, without limitation, any chapter 7

or chapter 11 trustee or examiner appointed or elected for any of the Debtors) in all

circumstances and for all purposes. The Debtors’ stipulations, admissions, agreements and

releases contained in this Interim Order, including, without limitation, in paragraph G of the

Findings of Fact and Conclusions of Law of this Interim Order, shall be binding upon all other

parties in interest, including, without limitation, any Committee or other statutory or non-


                                                65
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 66 of 229




statutory committees appointed or formed in the Chapter 11 Cases and any other person or entity

acting or seeking to act on behalf of the Debtors’ estates in all circumstances and for all purposes

unless: (a) such other party in interest with requisite standing (subject in all respects to any

agreement or applicable law that may limit or affect such entity’s right or ability to do so), has

timely filed an adversary proceeding or contested matter (subject to the limitations contained

herein, including, inter alia, in this paragraph) by no later than (i) the earlier of (x) five (5)

business days prior to the commencement of the hearing to confirm a chapter 11 plan in these

Chapter 11 Cases, (y) 75 calendar days after entry of this Interim Order and (z) solely for any

Committee, 60 calendar days after the appointment of any Committee if appointed within 30

days after the Petition Date, (ii) any such later date as has been agreed to, in writing, by the

Prepetition Agents (with the consent of the Required DIP Lenders) as applicable (the time period

established by the foregoing clauses (i) and (ii), the “Challenge Period”), (A) objecting to or

challenging the amount, validity, perfection, enforceability, priority or extent of the Prepetition

Obligations or the Prepetition Liens, or (B) otherwise asserting or prosecuting any action for

preferences, fraudulent transfers or conveyances, other avoidance power claims or any other

claims, counterclaims or causes of action, objections, contests or defenses (collectively, the

“Challenges”) against any of the Prepetition Secured Parties or their Representatives in

connection with matters related to the (i) Prepetition Debt Documents (ii) Prepetition

Obligations, (iii) Prepetition Liens or (iv) Prepetition Collateral, and (b) there is a final non-

appealable order in favor of the plaintiff sustaining any such Challenge in any such timely filed

adversary proceeding or contested matter; provided, however, that any pleadings filed in

connection with any Challenge shall set forth with specificity the basis for such challenge or

claim and any challenges or claims not so specified prior to the expiration of the Challenge


                                                66
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 67 of 229




Period shall be deemed forever, waived, released and barred. If no such Challenge is timely and

properly filed during the Challenge Period or the Court does not rule in favor of the plaintiff in

any such proceeding then: (a) the Debtors’ stipulations, admissions, agreements and releases

contained in this Interim Order shall be binding on all parties in interest, including, without

limitation, the Committee (if any), (b) the obligations of the Prepetition Obligors under the

Prepetition Debt Documents shall constitute allowed claims not subject to defense, claim,

counterclaim, recharacterization, subordination, offset or avoidance, for all purposes in the

Chapter 11 Cases, and any subsequent chapter 7 case(s), (c) the Prepetition Liens on the

Prepetition Collateral shall be deemed to have been, as of the Petition Date, legal, valid, binding,

perfected, first-priority security interests and liens, not subject to recharacterization,

subordination, avoidance or other defense, and (d) the Prepetition Obligations and the Prepetition

Liens shall not be subject to any other or further claim or challenge by the Committee (if any),

any non-statutory committees appointed or formed in the Chapter 11 Cases or any other party in

interest acting or seeking to act on behalf of the Debtors’ estates, including, without limitation,

any successor thereto (including, without limitation, any chapter 7 trustee or chapter 11 trustee or

examiner appointed or elected for any of the Debtors) and any defenses, claims, causes of action,

counterclaims and offsets by the Committee (if any), any non-statutory committees appointed or

formed in the Chapter 11 Cases, or any other party acting or seeking to act on behalf of the

Debtors’ estates, including, without limitation, any successor thereto (including, without

limitation, any chapter 7 trustee or chapter 11 trustee or examiner appointed or elected for any of

the Debtors), whether arising under the Bankruptcy Code or otherwise, against any of the

Prepetition Secured Parties and their Representatives arising out of or relating to the Prepetition

Debt Documents shall be deemed forever waived, released and barred. If any such Challenge is


                                                67
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 68 of 229




timely filed during the Challenge Period, the stipulations, admissions, agreements and releases

contained in this Interim Order, including, without limitation, in paragraph G of the Findings of

Fact and Conclusions of Law of this Interim Order, shall nonetheless remain binding and

preclusive (as provided in the second sentence of this paragraph) on any Committee (if any), and

on any other person or entity, except to the extent that such stipulations, admissions, agreements

and releases were expressly and successfully challenged in such Challenge as set forth in a final,

non-appealable order of court of competent jurisdiction. Nothing in this Interim Order vests or

confers on any Person (as defined in the Bankruptcy Code), including the Committee (if any),

standing or authority to pursue any claim or cause of action belonging to the Debtors or their

estates, including, without limitation, Challenges with respect to (i) the Prepetition Debt

Documents, (ii) the Prepetition Obligations or (iii) the Prepetition Liens. For the avoidance of

doubt, none of the foregoing challenge provisions set forth in this paragraph shall apply to any

DIP Secured Party, in its capacity as such, and in no event shall the DIP Facility, DIP

Obligations or DIP Liens be subject to challenge pursuant to this paragraph on avoidance or any

other grounds by any party.

       29.     Limitation on Use of Carve Out, DIP Financing Proceeds, and Collateral.

Notwithstanding any other provision of this Interim Order or any other order entered by the

Court, no DIP Loans, DIP Collateral, Prepetition Collateral or Adequate Protection Collateral

(including Cash Collateral) or any portion of the Carve Out may be used directly or indirectly by

any Debtor, any Prepetition Pledgor, any Committee or any other official or unofficial committee

appointed in the Chapter 11 Cases, or any trustee appointed in the Chapter 11 Cases or any

Successor Case, including any chapter 7 case, or any other person, party or entity, (a) in

connection with the investigation, threatened initiation, initiation or prosecution of any claims,


                                               68
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 69 of 229




causes of action, adversary proceedings or other litigation (i) against any of the DIP Secured

Parties or the Prepetition Secured Parties, or each of the foregoing’s respective predecessors in

interest, agents, affiliates, representatives, attorney or advisors, or any actions purporting to do

the foregoing in respect of the DIP Obligations, the DIP Liens, the Prepetition Obligations, the

Prepetition Liens and/or Adequate Protection Obligations granted to the Prepetition Secured

Parties under the Interim Order or the Final Order, as applicable, or (ii) challenging the amount,

validity, perfection, priority or enforceability of or asserting any defense, counterclaim or offset

with respect to the DIP Obligations, the Prepetition Obligations, the DIP Liens, the Prepetition

Liens and/or the liens, claims, rights, or security interests granted under this Interim Order, the

Final Order, the DIP Documents or the Prepetition Debt Documents including, in the case of

each (i) and (ii), without limitation, for lender liability or pursuant to section 105, 510, 544, 547,

548, 549, 550 or 552 of the Bankruptcy Code, applicable non-bankruptcy law or otherwise; (b) to

prevent, hinder, or otherwise delay or interfere with the DIP Secured Parties’ or the Prepetition

Secured Parties’, enforcement or realization on the Prepetition Obligations, Prepetition

Collateral, DIP Obligations or DIP Collateral, and the liens, claims and rights granted to such

parties under this Interim Order or the Final Order, each in accordance with the DIP Documents,

the Prepetition Debt Documents or this Interim Order; (c) to seek to modify any of the rights and

remedies granted to any of the DIP Secured Parties or Prepetition Secured Parties under this

Interim Order, the DIP Documents or the Prepetition Debt Documents, as applicable; (d) to apply

to the Court for authority to approve superpriority claims or grant liens (other than liens

permitted pursuant to the DIP Documents) or security interests in the DIP Collateral, the

Prepetition Collateral the Adequate Protection Collateral, or any portion thereof that are senior

to, or on parity with, the DIP Liens, DIP Superpriority Claims, Adequate Protection Liens or


                                                 69
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 70 of 229




Adequate Protection Claims, unless all DIP Obligations and Prepetition Obligations have been

refinanced or paid in full; or (e) to pay or to seek to pay any amount on account of any claims

arising prior to the Petition Date unless such payments are (i) approved by an order of this Court

(including pursuant to any “first day orders,” or pursuant to this Interim Order); (ii) pursuant to

the Initial Budget and (iii) permitted under the DIP Documents; provided that, notwithstanding

anything to the contrary herein, the Debtors and the Committee (if any) may use the proceeds of

the DIP Loans and/or DIP Collateral to investigate but not to prosecute the claims and liens of

the Prepetition Secured Parties and potential claims, counterclaims, causes of action or defenses

against the Prepetition Secured Parties up to an aggregate cap of no more than $50,000.

       30.     Interim Order Governs. In the event of any inconsistency between the provisions

of this Interim Order, the DIP Documents and any other order entered by this Court, the

provisions of this Interim Order shall govern. Notwithstanding anything to the contrary in any

other order entered by this Court, any payment made pursuant to any authorization contained in

any other order entered by this Court shall be consistent with and subject to the requirements set

forth in this Interim Order, including, without limitation, the approved Initial Budget.

       31.     Limitation of Liability. In permitting the use of the DIP Collateral and Prepetition

Collateral or in exercising any rights or remedies as and when permitted pursuant to this Interim

Order, subject to entry of the Final Order, none of the DIP Secured Parties, Prepetition Secured

Parties or the Prepetition Agents shall (i) have any liability to any third party or be deemed to be

in control of the operation of any of the DIP Loan Parties or to be acting as a “controlling

person,” “responsible person,” or “owner or operator” with respect to the operation or

management of any of the DIP Loan Parties (as such terms, or any similar terms, are used in the

Internal Revenue Code, United States Comprehensive Environmental Response, Compensation


                                                70
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 71 of 229




and Liability Act, 29 U.S.C. §§ 9601 et seq. as amended, or any similar federal or state statute)

or (ii) owe any fiduciary duty to any of the DIP Loan Parties, their creditors or their estates, or

shall constitute or be deemed to constitute a joint venture or partnership with any of the DIP

Loan Parties. Furthermore, nothing in this Interim Order shall in any way be construed or

interpreted to impose or allow the imposition upon any of the DIP Secured Parties, Prepetition

Agents or the Prepetition Secured Parties of any liability for any claims arising from the

prepetition or postpetition activities of any of the DIP Loan Parties and their respective affiliates

(as defined in section 101(2) of the Bankruptcy Code).

       32.     Exculpation. Nothing in this Interim Order, the DIP Documents, the Prepetition

Debt Documents or any other documents related to the transactions contemplated hereby shall in

any way be construed or interpreted to impose or allow the imposition upon any DIP Secured

Party or Prepetition Secured Party any liability for any claims arising from the prepetition or

postpetition activities of the Debtors in the operation of their businesses, or in connection with

their restructuring efforts. In addition, (a) the DIP Secured Parties and Prepetition Secured

Parties shall not, in any way or manner, be liable or responsible for: (i) the safekeeping of the

DIP Collateral, Prepetition Collateral or Adequate Protection Collateral, (ii) any loss or damage

thereto occurring or arising in any manner or fashion from any cause, (iii) any diminution in the

value thereof, or (iv) any act or default of any carrier, servicer, bailee, custodian, forwarding

agency, or other person, and (b) all risk of loss, damage, or destruction of the DIP Collateral,

Prepetition Collateral and Adequate Protection Collateral shall be borne by the Debtors.

       33.     II-B Assets and Claims. Notwithstanding anything to the contrary in this Interim

Order, in no event shall any security interest or lien in any asset of, or any claim against, II-B be

granted or created pursuant to this Interim Order.


                                                 71
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 72 of 229




       34.     Maintenance of Collateral.       The DIP Loan Parties shall comply with the

covenants contained in the DIP Documents regarding the maintenance and insurance of the DIP

Collateral.

       35.     Binding Effect; Successors and Assigns. The provisions of this Interim Order,

including all findings herein, shall be binding upon all parties in interest in these Chapter 11

Cases, including, without limitation, the DIP Secured Parties, the Prepetition Secured Parties, the

Committee (if any), the Debtors and their respective successors and assigns (including any

chapter 7 or chapter 11 trustee hereinafter appointed or elected for the estate of any of the

Debtors, an examiner appointed pursuant to section 1104 of the Bankruptcy Code, or any other

fiduciary appointed as a legal representative of any of the Debtors or with respect to the property

of the estate of any of the Debtors) and shall inure to the benefit of the DIP Secured Parties, the

Prepetition Secured Parties and the Debtors and their respective successors and assigns; provided

that none of the DIP Secured Parties or Prepetition Secured Parties shall have any obligation to

permit the use of the DIP Collateral or Prepetition Collateral by, or to extend any financing to,

any chapter 7 trustee, chapter 11 trustee or similar responsible person appointed for the estates of

the Debtors.

       36.     Master Proof of Claim. The Prepetition Agents shall not be required to file proofs

of claim in the Chapter 11 Cases or any Successor Case in order to assert claims on behalf of

itself and the Prepetition Secured Parties for payment of the Prepetition Obligations arising under

the Prepetition Debt Documents, nor shall any other Prepetition Secured Party be required to file

any proofs of claim in the Chapter 11 Cases or any Successor Case in order to assert claims on

behalf of itself for payment of the Prepetition Obligations arising under the Prepetition Debt

Documents. The statements of claim in respect of the Prepetition Obligations set forth in this


                                                72
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 73 of 229




Interim Order, together with any evidence accompanying the DIP Motion and presented at the

Interim Hearing, are deemed sufficient to and do constitute proofs of claim in respect of such

debt and such secured status. However, in order to facilitate the processing of claims, to ease the

burden upon the Court and to reduce an unnecessary expense to the Debtors’ estates, each

Prepetition Agent and/or other Prepetition Secured Party is authorized, but shall not be obligated,

to file in the Debtors’ lead chapter 11 case, Case No. 19-35198 (MI), a single, master proof of

claim on behalf of the relevant Prepetition Secured Parties on account of any and all of their

respective claims arising under the applicable Prepetition Debt Documents and hereunder (each,

a “Master Proof of Claim”) against each of the Debtors. Upon the filing of a Master Proof of

Claim against each of the Debtors, Prepetition Agents and the Prepetition Secured Parties, and

each of their respective successors and assigns, shall be deemed to have filed a proof of claim in

the amount set forth opposite its name therein in respect of its claims against each of the Debtors

of any type or nature whatsoever with respect to the applicable Prepetition Debt Documents, and

the claim of each Prepetition Secured Party (and each of its respective successors and assigns),

named in a Master Proof of Claim shall be treated as if such entity had filed a separate proof of

claim in each of these Chapter 11 Cases. The Master Proofs of Claim shall not be required to

identify whether any Prepetition Secured Party acquired its claim from another party and the

identity of any such party or to be amended to reflect a change in the holders of the claims set

forth therein or a reallocation among such holders of the claims asserted therein resulting from

the transfer of all or any portion of such claims. The provisions of this paragraph 37 and each

Master Proof of Claim are intended solely for the purpose of administrative convenience and

shall not affect the right of each Prepetition Secured Party (or its successors in interest) to vote

separately on any plan proposed in these Chapter 11 Cases. The Master Proofs of Claim shall

                                                73
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 74 of 229




not be required to attach any instruments, agreements or other documents evidencing the

obligations owing by each of the Debtors to the applicable Prepetition Secured Parties, which

instruments, agreements or other documents will be provided upon written request to counsel to

the applicable Prepetition Agent.

       37.     Credit Bidding.      (a) The DIP Agent shall have the right to credit bid, in

accordance with the DIP Documents, up to the full amount of the applicable DIP Obligations in

any sale of the DIP Collateral, and (b) the applicable Prepetition Secured Parties shall have the

right, consistent with the provisions of the Prepetition Debt Documents, to credit bid up to the

full amount of their Prepetition Debt in any sale of the Prepetition Collateral, in each case of (a)

and (b), as provided for in section 363(k) of the Bankruptcy Code, without the need for further

Court order authorizing the same and whether any such sale is effectuated through section 363(k)

or 1129(b) of the Bankruptcy Code, by a chapter 7 trustee under section 725 of the Bankruptcy

Code, or otherwise.

       38.     Effectiveness. This Interim Order shall constitute findings of fact and conclusions

of law in accordance with Bankruptcy Rule 7052 and shall take effect and be fully enforceable

nunc pro tunc to the Petition Date immediately upon entry hereof. Notwithstanding Bankruptcy

Rules 6004(h), 6006(d), 7062 or 9014 of the Bankruptcy Rules or any Local Bankruptcy Rule, or

Rule 62(a) of the Federal Rules of Civil Procedure, this Interim Order shall be immediately

effective and enforceable upon its entry and there shall be no stay of execution or effectiveness

of this Interim Order.

       39.     Payments Held in Trust. Except as expressly permitted in this Interim Order or

the DIP Documents, in the event that any person or entity receives any payment on account of a

security interest in DIP Collateral, receives any DIP Collateral or any proceeds of DIP Collateral


                                                74
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 75 of 229




or receives any other payment with respect thereto from any other source prior to payment in full

of all DIP Obligations under the DIP Documents and termination of the Commitments in

accordance with the DIP Documents, such person or entity shall be deemed to have received, and

shall hold, any such payment or proceeds of Collateral in trust for the benefit of the DIP Agent

and the DIP Lenders (as applicable based on the specific asset at issue) and shall immediately

turn over such proceeds to the DIP Agent, or as otherwise instructed by this Court, for

application in accordance with the DIP Documents and this Interim Order.

        40.     Modification of DIP Documents and Budget. The DIP Loan Parties are hereby

authorized, without further order of this Court, to enter into agreements with the DIP Secured

Parties providing for any consensual non-material modifications to the Budget or the DIP

Documents, or of any other modifications to the DIP Documents necessary to conform the terms

of the DIP Documents to this Interim Order, in each case consistent with the amendment

provisions of the DIP Document. Notwithstanding the foregoing, updates and supplements to

the Budget required to be delivered by the DIP Loan Parties under the DIP Documents shall not

be considered material amendments or modifications to the Budget or the DIP Documents.

        41.     Headings. Section headings used herein are for convenience only and are not to

affect the construction of or to be taken into consideration in interpreting this Interim Order.

        42.     No Third Party Rights. Except as explicitly provided for herein, this Interim

Order does not create any rights for the benefit of any third party, creditor, equity holder or any

direct, indirect or incidental beneficiary.

        43.     Bankruptcy Rules. The requirements of Bankruptcy Rules 4001, 6003 and 6004,

in each case to the extent applicable, are satisfied by the contents of the DIP Motion.




                                                 75
        Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 76 of 229




         44.      Necessary Action. The Debtors, the DIP Secured Parties and Prepetition Secured

Parties are authorized to take all such actions as are necessary or appropriate to implement the

terms of this Interim Order.

         45.      Retention of Jurisdiction.     The Court shall retain jurisdiction to enforce the

provisions of this Interim Order, and this retention of jurisdiction shall survive the confirmation

and consummation of any chapter 11 plan for any one or more of the Debtors notwithstanding

the terms or provisions of any such chapter 11 plan or any order confirming any such chapter 11

plan.

         46.      Final Hearing.     The Final Hearing is scheduled for __________, 2019 at

_______ __.m. prevailing Central Time before this Court.

         47.      Objections. Any party in interest objecting to the relief sought at the Final

Hearing shall file and serve written objections, which objections shall be served upon

                  (a)    counsel to the Debtors, proposed counsel for the Debtors, Kirkland & Ellis

LLP, 601 Lexington Avenue, New York, New York 10022 (Attention: Joshua Sussberg and

Steven         Serajeddini,    E-mail      address:              joshua.sussberg@kirkland.com   and

steven.serajeddini@kirkland.com), Kirkland & Ellis LLP, 300 North LaSalle Street Chicago,

Illinois 60654 (Attention: Spencer Winters, E-mail address: spencer.winters@kirkland.com).

                  (b)    counsel to the Term Loan Agents, Davis Polk & Wardwell LLP, 450

Lexington Avenue, New York, New York 10017 (Attention: Damian S. Schaible, Nate Sokol,

Stephen          D.       Piraino,      E-mail        address:        damian.schaible@davispolk.com,

nate.sokol@davispolk.com, stephen.piraino@davispolk.com);




                                                   76
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 77 of 229




               (c)     counsel to the RBL Agents, Vinson & Elkins LLP, 2001 Ross Avenue,

Suite 3900, Dallas, TX 75201-2975 (Attn.:              William L. Wallander, E-mail address:

bwallander@velaw.com);

in each case to allow actual receipt by the foregoing no later than [       ], 2019 at 4:00 p.m.,

prevailing Central Time.

       48.     The Debtors shall promptly serve copies of this Interim Order (which shall

constitute adequate notice of the Final Hearing, including, without limitation, notice that the

Debtors will seek approval at the Final Hearing of a waiver of rights under sections 506(c) and

552(b) of the Bankruptcy Code) to the parties having been given notice of the Interim Hearing,

to any party that has filed a request for notices with this Court and to the Committee after the

same has been appointed, or such Committee’s counsel, if the same shall have been appointed.

                                                      ___________________________________
                                                      THE HONORABLE MARVIN ISGUR
                                                      UNITED STATES BANKRUPTCY JUDGE




                                                 77
Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 78 of 229




                       Schedule 1 to Exhibit A

                               Budget
Sheridan Fund II ‐ Initial DIP Budget                                                                                                                                                                                                                    DRAFT ‐ SUBJECT TO MATERIAL CHANGE
As of 9/13/2019; in $ thousands                                                                                                                                                              HIGHLY CONFIDENTIAL / FOR DISCUSSION PURPOSES ONLY


                                                              Filing: 9/16
                              Week Ending ==>                 20‐Sep‐19      27‐Sep‐19     04‐Oct‐19   11‐Oct‐19   18‐Oct‐19   25‐Oct‐19     01‐Nov‐19   08‐Nov‐19   15‐Nov‐19   22‐Nov‐19   29‐Nov‐19                                                   06‐Dec‐19   13‐Dec‐19     Total
                             Forecast Week ==>                        1              2             3           4           5           6             7           8           9          10          11                                                          12          13   13‐Week
                           Actual / Forecast ==>               Forecast       Forecast      Forecast    Forecast    Forecast    Forecast      Forecast    Forecast    Forecast    Forecast    Forecast                                                    Forecast    Forecast   Forecast
Receipts
 Oil & Gas Receipts ……………………………………                               12,728               21        276         ‐        11,571             18        245         ‐           ‐        12,005          455                                                        ‐           ‐         37,320
 JIB Receipts …............................................         ‐             ‐             869         ‐           ‐           ‐             722         ‐           ‐           ‐            840                                                        ‐           ‐          2,431
 Proceeds from Asset Sales ………………………                                ‐             ‐             ‐           ‐           ‐           ‐             ‐           ‐           ‐           ‐            ‐                                                          ‐           ‐            ‐
Total Receipts …………………………………………                                  12,728               21      1,145         ‐        11,571             18        967         ‐           ‐        12,005        1,295                                                        ‐           ‐         39,750

Operating Disbursements
 Revenue Checks ………………………………………                                      ‐         (4,430)          ‐           ‐           ‐        (4,049)          ‐           ‐           ‐           ‐         (4,206)                                                       ‐           ‐        (12,685)
 Commodity Hedges …...............................                   ‐            ‐             ‐           ‐           ‐           ‐             ‐           ‐           ‐           ‐            ‐                                                          ‐           ‐            ‐
 LOE/Field Expenses …………………………………                                   (977)      (1,623)         (830)       (830)       (332)       (332)         (885)       (305)       (305)       (305)      (1,119)                                                      (303)       (303)      (8,450)
 Production Taxes …...................................               ‐            (77)          ‐           ‐           ‐           ‐            (515)        ‐           ‐           ‐           (774)                                                       ‐           ‐         (1,366)
 Payroll/Benefits ………………………………………                                    ‐         (1,043)          (93)       (540)       (304)        ‐          (1,136)        ‐        (1,290)        ‐         (1,146)                                                       ‐          (875)      (6,426)
 Non‐Payroll G&A ……………………………………                                     (284)        (428)         (175)       (175)       (990)       (105)         (280)        (94)        (94)        (94)        (346)                                                      (101)       (101)      (3,268)
 Misc & Intercompany ………………………………                                    (20)        (745)         (745)       (745)       (745)        (20)          (20)        (20)        (20)        (20)         (20)                                                       (20)        (20)      (3,161)
Total Operating Disbursements ………………                              (1,281)      (8,346)       (1,844)     (2,291)     (2,371)     (4,506)       (2,836)       (420)     (1,710)       (420)      (7,611)                                                      (424)     (1,298)     (35,357)

Non‐Operating Disbursements




                                                                                                                                                                                                  Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19
 Capex ………………………………………………………                                        (873)      (1,630)         (866)       (866)       (435)       (435)         (745)       (455)       (455)       (455)      (1,235)                                                      (408)       (408)      (9,264)
 Debt Service .............................................       (2,100)         ‐            (290)        ‐           ‐           ‐            (563)        ‐           ‐           ‐           (706)                                                       ‐           ‐         (3,659)
 Professional Fees …...................................             (664)         ‐            (537)       (700)       (100)       (400)         (160)     (1,517)       (460)     (1,089)        (520)                                                    (1,517)       (460)      (8,124)
Total Non‐Operating Disbursements …………                            (3,637)      (1,630)       (1,693)     (1,566)       (535)       (835)       (1,468)     (1,972)       (915)     (1,544)      (2,461)                                                    (1,925)       (868)     (21,047)

Net Cash Flow …………………………………………                                     7,810       (9,954)       (2,392)     (3,857)      8,665      (5,322)       (3,337)     (2,392)     (2,625)     10,042       (8,777)                                                    (2,348)     (2,166)     (16,653)

Beginning Cash Balance ……………………………                                  945        36,755        26,801      24,409      20,552      29,217        23,895      42,558      40,166      37,541       47,583                                                     38,806      36,458          945
 Net Cash Flow …………………………………………                                   7,810        (9,954)       (2,392)     (3,857)      8,665      (5,322)       (3,337)     (2,392)     (2,625)     10,042       (8,777)                                                    (2,348)     (2,166)     (16,653)
Ending Cash Balance Before DIP Draw ………                           8,755        26,801        24,409      20,552      29,217      23,895        20,558      40,166      37,541      47,583       38,806                                                     36,458      34,292      (15,708)
 DIP Borrowings/Paydowns .......................                 28,000           ‐             ‐           ‐           ‐           ‐          22,000         ‐           ‐           ‐            ‐                                                          ‐           ‐         50,000
Ending Cash Balance …..............................              36,755        26,801        24,409      20,552      29,217      23,895        42,558      40,166      37,541      47,583       38,806                                                     36,458      34,292       34,292
 Committed Availability …..........................              (8,109)       (8,109)       (8,109)     (8,109)     (8,109)     (8,109)       (8,109)     (8,109)     (7,673)     (7,673)      (7,673)                                                    (7,673)     (7,673)      (7,673)
Ending Available Cash Balance …...............                   28,646        18,692        16,300      12,443      21,108      15,786        34,449      32,057      29,868      39,910       31,133                                                     28,785      26,619       26,619

DIP Facility
Beginning DIP Loan Balance ….....................                   ‐          78,000        78,000      78,000      78,000      78,000        78,000     100,000     100,000     100,000      100,000                                                    100,000     100,000          ‐
 Pre‐Petition Debt Roll‐Up …......................               50,000           ‐             ‐           ‐           ‐           ‐             ‐           ‐           ‐           ‐            ‐                                                          ‐           ‐         50,000
 DIP Borrowings/Paydowns .......................                 28,000           ‐             ‐           ‐           ‐           ‐          22,000         ‐           ‐           ‐            ‐                                                          ‐           ‐         50,000
Ending DIP Loan Balance …........................                78,000        78,000        78,000      78,000      78,000      78,000       100,000     100,000     100,000     100,000      100,000                                                    100,000     100,000      100,000
 New Money Drawn …................................               28,000        28,000        28,000      28,000      28,000      28,000        50,000      50,000      50,000      50,000       50,000                                                     50,000      50,000       50,000
DIP Total Facility Size …................................        78,000        78,000        78,000      78,000     100,000     100,000       100,000     100,000     100,000     100,000      100,000                                                    100,000     100,000      100,000
DIP Availability ….......................................           ‐             ‐             ‐           ‐        22,000      22,000           ‐           ‐           ‐           ‐            ‐                                                          ‐           ‐            ‐

Total Liquidity …………………………………………                                 28,646        18,692        16,300      12,443      43,108      37,786        34,449      32,057      29,868      39,910       31,133                                                     28,785      26,619       26,619
Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 80 of 229




                       Schedule 2 to Exhibit A

                       DIP Credit Agreement
Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 81 of 229

                                                             Posting Version

                              Published Deal CUSIP Number: 82378DAA1
                Published New Money Facility CUSIP Number : 82378DAB9
                   Published Roll-Up Facility CUSIP Number: 82378DAC7




    SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION
              TERM LOAN CREDIT AGREEMENT

                     dated as of September [], 2019
                                  among


               SHERIDAN HOLDING COMPANY II, LLC
             SHERIDAN INVESTMENT PARTNERS II, L.P.,
           SHERIDAN PRODUCTION PARTNERS II-A, L.P.,
           SHERIDAN PRODUCTION PARTNERS II-M, L.P.,
     each as a Borrower and a Debtor and Debtor-in-Possession under
                   Chapter 11 of the Bankruptcy Code,


                      BANK OF AMERICA, N.A.,
                       as Administrative Agent,


                      BANK OF AMERICA, N.A.,
                         as Collateral Agent,

                                  and

                   THE LENDERS PARTY HERETO




                      BANK OF AMERICA, N.A.,
                        as Sole Lead Arranger
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 82 of 229




                                               TABLE OF CONTENTS
                                                                                                                                      PAGE

                                                         ARTICLE 1
                                                        DEFINITIONS
Section 1.01.   Certain Defined Terms ..............................................................................................2
Section 1.02.   Accounting Terms and Determinations ..................................................................32
Section 1.03.   Other Definitional Provisions and References .......................................................32
Section 1.04.   LLC Division ...........................................................................................................33
Section 1.05.   Administrative Borrower ........................................................................................33

                                                         ARTICLE 2
                                                         THE LOANS
Section 2.01.   Term Loans .............................................................................................................34
Section 2.02.   Repayment of Term Loans ......................................................................................35
Section 2.03.   Mandatory Repayments and Optional Prepayments ..............................................35
Section 2.04.   Interest, Interest Calculations and Certain Fees ....................................................37
Section 2.05.   Notes .......................................................................................................................40
Section 2.06.   General Provisions Regarding Payment; Loan Account ........................................40
Section 2.07.   Maximum Interest ...................................................................................................41
Section 2.08.   Taxes .......................................................................................................................42
Section 2.09.   Capital Adequacy ....................................................................................................45
Section 2.10.   Mitigation of Obligations........................................................................................46
Section 2.11.   Alternate Rate of Interest ........................................................................................46
Section 2.12.   Defaulting Lenders..................................................................................................48
Section 2.13.   Priority and Liens ...................................................................................................49
Section 2.14.   Joint and Several Liability ......................................................................................49
Section 2.15.   Conversion ..............................................................................................................50

                                            ARTICLE 3
                                 REPRESENTATIONS AND WARRANTIES
Section 3.01.   Existence and Power ...............................................................................................51
Section 3.02.   Authorization; No Contravention ...........................................................................51
Section 3.03.   Validity and Enforceability .....................................................................................52
Section 3.04.   Subsidiaries and Investments ..................................................................................52
Section 3.05.   Financial Information .............................................................................................52
Section 3.06.   Litigation .................................................................................................................52
Section 3.07.   Ownership of Property Generally ...........................................................................53
Section 3.08.   No Default ...............................................................................................................53
Section 3.09.   Insurance.................................................................................................................53
Section 3.10.   Investment Company Act.........................................................................................53
Section 3.11.   Margin Regulations ................................................................................................53
Section 3.12.   Compliance with Laws; Anti-Terrorism Laws ........................................................53
Section 3.13.   Taxes/Ad Valorem and Severance Taxes ................................................................54

                                                                   i
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 83 of 229




Section 3.14.   Compliance with ERISA ..........................................................................................54
Section 3.15.   Compliance with Environmental Laws ...................................................................55
Section 3.16.   [Reserved] ...............................................................................................................56
Section 3.17.   Full Disclosure........................................................................................................56
Section 3.18.   Reserve Reports, Imbalances, Marketing and Other Related Matters ...................57
Section 3.19.   Maintenance and Development of Properties.........................................................58
Section 3.20.   Accounts ..................................................................................................................59
Section 3.21.   DIP Budget and Production Volumes Forecast......................................................59
Section 3.22.   Cases; Orders .........................................................................................................59
Section 3.23.   Beneficial Ownership ..............................................................................................60
Section 3.24.   EEA Financial Institutions......................................................................................60

                                                 ARTICLE 4
                                           AFFIRMATIVE COVENANTS
Section 4.01.   Financial Statements and Other Reports ................................................................60
Section 4.02.   Payment and Performance of Obligations ..............................................................65
Section 4.03.   Maintenance of Existence .......................................................................................66
Section 4.04.   Insurance.................................................................................................................66
Section 4.05.   Compliance with Laws ............................................................................................67
Section 4.06.   Inspection of Property, Books and Records ............................................................67
Section 4.07.   Use of Proceeds ......................................................................................................68
Section 4.08.   Hazardous Materials; Remediation ........................................................................68
Section 4.09.   Further Assurances and Collateral Matters ...........................................................68
Section 4.10.   Tax Elections ...........................................................................................................71
Section 4.11.   USA Patriot Act and Beneficial Ownership ............................................................71
Section 4.12.   Milestones ...............................................................................................................71
Section 4.13.   Bankruptcy Related Matters ...................................................................................72
Section 4.14.   Priority of Liens and Claims ...................................................................................73
Section 4.15.   Title Information .....................................................................................................75
Section 4.16.   Credit Ratings .........................................................................................................75
Section 4.17.   Post-Closing Obligations ........................................................................................75

                                                    ARTICLE 5
                                               NEGATIVE COVENANTS
Section 5.01.   Debt .........................................................................................................................75
Section 5.02.   Liens ........................................................................................................................76
Section 5.03.   Restricted Distributions Payments ..........................................................................78
Section 5.04.   Restrictive Agreements............................................................................................78
Section 5.05.   Consolidations and Mergers ...................................................................................79
Section 5.06.   Asset Dispositions ...................................................................................................79
Section 5.07.   Investments ..............................................................................................................79
Section 5.08.   Transactions with Affiliates ....................................................................................80
Section 5.09.   Swap Contracts .......................................................................................................81
Section 5.10.   Take-or-Pay or Other Prepayments........................................................................81
Section 5.11.   Conduct of Business ................................................................................................81
Section 5.12.   Compliance with Anti-Terrorism Laws...................................................................81

                                                                   ii
        Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 84 of 229




Section 5.13. [Reserved] ...............................................................................................................82
Section 5.14. Amendment and Waiver of Preferred Equity Documents .......................................82
Section 5.15. Amendments of Organizational Documents, Pre-Petition Financing
       Documents and Other Documents; Prepayments of Other Debt .......................................82
Section 5.16. Participation Agreements .......................................................................................83
Section 5.17. Permitted Accounts .................................................................................................83
Section 5.18. Subsidiaries .............................................................................................................83
Section 5.19. [Reserved] ...............................................................................................................83
Section 5.20. Additional Bankruptcy Matters ...............................................................................83

                                                             ARTICLE 6
                                                            [RESERVED]

                                                      ARTICLE 7
                                                 FINANCIAL COVENANTS
Section 7.01. Budget Variance Covenant .....................................................................................84
Section 7.02. Monthly Covenant ...................................................................................................84
Section 7.03. Mid-Month Production Covenant ...........................................................................84

                                                            ARTICLE 8
                                                           CONDITIONS
Section 8.01. Conditions to Closing .............................................................................................84
Section 8.02. Delayed Draw Borrowings .....................................................................................87

                                                        ARTICLE 9
                                                    EVENTS OF DEFAULT
Section 9.01.       Events of Default .....................................................................................................89
Section 9.02.       Acceleration of Term Loans ....................................................................................95
Section 9.03.       Default Rate of Interest and Suspension of LIBO Rate Options .............................96
Section 9.04.       Setoff Rights ............................................................................................................96
Section 9.05.       Application of Proceeds ..........................................................................................96

                                                    ARTICLE 10
                                              EXPENSES AND INDEMNITY
Section 10.01. Expenses ................................................................................................................98
Section 10.02. Indemnity...............................................................................................................99

                                                             ARTICLE 11
                                                              AGENTS
Section 11.01.        Appointment and Authorization ............................................................................99
Section 11.02.        Agents and Affiliates ...........................................................................................100
Section 11.03.        Action by Agents .................................................................................................100
Section 11.04.        Consultation with Experts ...................................................................................100
Section 11.05.        Liability of Agents ...............................................................................................101
Section 11.06.        Indemnification ...................................................................................................101

                                                                     iii
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 85 of 229




Section 11.07.   Right to Request and Act on Instructions ............................................................101
Section 11.08.   Credit Decision ...................................................................................................102
Section 11.09.   Collateral Matters ...............................................................................................102
Section 11.10.   Agency for Perfection .........................................................................................102
Section 11.11.   Notice of Default .................................................................................................103
Section 11.12.   Successor Agent ..................................................................................................103
Section 11.13.   Disbursements of Term Loans; Payment and Sharing of Payment ....................104
Section 11.14.   Right to Perform, Preserve and Protect .............................................................106
Section 11.15.   Additional Titled Agents .....................................................................................106
Section 11.16.   [Reserved] ...........................................................................................................106
Section 11.17.   Withholding Tax ..................................................................................................106
Section 11.18.   Lender ERISA Representation ............................................................................107

                                                     ARTICLE 12
                                                   MISCELLANEOUS
Section 12.01.   Survival; Release ................................................................................................108
Section 12.02.   No Waivers ..........................................................................................................108
Section 12.03.   Notices.................................................................................................................109
Section 12.04.   Severability .........................................................................................................110
Section 12.05.   Amendments and Waivers ...................................................................................110
Section 12.06.   Assignments; Participations; Replacement of Lenders ......................................112
Section 12.07.   Headings .............................................................................................................115
Section 12.08.   Confidentiality.....................................................................................................115
Section 12.09.   Waiver of Consequential and Other Damages ...................................................116
Section 12.10.   Marshaling; Payments Set Aside ........................................................................117
Section 12.11.   GOVERNING LAW; SUBMISSION TO JURISDICTION ..................................117
Section 12.12.   WAIVER OF JURY TRIAL ..................................................................................117
Section 12.13.   Publication; Advertisement .................................................................................118
Section 12.14.   Counterparts; Integration ...................................................................................118
Section 12.15.   No Strict Construction ........................................................................................119
Section 12.16.   USA PATRIOT Act Notification ..........................................................................119
Section 12.17.   No Fiduciary Duty ..............................................................................................119
Section 12.18.   EXCULPATION PROVISIONS ..........................................................................120
Section 12.19.   [Reserved] ...........................................................................................................120
Section 12.20.   Acknowledgement and Consent to Bail-In of EEA Financial Institutions ..........120
Section 12.21.   Waiver of Notices, etc .........................................................................................121
Section 12.22.   Orders .................................................................................................................121
Section 12.23.   Acknowledgement Regarding Any Supported QFCs ..........................................121

ANNEXES, EXHIBITS AND SCHEDULES

ANNEXES

Annex A          -         Commitment Annex
Annex B          -         Notice Information
Annex 9.1        -         Certain Statements and Events


                                                                 iv
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 86 of 229




EXHIBITS

Exhibit A     -    Form of Assignment Agreement
Exhibit B     -    Form of Compliance Certificate
Exhibit C     -    Form of Notice of Borrowing
Exhibit D     -    Form of Note
Exhibit E     -    Form of Interim Order
Exhibit F     -    Exit Facility Term Sheet

SCHEDULES

Schedule 1.01(a)   Partnership B Pre-Petition Swap Contracts
Schedule 1.01(b)   Roll-Up Schedule
Schedule 3.08      Defaults
Schedule 4.17      Post-Closing Items
Schedule 5.07(g)   Existing Investments




                                           v
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 87 of 229




           SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION
                     TERM LOAN CREDIT AGREEMENT

        This SENIOR SECURED SUPERPRIORITY DEBTOR-IN-POSSESSION TERM
LOAN CREDIT AGREEMENT, dated as of September [], 2019, among SHERIDAN
HOLDING COMPANY II, LLC, a Delaware limited liability company (“Holdco”), SHERIDAN
INVESTMENT PARTNERS II, L.P., a Delaware limited partnership (“SIP”), SHERIDAN
PRODUCTION PARTNERS II-A, L.P., a Delaware limited partnership (“Partnership A”) and
SHERIDAN PRODUCTION PARTNERS II-M, L.P., a Delaware limited partnership
(“Partnership M” and, together with Holdco, SIP and Partnership A, each a “Borrower” and
collectively, the “Borrowers”), each as a debtor and debtor-in-possession under Chapter 11 of
the Bankruptcy Code, the financial institutions or other entities from time to time parties hereto,
each as a Lender, BANK OF AMERICA, N.A., as Administrative Agent, and BANK OF
AMERICA, N.A., as Collateral Agent.

                                          RECITALS:

        WHEREAS, on September [], 2019 (the “Petition Date”), Borrowers, Partnership B,
Partnership B General Partner, Partnership M General Partner, Partnership A General Partner
and SIP General Partner (each a “Debtor” and collectively, the “Debtors”) filed voluntary
petitions with the Bankruptcy Court initiating their respective cases under Chapter 11 of the
Bankruptcy Code (each such case, a “Case” and collectively, the “Cases”) and have continued in
the possession of their assets and management of their businesses pursuant to Sections 1107 and
1108 of the Bankruptcy Code;

        WHEREAS, prior to the Petition Date, financing was provided to Borrowers (other than
Holdco) pursuant to that certain (i) Senior Secured Term Loan Credit Agreement, dated as of
December 16, 2013 (as amended, restated, amended and restated, supplemented or otherwise
modified prior to the Petition Date, the “Pre-Petition SIP Term Loan Credit Agreement”),
among SIP, the lenders from time to time party thereto (the “Pre-Petition SIP Term Lenders”)
and Pre-Petition Term Agent, pursuant to which the Pre-Petition SIP Term Lenders extended
credit to SIP consisting of Term Loans (as defined in the Pre-Petition SIP Term Loan Credit
Agreement), (ii) Senior Secured Term Loan Credit Agreement, dated as of December 16, 2013
(as amended, restated, amended and restated, supplemented or otherwise modified prior to the
Petition Date, the “Pre-Petition II-A Term Loan Credit Agreement”), among Partnership A,
the lenders from time to time party thereto (the “Pre-Petition II-A Term Lenders”) and Pre-
Petition Term Agent, pursuant to which the Pre-Petition II-A Term Lenders extended credit to
Partnership A consisting of Term Loans (as defined in the Pre-Petition II-A Term Loan Credit
Agreement) and (iii) Senior Secured Term Loan Credit Agreement, dated as of December 16,
2013 (as amended, restated, amended and restated, supplemented or otherwise modified prior to
the Petition Date, the “Pre-Petition II-M Term Loan Credit Agreement”), among Partnership
M, the lenders from time to time party thereto (the “Pre-Petition II-M Term Lenders”) and
Pre-Petition Term Agent, pursuant to which the Pre-Petition II-M Term Lenders extended credit
to Partnership M consisting of Term Loans (as defined in the Pre-Petition II-M Term Loan
Credit Agreement);
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 88 of 229




        WHEREAS, prior to the Petition Date, financing was provided to Borrowers (other than
Holdco) pursuant to that certain (i) Amended and Restated Credit Agreement, dated as of
February 26, 2013 (as amended, restated, amended and restated, supplemented or otherwise
modified prior to the Petition Date, the “Pre-Petition SIP RBL Credit Agreement”), among
SIP, the lenders from time to time party thereto (the “Pre-Petition SIP RBL Lenders”) and Pre-
Petition RBL Agent, pursuant to which the Pre-Petition SIP RBL Lenders extended credit to SIP
consisting of RBL Loans (as defined in the Pre-Petition SIP RBL Credit Agreement); (ii)
Amended and Restated Credit Agreement, dated as of February 26, 2013 (as amended, restated,
amended and restated, supplemented or otherwise modified prior to the Petition Date, the “Pre-
Petition II-A RBL Credit Agreement”), among Partnership A, the lenders from time to time
party thereto (the “Pre-Petition II-A RBL Lenders”) and Pre-Petition RBL Agent, pursuant to
which the Pre-Petition II-A RBL Lenders extended credit to Partnership A consisting of RBL
Loans (as defined in the Pre-Petition II-A RBL Credit Agreement) and (iii) Amended and
Restated Credit Agreement, dated as of February 26, 2013 (as amended, restated, amended and
restated, supplemented or otherwise modified prior to the Petition Date, the “Pre-Petition II-M
RBL Credit Agreement”), among Partnership M, the lenders from time to time party thereto
(the “Pre-Petition II-M RBL Lenders”) and Pre-Petition RBL Agent, pursuant to which the
Pre-Petition II-M RBL Lenders extended credit to Partnership M consisting of RBL Loans (as
defined in the Pre-Petition II-M RBL Credit Agreement);

       WHEREAS, Borrowers have requested that Lenders extend, and Lenders have agreed to
extend, a delayed draw term loan facility (the “DIP Facility”) to Borrowers, under which the
Lenders have agreed to make available (or be deemed to make available) to Borrowers Term
Loans in an aggregate principal amount not exceeding $100,000,000, which will take the form of
new-money loans in an aggregate principal amount of $50,000,000 and roll-up loans in an
aggregate principal amount of $50,000,000;

       WHEREAS, the relative priority of the DIP Facility with respect to the Collateral granted
to secure the Obligations shall be as set forth in the Interim Order and the Final Order, in each
case upon entry thereof by the Bankruptcy Court; and

        WHEREAS, the Lenders are willing, subject to the terms and conditions hereinafter set
forth, to make available (or be deemed to make available) the Term Loans to Borrowers,
Administrative Agent is willing to serve as Administrative Agent for the Lenders and Collateral
Agent is willing to serve as Collateral Agent for the Lender Parties.

       NOW, THEREFORE, in consideration of the premises and the agreements, provisions
and covenants herein contained, Borrowers, Lenders, Administrative Agent and Collateral Agent
agree as follows:

                                         ARTICLE 1
                                        DEFINITIONS

      Section 1.01. Certain Defined Terms.         The following terms have the following
meanings:




                                               2
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 89 of 229




       “Acceleration Event” means the occurrence of an Event of Default (a) in respect of
which Administrative Agent has declared all or any portion of the Obligations to be immediately
due and payable pursuant to Section 9.02, (b) pursuant to Section 9.01(a) and/or (c) pursuant to
Section 9.01(g) and/or Section 9.01(h).

        “Acceptable Plan of Reorganization” means a plan of reorganization in form and
substance satisfactory to the Required Lenders (and with respect to those provisions thereof that
affect the rights and duties of Administrative Agent, to Administrative Agent) in all respects and
consented to by the Required Lenders, confirmed by an order (in form and substance reasonably
satisfactory to the Required Lenders (and with respect to those provisions thereof that affect the
rights and duties of Administrative Agent, to Administrative Agent)) of the Bankruptcy Court
under the Cases, (i) containing the terms and conditions as set forth in the RSA, (ii) containing a
release in favor of Administrative Agent and the Lenders and their respective affiliates, (iii)
containing provisions with respect to the settlement or discharge of all claims and other debts
and liabilities of the Borrowers, (iv) providing for the Payment in Full, including as a result of
the DIP Debt Conversion (and subject to and consistent with the conditions set forth in the Exit
Credit Agreement) and (v) such Acceptable Plan of Reorganization shall be in full force and
effect and shall not have been modified, altered, amended or otherwise changed or supplemented
without the prior written consent of the Required Lenders (and with respect to those provisions
thereof that affect the rights and duties of Administrative Agent, Administrative Agent). For the
avoidance of doubt, the Debtors’ Joint Prepackaged Plan of Reorganization Pursuant to Chapter
11 of the Bankruptcy Code, filed on September [], 2019, shall be deemed an “Acceptable Plan
of Reorganization.”

       “Additional Titled Agents” has the meaning set forth in Section 11.15.

       “Administrative Agent” means BOA in its capacity as administrative agent for itself and
for Lenders hereunder, as such capacity is established in, and subject to the provisions of, Article
11, and the successors of BOA in such capacity.

       “Administrative Borrower” means Holdco (or its successor) or any other Person
appointed and authorized by Borrowers pursuant to Section 1.05.

        “Affiliate” means, with respect to any Person, (a) any Person that directly or indirectly
controls such Person and (b) any Person which is controlled by or is under common control with
such controlling Person. As used in this definition, the term “control” of a Person means the
possession, directly or indirectly, of the power to direct or cause the direction of the management
or policies of a Person, whether through the ownership of voting Capital Stock, by contract or
otherwise.

       “Affiliated Group” means Borrowers, Partnership B and their respective Subsidiaries.

       “Agent” means either of Administrative Agent or Collateral Agent; and “Agents” means
both such Persons, collectively.

      “Agent Fee Letter” means that certain Agency Fee Letter, dated the date hereof,
between Borrowers and Administrative Agent.


                                                 3
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 90 of 229




       “Agent Parties” has the meaning set forth in Section 12.03(d).

       “Agreement” means this Senior Secured Superpriority Debtor-in-Possession Term Loan
Credit Agreement, dated as of September [], 2019, as the same may be amended, restated,
amended and restated, supplemented or otherwise modified from time to time.

       “Anti-Terrorism Laws” means any Laws relating to terrorism or money laundering,
including Executive Order No. 13224 (effective September 24, 2001), the USA PATRIOT Act,
the Laws comprising or implementing the Bank Secrecy Act, and the Laws administered by
OFAC.

        “Applicable Margin” means the Base Rate Margin or the LIBOR Margin, as the context
may require, and “Applicable Margins” means the Base Rate Margin and the LIBOR Margin,
collectively.

       “Approved Budget” has the meaning set forth in Section 4.01(r).

       “Approved Fund” means any Fund that is administered or managed by (a) a Lender, (b)
an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that administers or manages a
Lender.

        “Asset Disposition” means, with respect to a Person, any sale, lease, license, transfer,
assignment or other consensual disposition by or on behalf of such Person of any asset to any
other Person, but excluding (a) dispositions of inventory or obsolete, worn-out or surplus
equipment or equipment no longer used or useful in the business of such Person, in each case in
the Ordinary Course of Business, (b) dispositions of cash and Cash Equivalents not otherwise
prohibited pursuant to the terms of this Agreement, (c) sales, transfers and other dispositions of
accounts in connection with the compromise, settlement or collection thereof in the Ordinary
Course of Business, (d) the lease, assignment, license, sub-license or sub-lease of any real or
personal property in the Ordinary Course of Business to the extent the same does not materially
interfere with the business of such Person or any Subsidiary of such Person or (e) any disposition
of property or assets by any Borrower to any other Borrower or any disposition of property or
assets or issuance of Capital Stock by any Subsidiary that is a Loan Party to any Wholly-Owned
Subsidiary that is a Loan Party or to any Borrower.

        “Assignment Agreement” means an assignment and assumption agreement
substantially in the form of Exhibit A, or in the event Administrative Agent institutes a
Settlement Service pursuant to Section 12.06(a)(v), such other agreement as may be prescribed
by such Settlement Service.

      “Avoidance Action” has the meaning set forth in the Interim Order (or the Final Order,
when applicable).

       “Avoidance Proceeds” has the meaning set forth in the Interim Order (or the Final
Order, when applicable).

       “Bail-In Action” means the exercise of any Write-Down and Conversion Powers by the
applicable EEA Resolution Authority in respect of any liability of an EEA Financial Institution.

                                                 4
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 91 of 229




        “Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council of the
European Union, the implementing law for such EEA Member Country from time to time which
is described in the EU Bail-In Legislation Schedule.

       “Bankruptcy Code” means Title 11 of the United States Code entitled “Bankruptcy”.

        “Bankruptcy Court” means the United States Bankruptcy Court for the Southern
District of Texas, Houston Division, any appellate court having jurisdiction over the Cases from
time to time, or any other court having jurisdiction over the Cases from time to time.

        “Base Rate” means for any day a fluctuating rate per annum equal to the highest of (i)
the Federal Funds Rate plus ½ of 1%, (ii) the rate of interest in effect for such day as publicly
announced from time to time by BOA as its Prime Rate and (iii) the LIBO Rate plus 1.00%;
provided that Base Rate shall be deemed to be not less than 2.00%. Prime Rate (the “Prime
Rate”) is a rate set by BOA based upon various factors including BOA’s costs and desired
return, general economic conditions and other factors, and is used as a reference point for pricing
some loans, which may be priced at, above or below such announced rate. Any change in such
Prime Rate announced by BOA shall take effect at the opening of business on the day specified
in the public announcement of such change.

       “Base Rate Loans” means Loans which accrue interest by reference to the Base Rate, in
accordance with the terms of this Agreement.

      “Base Rate Margin” means, on any date, with respect to the Term Loans and any past
due Obligation (other than a LIBOR Loan) related thereto, 6.00% per annum.

      “Beneficial Ownership Certification” means a certification regarding beneficial
ownership required by the Beneficial Ownership Regulation.

       “Beneficial Ownership Regulation” means 31 C.F.R. § 1010.230.

        “Benefit Plan” means any of (a) an “employee benefit plan” (as defined in ERISA) that
is subject to Title I of ERISA, (b) a “plan” as defined in Section 4975 of the Code that is subject
to Section 4975 of the Code or (c) any Person whose assets include (for purposes of ERISA
Section 3(42) or otherwise for purposes of Title I of ERISA or Section 4975 of the Code) the
assets of any such “employee benefit plan” or “plan”.

        “BHC Act Affiliate” of a party means an “affiliate” (as such term is defined under, and
interpreted in accordance with, 12 U.S.C. 1841(k)) of such party.

        “Blocked Person” means any Person: (a) listed in the annex to, or is otherwise subject to
the provisions of, Executive Order No. 13224, (b) owned or controlled by, or acting for or on
behalf of, any Person that is listed in the annex to, or is otherwise subject to the provisions of,
Executive Order No. 13224, (c) with which any Lender is prohibited from dealing or otherwise
engaging in any transaction by any Anti-Terrorism Law, (d) that commits, threatens or conspires
to commit or supports “terrorism” as defined in Executive Order No. 13224 or (e) that is named a


                                                5
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 92 of 229




“specially designated national” or “blocked person” on the most current list published by OFAC
or other similar list.

       “BOA” means Bank of America, N.A., and its successors.

       “Borrower” or “Borrowers” has the meaning set forth in the preamble hereto.

       “Borrower Materials” has the meaning set forth in Section 4.01(p).

         “Borrowing” means any Loans of the same Type made (or deemed made), converted or
continued on the same date and, in the case of LIBOR Loans, as to which a single Interest Period
is in effect.

        “Budget Variance Report” shall mean a variance report in form and detail reasonably
satisfactory to the Required Lenders, reconciling the Approved Budget to the actual sources and
uses of cash for the Test Period (a) showing, for such periods, actual results for the following
items: (i) receipts, (ii) operating disbursements, (iii) payroll and benefit expenses, (iv) G&A
expenses, (v) professional fees, (vi) capital expenditures and (vii) net cash flow, (b) noting a line-
by-line reconciliation of variances from values set forth for such periods in the relevant
Approved Budget and (c) providing an explanation for all material variances, certified by a
Responsible Officer of Administrative Borrower.

       “Budget Variance Test Date” has the meaning set forth in Section 4.01(s).

      “Business Day” means any day except a Saturday, Sunday or other day on which either
the New York Stock Exchange is closed, or on which commercial banks in Houston and New
York City are authorized by law to close and, in the case of a Business Day which relates to a
LIBOR Loan, any London Banking Day.

       “Capital Lease” of any Person means any lease of any property by such Person as lessee
which would, in accordance with GAAP, be required to be accounted for as a capital lease on the
balance sheet of such Person.

        “Capital Stock” means any and all shares, interests, participations or other equivalents
(however designated) of capital stock of a corporation, any and all equivalent ownership interests
in a Person (other than a corporation) and any and all warrants, rights or options to purchase any
of the foregoing.

       “Carve-Out” has the meaning set forth in the Interim Order (or the Final Order, when
applicable).

       “Case” or “Cases” has the meaning set forth in the recitals hereto.

       “Cash” means money, currency or a credit balance in any Deposit Account (for the
avoidance of doubt, the amount thereof shall be determined in accordance with GAAP).

       “Cash Collateral” has the meaning set forth in the Interim Order or the Final Order, as
applicable.


                                                  6
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 93 of 229




        “Cash Equivalents” means investments in (a) customary, interest-bearing brokerage
accounts eligible in whole or in part for insurance provided by the Securities Investor Protection
Corporation, (b) short-term debt securities issued or guaranteed or insured by the U.S.
government or any of its agencies and instrumentalities; money market funds (other than mutual
funds) investing primarily in securities issued or guaranteed by the U.S. government or any of its
agencies and instrumentalities, (c) certificates of deposit or other deposits with banks with an
unrestricted surplus of at least $100,000,000 or (d) commercial paper or other obligations
maturing within seven (7) days issued by financial institutions or any other issuer which, at the
time of purchase, have been assigned one of the three (3) highest investment grade ratings by a
nationally recognized statistical rating organization.

       “Casualty Event” means any loss, casualty or other insured damage to, or any
nationalization, taking under power of eminent domain or by condemnation or similar
proceeding of, any Oil and Gas Property or any other property of any Loan Party.

        “CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.

        “Closing Date” means the date on which the conditions set forth in Section 8.01 are
satisfied, which is the date of this Agreement.

       “Closing Fee” has the meaning set forth in Section 2.04(c)(i).

       “Code” means the Internal Revenue Code of 1986, as amended.

        “Collateral” means (i) all property, now existing or hereafter acquired, mortgaged or
pledged to, or purported to be subjected to a Lien in favor of, Collateral Agent, for the benefit of
the Lender Parties, pursuant to this Agreement and the Security Documents and (ii) all the
“Collateral” (or equivalent term) as defined in the Interim Order (and, when entered, the Final
Order).

        “Collateral Agent” means BOA, in its capacity as collateral agent for itself and the other
Lender Parties hereunder, as such capacity is established in, and subject to the provisions of,
Article 11 and the successors of BOA in such capacity.

         “Commitment” means, individually or collectively, as the context may require, the
Initial Commitment and the Delayed Draw Commitment. The aggregate amount of the Lenders’
Commitments on the Closing Date is $50,000,000.

        “Commodity Account” means any “commodity account” as such term is defined in
Article 9 of the UCC and in any event shall include all accounts and sub-accounts relating to any
of the foregoing.

        “Commodity Account Control Agreement” means a control agreement reasonably
satisfactory to Collateral Agent executed by the applicable Loan Party, a commodity
intermediary holding such Loan Party’s assets, including funds and commodity contracts, and
Collateral Agent with respect to collection and control of all deposits, commodity contracts and
other balances held in a Commodity Account maintained by such Loan Party with such

                                                 7
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 94 of 229




commodity intermediary, to perfect Collateral Agent’s first-priority Lien or otherwise grant
control to Collateral Agent on such account as security for the Obligations.

       “Commitment Annex” means Annex A to this Agreement.

      “Compliance Certificate” means a certificate of Borrowers, duly executed by a
Responsible Officer, appropriately completed and substantially in the form of Exhibit B.

        “Consolidated Subsidiary” means at any date any Subsidiary of any Borrower or
Partnership B the accounts of which would be consolidated with those of such Borrower or
Partnership B (or any other Person, as the context may require hereunder) in its consolidated
financial statements in accordance with GAAP if such statements were prepared as of such date.

        “Control Agreement” means a Deposit Account Control Agreement, a Securities
Account Control Agreement or a Commodity Account Control Agreement, as the context may
require.

        “Controlled Group” means all members of a group of corporations and all members of a
group of trades or businesses (whether or not incorporated) under common control which,
together with any Borrower, are treated as a single employer under Section 414(b), (c), (m) or (o)
of the Code or Section 4001(b) of ERISA.

        “Conversion Date” means the date upon which the conditions precedent to effectiveness
of the Exit Credit Agreement shall have been satisfied or waived.

        “Covered Entity” means any of the following: (i) a “covered entity” as that term is
defined in, and interpreted in accordance with, 12 C.F.R. § 252.82(b); (ii) a “covered bank” as
that term is defined in, and interpreted in accordance with, 12 C.F.R. § 47.3(b); or (iii) a
“covered FSI” as that term is defined in, and interpreted in accordance with, 12 C.F.R. §
382.2(b).

        “Covered Party” has the meaning set forth in Section 12.23.

        “Credit Party” means any of the Loan Parties and Pledgors, whether now existing or
hereafter acquired or formed; and “Credit Parties” means all such Persons, collectively.

        “Debt” of a Person means at any date, without duplication, (a) all obligations of such
Person for borrowed money, (b) all obligations of such Person evidenced by bonds, debentures,
notes or other similar instruments, (c) all obligations of such Person to pay the deferred purchase
price of property or services, except accounts payable to (i) Partnership A General Partner or
Manager in respect of Fund Expenses (as defined in the Partnership A Partnership Agreement),
(ii) Partnership M General Partner or Manager in respect of Fund Expenses (as defined in the
Partnership M Partnership Agreement) and (iii) Partnership B General Partner or Manager in
respect of Fund Expenses (as defined in the Partnership B Partnership Agreement), in each case,
in amounts solely in accordance with the Approved Budget (subject to permitted variances) and
accounts payable to other Persons, in each case arising and payable in the Ordinary Course of
Business and either (i) not past due for more than ninety (90) days after the date on which such
account payable is due or (ii) subject to a Permitted Contest, (d) all capitalized lease obligations

                                                 8
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 95 of 229




under any Capital Leases of such Person, (e) all obligations, whether or not contingent, of such
Person to reimburse any bank or other Person in respect of a letter of credit, banker’s acceptance
or similar instrument, (f) all obligations in respect of Capital Stock of such Person for the
repurchase or redemption of such Capital Stock otherwise than at the sole option of such Person,
(g) all Debt of others to the extent secured by a Lien on any asset of such Person, whether or not
such obligation is otherwise an obligation of such Person, (h) all Debt of a partnership for which
such Person is liable by agreement or by operation of Law, (i) all obligations with respect to
“forward sale” contracts or any other obligation to deliver commodities, goods or services in
consideration of one or more advance payments, other than gas balancing arrangements in the
Ordinary Course of Business, (j) the undischarged balance of any production payment created by
such Person or for the creation of which such Person directly or indirectly received payment
(other than any Production Payment as defined in and granted pursuant to the Net Profits
Agreement), (k) all obligations of such Person in respect of Swap Contracts, and (l) all Debt of
others to the extent Guaranteed by such Person. Without duplication of any of the foregoing,
Debt of Borrowers shall include any and all Term Loans. For the avoidance of doubt, Debt shall
not include any obligations under the Participation Agreements.

       “Debtor” or “Debtors” has the meaning set forth in the preamble hereto.

       “Debtor Relief Laws” means the Bankruptcy Code and all other liquidation,
conservatorship, bankruptcy, assignment for the benefit of creditors, moratorium, rearrangement,
receivership, insolvency, reorganization, or similar debtor relief Laws of the United States or
other applicable jurisdictions from time to time in effect and affecting the rights of creditors
generally.

        “Default” means any condition or event which with the giving of notice or lapse of time
or both would, unless cured or waived, become an Event of Default.

       “Default Right” has the meaning assigned to that term in, and shall be interpreted in
accordance with, 12 C.F.R. §§ 252.81, 47.2 or 382.1, as applicable.

        “Defaulting Lender” means, subject to Section 2.12(b), any Lender that, as determined
by Administrative Agent, (a) has failed to perform any of its funding obligations hereunder,
including in respect of its Loans on the Closing Date or within three (3) Business Days of any
other date required to be funded hereunder, unless such obligation is the subject of a good faith
dispute, (b) has notified Administrative Borrower or Administrative Agent that it does not intend
to comply with its funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or under other agreements in which it commits to extend
credit, (c) has failed, within three (3) Business Days after request by Administrative Agent, to
confirm in a manner satisfactory to Administrative Agent that it will comply with its funding
obligations, (d) has, or has a direct or indirect parent company that has (i) become the subject of
a proceeding under any Debtor Relief Law, (ii) had a receiver, conservator, trustee,
administrator, assignee for the benefit of creditors or similar Person charged with reorganization
or liquidation of its business or a custodian appointed for it, or (iii) taken any action in
furtherance of, or indicated its consent to, approval of or acquiescence in any such proceeding or
appointment or (e) has, or has a direct or indirect parent company that has, become the subject of
a Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely by virtue of the

                                                9
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 96 of 229




ownership or acquisition of any equity interest in that Lender or any direct or indirect parent
company thereof by a Governmental Authority; provided, further, that the appointment of an
administrator, provisional liquidator, conservator, receiver, trustee, custodian or other similar
official by a supervisory authority or regulator with respect to a Lender or any direct or indirect
parent company of that Lender that directly or indirectly controls such Lender under the Dutch
Financial Supervision Act 2007 (as amended from time to time and including any successor
legislation) shall not be deemed to result in an event described in (d) hereof.

       “Delayed Draw Borrowing Date” means the date on which Delayed Draw Loans are
made, which shall be the Final Order Entry Date or the date that is not later than three (3)
Business Days following such Final Order Entry Date.

        “Delayed Draw Commitment” means, with respect to each Lender, the commitment of
such Lender to make Delayed Draw Loans to Borrowers in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on the Commitment Annex, as
applicable, as such amount may be adjusted from time to time in accordance with this
Agreement. The aggregate amount of the Lenders’ Delayed Draw Commitments on the Closing
Date is $22,000,000.

      “Delayed Draw Commitment Termination Date” means the earlier to occur of (a) the
Delayed Draw Borrowing Date and (b) the Termination Date.

       “Delayed Draw Fee” has the meaning set forth in Section 2.04(c)(ii).

       “Delayed Draw Loans” has the meaning set forth in Section 2.01(a).

        “Deposit Account” means any “deposit account” as such term is defined in Article 9 of
the Uniform Commercial Code as in effect in the State of New York or, when the laws of any
other jurisdiction govern the perfection or enforcement of any Lien, the Uniform Commercial
Code of such jurisdiction and in any event shall include all accounts and sub-accounts relating to
any of the foregoing.

        “Deposit Account Control Agreement” means a control agreement reasonably
satisfactory to Collateral Agent executed by the applicable Loan Party, an institution maintaining
the applicable Deposit Account and Collateral Agent, to perfect Collateral Agent’s first-priority
Lien or otherwise grant control to Collateral Agent on such account as security for the
Obligations.

       “Designated Individual” has the meaning set forth in Section 4.10.

        “DIP Budget” shall mean a rolling 13-week operating budget and cash flow forecast in
form and substance reasonably satisfactory to the Required Lenders delivered on or prior to the
Petition Date and every four weeks after the Petition Date in accordance with Section 4.01(r),
setting forth, among other things, the Debtors’ projected receipts, operating disbursements
(including payroll and benefit expenses, G&A expenses, royalty payments and commodity hedge
payments (it being understood and agreed that such commodity hedge payments will be zero)),
non-operating disbursements (including capital expenditures, debt service and professional fees)
and net cash flow during such 13-week period (i) initially, covering the period commencing on

                                                10
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 97 of 229




or about the Petition Date and (ii) thereafter, covering the period commencing on the first day of
each four-week anniversary thereafter.

       “DIP Debt Conversion” has the meaning set forth in Section 2.15.

       “DIP Facility” has the meaning set forth in the recitals hereto.

       “Dollar” and “$” mean lawful money of the United States.

        “EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an EEA
Resolution Authority, (b) any entity established in an EEA Member Country which is a parent of
an institution described in clause (a) of this definition, or (c) any financial institution established
in an EEA Member Country which is a subsidiary of an institution described in clauses (a) or (b)
of this definition and is subject to consolidated supervision with its parent.

       “EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

        “EEA Resolution Authority” means any public administrative authority or any person
entrusted with public administrative authority of any EEA Member Country (including any
delegee) having responsibility for the resolution of any EEA Financial Institution.

        “Eligible Assignee” means (a) a Lender (other than a Defaulting Lender), (b) an Affiliate
of a Lender (other than a Defaulting Lender), (c) an Approved Fund, and (d) any other Person
(other than a natural person) approved by (i) Administrative Agent and (ii) unless an Event of
Default has occurred and is continuing, Administrative Borrower (such approval of
Administrative Borrower not to be unreasonably withheld or delayed, and shall be deemed
provided unless expressly withheld by Administrative Borrower within five (5) Business Days of
Administrative Borrower’s receipt of any request therefor); provided that notwithstanding the
foregoing, (A) “Eligible Assignee” shall not include any Borrower or any of such Borrower’s
Affiliates or Subsidiaries and (B) no proposed assignee intending to assume all or any portion of
any Commitment or any Term Loan shall be an Eligible Assignee unless such proposed assignee
either already holds a Commitment or Term Loan or has been approved as an Eligible Assignee
by Administrative Agent.

        “Environmental Laws” means any and all Laws relating to the environment or the effect
of the environment on human health or to emissions, discharges or releases of pollutants,
contaminants, Hazardous Materials or wastes into the environment, including ambient air,
surface water, ground water or land, or otherwise relating to the manufacture, processing,
distribution, use, treatment, storage, disposal, transport or handling of pollutants, contaminants,
Hazardous Materials or wastes or the clean-up or other remediation thereof.

       “ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
and the rules and regulations promulgated thereunder.

       “ERISA Plan” means any “employee benefit plan”, as such term is defined in
Section 3(3) of ERISA (other than a Multiemployer Plan), which any Borrower maintains,

                                                  11
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 98 of 229




sponsors or contributes to, or, in the case of an employee benefit plan which is subject to
Section 412 of the Code or Section 302 or Title IV of ERISA, to which any Borrower or any
member of the Controlled Group may have any liability, including any liability by reason of
having been a substantial employer within the meaning of Section 4063 of ERISA at any time
during the preceding five (5) years, or by reason of being deemed to be a contributing sponsor
under Section 4069 of ERISA.

       “EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect from time to
time.

       “Event of Default” has the meaning set forth in Section 9.01.

       “Exit Credit Agreement” means the credit agreement that is entered into on the
Conversion Date as contemplated by the terms specified in the Exit Facility Term Sheet and
otherwise consistent with the RSA.

      “Exit Facility Term Sheet” means the term sheet in respect of the Exit Credit
Agreement attached hereto as Exhibit F.

         “Extraordinary Receipts” means an amount equal to (a) any cash payments or proceeds
(including Cash Equivalents) received (directly or indirectly) by or on behalf of the Affiliated
Group not in the ordinary course of business and not consisting of Net Proceeds in respect of an
Asset Disposition and in respect of (i) insurance proceeds in connection with a Casualty Event,
(ii) foreign, United States, state or local tax refunds, (iii) pension plan reversions, (iv) judgments,
proceeds of settlements or other consideration of any kind in connection with any cause of
action, (v) indemnity payments (other than to the extent such indemnity payments are (A)
immediately payable to a Person that is not an Affiliate of the Affiliated Group or (B) received
by the Affiliated Group as reimbursement for any payment previously made to such Person) and
(vi) any purchase price adjustment received in connection with any purchase agreement to the
extent not constituting Net Proceeds, minus (b) (A) any selling and settlement costs and out-of-
pocket expenses (including reasonable broker’s fees or commissions and legal fees) and any
taxes paid or reasonably estimated to be payable by the Loan Parties (after taking into account
any tax credits or deductions actually realized by a Borrower with respect to the transactions
described in clause (a) of this definition) in connection with the transactions described in clause
(a) of this definition, (B) for purposes of determining Extraordinary Receipts under Section 2.03,
any LIBOR breakage expenses incurred by Borrowers under Section 2.04(e) as a result of a
mandatory prepayment required by Section 2.03 and (C) in the case of any Casualty Event, the
amount of cash proceeds expended in reinvestment or rehabilitation solely to the extent
necessary to maintain or establish compliance with regulatory requirements or Environmental
Laws.

       “FASB ASC” means the Financial Accounting Standards Board Accounting Standards
Codification.

      “FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable and not


                                                  12
      Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 99 of 229




materially more onerous to comply with), and any current or future regulations or official
interpretations thereof.

        “Federal Funds Rate” means, for any day, the rate per annum equal to the weighted
average of the rates on overnight Federal funds transactions with members of the Federal
Reserve System, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (i) if such day is not a Business Day, the Federal Funds
Rate for such day shall be such rate on such transactions on the next preceding Business Day as
so published on the next succeeding Business Day, and (ii) if no such rate is so published on
such next succeeding Business Day, the Federal Funds Rate for such day shall be the average
rate (rounded upward, if necessary, to a whole multiple of 1/100th of 1%) charged to BOA on
such day on such transactions as determined by Administrative Agent.

        “Final Order” means an order of the Bankruptcy Court authorizing and approving on a
final basis, among other things, the Term Loans and the Transactions contemplated by this
Agreement in the form of the Interim Order (with only such modifications thereto as are
necessary to convert the Interim Order to a final order, to authorize and approve the Roll-Up and
such other modifications as are satisfactory to Borrowers and the Required Lenders in their
respective sole discretion) (as the same may be amended, supplemented, or modified from time
to time after entry thereof with the consent of Borrowers and the Required Lenders in their
respective sole discretion) as to which no stay has been entered.

      “Final Order Entry Date” means the date on which the Final Order is entered by the
Bankruptcy Court.

        “Financial Statements” means the financial statements delivered from time to time
pursuant to Section 4.01(a), (b) or (c) of this Agreement or Section 4.1(a) or (b) of the Pre-
Petition Secured Credit Agreements, as applicable, and references to the “most recent” Financial
Statements of a Person means the Financial Statements of such Person most recently delivered to
Administrative Agent at the time in question.

        “Financing Documents” means this Agreement, any Notes, the Security Documents, the
Agent Fee Letter, any other fee letters between Administrative Agent and Borrowers or an
Affiliate of any Borrower relating to the transactions contemplated hereby and any subordination
or intercreditor agreement pursuant to which any Debt and/or any Liens securing such Debt is
subordinated to all or any portion of the Obligations, and all other documents, mortgages,
instruments and agreements made by a Borrower or an Affiliate of a Borrower in favor of any
Lender Party contemplated herein or thereby, whether heretofore executed, executed
concurrently herewith or executed at any time and from time to time hereafter, as any or all of
the same may be amended, restated, amended and restated, supplemented, replaced, substituted
or otherwise modified from time to time, including all such documents, instruments or
agreements entered into in connection with a refinancing of any extensions of credit or other
obligations made or incurred in connection therewith (including, for the avoidance of doubt, any
one or more successive refinancings).

       “Fiscal Month” means a fiscal month period of any Borrower or Partnership B, as the
case may be.


                                               13
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 100 of 229




       “Fiscal Quarter” means a three-month period of any Borrower or Partnership B, as the
case may be, ending on March 31, June 30, September 30 or December 31 of any year.

       “Fiscal Year” means a fiscal year of any Borrower or Partnership B, as the case may be,
ending on December 31 of each calendar year.

        “Flood Insurance Regulation” shall mean (i) the National Flood Insurance Act of 1968
as now or hereafter in effect or any successor statute thereto, (ii) the Flood Disaster Protection
Act of 1973 as now or hereafter in effect or any successor statue thereto, (iii) the National Flood
Insurance Reform Act of 1994 (amending 42 USC 4001, et seq.), as the same may be amended
or recodified from time to time, (iv) the Flood Insurance Reform Act of 2004 and (v) any
regulations promulgated under each of the foregoing.

        “Force Majeure” means acts of God, strikes, lockouts and other industrial disturbances,
fires, storms (including hurricanes or hurricane warnings), explosions, failure, breakage or
accident to equipment, facilities or lines of pipe, freezing lines of pipes, arrests and restraints of
the government, civil disturbances, strikes, acts of the public enemy or terrorist acts, wars or
war-like action, floods, inability to obtain fuel, equipment or other critical materials, means or
supplies, insurrections, riots, epidemics, landslides, lightning, earthquakes, washouts,
confiscation or seizure by any government or public authority, nuclear reaction or radiation,
radioactive contamination and any other causes, whether of the kind herein enumerated or
otherwise, which are not reasonably in the control of the Person claiming Force Majeure.

       “Foreign Lender” has the meaning set forth in Section 2.08(d).

        “Fund” means any Person (other than a natural person) that is engaged in making,
purchasing, holding or otherwise investing in commercial loans and similar extensions of credit
in the ordinary course of its activities.

        “Fund II Operating Cash” means cash and cash equivalents attributable to the operation
of the Loan Parties and Partnership B held in the SPC Accounts for the sole purpose of funding
payroll and disbursements to unaffiliated third parties in the Ordinary Course of Business in
accordance with the Approved Budget (subject to permitted variances) and for which Production
Company has previously or simultaneously issued checks or initiated wires or ACH transfers or
has scheduled imminent disbursements within three (3) Business Days.

       “GAAP” means generally accepted accounting principles in the United States as in effect
from time to time.

       “General Partner” means, individually or collectively, as the context may require, the
Partnership A General Partner, the Partnership B General Partner and the Partnership M General
Partner.

        “Governmental Authority” means any nation or government, any state or other political
subdivision thereof, and any agency, department or Person exercising executive, legislative,
judicial, regulatory or administrative functions of or pertaining to any such government.



                                                 14
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 101 of 229




        “Guarantee” by any Person means, without duplication, any obligation, contingent or
otherwise, of such Person directly or indirectly guaranteeing any Debt or other obligation of any
other Person and, without limiting the generality of the foregoing, any obligation, direct or
indirect, contingent or otherwise, of such Person (a) to purchase or pay (or advance or supply
funds for the purchase or payment of) such Debt or other obligation (whether arising by virtue of
partnership arrangements, by agreement to keepwell, to purchase assets, goods, securities or
services, to take-or-pay, or to maintain solvency, level of income or financial condition or
otherwise) or (b) entered into for the purpose or effect of assuring in any other manner the
obligee of such Debt or other obligation of the payment thereof or to protect such obligee against
loss in respect thereof (in whole or in part); provided that the term Guarantee shall not include
endorsements for collection or deposit in the Ordinary Course of Business. The term
“Guarantee” used as a verb has a corresponding meaning.

        “Guaranty” means that certain Guaranty, dated as of the date hereof, executed by
Guarantors in favor of Administrative Agent, and each other guaranty to be executed and
delivered by each guarantor in accordance with Section 4.09(b), in each case as the same may be
amended, modified or supplemented from time to time.

        “Guarantors” shall mean, individually or collectively, as the context may require, each
of Partnership B General Partner, Partnership M General Partner, Partnership A General Partner
and SIP General Partner.

       “Hazardous Materials” means (a) any “hazardous substance” as defined in CERCLA,
(b) any “hazardous waste” as defined by the Resource Conservation and Recovery Act, (c)
asbestos, (d) polychlorinated biphenyls, (e) petroleum, its derivatives, by-products and other
hydrocarbons, and (f) any other pollutant, toxic, radioactive, caustic or otherwise hazardous
substance regulated under applicable Environmental Laws.

        “Hazardous Materials Contamination” means contamination (whether now existing or
hereafter occurring) of the improvements, buildings, facilities, personalty, soil, groundwater, air
or other elements on or of the relevant property by Hazardous Materials, or any derivatives
thereof, or on or of any other property as a result of Hazardous Materials, or any derivatives
thereof, generated on, emanating from or disposed of in connection with the relevant property.

        “Highest Lawful Rate” means, with respect to each Lender Party, the maximum
nonusurious interest rate, if any, that at any time or from time to time may be contracted for,
taken, reserved, charged or received on the Notes or on other Obligations under laws applicable
to such Lender Party which are presently in effect or, to the extent allowed by law, under such
applicable laws which may hereafter be in effect and which allow a higher maximum
nonusurious interest rate than applicable laws allow as of the date hereof.

       “Holdco” has the meaning set forth in the preamble hereto.

       “Indemnitee” or “Indemnitees” has the meaning set forth in Section 10.02.

       “Information” has the meaning set forth in Section 12.08.



                                                15
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 102 of 229




       “Initial Commitment” means, with respect to each Lender, the commitment of such
Lender to make an Initial Loan to Borrowers in an aggregate principal amount not to exceed the
amount set forth opposite such Lender’s name on the Commitment Annex, as such amount may
be adjusted from time to time in accordance with this Agreement. The aggregate amount of the
Lenders’ Initial Commitments on the Closing Date is $28,000,000.

       “Initial DIP Budget” means the DIP Budget delivered on or prior to the Petition Date.

       “Initial Loans” has the meaning set forth in Section 2.01(a)(i).

        “Intercompany Loan Agreement” means the Loan Agreement between Partnership B
and Partnership M, dated as of September 30, 2010, as the same may be amended, supplemented,
restated, replaced, substituted or otherwise modified from time to time (but the foregoing shall
not permit any amendment or modification contrary to the provisions of Section 5.15 or
Section 9 of Part C of Annex 9.1).

       “Interest Payment Date” has the meaning set forth in Section 2.04(d)(ii).

        “Interest Period” means, as to each LIBOR Loan, the period commencing on the date
such LIBOR Loan is disbursed or converted to or continued as a LIBOR Loan and ending on the
date one month thereafter or, if all applicable Lenders consent thereto, a shorter period, as
selected by Administrative Borrower pursuant to Section 2.04(e); provided that:

               (i)     any Interest Period that would otherwise end on a day that is not a
       Business Day shall be extended to the next succeeding Business Day unless, in the case
       of a LIBOR Loan, such Business Day falls in another calendar month, in which case such
       Interest Period shall end on the next preceding Business Day;

                (ii)  any Interest Period pertaining to a LIBOR Loan that begins on the last
       Business Day of a calendar month (or on a day for which there is no numerically
       corresponding day in the calendar month at the end of such Interest Period) shall end on
       the last Business Day of the calendar month at the end of such Interest Period; and

               (iii)   no Interest Period shall extend beyond the Maturity Date.

       “Interim Order” means an order of the Bankruptcy Court, in the form set forth in
Exhibit E, authorizing on an interim basis, among other things, the Loans and the Transactions
contemplated by this Agreement, with only such modifications as are satisfactory to Borrowers
and the Required Lenders in their respective sole discretion.

       “Interim Order Entry Date” means the date on which the Interim Order is entered by
the Bankruptcy Court.

       “Investment” means any acquisition of or investment in, whether by means of acquiring
(whether for cash, property, services, Capital Stock or otherwise) or holding the Debt, Capital
Stock or securities of another Person or making capital contributions, loans, deposits or advances
or extending credit to, or the Guaranteeing of Debt or obligations of, another Person, including
any partnership or joint venture interest in such other Person; provided that “Investment” shall

                                               16
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 103 of 229




not include any extension of customer or trade credit in the Ordinary Course of Business;
provided, further, that customary indemnification provisions in favor of lessors under operating
leases and other Persons under agreements for goods and services in the Ordinary Course of
Business will not be construed to be an Investment in such lessor or such Person.

        “Investor” means Warburg Pincus, LLC, a Delaware limited liability company, and its
Affiliate WPS Production Partners II, LLC, a Delaware limited liability company.

       “IRS” has the meaning set forth in Section 3.14(a).

       “Laws” means any and all federal, state, local and foreign statutes, laws, regulations,
ordinances, rules, judgments, orders, decrees, codes, plans, injunctions of any Governmental
Authority, permits, concessions, grants and franchises issued by any Governmental Authority,
and any guidelines or restrictions of any Governmental Authority having the force of law, in all
cases whether now or hereafter in effect.

        “Lender” means (a) each Person party hereto in its capacity as a lender, (b) each Eligible
Assignee that becomes a party hereto pursuant to Section 12.06, and (c) Administrative Agent, to
the extent of any Term Loans made by Administrative Agent which have not been settled among
Lenders pursuant to Section 11.13, other than, in each case, any such financial institution or
other Person that has ceased to be a party hereto pursuant to an Assignment Agreement, and
“Lenders” means all of the foregoing, other than, in each case, any such financial institution or
other Person that has ceased to be a party hereto pursuant to an Assignment Agreement.

      “Lender Party” means any of the Lenders, Administrative Agent and Collateral Agent;
and “Lender Parties” means all such Persons, collectively.

       “LIBO Rate” means:

                (i)    for any Interest Period with respect to a LIBOR Loan, the rate per annum
       equal to the London Interbank Offered Rate (“LIBOR”) or a successor rate (which rate is
       approved by Administrative Agent and shall be applied in a manner consistent with
       market practice; provided that to the extent such market practice is not administratively
       feasible for Administrative Agent, such approved rate shall be applied in a manner as
       otherwise reasonably determined by Administrative Agent), as published on the
       applicable Reuters screen page (or such other commercially available source providing
       such quotations as may be designated by Administrative Agent from time to time) (such
       rate, the “LIBO Screen Rate”) at approximately 11:00 a.m., London time, two (2)
       Business Days prior to the commencement of such Interest Period, for Dollar deposits
       (for delivery on the first day of such Interest Period) with a term equivalent to such
       Interest Period; and

               (ii)    for any interest calculation with respect to a Base Rate Loan on any date,
       the rate per annum equal to LIBOR, at or about 11:00 a.m., London time determined two
       (2) Business Days prior to such date for Dollar deposits with a term of one month
       commencing that day;



                                               17
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 104 of 229




         provided that in any event the LIBO Rate shall be deemed to be not less than 1.00% per
annum.

         “LIBO Screen Rate” has the meaning set forth in the definition of “LIBO Rate”.

         “LIBOR” has the meaning set forth in the definition of “LIBO Rate”.

        “LIBOR Loans” means any Loans that accrue interest at a rate based on clause (i) of the
definition of “LIBO Rate”, in accordance with the terms of this Agreement.

         “LIBOR Margin” means, on any date, with respect to the Term Loans, 7.00% per
annum.

        “Lien” means, with respect to any asset, any mortgage, lien, pledge, charge, security
interest or encumbrance of any kind, or any other type of preferential arrangement that has the
practical effect of creating a security interest, in respect of such asset and any production
payments and other priority claims against production. For the purposes of this Agreement and
the other Financing Documents, a Person shall be deemed to own subject to a Lien any asset
which it has acquired or holds subject to the interest of a vendor or lessor under any conditional
sale agreement, Capital Lease or other title retention agreement relating to such asset.

       “Litigation” means any action, suit, investigation or proceeding before any court,
mediator, arbitrator or Governmental Authority.

         “Loan Account” has the meaning set forth in Section 2.06(b).

        “Loan Party” means any of Borrowers, any Subsidiary of any Borrower, Guarantors or
any other guarantor of all or any part of the Obligations, in each case, whether now existing or
hereafter acquired or formed; and “Loan Parties” means all such Persons, collectively.

         “Loan Party Notice” has the meaning assigned to such term in Section 4.09(b).

         “Loans” means the Term Loans.

      “London Banking Days” means any day on which dealings in Dollar deposits are
conducted by and between banks in the London interbank Eurodollar market.

         “Losses” has the meaning set forth in Section 10.02.

         “Manager” means Sheridan Production Partners Manager, LLC, a Delaware limited
liability company, and its Wholly-Owned Subsidiaries.

         “Margin Stock” has the meaning set forth in Regulation U of the Federal Reserve Board.

        “Material Adverse Effect” means a material adverse change in, or a material adverse
effect upon, any of (a) the condition (financial or otherwise), operations, business or properties
of Borrowers, taken as a whole, (other than as a result of the events and conditions related and/or
leading up to the commencement of the Case and any defaults under agreements that have no


                                                18
        Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 105 of 229




effect under the terms of the Bankruptcy Code as a result of the commencement of the Cases),
(b) the rights and remedies of Administrative Agent or the Lenders under any Financing
Document, or the ability of Borrowers, taken as a whole, to perform any of their material
obligations under the Financing Documents, or (c) the legality, validity, enforceability of any
Financing Document, or the perfection or priority of any security interest or other Lien granted
therein with respect to any material Collateral.

          “Materiality Threshold” means $500,000.

          “Maturity Date” means [].1

       “Mid-Month Production Volumes Test Date” means the fifth (5th) Business Day
following the first fifteen (15) days of each calendar month.

          “Milestone” or “Milestones" has the meaning set forth in Section 4.12.

        “MNPI” means information that (i) is material with respect to any Loan Party or any of
its securities for purposes of United States federal or state securities laws, (ii) is not publicly
available and (iii) is not of the type that would be publicly available if such Loan Party were a
public reporting company.

        “Monthly Production Volumes Test Date” means the Friday of the first full week
following the end of each calendar month. For the avoidance of doubt, the first Monthly
Production Volumes Test Date shall occur on the first such date after the month in which the
Petition Date occurs.

       “Moody’s” means Moody’s Investors Service, Inc. and any successor to its rating agency
business.

        “Mortgage” means any Deed of Trust, Mortgage, Line of Credit Mortgage, Assignment,
Security Agreement, Fixture Filing and Financing Statement from any Loan Party in favor of
Collateral Agent, whether heretofore executed at any time and from time to time hereafter, which
shall be substantially in the form satisfactory to Collateral Agent, to be modified as appropriate
to conform to applicable state Law and the types of properties to be covered thereby. If deemed
appropriate or advisable by Collateral Agent, a Mortgage shall be to a trustee for the benefit of
the Lender Parties.

        “Multiemployer Plan” means a multiemployer plan that is intended to meet the
definition set forth in Section 4001(a)(3) of ERISA, to which any Borrower or any member of
the Controlled Group may have any liability.

        “Net Proceeds” means (a) the cash proceeds received in respect of the applicable event,
including any cash received in respect of any non-cash proceeds, minus (b) the sum of all
reasonable and documented out-of-pocket fees and expenses of the Loan Parties paid to third
parties (other than Affiliates) in connection with such event.

1
    NTD: To be 6 months from the Closing Date.


                                                 19
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 106 of 229




        “Net Profits Agreement” means the Net Profits Agreement between Partnership M and
Partnership B, dated as of September 30, 2010, as the same may be amended, supplemented,
restated or otherwise modified from time to time (but the foregoing shall not permit any
amendment, supplement, restatement or modification contrary to the provisions of Section 5.15
or Section 9 of Part C of Annex 9.1).

        “Net Profits Conveyance” means each conveyance of a Net Profits Interest pursuant to
the Net Profits Agreement, as the same may be amended, supplemented, restated or otherwise
modified from time to time (but the foregoing shall not permit any amendment, supplement,
restatement or modification contrary to the provisions of Section 5.15 or Section 9 of Part C of
Annex 9.1).

       “Net Profits Documents” means the Net Profits Agreement, each Net Profits
Conveyance and any Production Payment as defined in and granted pursuant to the terms of the
Net Profits Agreement.

       “Net Profits Interest” means each Net Profits Interest, as defined in and granted
pursuant to the terms of the Net Profits Agreement, together with any Production Payment, as
defined in and granted pursuant to the terms of the Net Profits Agreement, in respect of any such
Net Profits Interest.

        “Net Profits Interest Grantor” means Partnership M and each of its Subsidiaries that is
a grantor of a Net Profits Interest to Partnership B.

       “Net Profits Percentage” means Partnership B’s net profits interest percentage in the
Subject Properties pursuant to the terms of the applicable Net Profits Documents.

         “New Money Loans” means, individually or collectively, as the context may require, the
Initial Loans and the Delayed Draw Loans.

       “Note” has the meaning set forth in Section 2.05.

        “Notice of Borrowing” means a notice of a Responsible Officer of Administrative
Borrower, appropriately completed and substantially in the form of Exhibit C hereto or such
other form as may be approved by Administrative Agent (including, subject to Section 12.03(b),
any form on an electronic platform or electronic transmission system as shall be approved by
Administrative Agent).

       “Obligations” means all obligations, liabilities and indebtedness (monetary (including
post-petition interest, whether or not allowed) or otherwise) of each Credit Party under this
Agreement or any other Financing Document, in each case howsoever created, arising or
evidenced, whether direct or indirect, absolute or contingent, now or hereafter existing, or due or
to become due. For the avoidance of doubt, the “Obligations” shall include all Initial Loans,
Delayed Draw Loans, Roll-Up Loans and all fees hereunder or under any other Financing
Document.

       “OFAC” means the U.S. Department of Treasury Office of Foreign Assets Control.


                                                20
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 107 of 229




        “OFAC Lists” means, collectively, the Specially Designated Nationals and Blocked
Persons List maintained by OFAC pursuant to Executive Order No. 13224, 66 Fed. Reg. 49079
(Sept. 25, 2001) and/or any other list of terrorists or other restricted Persons maintained pursuant
to any of the rules and regulations of OFAC or pursuant to any other applicable Executive
Orders.

        “Oil and Gas Properties” means all oil, gas and/or mineral leases, oil, gas or mineral
properties, mineral servitudes and/or mineral rights of any kind (including, without limitation,
mineral fee interests, lease interests, farm-in rights, overriding royalty and royalty interests, net
profits interests, oil payment interests, production payment interests and other types of mineral
interests), and all oil and gas production, gathering, treating, storage, processing, and handling
assets, whether real, personal or mixed, tangible or intangible.

       “Orders” means, collectively, the Interim Order and the Final Order.

       “Ordinary Course of Business” means, in respect of any transaction involving any
Person, the ordinary course of such Person’s business.

        “Organizational Documents” means, with respect to any Person other than a natural
person, the documents by which such Person was organized (such as a certificate of
incorporation, certificate of limited partnership, articles of organization or certificate of
formation, and including, without limitation, any certificates of designation for preferred stock or
other forms of preferred equity) and which relate to the internal governance of such Person (such
as by-laws, a partnership agreement or an operating, limited liability company or members
agreement), as the same may be amended, restated, amended and restated, supplemented or
otherwise modified from time to time.

        “Other Connection Taxes” means, with respect to any Lender Party, Taxes imposed as a
result of a present or former connection between such Lender Party and the jurisdiction imposing
such Tax (other than connections arising from such Lender Party having executed, delivered,
become a party to, performed its obligations under, received payments under, received or
perfected a security interest under, engaged in any other transaction pursuant to or enforced this
Agreement, or sold or assigned an interest in any Term Loan).

       “Participant” has the meaning set forth in Section 12.06(b).

        “Participation Agreements” means, collectively, Participation Agreement II-A,
Participation Agreement II-M and Participation Agreement SIP.

        “Participation Agreement II-A” means that certain Distribution Participation
Agreement dated as of October 6, 2017, among Partnership A and the Participants (as defined
therein) from time to time parties thereto, as the same may be amended, restated, supplemented
or otherwise modified from time to time (but the foregoing shall not permit any amendment,
supplement, restatement or modification contrary to Section 5.16).

        “Participation Agreement II-M” means that certain Distribution Participation
Agreement dated as of October 6, 2017, among Partnership M and the Participants (as defined
therein) from time to time parties thereto, as the same may be amended, restated, supplemented

                                                 21
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 108 of 229




or otherwise modified from time to time (but the foregoing shall not permit any amendment,
supplement, restatement or modification contrary to Section 5.16).

       “Participation Agreement SIP” means that certain Distribution Participation Agreement
dated as of October 6, 2017, among SIP and the Participants (as defined therein) from time to
time parties thereto, as the same may be amended, restated, supplemented or otherwise modified
from time to time (but the foregoing shall not permit any amendment, supplement, restatement or
modification contrary to Section 5.16).

       “Partnership A” has the meaning set forth in the preamble hereto.

      “Partnership A General Partner” means Sheridan Production Partners II, LLC, a
Delaware limited liability company.

       “Partnership A Partnership Agreement” means the Amended and Restated Limited
Partnership Agreement of Partnership A, dated as of September 30, 2010, as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from time to time
in accordance with the terms of this Agreement.

        “Partnership Agreements” means, individually or collectively, as the context may
require, the Partnership A Partnership Agreement, the Partnership B Partnership Agreement and
the Partnership M Partnership Agreement.

       “Partnership B” means Sheridan Production Partners II-B, L.P., a Delaware limited
partnership.

       “Partnership B Controlled Group” means all members of a group of corporations and
all members of a group of trades or businesses (whether or not incorporated) under common
control which, together with Partnership B, are treated as a single employer under
Section 414(b), (c), (m) or (o) of the Code or Section 4001(b) of ERISA.

       “Partnership B ERISA Plan” means any “employee benefit plan”, as such term is
defined in Section 3(3) of ERISA (other than a Partnership B Multiemployer Plan), which
Partnership B maintains, sponsors or contributes to, or, in the case of an employee benefit plan
which is subject to Section 412 of the Code or Section 302 or Title IV of ERISA, to which
Partnership B or any member of the Partnership B Controlled Group may have any liability,
including any liability by reason of having been a substantial employer within the meaning of
Section 4063 of ERISA at any time during the preceding five (5) years, or by reason of being
deemed to be a contributing sponsor under Section 4069 of ERISA.

        “Partnership B Financial Statements” means the financial statements of Partnership B
delivered from time to time pursuant to Sections 4.01(a), 4.01(b) or 4.01(c) or Section 4.1(a) or
(b) of the Pre-Petition SIP RBL Credit Agreement and Pre-Petition SIP Term Loan Credit
Agreement, as applicable, and references to the “most recent” Partnership B Financial
Statements means the Partnership B Financial Statements most recently delivered to
Administrative Agent at the time in question.



                                               22
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 109 of 229




         “Partnership B General Partner” means SPP II-B GP, LLC, a Delaware limited
liability company.

        “Partnership B Material Adverse Effect” means a material adverse change in, or a
material adverse effect upon, any of (a) the condition (financial or otherwise), operations,
business or properties of Partnership B (other than as a result of the events and conditions related
and/or leading up to and following the commencement of the Cases or any defaults under
agreements that have no effect under the terms of the Bankruptcy Code as a result of the
commencement of a proceeding under the Cases), (b) the rights and remedies of Partnership M
under, the ability of Partnership B to perform any of its material obligations under, the legality,
validity, or enforceability of, or the perfection or priority of any right or interest granted in, the
Preferred Equity Annex, any certificate representing the Preferred Interest or any provisions of
the Partnership Agreement applicable to the Preferred Interests, or (c) the rights and remedies of
Partnership B against any Net Profits Interest Grantor under, or the ability of any Net Profits
Interest Grantor to perform any of its material obligations under, or the legality, validity or
enforceability against any Net Profits Interest Grantor of, or the perfection or priority of any right
or interest granted in, the Net Profits Agreement or any material Net Profits Conveyance.

       “Partnership B Multiemployer Plan” means a multiemployer plan that is intended to
meet the definition set forth in Section 4001(a)(3) of ERISA, to which Partnership B or any
member of the Partnership B Controlled Group may have any liability.

       “Partnership B Partnership Agreement” means the Amended and Restated Limited
Partnership Agreement of Partnership B, dated as of September 30, 2010, as the same may be
amended, supplemented, restated or otherwise modified from time to time (but the foregoing
shall not permit any amendment, supplement, restatement or modification contrary to Section
5.14).

       “Partnership B Pension Plan” means any Partnership B ERISA Plan that is subject to
Section 412 of the Code or Title IV of ERISA.

      “Partnership B Pre-Petition Swap Contracts” means the Swap Contracts listed on
Schedule 1.01(a).

       “Partnership M” has the meaning set forth in the preamble hereto.

         “Partnership M General Partner” means SPP II-M GP, LLC, a Delaware limited
liability company.

       “Partnership M Partnership Agreement” means the Amended and Restated Limited
Partnership Agreement of Partnership M, dated as of September 30, 2010, as the same may be
amended, restated, amended and restated, supplemented or otherwise modified from time to time
in accordance with the terms of this Agreement.

       “Partnership Representative” has the meaning set forth in Section 4.10.

       “Payment Account” means the account specified in Annex B into which all payments by
or on behalf of Borrowers to Administrative Agent under the Financing Documents shall be

                                                 23
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 110 of 229




made, or such other account as Administrative Agent shall from time to time specify by notice to
Borrower.

        “Payment in Full” or “Paid in Full” means with respect to any Obligations, the full and
complete cash payment thereof (including if applicable, upon the occurrence of the Plan
Effective Date, the full and complete payment thereof pursuant to the DIP Debt Conversion),
including any interest, fees and other charges accruing during the Cases (whether or not allowed
in the proceeding). No Loans shall be deemed to have been paid in full until all Commitments
have expired or been terminated and all related loan documents in respect thereof have been
terminated.

        “PBGC” means the Pension Benefit Guaranty Corporation and any Person succeeding to
any or all of its functions under ERISA.

       “Pension Plan” means any ERISA Plan that is subject to Section 412 of the Code or Title
IV of ERISA.

       “Permits” has the meaning set forth in Section 3.01.

        “Permitted Contest” means a contest maintained in good faith by appropriate action or,
if applicable, proceedings promptly instituted and diligently conducted and with respect to which
such reserve or other appropriate provision, if any, as shall be required in conformity with GAAP
shall have been made; provided that compliance with the obligation that is the subject of any
such proceeding is effectively stayed during such proceeding.

       “Permitted Liens” means Liens permitted pursuant to Section 5.02.

       “Person” means any natural person, corporation, limited liability company, professional
association, limited partnership, general partnership, joint stock company, joint venture,
association, company, trust, bank, trust company, land trust, business trust or other organization,
whether or not a legal entity, and any Governmental Authority.

       “Petition Date” has the meaning set forth in the recitals hereto.

       “Plan Effective Date” has the meaning set forth in the definition of “Termination Date.”

       “Platform” has the meaning set forth in Section 4.01(p).

        “Pledgors” means Sheridan SMG LLC, a Delaware limited liability company, Sheridan
ICM, LLC, a Delaware limited liability company, WPS Production Partners II LLC, a Delaware
limited liability company, and Partnership A General Partner.

       “Preferred Capital” means, at any time, the Unreturned Series A Preferred Capital
Contributions as defined in the Preferred Equity Annex.

        “Preferred Equity Annex” means the Amended and Restated Annex, dated as of
October 6, 2017, to the Partnership B Partnership Agreement, as the same may be amended,
restated, amended and restated, supplemented or otherwise modified from time to time (but the


                                                24
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 111 of 229




foregoing shall not permit any amendment, supplement, restatement or modification contrary to
the provisions of Section 5.14).

        “Preferred Equity Documents” means the Partnership B Partnership Agreement, the
Preferred Equity Annex and each certificate representing the Preferred Interest.

       “Preferred Interest” means the Preferred Interest in Partnership B as defined in and
granted pursuant to the terms of the Partnership B Partnership Agreement and the Preferred
Equity Annex.

          “Pre-Petition II-A RBL Credit Agreement” has the meaning set forth in the recitals
hereto.

          “Pre-Petition II-A RBL Lenders” has the meaning set forth in the recitals hereto.

        “Pre-Petition II-A Subordinated Loan Agreement” means that certain Subordinated
Unsecured Term Loan Credit Agreement, dated as of October 6, 2017, among Partnership A,
Wilmington Trust, National Association, in its capacity as administrative agent and the lenders
party thereto, as may be amended, restated, supplemented or otherwise modified prior to the
Petition Date.

          “Pre-Petition II-A Term Lenders” has the meaning set forth in the recitals hereto.

        “Pre-Petition II-A Term Loan Credit Agreement” has the meaning set forth in the
recitals hereto.

          “Pre-Petition II-M RBL Credit Agreement” has the meaning set forth in the recitals
hereto.

          “Pre-Petition II-M RBL Lenders” has the meaning set forth in the recitals hereto.

        “Pre-Petition II-M Subordinated Loan Agreement” means that certain Subordinated
Unsecured Term Loan Credit Agreement, dated as of October 6, 2017, among Partnership M,
Wilmington Trust, National Association, in its capacity as administrative agent and the lenders
party thereto, as may be amended, restated, supplemented or otherwise modified prior to the
Petition Date.

          “Pre-Petition II-M Term Lenders” has the meaning set forth in the recitals hereto.

        “Pre-Petition II-M Term Loan Credit Agreement” has the meaning set forth in the
recitals hereto.

      “Pre-Petition Collateral Agent” means BOA, in its capacity as collateral agent under
each of the Pre-Petition Term Loan Credit Agreements and the Pre-Petition RBL Credit
Agreements.

       “Pre-Petition Debt” means the Pre-Petition Secured Debt and the “Obligations” as
defined in each Pre-Petition Subordinated Loan Agreement.


                                                 25
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 112 of 229




      “Pre-Petition Financing Documents” means the Pre-Petition Secured Financing
Documents and the “Financing Documents” as defined in each Pre-Petition Subordinated Loan
Agreement.

       “Pre-Petition RBL Agent” means BOA, in its capacity as administrative agent under
each of the Pre-Petition RBL Credit Agreements.

       “Pre-Petition RBL Credit Agreements” means, individually or collectively, as the
context may require, the Pre-Petition II-A RBL Credit Agreement, the Pre-Petition II-M RBL
Credit Agreement and the Pre-Petition SIP RBL Credit Agreement.

        “Pre-Petition RBL Lenders” means, individually or collectively, as the context may
require, the Pre-Petition II-A RBL Lenders, the Pre-Petition II-M RBL Lenders and the Pre-
Petition SIP RBL Lenders.

     “Pre-Petition RBL Loans” means the loans extended pursuant to each the Pre-Petition
RBL Credit Agreements.

       “Pre-Petition Secured Credit Agreements” means, individually or collectively, as the
context may require, the Pre-Petition RBL Credit Agreements and the Pre-Petition Term Loan
Credit Agreements.

       “Pre-Petition Secured Debt” means the “Obligations” as defined in each Pre-Petition
Secured Credit Agreement.

       “Pre-Petition Secured Financing Documents” means the “Financing Documents” as
defined in each of the Pre-Petition Secured Credit Agreements.

        “Pre-Petition Secured Lender Parties” means the “Lender Parties” as defined in each
of the Pre-Petition Term Loan Credit Agreements and the “Secured Parties” as defined in each of
the Pre-Petition RBL Credit Agreements.

          “Pre-Petition SIP RBL Credit Agreement” has the meaning set forth in the recitals
hereto.

          “Pre-Petition SIP RBL Lenders” has the meaning set forth in the recitals hereto.

       “Pre-Petition SIP Subordinated Loan Agreement” means that certain Subordinated
Unsecured Term Loan Credit Agreement, dated as of October 6, 2017, among SIP, Wilmington
Trust, National Association, in its capacity as administrative agent and the lenders party thereto,
as may be amended, restated, supplemented or otherwise modified prior to the Petition Date.

          “Pre-Petition SIP Term Lenders” has the meaning set forth in the recitals hereto.

        “Pre-Petition SIP Term Loan Credit Agreement” has the meaning set forth in the
recitals hereto.




                                                 26
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 113 of 229




       “Pre-Petition Subordinated Loan Agreements” means, individually or collectively, as
the context may require, the Pre-Petition II-A Subordinated Loan Agreement, the Pre-Petition II-
M Subordinated Loan Agreement and the Pre-Petition SIP Subordinated Loan Agreement.

       “Pre-Petition Term Agent” means BOA, in its capacity as administrative agent under
each of the Pre-Petition Term Loan Credit Agreements.

        “Pre-Petition Term Lenders” means, individually or collectively, as the context may
require, the Pre-Petition II-A Term Lenders, the Pre-Petition II-M Term Lenders and the Pre-
Petition SIP Term Lenders.

       “Pre-Petition Term Loan Credit Agreements” means, individually or collectively, as
the context may require, the Pre-Petition II-A Term Loan Credit Agreement, the Pre-Petition II-
M Term Loan Credit Agreement and the Pre-Petition SIP Term Loan Credit Agreement.

        “Pre-Petition Term Loans” means the term loans extended pursuant to each the Pre-
Petition Term Loan Credit Agreements.

       “Prime Rate” has the meaning set forth in the definition of “Base Rate”.

      “Pro Rata Share” means with respect to a Lender’s obligation to make Term Loans and
a Lender’s right to receive payments of principal and interest with respect to Term Loans, the
Term Loan Percentage of such Lender.

       “Proceeding” has the meaning set forth in Section 10.02.

         “Production Company” means Sheridan Production Company, LLC, a Delaware limited
liability company.

      “Production Proceeds” has the meaning set forth in the Pre-Petition Secured Credit
Agreements.

       “Production Volumes Forecast” shall mean a forecast setting forth in form and detail
reasonably satisfactory to the Required Lenders, on a monthly basis through the Maturity Date,
forecasted total production volumes (which shall include a breakdown of projected operated
volumes versus projected non-operated volumes).

       “Proved Reserves” has the meaning set forth in the SPE Definitions.

       “PTE” means a prohibited transaction class exemption issued by the U.S. Department of
Labor, as any such exemption may be amended from time to time.

       “Public Lender” has the meaning set forth in Section 4.01(p).

       “Push-Out Election” has the meaning set forth in Section 4.10.

        “QFC” has the meaning assigned to the term “qualified financial contract” in, and shall
be interpreted in accordance with, 12 U.S.C. 5390(c)(8)(D).


                                              27
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 114 of 229




         “QFC Credit Support” has the meaning set forth in Section 12.23.

     “Qualified Purchaser” has the meaning set forth in Section 2(a)(51) of the Investment
Company Act of 1940, as amended, and the rules and regulations promulgated thereunder.

       “Real Estate Asset” means, at any time of determination, all right, title and interest (fee,
leasehold, tenancy, occupancy or otherwise) in and to real property (including, but not limited to,
Oil and Gas Properties, Subject Properties, land, buildings, structures, parking areas, fixtures,
and other improvements thereon) now or hereafter owned by any Loan Party, including all
easements, rights-of-way, and similar rights relating thereto.

         “Register” has the meaning set forth in Section 12.06(a)(iii).

       “Related Party” means, with respect to any Person, such Person’s Affiliates and the
partners, directors, officers, employees, agents, trustees and advisors of such Person and of such
Person’s Affiliates.

         “Remedies Notice Period” has the meaning set forth in Section 9.02.

         “Reorganization Plan” means a plan of reorganization or liquidation in any or all of the
Cases.

       “Required Lenders” means, subject to the provisions of Section 2.12, at any time,
Lenders holding more than 50% of the sum of the aggregate Commitments of all Lenders at such
time and the aggregate principal amount of Term Loans outstanding at such time.

         “Reserve Report” means a report provided pursuant to Section 4.01(k).

         “Resignation Effective Date” has the meaning set forth in Section 11.12.

       “Responsible Officer” means any of the Chief Executive Officer of Manager, the
principal financial officer of the Manager or any other officer of the applicable Borrower or
Manager designated by or on behalf of such Borrower and reasonably acceptable to
Administrative Agent.

       “Restricted Distribution” means as to any Person (i) any dividend or other distribution
(whether in cash, Capital Stock or other property) on any equity interest in such Person, (ii) any
payment by such Person on account of (A) the purchase, redemption, retirement, defeasance,
surrender, cancellation, termination or acquisition of any Capital Stock in such Person or any
claim respecting the purchase or sale of any equity interest in such Person or (B) any option,
warrant or other right to acquire any Capital Stock in such Person or (iii) any payment made
pursuant to the Participation Agreements.

         “Roll-Up” has the meaning set forth in Section 2.01(a)(ii).

      “Roll-Up Loan” has the meaning set forth in Section 2.01(a)(ii). The aggregate principal
amount of Roll-Up Loans deemed funded hereunder at any time shall not exceed $50,000,000.



                                                 28
       Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 115 of 229




        “Roll-Up Schedule” has the meaning set forth in Section 2.01(a)(ii) and is attached
hereto as Schedule 1.01(b) (as may be updated from time to time by the Administrative Agent in
accordance with Section 2.01(a)(ii)).

        “RSA” means that certain Restructuring Support Agreement, dated as of September [],
2019, by and among the Credit Parties, the Pre-Petition Term Lenders party thereto, the Pre-
Petition RBL Lenders thereto, as the same may be amended, restated, supplemented or otherwise
modified from time to time in accordance with the terms thereof.

       “RSA Termination Event” means the termination of the RSA by any party thereto in
accordance with Section 11 thereof.

        “S&P” means Standard & Poor’s Financial Services LLC, a subsidiary of S&P Global
Inc.

       “Securities Account” means any “securities account” as such term is defined in Article 8
of the UCC and in any event shall include all accounts and sub-accounts relating to any of the
foregoing.

        “Securities Account Control Agreement” means a control agreement reasonably
satisfactory to Collateral Agent executed by the applicable Loan Party, a securities intermediary
holding such Loan Party’s assets, including funds and securities, or an issuer of Securities, and
Collateral Agent with respect to collection and control of all deposits, securities and other
balances held in a Securities Account maintained by such Loan Party with such securities
intermediary, to perfect Collateral Agent’s first-priority Lien or otherwise grant control to
Collateral Agent on such account as security for the Obligations.

        “Securitization” has the meaning set forth in Section 12.08.

        “Security” means any “security” as such term is defined in Article 8 of the UCC.

        “Security Documents” means any agreement (including each Guaranty), document or
instrument, whether heretofore executed, executed concurrently herewith or executed at any time
and from time to time hereafter, pursuant to which one or more Credit Parties or any other
Person either (a) Guarantees payment or performance of all or any portion of the Obligations
and/or (b) provides, as security for all or any portion of the Obligations, a Lien on any of its
assets in favor of Collateral Agent for its own benefit and the benefit of the other Lender Parties,
as any or all of the same may be amended, restated, amended and restated, supplemented,
replaced, substituted or otherwise modified from time to time, including all such agreements,
documents or instruments entered into in connection with a refinancing of any extensions of
credit or other obligations guaranteed or secured thereby (including, for the avoidance of doubt,
any one or more successive refinancings). The Security Documents shall supplement, and shall
not limit, the security interests granted pursuant to the Orders, and in all events shall include the
Mortgages.

        “Settlement Service” has the meaning set forth in Section 12.06(a).



                                                 29
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 116 of 229




       “Sheridan Omnibus Cash Management and Agency Agreement” means that certain
Amended and Restated Sheridan Omnibus Cash Management and Agency Agreement, dated
October 17, 2014, among Manager, Production Company and other signatories thereto, as
amended, restated, supplemented or otherwise modified from time to time in accordance with the
terms of this Agreement.

       “SIP” has the meaning set forth in the preamble hereto.

        “SIP General Partner” means Sheridan Investment Partners II GP, LLC, a Delaware
limited liability company.

        “Sole Lead Arranger” means BOA in its capacity as sole lead arranger for the DIP
Facility, and the successors of BOA in such capacity.

        “SPC Accounts” means those certain deposit accounts held at Wells Fargo, N.A. in the
name of Production Company as agent for the members of the Affiliated Group and established
for the benefit of the Affiliated Group, and into which Fund II Operating Cash may be deposited
from time to time in accordance herewith.

       “SPE Definitions” means the Definitions for Oil and Gas Reserves promulgated by the
Society of Petroleum Engineers (or any generally recognized successor) as in effect from time to
time.

        “Statutory Reserve Rate” means, for any day as applied to a LIBOR Loan, a fraction
(expressed as a decimal), the numerator of which is the number one and the denominator of
which is the number one minus the aggregate of the maximum reserve percentages (including
any marginal, special, emergency or supplemental reserves) expressed as a decimal established
by the Board of Governors of the Federal Reserve System (or any successor thereto) to which the
financial institution then serving as Administrative Agent is subject with respect to Eurocurrency
funding (currently referred to as “Eurocurrency Liabilities” in Regulation D of the Board) on
such day. Such reserve percentages shall include those imposed pursuant to such Regulation D.
LIBOR Loans shall be deemed to constitute Eurocurrency funding and to be subject to such
reserve requirements without benefit of or credit for proration, exemptions or offsets that may be
available from time to time to any Lender under such Regulation D or any comparable
regulation. The Statutory Reserve Rate shall be adjusted automatically on and as of the effective
date of any change in any reserve percentage.

       “Subject Properties” means those Oil and Gas Properties of Partnership M that are
burdened by a Net Profits Interest.

        “Subsidiary” means, with respect to any Person, (a) any corporation or limited liability
company of which an aggregate of more than 50% of the outstanding Capital Stock having
ordinary voting power to elect a majority of the board of directors (or equivalent governing
body) of such corporation or limited liability company (irrespective of whether, at the time,
Capital Stock of any other class or classes of such corporation shall have or might have voting
power by reason of the happening of any contingency) is at the time, directly or indirectly,
owned legally or beneficially by such Person or one or more Subsidiaries of such Person, or with
respect to which any such Person has the right to vote or designate the vote of more than 50% of

                                               30
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 117 of 229




such Capital Stock whether by proxy, agreement, operation of Law or otherwise, and (b) any
partnership in which such Person and/or one or more Subsidiaries of such Person is the general
partner. Unless the context otherwise requires, each reference to a Subsidiary shall be a
reference to a Subsidiary of any Loan Party.

        “Superpriority Claim” means any administrative expense claim in the case of any
Credit Party that is a Debtor having priority over any and all administrative expenses, diminution
claims and all other priority claims against the Credit Parties that are Debtors, subject only to the
Carve-Out, now existing or hereafter arising, of any kind whatsoever, including, without
limitation, all administrative expenses of the kind specified in sections 503(b) and 507(b) of the
Bankruptcy Code, and over any and all administrative expenses or other claims arising under
sections 105, 326, 328, 330, 331, 365, 503(b), 506(c) (subject only to and effective upon entry of
the Final Order), 507(a), 507(b), 726, 1113 or 1114 of the Bankruptcy Code.

       “Supported QFC” has the meaning set forth in Section 12.23.

        “Swap Contract” means any agreement with respect to any swap, forward, future or
derivative transaction or option or similar agreement, whether exchange traded, “over-the-
counter” or otherwise, involving, or settled by reference to, one or more rates, currencies,
commodities, equity or debt instruments or securities, or economic, financial or pricing indices
or measures of economic, financial or pricing risk or value or any similar transaction or any
combination of these transactions.

       “Taxes” has the meaning set forth in Section 2.08(a).

       “Term Loan Percentage” means, as to any Lender, the percentage equal to the principal
amount of Term Loans of such Lender outstanding on such date divided by the aggregate
principal amount of Term Loans of all Lenders outstanding on such date.

       “Term Loans” means the New Money Loans and the Roll-Up Loans, in each case, made
(or deemed made) by the Lenders to Borrowers pursuant to Sections 2.01(a)(i) and (ii).

       “Termination Date” means the earliest of (a) the Maturity Date, (b) the date of
acceleration of the Obligations and the termination of the unfunded Commitments with respect to
the DIP Facility in accordance with the terms of this Agreement upon and during the continuance
of an Event of Default, (c) the effective date of an Acceptable Plan of Reorganization for the
Debtors (the “Plan Effective Date”) or the effective date of any other Reorganization Plan, (d)
the date of consummation of a sale of all or substantially all of the Debtors’ assets under
Section 363 of the Bankruptcy Code and (e) the date that is thirty (30) days after the Petition
Date (or such later date as may be agreed by the Required Lenders), unless the Final Order has
been entered by the Bankruptcy Court on or prior to such date.

        “Test Period” means the rolling four-week period most recently ended on the last Friday
prior to the delivery of each Budget Variance Report (or, if a four-week period has not elapsed
since the Petition Date, the cumulative period since the Petition Date).

       “Title Cure Period” has the meaning set forth in Section 4.15.


                                                 31
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 118 of 229




     “Transaction Documents” means the Net Profits Documents, the Preferred Equity
Documents and the Intercompany Loan Agreement.

        “Transactions” means, collectively, the execution and delivery of this Agreement
(including, without limitation, the Roll-Up), the Agent Fee Letter and the transactions
contemplated hereby and thereby and the payment of Consenting Lender Fees and Expenses (as
defined in the RSA) and fees and expenses of the Borrowers related thereto.

         “Type”, when used in reference to any Loan or Borrowing, refers to whether the rate of
interest on such Loan, or on the Loans comprising such Borrowing, is determined by reference to
the LIBO Rate or the Base Rate.

        “UCC” means the Uniform Commercial Code of the State of New York or of any other
state the Laws of which are required to be applied in connection with the perfection of security
interests in any Collateral.

       “United States” means the United States of America.

       “United States Tax Compliance Certificate” has the meaning set forth in Section
2.08(d)(ii).

       “U.S. Special Resolution Regimes” has the meaning set forth in Section 12.23.

        “Wholly-Owned Subsidiary” means, with respect to any Person, any Subsidiary of such
Person of which all of the Capital Stock (other than, in the case of a corporation, directors’
qualifying shares, to the extent legally required) are directly or indirectly owned and controlled
by such Person or one or more Wholly-Owned Subsidiaries of such Person.

       “Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority from time
to time under the Bail-In Legislation for the applicable EEA Member Country, which write-
down and conversion powers are described in the EU Bail-In Legislation Schedule.

        Section 1.02. Accounting Terms and Determinations. Unless otherwise specified herein,
all accounting terms used herein shall be interpreted, all accounting determinations hereunder
(including without limitation determinations made pursuant to the exhibits hereto) shall be made,
and all financial statements required to be delivered hereunder shall be prepared on a
consolidated basis in accordance with GAAP applied on a basis consistent with the most recent
audited Financial Statements of any Borrower or audited Partnership B Financial Statements, as
the case may be, delivered to Administrative Agent and Lenders.

        Section 1.03. Other Definitional Provisions and References. References in this
Agreement to “Articles”, “Sections”, “Annexes”, “Exhibits” or “Schedules” shall be to Articles,
Sections, Annexes, Exhibits or Schedules of or to this Agreement unless otherwise specifically
provided. Any term defined herein may be used in the singular or plural. “Include”, “includes”
and “including” shall be deemed to be followed by “without limitation”. Except as otherwise
specified or limited herein, references to any Person include the successors of such Person.
References “from” or “through” any date mean, unless otherwise specified, “from and

                                               32
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 119 of 229




excluding” or “through and including”, respectively. Unless otherwise specified herein, the
settlement of all payments and fundings hereunder between or among the parties hereto shall be
made in lawful money of the United States and in immediately available funds. All amounts
used for purposes of financial calculations required to be made herein shall be without
duplication. References to any statute or act shall include all related current regulations and
amendments and any successor statutes, acts and regulations. References to any statute or act,
without additional reference, shall be deemed to refer to federal statutes and acts of the United
States. References to any agreement, instrument or document shall include all schedules,
exhibits, annexes and other attachments thereto. The term “successor” when used in any
Financing Document with respect to each of Collateral Agent or Administrative Agent, also
means and includes any Person serving in such capacity by virtue of or under any refinancing
(including, for the avoidance of doubt, under any one or more successive refinancing(s)) of any
of the extensions of credit or other obligations made or incurred under an agreement under which
such agent is appointed to serve in such capacity. All references in this Agreement (including in
Annex 9.1) to the knowledge or best knowledge of Borrowers shall include the knowledge or
best knowledge, respectively, of the Chief Executive Officer or principal financial officer of
Manager.

        Section 1.04. LLC Division. Any reference herein to a merger, transfer, consolidation,
amalgamation, assignment, sale or transfer or disposition or similar term, shall be deemed to
apply to a division of or by a limited liability company, or an allocation of assets to a series of a
limited liability company (or the unwinding of such a division or allocation), as if it were a
merger, transfer, consolidation, amalgamation, assignment, sale or transfer or disposition, or
similar term, as applicable, to, of or with a separate Person. Any division of a limited liability
company shall constitute a separate Person hereunder (and each division of any limited liability
company that is a Subsidiary, subsidiary, joint venture or any other like term shall also constitute
such a Person or entity), and to the extent any covenant in any Financing Document is applicable
to such limited liability company immediately prior to such division, such covenant shall apply
to any Person resulting from such division immediately after such division.

        Section 1.05. Administrative Borrower. Each Borrower hereby appoints Holdco as the
borrowing agent for Borrowers, which appointment shall remain in full force and effect unless
and until Administrative Agent and the Lenders shall have received prior written notice signed
by all Borrowers that such appointment has been revoked and that another Borrower has been
appointed in such capacity. Each Borrower hereby appoints and authorizes Holdco (or its
successor) (i) to provide to Administrative Agent and the Lenders and receive from
Administrative Agent and the Lenders all notices with respect to Loans obtained for the benefit
of any Borrower and all other notices and instructions under this Agreement and (ii) to take such
action as Holdco deems appropriate on behalf of Borrowers and to exercise such other powers as
are reasonably incidental thereto to carry out the purposes of this Agreement. Any reference to
any action or notice required or permitted to be taken or given hereunder and under the
Financing Documents by the “Borrowers” or “each Borrower” shall be effective if such action is
taken, or such notice is delivered, by Administrative Borrower or, as applicable, a Responsible
Officer thereof.




                                                 33
Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 120 of 229




                                   ARTICLE 2
                                   THE LOANS

 Section 2.01. Term Loans.

 (a)   Commitments.

          (i) New Money Loans. On the terms and subject to the conditions set forth
 herein and in the Orders, each Lender severally agrees to (i) following entry of the
 Interim Order and the satisfaction of the conditions to Borrowing set forth in Section
 8.01, make a term loan to Borrowers in a single Borrowing on the Closing Date (the
 “Initial Loans”) in an aggregate principal amount requested by Borrowers not to exceed
 such Lender’s Initial Commitment and (ii) following satisfaction of the conditions to
 Borrowing set forth in Section 8.02, make a term loan to Borrowers in a single
 Borrowing on the Delayed Draw Borrowing Date (the “Delayed Draw Loans”) in an
 aggregate principal amount not to exceed such Lender’s Delayed Draw Commitment.
 Once funded, each Initial Loan and each Delayed Draw Loan shall be a “Loan” and a
 “Term Loan” for all purposes under this Agreement and the other Financing Documents.

           (ii) Roll-Up Loans. On the terms and conditions set forth herein and subject to
 the entry of the Final Order, on the Final Order Entry Date, (a) Pre-Petition Term Loans
 held by Pre-Petition Term Lenders which are also Lenders or Affiliates of Lenders
 hereunder and (b) Pre-Petition RBL Loans held by Pre-Petition RBL Lenders which are
 also Lenders or Affiliates of Lenders hereunder shall be automatically substituted and
 exchanged for (and repaid by) loans hereunder (the “Roll-Up Loans”), in a principal
 amount equal to $1.00 of Pre-Petition Term Loans or Pre-Petition RBL Loans, as
 applicable, of such Lender (or its Affiliate) for each $1.00 of Commitment held by such
 Lender (or its Affiliate) on the Closing Date (and such Roll-Up Loans shall be deemed
 funded on the Final Order Entry Date, and shall constitute and shall be deemed to be
 Term Loans hereunder) (the foregoing substitution and exchange of Pre-Petition Term
 Loans and Pre-Petition RBL Loans into Roll-Up Loans shall be defined herein, generally,
 as the “Roll-Up”). The aggregate principal amount of Roll-Up Loans deemed funded
 hereunder at any time shall not exceed $50,000,000. Furthermore, the parties agree that
 (i) set forth on a schedule (the “Roll-Up Schedule”) will be the name of each Lender or
 Affiliate of a Lender whose Pre-Petition Term Loans or Pre-Petition RBL Loans will be
 exchanged for (and prepaid by) the Roll-Up Loans on the Final Order Entry Date and the
 amount of Roll-Up Loans to be received by such Lender or Affiliate of a Lender and (ii)
 each Affiliate of a Lender that will receive Roll-Up Loans hereunder and that is not
 already a Lender hereunder at the time thereof must become a Lender hereunder, by
 executing a joinder to this Agreement in form and substance reasonably satisfactory to
 Administrative Agent, on or prior to the Final Order Entry Date, in order to receive its
 portion of the Roll-Up Loans. Notwithstanding anything to the contrary herein
 (including Section 12.05) but subject to the restrictions on assignments set forth Section
 12.06, the Administrative Agent is authorized in its sole and absolute discretion (without
 the consent of any other Lender) to update the Roll-Up Schedule from time to time prior
 to the Final Order Entry Date to reflect properly the substitution and exchange of


                                        34
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 121 of 229




       Prepetition Term Loans and Prepetition RBL Loans with Roll-Up Loans in accordance
       with this Section 2.01(a)(ii).

              (iii) Amounts borrowed (or deemed borrowed) under Section 2.01(a)(i) and (ii)
       and paid or prepaid in respect of the Term Loans may not be reborrowed.

                (iv) For the avoidance of doubt, solely with respect to the applicable
       calculations in determining the Lenders constituting “Required Lenders” hereunder,
       Initial Loans, Delayed Draw Loans and the Roll-Up Loans shall constitute a single class
       of Loans and Commitments.

       (b)    Advancing Term Loans. Administrative Borrower shall deliver to Administrative
Agent a Notice of Borrowing with respect to the proposed borrowing of New Money Loans, such
Notice of Borrowing to be delivered no later than 11:00 a.m. (New York City time) (i) two (2)
Business Days prior to the proposed borrowing, in the case of Base Rate Loans and (ii) four (4)
Business Days prior to the proposed borrowing, in the case of all LIBOR Loans (or, in each case,
such shorter period as Administrative Agent is willing to accommodate from time to time). Once
given, except as provided in Section 2.04(e)(iii) or Section 2.11, a Notice of Borrowing shall be
irrevocable, and Borrowers shall be bound thereby.

        Any failure by a Lender to fund a New Money Loan on the Closing Date or the Delayed
Draw Borrowing Date that it is required to make hereunder shall constitute a material breach by
such Lender of this Agreement and, until such breach is remedied, such Lender shall be a
Defaulting Lender; provided that any such replacement of such Defaulting Lender pursuant to
Section 12.06 shall not be deemed to constitute a waiver of any of Lenders’, Administrative
Agent’s or Borrowers’ rights or remedies against any such Defaulting Lender arising out of or in
relation to such failure to fund.

       Nothing in this Section 2.01 shall be deemed to relieve any Lender from its obligations to
fund its Initial Commitment on the Closing Date and its Delayed Draw Commitment on the
Delayed Draw Borrowing Date or to prejudice any rights that Administrative Agent or
Borrowers may have against any Lender as a result of any default by such Lender hereunder.

       (c)   Termination of Commitments. The Initial Commitment of each Lender shall be
automatically and permanently reduced to $0 upon the making of the Initial Loan on the Closing
Date. The Delayed Draw Commitment of each Lender shall be automatically reduced (x) by the
aggregate principal amount of Delayed Draw Loans made by such Lender pursuant to this
Section 2.01 and (y) to $0 on the Delayed Draw Commitment Termination Date.

        Section 2.02. Repayment of Term Loans. Except in connection with the DIP Debt
Conversion, each Borrower hereby unconditionally promises to repay in full in cash the
outstanding Term Loans (including, for the avoidance of doubt, the Roll-Up Loans) to
Administrative Agent, for the account of each Lender on the Termination Date, together in each
case with accrued and unpaid interest on the principal amount to be paid to but excluding the
date of such payment and all fees payable under Section 2.04.

       Section 2.03. Mandatory Repayments and Optional Prepayments.


                                               35
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 122 of 229




       (a)   Within three (3) Business Days following the receipt of Net Proceeds by the
Affiliated Group or their respective designees on their behalf in respect of any Asset Dispositions
in excess of $300,000 in the aggregate for all such Asset Dispositions, Borrower shall apply all
of such Net Proceeds towards the prepayment of the Term Loans in the manner specified in
Section 2.03(f).

       (b)    Within four (4) Business Days following the receipt of Extraordinary Receipts by
the Affiliated Group or any of its respective designees on its behalf in excess of $300,000 in the
aggregate for all such Extraordinary Receipts, Borrowers shall apply such excess amount of
Extraordinary Receipts toward the prepayment of the Term Loans in the manner specified in
Section 2.03(f).

       (c)    [Reserved.]

       (d)    [Reserved.]

        (e)   Borrowers may, upon written notice to Administrative Agent, at any time or from
time to time voluntarily prepay Loans in whole or in part without premium or penalty; provided
that (i) such notice must be received by Administrative Agent not later than three (3) Business
Days prior to any date of prepayment; (ii) any prepayment of LIBOR Loans shall be in a
principal amount equal to (A) $50,000 or (B) any amount that is greater than $50,000 and an
integral multiple of $10,000; and (iii) any prepayment of Base Rate Loans shall be in a principal
amount equal to (x) $50,000 or (y) any amount that is greater than $50,000 and an integral
multiple of $10,000 or, in each case, if less, the entire principal amount thereof then outstanding.
Each such notice shall specify the date and amount of such prepayment, whether such Loans to
be prepaid are LIBOR Loans or Base Rate Loans and, if LIBOR Loans are to be prepaid, the
Interest Period(s) of such Loans. Administrative Agent will promptly notify each Lender of its
receipt of each such notice, and of the amount of such Lender’s Pro Rata Share of such
prepayment. If such notice is given by Administrative Borrower, Borrowers shall make such
prepayment and the payment amount specified in such notice shall be due and payable on the
date specified therein.

        (f)   Any prepayment of a Loan shall be accompanied by all accrued and unpaid interest
on the amount prepaid and, in the case of a prepayment of a LIBOR Loan only, any additional
amounts required pursuant to Section 2.04(e)(iv). Subject to the Carve-Out, each prepayment of
Loans pursuant to this Section 2.03 shall be applied by Administrative Agent, in accordance with
the Orders and, to the extent not in contravention of the Orders: first, ratably to the payment of
all Obligations constituting fees, costs, indemnities, liabilities, obligations and expenses incurred
by or owing to Agents with respect to this Agreement, the other Financing Documents or the
Collateral; second, ratably to the payment of Obligations constituting fees, costs, indemnities
and expenses incurred by or owing to any Lender with respect to this Agreement, the other
Financing Documents or the Collateral; third, to the payment of Obligations constituting
accrued and unpaid interest on the Loans (other than the Roll-Up Loan) ratably to the Lenders
(other than Defaulting Lenders) in accordance with their Pro Rata Shares; fourth, to the payment
of Obligations constituting the principal amount of the Loans (other than the Roll-Up Loans)
outstanding ratably to the Lenders (other than Defaulting Lenders) in accordance with their Pro
Rata Shares; fifth, to the payment of Obligations constituting accrued and unpaid interest on the

                                                 36
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 123 of 229




Roll-Up Loans ratably to the Lenders (other than Defaulting Lenders) in accordance with their
Pro Rata Shares; sixth, to the payment of Obligations constituting the principal amount of the
Roll-Up Loans outstanding ratably to the Lenders (other than Defaulting Lenders) in accordance
with their Pro Rata Shares; seventh, to the payment of Obligations owing to the Defaulting
Lenders ratably in accordance with their Pro Rata Shares; eighth, ratably to the payment of
remaining Obligations outstanding; ninth, ratably to the payment of any superpriority adequate
protection claims of the Pre-Petition Lender Parties; and tenth, to the payment of the obligations
outstanding under the Pre-Petition Secured Debt ratably to the Pre-Petition Secured Lender
Parties; provided, further, that if more than one LIBOR Loan is outstanding under such tranche,
such repayments shall be made to each such LIBOR Loans in order of priority beginning with
the LIBOR Loan with the least number of days remaining in the Interest Period applicable
thereto and ending with the LIBOR Loan with the most number of days remaining in the Interest
Period applicable thereto. Any balance remaining after giving effect to the applications set forth
in this Section 2.03(f) shall be delivered to Borrowers or to whomever may be lawfully entitled
to receive such balance or as the Bankruptcy Court may direct.

       Section 2.04. Interest, Interest Calculations and Certain Fees.

       (a)   Interest.

                (i) Depending upon Administrative Borrower’s election from time to time,
       subject to the terms hereof, to have portions of the Loans accrue interest determined by
       reference to the Base Rate or the LIBO Rate, the Loans and the other Obligations shall
       bear interest from the date made through repayment (whether by acceleration or
       otherwise) thereof at the applicable rates set forth below:

                     (A) if a Base Rate Loan, or any other past due Obligation other than a
               LIBOR Loan, then at the sum of the Base Rate plus the Base Rate Margin; and

                     (B) if a LIBOR Loan, then at the sum of the LIBO Rate plus the
               LIBOR Margin.

                (ii) LIBOR Loans comprising a Borrowing shall at all times have the same
       Interest Period.

        (b)    Agents’ Fees. Borrowers shall pay the fees and expenses to Administrative Agent
as set forth in the Agent Fee Letter, payable in the amounts and at the times specified therein or
as so otherwise agreed upon by Borrowers and Administrative Agent in writing.

       (c)   Other Fees. Borrowers agree to pay:

                 (i) to Administrative Agent for the account of each Lender, a closing fee (the
       “Closing Fee”) in an amount equal to 2.00% of the principal amount of such Lender’s
       aggregate Commitment on the Closing Date, payable in cash on the Closing Date, which
       shall be funded from the Initial Loans made on the Closing Date; and

               (ii) to Administrative Agent for the account of each Lender, a delayed draw
       fee (the “Delayed Draw Fee”) in an aggregate amount equal to 1.00% on the average

                                               37
Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 124 of 229




 daily unused amount of the Delayed Draw Commitment of such Lender from and
 including the Closing Date to but excluding the Delayed Draw Commitment Termination
 Date. The Delayed Draw Fee shall be payable on the Delayed Draw Borrowing Date.
 Each of the Closing Fee and the Delayed Draw Fee shall be computed on the basis of a
 year of 360 days and payable for the actual number of days elapsed (including the first
 day but excluding the last day).

 (d)   Computation of Interest.

           (i) Computation Provisions. All computations of interest for Base Rate Loans
 shall be made on the basis of a year of 365 or 366 days, as the case may be, and actual
 days elapsed. All computations of interest for LIBOR Loans shall be made on the basis
 of a 360-day year and actual days elapsed. The date of funding of a Base Rate Loan and
 the first day of an Interest Period with respect to a LIBOR Loan shall be included in the
 calculation of interest. The date of payment of a Base Rate Loan and the last day of an
 Interest Period with respect to a LIBOR Loan shall be excluded from the calculation of
 interest. If a Loan is repaid on the same day that it is made, one day’s interest shall be
 charged.

          (ii) Interest Payment Provisions. Interest on all Base Rate Loans is payable in
 arrears on the last Business Day of each March, June, September and December of each
 year and on the maturity of such Loans, whether by acceleration or otherwise. Interest on
 LIBOR Loans shall be payable on the last day of the applicable Interest Period. In
 addition, interest on LIBOR Loans is due on the maturity of such Loans, whether by
 acceleration or otherwise (each applicable date specified in this clause (d)(ii), an
 “Interest Payment Date”). All fees payable hereunder shall be fully earned and paid on
 the dates due, in immediately available funds, to Administrative Agent. Fees paid shall
 not be refundable under any circumstances.

 (e)   LIBOR Provisions.

           (i) LIBO Rate Election. Subject to the provisions of Section 2.11 and Section
 9.03, Administrative Borrower may request that all or a portion of the Term Loans made
 (or deemed made) hereunder be LIBOR Loans, that outstanding portions of Term Loans
 made (or deemed made) hereunder be converted to LIBOR Loans and that all or any
 portion of a LIBOR Loan be continued as a LIBOR Loan upon expiration of the
 applicable Interest Period. Any such request will be made by submitting a Notice of
 Borrowing to Administrative Agent. Once given, and except as provided in clause (ii) or
 (iii) below, a Notice of Borrowing shall be irrevocable and Borrowers shall be bound
 thereby. Upon the expiration of an Interest Period, in the absence of a new Notice of
 Borrowing submitted to Administrative Agent not less than three (3) Business Days prior
 to the end of such Interest Period, the LIBOR Loan then maturing shall be automatically
 converted to a Base Rate Loan. There may be no more than three (3) LIBOR Loans
 outstanding at any one time. Each request for a LIBOR Loan, whether by original
 issuance, conversion or continuation, shall be in a minimum amount of $500,000 and, if
 in excess of such amount, in an integral multiple of $100,000 in excess of such amount.
 Loans which are not requested as LIBOR Loans in accordance with this Section

                                         38
Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 125 of 229




 2.04(e)(i) shall be Base Rate Loans. Administrative Agent shall notify Lenders, by
 telephonic or electronic notice, of each Notice of Borrowing received by Administrative
 Agent not less than two (2) Business Days prior to the first day of the Interest Period of
 the LIBOR Loan requested thereby.

         (ii)   [Reserved].

         (iii) Illegality. Notwithstanding any other provisions hereof, if any Law shall
 make it unlawful for any Lender to make, fund or maintain LIBOR Loans, such Lender
 shall promptly give notice of such circumstances to Administrative Agent,
 Administrative Borrower and the other Lenders. In such an event, (A) the commitment
 of such Lender to make LIBOR Loans, continue LIBOR Loans as LIBOR Loans or
 convert Base Rate Loans to LIBOR Loans shall be immediately suspended and (B) such
 Lender’s outstanding LIBOR Loans shall be converted automatically to Base Rate Loans
 on the last day of the Interest Period thereof or at such earlier time as may be required by
 Law.

         (iv) LIBOR Breakage Fee. Upon (A) any default by any Borrower in making
 any borrowing of, conversion into or continuation of any LIBOR Loan following the
 delivery to Administrative Agent of any applicable Notice of Borrowing or (B) any
 payment of a LIBOR Loan on any day that is not the last day of the Interest Period
 applicable thereto (regardless of the source of such prepayment and whether voluntary,
 by acceleration or otherwise), Borrowers shall promptly, upon Administrative Borrower’s
 receipt of the written notice referred to in the last sentence of this paragraph (iv), pay
 Administrative Agent, for the benefit of the applicable Lender that funded (or was
 deemed to have funded) any such LIBOR Loan, an amount equal to the amount of any
 losses, expenses and liabilities (including, without limitation, any actual loss (including
 interest paid) in connection with the re-employment of such funds) that such Lender may
 sustain as a result of such default or such payment. A statement of a Lender setting forth
 in reasonable detail the amount necessary to compensate such Lender as specified in this
 clause (iv) shall be delivered to Administrative Borrower.

          (v)    Increased Costs. If, after the Closing Date, the adoption of, or any change
 in, any Law, or any change in the interpretation, administration or application of any Law
 by any Governmental Authority, central bank or comparable agency charged with the
 interpretation, administration or application thereof, or compliance by any Lender with
 any new request, guideline or directive (whether or not having the force of Law) of any
 such authority, central bank or comparable agency: (A) shall impose, modify or deem
 applicable any reserve (including any reserve imposed by the Board of Governors of the
 Federal Reserve System, or any successor thereto, but excluding any reserve included in
 the determination of the LIBO Rate pursuant to the provisions of this Agreement), special
 deposit, compulsory loan, insurance charge or similar requirement against assets of,
 deposits with or for the account of, or credit extended or participated in by any Lender
 with respect to its LIBOR Loans, or (B) shall impose on any Lender any other condition
 affecting its LIBOR Loans, any of its Notes (if any) or its obligation to make LIBOR
 Loans; and the result of anything described in clauses (A) and (B) above is to increase the
 cost to (or to impose an additional cost on) such Lender of making or maintaining any

                                         39
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 126 of 229




       LIBOR Loan, or to reduce the amount of any sum received or receivable by such Lender
       under this Agreement or under any of its Notes (if any) with respect thereto, then upon
       demand by such Lender (which demand shall be accompanied by a statement setting
       forth the basis for such demand and a calculation of the amount thereof in reasonable
       detail, a copy of which shall be furnished to Administrative Agent and Administrative
       Borrower), Borrowers shall promptly pay directly to such Lender such additional amount
       as will compensate such Lender for such increased cost or such reduction, so long as such
       amounts have accrued on or after the day which is 270 days prior to the date on which
       such Lender first made demand therefor; provided that notwithstanding anything herein
       to the contrary, (1) the Dodd-Frank Wall Street Reform and Consumer Protection Act and
       all requests, rules, guidelines or directives thereunder or issued in connection therewith
       and (2) all requests, rules, guidelines or directives promulgated by the Bank for
       International Settlements, the Basel Committee on Banking Supervision (or any
       successor or similar authority) or the United States or foreign regulatory authorities, in
       each case pursuant to Basel III, shall in each case be deemed to have been introduced or
       adopted after the Closing Date for purposes of this Section 2.04(e)(v), regardless of the
       date enacted, adopted or issued.

       Section 2.05. Notes. The Term Loans (including, for the avoidance of doubt, the Roll-
Up Loans) held by each Lender shall be evidenced, if so requested by such Lender, by a
promissory note substantially in the form of Exhibit D executed by Borrowers (a “Note”) in the
principal amount of such Lender’s Term Loan.

       Section 2.06. General Provisions Regarding Payment; Loan Account.

        (a)   All payments to be made by Borrowers under any Financing Document, including
payments of principal and interest made hereunder and pursuant to any other Financing
Document, and all fees, expenses, indemnities and reimbursements under any Financing
Document, shall be made without set-off or counterclaim. If any payment hereunder becomes
due and payable on a day other than a Business Day, such payment shall (except as provided in
the definition of “Interest Period”) be extended to the next succeeding Business Day and, with
respect to payments of principal, interest thereon shall be payable at the then applicable rate
during such extension (it being understood and agreed that, solely for purposes of calculating
financial covenants and computations contained herein and determining compliance therewith, if
payment is made, in full, on any such extended due date, such payment shall be deemed to have
been paid on the original due date without giving effect to any extension thereto). Any payments
received in the Payment Account before 1:00 p.m. (New York City time) on any date shall be
deemed received by Administrative Agent on such date, and any payments received in the
Payment Account after 1:00 p.m. (New York City time) on any date may, in the reasonable
discretion of Administrative Agent, be deemed received by Administrative Agent on the next
succeeding Business Day. Administrative Agent shall distribute any such payments received by
it for the account of any other Person to the appropriate recipient promptly following receipt
thereof. All payments under each Financing Document shall be made in Dollars.

      (b)    Administrative Agent shall maintain a loan account (the “Loan Account”) on its
books to record Loans and other extensions of credit made by Lenders hereunder or under any
other Financing Document, and all payments thereon made by Borrowers. All entries in the

                                              40
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 127 of 229




Loan Account shall be made in accordance with Administrative Agent’s customary accounting
practices as in effect from time to time. The balance in the Loan Account, as recorded on
Administrative Agent’s most recent printout or other written statement, shall be presumptively
correct evidence of the amounts due and owing to Administrative Agent by Borrower; provided
that any failure to so record or any error in so recording shall not limit or otherwise affect
Borrowers’ duty to pay all amounts owing hereunder or under any other Financing Document.

       Section 2.07. Maximum Interest.

        (a)   It is the intention of the parties hereto that each Lender Party shall conform strictly
to usury laws applicable to it. Accordingly, if any of the transactions contemplated hereby or by
any of the other Financing Documents would be usurious as to any Lender Party under laws
applicable to it (including the laws of the United States of America, the State of New York and
the State of Texas and any other jurisdiction whose laws may be mandatorily applicable to such
Lender Party notwithstanding the other provisions of this Agreement or any other Financing
Document), then, in that event, notwithstanding anything to the contrary herein or in any of the
other Financing Documents or any other agreement entered into in connection with or as security
for the Notes or otherwise, it is agreed as follows: (i) the aggregate of all consideration which
constitutes interest under law applicable to any Lender Party that is contracted for, taken,
reserved, charged or received by such Lender Party under any of the Financing Documents or
any such agreement or otherwise in connection with the Notes or any of the other Obligations
shall under no circumstances exceed the maximum nonusurious amount allowed by such
applicable laws, and any excess shall be canceled automatically and if theretofore paid shall be
credited by such Lender Party on the principal amount of the Obligations (or, to the extent that
the principal amount of the Obligations shall have been or would thereby be paid in full,
refunded by such Lender Party to Borrowers); and (ii) in the event that the maturity of the Notes
is accelerated by reason of an election of the holder thereof resulting from any Event of Default
under this Agreement or otherwise, or in the event of any required or permitted prepayment, or if
any unearned interest shall be payable under any of the Loans or Financing Documents, or if any
transaction contemplated by any of the Financing Documents would otherwise be usurious under
applicable law, then such consideration that constitutes interest or unearned interest under laws
applicable to any Lender Party may never include more than the maximum nonusurious amount
allowed by such applicable laws, and excess interest or unearned interest in excess of the
maximum amount permitted by such applicable laws, if any, provided for in this Agreement or
otherwise shall be canceled automatically as of the date of such acceleration or prepayment or
such other event and, if theretofore paid, shall be credited by such Lender Party on the principal
amount of the Obligations (or, to the extent that the principal amount of the Obligations shall
have been or would thereby be paid in full, refunded by such Lender Party to Borrowers). All
sums paid or agreed to be paid to any Lender Party for the use, forbearance or detention of sums
due hereunder or under the Notes or any other Financing Document shall, to the extent permitted
by laws applicable to such Lender Party, be amortized, prorated, allocated and spread throughout
the stated term of the Loans evidenced by the Notes or until payment in full so that the rate and
amount of interest on account of any Loans or other Obligations does not exceed the maximum
nonusurious rate or amount, as applicable, allowed by such applicable laws. If at any time and
from time to time (i) the amount of interest payable to any Lender Party on any date shall be
computed at the Highest Lawful Rate applicable to such Lender Party pursuant to this Section
2.07 and (ii) in respect of any subsequent interest computation period the amount of interest

                                                 41
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 128 of 229




otherwise payable to such Lender Party would be less than the amount of interest payable to such
Lender Party computed at the Highest Lawful Rate applicable to such Lender Party, then the
amount of interest payable to such Lender Party in respect of such subsequent interest
computation period shall, to the extent permitted by law, continue to be computed at the Highest
Lawful Rate applicable to such Lender Party until the total amount of interest payable to such
Lender Party shall equal the total amount of interest which would have been payable to such
Lender Party if the total amount of interest had been computed without giving effect to this
Section 2.07. To the extent that Chapter 303 of the Texas Finance Code is relevant for the
purpose of determining the Highest Lawful Rate applicable to a Lender Party, such Lender Party
elects to determine the applicable rate ceiling under such Chapter by the weekly ceiling from
time to time in effect. Chapter 346 of the Texas Finance Code does not apply to any Loan
Party’s obligations hereunder or under any other Financing Document.

       Section 2.08. Taxes.

        (a)   All payments of principal and interest on the Loans and all other amounts payable
hereunder or under any other Financing Document by any Credit Party shall be made free and
clear of and without deduction for any present or future income, excise, stamp, documentary,
property or franchise taxes and other taxes, fees, duties, levies, assessments, withholdings or
other charges of any nature whatsoever (including interest and penalties thereon) imposed by any
taxing authority, excluding any franchise taxes, doing business taxes, net income taxes
(including any backup withholding in respect thereof) and any other taxes imposed on or
measured by Administrative Agent’s or any Lender’s net income by the jurisdiction (or any
political subdivision thereof) under the Laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its applicable lending office is
located, or with which any such recipient otherwise has a present or former nexus (other than a
nexus arising solely from being a party to, receiving any payment or enforcing its rights under, or
engaging in any other transaction specifically provided for under, this Agreement or any other
Financing Document) (all non-excluded items being called “Taxes”). If any withholding or
deduction from any payment to be made by Borrowers or Administrative Agent hereunder or
under any other Financing Document is required in respect of any Taxes pursuant to any
applicable Law, then (i) the applicable Credit Party or Administrative Agent will pay directly to
the relevant authority the full amount required to be so withheld or deducted, (ii) the applicable
Credit Party (if it is the applicable withholding agent) will promptly forward to Administrative
Agent an official receipt or other documentation reasonably satisfactory to Administrative Agent
evidencing such payment to such authority, and (iii) the applicable Credit Party will pay (without
duplication) to Administrative Agent for the account of Administrative Agent and Lenders such
additional amount or amounts as is necessary to ensure that the net amount actually received by
Administrative Agent and each Lender will equal the full amount Administrative Agent and such
Lender would have received had no such withholding or deduction been required. If any Taxes
are directly asserted against Administrative Agent or any Lender with respect to any payment
received or to be received by Administrative Agent or such Lender hereunder or under any other
Financing Document, the applicable Credit Party will indemnify Administrative Agent or such
Lender, within ten days after demand therefor, for the full amount paid or payable by
Administrative Agent or such Lender or required to be withheld or deducted from a payment to
Administrative Agent or Lender and any reasonable expenses arising therefrom or with respect
thereto, whether or not such Taxes were correctly or legally imposed or asserted by the relevant

                                                42
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 129 of 229




Governmental Authority. A certificate as to the amount of such payment or liability by the Credit
Parties by a Lender (with a copy to Administrative Agent), or by Administrative Agent on its
own behalf or on behalf of a Lender, shall be conclusive absent manifest error.

       (b)     The Credit Parties shall timely pay to the relevant Governmental Authority in
accordance with applicable law, or at the option of Administrative Agent timely reimburse it for
the payment of, any present or future stamp, court or documentary, intangible, recording, filing
or similar Taxes that arise in respect of the execution, delivery, performance, enforcement or
registration of, from the receipt or perfection of a security interest under, or otherwise with
respect to, this Agreement, except any such Taxes that are Other Connection Taxes imposed with
respect to an assignment.

       (c)    If any Credit Party fails to pay any Taxes when due to the appropriate taxing
authority or fails to remit to Administrative Agent, for the account of Administrative Agent and
the respective Lenders, the required receipts or other required documentary evidence as provided
in the preceding paragraph, Borrowers shall indemnify Administrative Agent and Lenders for
any incremental Taxes, interest or penalties that may become payable by Administrative Agent
or any Lender as a result of any such failure.

        (d)    Each Lender shall, at such times as are reasonably requested by Administrative
Borrower or Administrative Agent, provide Administrative Borrower and Administrative Agent
with any documentation prescribed by law, or reasonably requested by Administrative Borrower
or Administrative Agent, certifying as to any entitlement of such Lender to an exemption from,
or reduction in, any withholding Tax with respect to any payments to be made to such Lender
under any Financing Document. Each such Lender shall, whenever a lapse in time or change in
circumstances renders such documentation expired, invalid, obsolete or inaccurate, deliver
promptly to Administrative Borrower and Administrative Agent updated or other appropriate
documentation (including any new documentation reasonably requested by the applicable
withholding agent) or promptly notify Administrative Borrower and Administrative Agent of its
inability to do so.

       Without limiting the generality of the foregoing:

                (i) each Lender that is a United States person (as defined in
       Section 7701(a)(30) of the Code) shall deliver to Administrative Borrower and
       Administrative Agent on or before the date on which it becomes a party to this
       Agreement (and from time to time thereafter when required by law or upon the
       reasonable request of Administrative Borrower or Administrative Agent) two properly
       completed and duly signed copies of Internal Revenue Service Form W-9 (or any
       successor form) certifying that such Lender is exempt from U.S. federal backup
       withholding; and

               (ii) each Lender that is not a United States person (as defined in
       Section 7701(a)(30) of the Code) (each such Lender, a “Foreign Lender”) shall deliver
       to Administrative Borrower and Administrative Agent on or before the date on which it
       becomes a party to this Agreement (and from time to time thereafter when required by



                                               43
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 130 of 229




       law or upon the reasonable request of Administrative Borrower of Administrative Agent)
       whichever of the following is applicable:

                       (A) two duly completed copies of Internal Revenue Service Form W-
               8BEN or W-8BEN-E (or any successor forms) claiming eligibility for benefits of
               an income tax treaty to which the United States of America is a party,

                       (B) two duly completed copies of Internal Revenue Service Form W-
               8ECI (or any successor forms),

                        (C) in the case of a Lender claiming the benefits of the exemption for
               portfolio interest under Section 881(c) of the Code, (x) a certificate, in the form
               approved by Administrative Agent (any such certificate a “United States Tax
               Compliance Certificate”), or any other form approved by Administrative Agent,
               to the effect that such Lender is not (1) a “bank” within the meaning of
               Section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of Borrower
               within the meaning of Section 881(c)(3)(B) of the Code, or (3) a “controlled
               foreign corporation” described in Section 881(c)(3)(C) of the Code, and that no
               interest payments in connection with the Financing Documents are effectively
               connected with such Lender’s conduct of a U.S. trade or business and (y) two
               duly completed copies of Internal Revenue Service Form W-8BEN or W-8BEN-
               E (or any successor forms),

                        (D) to the extent a Lender is not the beneficial owner (for example,
               where the Lender is a partnership, or where the Lender has granted a
               participation), Internal Revenue Service Form W-8IMY (or any successor forms)
               of the Lender, accompanied by a Form W-8ECI, W-8BEN, W-8BEN-E, United
               States Tax Compliance Certificate, Form W-9, Form W-8IMY (or other
               successor forms) or any other required information from each beneficial owner,
               as applicable (provided that, if the Lender is a partnership (and not a participating
               Lender) and one or more beneficial owners are claiming the portfolio interest
               exemption, the United States Tax Compliance Certificate shall be provided by
               such Lender on behalf of such beneficial owner(s)), or

                        (E) any other form prescribed by applicable requirements of U.S.
               federal income tax law as a basis for claiming exemption from or a reduction in
               U.S. federal withholding tax duly completed together with such supplementary
               documentation as may be prescribed by applicable requirements of law to permit
               Borrowers and Administrative Agent to determine the withholding or deduction
               required to be made.

        Each Lender shall, from time to time after the initial delivery by such Lender of the forms
described above in this Section 2.08(d), whenever a lapse in time or change in such Lender’s or
the relevant beneficial owner’s circumstances renders such forms, certificates or other evidence
so delivered expired, invalid, obsolete or inaccurate, promptly (1) deliver to Administrative
Borrower and Administrative Agent (in such number of copies as shall be requested by the
recipient) renewals, amendments or additional or successor forms, properly completed and duly


                                                44
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 131 of 229




executed by such Lender, and beneficial owner, as applicable, together with any other certificate
or statement of exemption required in order to confirm or establish such Lender’s (or beneficial
owner’s) status or that such Lender (or beneficial owner) is entitled to an exemption from or
reduction in U.S. federal or other withholding tax or (2) notify Administrative Agent and
Borrower of its inability to deliver any such forms, certificates or other evidence.

       Notwithstanding any other provision of this Section 2.08(d), a Lender shall not be
required to deliver any form that such Lender is not legally eligible to deliver and any form
required to be delivered by this Section 2.08(d) that was delivered by a Lender at the time such
Lender became a party to any of the Pre-Petition Secured Credit Agreements shall be deemed to
have been delivered by such Lender on or before the date on which it becomes a party to this
Agreement.

        (e)   No Credit Party shall be required to pay any amount to any Person under this
Section 2.08 with respect to (i) Taxes that are United States federal withholding taxes imposed
on amounts payable to such Person pursuant to any Law in effect at the time such person became
a party to any of the Pre-Petition Secured Credit Agreements (or, if such person was not a party
to any of the Pre-Petition Secured Credit Agreements, becomes a party to this Agreement) or
changes its lending office, except to the extent that (A) such Person’s assignor (if any) was
entitled to additional amounts with respect to such withholding tax immediately prior to the
assignment to such Person or (B) such Person was entitled to additional amounts with respect to
such withholding tax immediately prior to the change in lending office, (ii) any Taxes imposed
by reason of a Lender’s failure to comply with the requirements of Section 2.08(d) and (iii) any
United States federal withholding Taxes imposed under FATCA.

       (f)   A statement of Lender or Administrative Agent setting forth in reasonable detail
any amount owed under this Section 2.08 shall be delivered to Administrative Borrower, such
statement shall be presumed to be correct absent manifest error and Borrowers shall pay such
amount promptly upon receipt thereof.

       (g)   If a payment made to a Lender under any Financing Document would be subject to
U.S. federal withholding tax imposed by FATCA if such Lender were to fail to comply with the
applicable reporting requirements of FATCA (including those contained in Section 1471(b) or
1472(b) of the Code, as applicable), such Lender shall deliver to Administrative Borrower and
Administrative Agent at the time or times prescribed by Law and at such time or times
reasonably requested by Borrower or Administrative Agent such documentation prescribed by
applicable Law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by Administrative Borrower or Administrative
Agent as may be necessary for Borrowers and Administrative Agent to comply with their
obligations under FATCA, to determine whether such Lender has complied with such Lender’s
obligations under FATCA or to determine the amount, if any, to deduct and withhold from such
payment. Solely for purposes of this Section 2.08(g), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

        Section 2.09. Capital Adequacy. If any Lender shall reasonably determine that the
adoption or taking effect of, or any change in, any applicable Law regarding capital adequacy or
liquidity requirements, in each instance, after the Closing Date, or any change after the Closing

                                               45
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 132 of 229




Date in the interpretation, administration or application thereof by any Governmental Authority,
central bank or comparable agency charged with the interpretation, administration or application
thereof, or the compliance by any Lender or any Person controlling such Lender with any
request, guideline or directive regarding capital adequacy or liquidity requirements (whether or
not having the force of Law) of any such Governmental Authority, central bank or comparable
agency adopted or otherwise taking effect after the Closing Date, has or would have the effect of
reducing the rate of return on such Lender’s or such controlling Person’s capital as a
consequence of such Lender’s obligations hereunder to a level below that which such Lender or
such controlling Person could have achieved but for such adoption, taking effect, change,
interpretation, administration, application or compliance (taking into consideration such Lender’s
or such controlling Person’s policies with respect to capital adequacy or liquidity requirements),
then from time to time, upon demand by such Lender (which demand shall be accompanied by a
statement setting forth the basis for such demand and a calculation of the amount thereof in
reasonable detail, a copy of which shall be furnished to Administrative Agent), Borrowers shall
promptly pay to such Lender such additional amount as will compensate such Lender or such
controlling Person for such reduction, so long as such amounts have accrued on or after the day
which is 270 days prior to the date on which such Lender first made demand therefor; provided
that, notwithstanding anything herein to the contrary, (1) the Dodd-Frank Wall Street Reform
and Consumer Protection Act and all requests, rules, guidelines or directives thereunder or issued
in connection therewith and (2) all requests, rules, guidelines or directives promulgated by the
Bank for International Settlements, the Basel Committee on Banking Supervision (or any
successor or similar authority) or the United States or foreign regulatory authorities, in each case
pursuant to Basel III, shall in each case be deemed to have been introduced or adopted after the
Closing Date for purposes of this Section 2.09, regardless of the date enacted, adopted or issued.

        Section 2.10. Mitigation of Obligations. If any Lender requests compensation under
either Section 2.04(e)(v) or Section 2.09, or requires Borrowers to pay any additional amount to
any Lender or any Governmental Authority for the account of any Lender pursuant to Section
2.08, then, upon the written request of Administrative Borrower, such Lender shall use
reasonable efforts to designate a different lending office for funding or booking its Loans
hereunder or to assign its rights and obligations hereunder (subject to the provisions of Section
12.06) to another of its offices, branches or affiliates, if, in the judgment of such Lender, such
designation or assignment (i) would eliminate or materially reduce amounts payable pursuant to
any such Section, as the case may be, in the future, (ii) would not subject such Lender to any
unreimbursed cost or expense not covered by the last sentence of this Section 2.10 and (iii)
would not, in the judgment of such Lender, otherwise be disadvantageous to such Lender.
Without limitation of the provisions of Section 10.01, if Administrative Borrower concurs with
such designation or assignment, Borrowers shall pay all costs and expenses incurred by any
Lender in connection with any such designation or assignment.

       Section 2.11. Alternate Rate of Interest. If prior to the commencement of any Interest
Period for a LIBOR Loan:

        (a)    the Required Lenders or Administrative Agent determine (which determination
shall be conclusive absent manifest error) that;



                                                46
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 133 of 229




              (i)     deposits are not being offered to banks in the London interbank eurodollar
       market for the applicable amount, currency and Interest Period of such LIBOR Loan;

               (ii)   adequate and reasonable means do not exist for ascertaining the LIBO
       Rate, as applicable, for such Interest Period; or

               (iii) Administrative Agent is advised by the Required Lenders that the LIBO
       Rate for such Interest Period will not adequately and fairly reflect the cost to such
       Lenders of making or maintaining their Loans included in such borrowing for such
       Interest Period;

               then Administrative Agent shall promptly give written notice thereof to
Administrative Borrower and the Lenders and, until Administrative Agent notifies
Administrative Borrower and the Lenders that the circumstances giving rise to such notice no
longer exist, which Administrative Agent agrees promptly to do, any request that requests the
conversion of any Loan to, or continuation of any Loan as, a LIBOR Loan shall be ineffective
and such Loan shall be continued as, or converted to, a Base Rate Loan (in the case of any
conversion to a Base Rate Loan, on the last day of the Interest Period applicable thereof).

        (b)     If at any time the Required Lenders or Administrative Agent determine (which
determination shall be conclusive absent manifest error) that (i) the circumstances set forth in
clause (a)(i) and (ii) have arisen and such circumstances are unlikely to be temporary or (ii) the
circumstances set forth in clause (a)(i) and (ii) have not arisen but either (w) the supervisor for
the administrator of the LIBO Screen Rate has made a public statement that the administrator of
the LIBO Screen Rate is insolvent (and there is no successor administrator that will continue
publication of the LIBO Screen Rate), (x) the administrator of the LIBO Screen Rate has made a
public statement identifying a specific date after which the LIBO Screen Rate will permanently
or indefinitely cease to be published by it (and there is no successor administrator that will
continue publication of the LIBO Screen Rate), (y) the supervisor for the administrator of the
LIBO Screen Rate has made a public statement identifying a specific date (which such date shall
be prior to the Maturity Date) after which the LIBO Screen Rate will permanently or indefinitely
cease to be published or (z) the supervisor for the administrator of the LIBO Screen Rate or a
Governmental Authority having jurisdiction over Administrative Agent has made a public
statement identifying a specific date (which such date shall be prior to the Maturity Date) after
which the LIBO Screen Rate may no longer be used for determining interest rates for loans, then
Administrative Agent (at the direction of, and subject to the consent of, the Required Lenders)
and Borrowers shall endeavor to establish an alternate rate of interest to the LIBO Rate in
accordance with similar situations in other transactions in which it is serving as administrative
agent or otherwise consistent with market practice generally for determining a rate of interest for
syndicated loans in the United States at such time, and Administrative Agent, the Required
Lenders and Borrowers shall enter into an amendment to this Agreement to reflect such alternate
rate of interest and such other related changes to this Agreement as may be applicable (but for
the avoidance of doubt, such related changes shall not include a reduction of the Applicable
Margin and no such consent shall require the payment of any fees by Borrowers). Until an
alternate rate of interest shall be determined in accordance with this clause (b), any request for
the conversion of any Loan to, or continuation of any Loan as, a LIBOR Loan shall be
ineffective.

                                                47
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 134 of 229




       Section 2.12. Defaulting Lenders.

       (a)   Adjustments.    Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as such Lender is
no longer a Defaulting Lender, to the extent permitted by applicable Law:

                (i) Waivers and Amendments. Notwithstanding anything set forth herein to
       the contrary, a Defaulting Lender shall not have any voting or consent rights under or
       with respect to any Financing Document or constitute a “Lender” (or be included in the
       calculation of “Required Lenders” hereunder) for any voting or consent rights under or
       with respect to any Financing Document except that (x) the Commitment of any
       Defaulting Lender may not be increased or the Maturity Date for such Defaulting
       Lender’s Term Loans extended without the consent of such Defaulting Lender and (y)
       any waiver, amendment or modification requiring the consent of all Lenders or each
       affected Lender that by its terms affects any Defaulting Lender more adversely than other
       affected Lenders shall require the consent of such Defaulting Lender.

                (ii) Reallocation of Payments. Any payment of principal, interest, fees or
       other amounts received by Administrative Agent for the account of such Defaulting
       Lender (whether voluntary or mandatory, at maturity, pursuant to Article 9 or otherwise,
       and including any amounts made available to Administrative Agent or any other Lenders
       by such Defaulting Lender pursuant to Section 9.05), shall be applied at such time or
       times as may be determined by Administrative Agent as follows: first, to the payment of
       any amounts owing by such Defaulting Lender to Administrative Agent hereunder;
       second, as Borrowers may request (so long as no Default or Event of Default exists), to
       the funding of any Loan in respect of which such Defaulting Lender has failed to fund its
       portion thereof as required by this Agreement, as reasonably determined by
       Administrative Agent; third, to the payment of any amounts owing to Lenders as a result
       of any judgment of a court of competent jurisdiction obtained by any Lender against such
       Defaulting Lender as a result of such Defaulting Lender’s breach of its obligations under
       this Agreement; fourth, so long as no Default or Event of Default exists, to the payment
       of any amounts owing to Borrowers as a result of any judgment of a court of competent
       jurisdiction obtained by Borrowers against such Defaulting Lender as a result of such
       Defaulting Lender’s breach of its obligations under this Agreement; and fifth, to such
       Defaulting Lender or as otherwise directed by a court of competent jurisdiction; provided
       that if (x) such payment is a payment of the principal amount of any Loans in respect of
       which such Defaulting Lender has not fully funded its appropriate share and (y) such
       Loans were made at a time when the conditions set forth in Section 8.01 or Section 8.02,
       as applicable, were satisfied or waived, such payment shall be applied solely to pay the
       Loans of all non-Defaulting Lenders on a pro rata basis prior to being applied to the
       payment of any Loans of such Defaulting Lender. Any payments, prepayments or other
       amounts paid or payable to a Defaulting Lender that are applied (or held) to pay amounts
       owed by a Defaulting Lender shall be deemed paid to and redirected by such Defaulting
       Lender, and each Lender irrevocably consents hereto. For the avoidance of doubt, the
       reallocation of payments pursuant to this Section 2.12(a)(ii) shall not affect the
       outstanding principal, interest, fees and other amounts owed by Borrower under any
       Financing Document.

                                              48
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 135 of 229




       (b)    Defaulting Lender Cure. If Administrative Borrower and Administrative Agent
agree in writing in their sole discretion that a Defaulting Lender should no longer be deemed to
be a Defaulting Lender, Administrative Agent will so notify the parties hereto, whereupon as of
the effective date specified in such notice and subject to any conditions set forth therein, such
Lender will, to the extent applicable, purchase that portion of outstanding Loans of the other
Lenders or take such other actions as Administrative Agent may determine to be necessary to
cause the Loans to be held by such Lender in accordance with its Commitment as of the Closing
Date, whereupon such Lender will cease to be a Defaulting Lender; provided that no adjustments
will be made retroactively with respect to fees accrued or payments made by or on behalf of
Borrower while such Lender was a Defaulting Lender; provided, further, that except to the extent
otherwise expressly agreed by the affected parties, no change hereunder from Defaulting Lender
to non-Defaulting Lender will constitute a waiver or release of any claim of any party hereunder
arising from such Lender having been a Defaulting Lender.

         Section 2.13. Priority and Liens. The relative priorities of the Liens described in
Section 4.14 with respect to the Collateral shall be as set forth in the Interim Order (and, when
entered, the Final Order). All of the Liens described in Section 4.14 shall be effective and
perfected upon entry of the Interim Order without the necessity of the execution or recordation of
filings by Borrowers of security agreements, mortgages, control agreements, pledge agreements,
financing statements or other similar documents, or the possession or control by Administrative
Agent of, or over, any Collateral, as set forth in the Interim Order and, when entered, the Final
Order; provided that for the avoidance of doubt, each such Lien shall be subject to the Carve-Out
in all respects.

        Section 2.14. Joint and Several Liability. All Loans, upon funding, shall be deemed to
be jointly funded to and received by Borrowers. Each Borrower is jointly and severally liable
under this Agreement for all Obligations, regardless of the manner or amount in which proceeds
of Loans are used, allocated, shared or disbursed by or among Borrowers themselves, or the
manner in which an Agent and/or any Lender accounts for such Loans on its books and records.
Each Borrower shall be liable for all amounts due to Administrative Agent and/or any Lender
from Borrowers under this Agreement, regardless of which Borrower actually receives Loans
hereunder or the amount of such Loans received or the manner in which such Agent and/or such
Lender accounts for such Loans on its books and records. Each Borrower’s Obligations with
respect to Loans made to it, and such Borrower’s Obligations arising as a result of the joint and
several liability of such Borrower hereunder with respect to Loans made to the other Borrowers
hereunder shall be separate and distinct obligations, but all such Obligations shall be primary
obligations of such Borrower. Borrowers acknowledge and expressly agree with Agents and
each Lender that the joint and several liability of each Borrower is required solely as a condition
to, and is given solely as inducement for and in consideration of, credit or accommodations
extended or to be extended under the Loan Documents to any or all of the other Borrowers and is
not required or given as a condition of Loans to such Borrower. Each Borrower’s Obligations
under this Agreement shall, to the fullest extent permitted by law, be unconditional irrespective
of (i) the release of any other Borrower or the validity or enforceability, avoidance, or
subordination of the Obligations of any other Borrower or of any promissory note or other
document evidencing all or any part of the Obligations of any other Borrower, (ii) the absence of
any attempt to collect the Obligations from any other Borrower, or any other security therefor, or
the absence of any other action to enforce the same, (iii) the waiver, consent, extension,

                                                49
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 136 of 229




forbearance, or granting of any indulgence by an Agent and/or any Lender with respect to any
provision of any instrument evidencing the Obligations of any other Borrower, or any part
thereof, or any other agreement now or hereafter executed by any other Borrower and delivered
to an Agent and/or any Lender, (iv) the failure by an Agent and/or any Lender to take any steps
to perfect and maintain its security interest in, or to preserve its rights to, any security or
collateral for the Obligations of any other Borrower, (v) an Agent’s and/or any Lender’s election,
in any proceeding instituted under the Bankruptcy Code, of the application of Section 1111(b)(2)
of the Bankruptcy Code, (vi) any borrowing or grant of a security interest by any other Borrower,
as debtor-in-possession under Section 364 of the Bankruptcy Code, (vii) the disallowance of all
or any portion of an Agent’s and/or any Lender’s claim(s) for the repayment of the Obligations
of any other Borrower under Section 502 of the Bankruptcy Code, or (viii) any other
circumstances which might constitute a legal or equitable discharge or defense of a guarantor or
of any other Borrower. With respect to any Borrower’s Obligations arising as a result of the
joint and several liability of Borrowers hereunder with respect to Loans made to any of the other
Borrowers hereunder, such Borrower waives, until the Obligations shall have been Paid in Full
and this Agreement shall have been terminated, any right to enforce any right of subrogation or
any remedy which an Agent and/or any Lender now has or may hereafter have against any other
Borrower, any endorser or any guarantor of all or any part of the Obligations, and any benefit of,
and any right to participate in, any security or collateral given to an Agent and/or any Lender to
secure payment of the Obligations or any other liability of any Borrower to an Agent and/or any
Lender. Upon any Event of Default, the Agent may proceed directly and at once, without notice,
against any Borrower to collect and recover the full amount, or any portion of the Obligations,
without first proceeding against any other Borrower or any other Person, or against any security
or collateral for the Obligations. Each Borrower consents and agrees that the Agents shall be
under no obligation to marshal any assets in favor of any Borrower or against or in payment of
any or all of the Obligations.

        Section 2.15. Conversion. On the Conversion Date, automatically and without any
further consent or action required by the Administrative Agent, any Lender, or any other Lender
Party, (i) the aggregate principal amount of the Initial Loans and the Delayed Draw Term Loans
outstanding as of such date shall be automatically converted on a dollar-for-dollar basis for First-
Out New Term Loans (as defined in the Exit Facility Term Sheet) and the aggregate principal
amount of Roll-Up Loans shall be automatically converted on a dollar-for-dollar basis for
Second-Out New Term Loans (as defined in the Exit Facility Term Sheet) in accordance with the
Exit Facility Term Sheet, and such principal amount of such First-Out New Term Loans and
Second-Out New Term Loans (other than interest and Obligations which, by the terms of any
Financing Document, expressly survive the repayment in full of the Term Loans) shall be
deemed fully satisfied by such conversion (the “DIP Debt Conversion”), (ii) Borrowers (or,
with respect to Borrowers, the entities assuming the operations and assets of Borrowers in the
Acceptable Plan of Reorganization), and each Credit Party (or, with respect to any Credit Party,
each entity assuming the operations and assets of such Credit Party that is a Debtor in the
Acceptable Plan of Reorganization, to the extent such Person is required under the Exit Facility
Term Sheet or the Acceptable Plan of Reorganization to continue to be a obligor thereunder)
shall assume all obligations in respect of the Term Loans hereunder that are converted into First-
Out New Term Loans and Second-Out New Term Loans and all other monetary obligations in
connection therewith, (iii) each Lender hereunder shall be a Lender under the Exit Credit
Agreement and (iv) upon Payment in Full, this Agreement shall terminate and be superseded and

                                                50
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 137 of 229




replaced in its entirety by the Exit Credit Agreement. Notwithstanding the foregoing, all
obligations of Borrowers and the other Credit Parties to Administrative Agent and the Lenders
under this Agreement and any other Financing Document which are expressly stated in this
Agreement or such other Financing Document as surviving such agreement’s termination shall,
as so specified, survive without prejudice and remain in full force and effect. Each of the Credit
Parties, Administrative Agent and the Lenders shall take such actions and execute and deliver
such agreements, instruments or other documents as Administrative Agent or the Required
Lenders may reasonably request to give effect to the provisions of this Section 2.15 and as are
required to complete the schedules to the Exit Credit Agreement or other agreements
contemplated thereby; provided that any such action by the Administrative Agent or any of the
Lenders shall not be a condition precedent to the effectiveness of the Exit Credit Agreement if
and to the extent so provided in the Final Order. Each Lender hereto hereby agrees that, on the
Conversion Date, Administrative Agent (in its capacity as Administrative Agent under the Exit
Credit Agreement) may execute and deliver the Exit Credit Agreement (and any guaranty
contemplated thereby) on its own behalf and on behalf of each Lender. Notwithstanding anything
to the contrary herein or in any other Financing Document, the obligations of the non-Debtor
Credit Parties shall not be increased or expanded beyond the obligations to pledge the Capital
Stock of any Loan Party consistent with terms of the existing Security Documents in connection
with the DIP Debt Conversion.

                                  ARTICLE 3
                        REPRESENTATIONS AND WARRANTIES

       To the extent required pursuant to Section 8.01 or Section 8.02, as applicable, and to
induce Administrative Agent and Lenders to enter into this Agreement and to make (or be
deemed to have made) the Loans and other credit accommodations contemplated hereby, each
Borrower hereby represents and warrants to Administrative Agent and each Lender that:

        Section 3.01. Existence and Power. Each Loan Party is duly organized, validly existing
and in good standing under the laws of the jurisdiction of its organization, has the same legal
name as it appears in such Loan Party’s Organizational Documents and an organizational
identification number (if any), and has all powers and all governmental licenses, authorizations,
registrations, permits, consents and approvals required under all applicable Laws in order to own
its assets and to carry on its business as now conducted (collectively, “Permits”), except where
the failure to have such Permits could not reasonably be expected to have a Material Adverse
Effect. Each Loan Party is qualified to do business as a foreign entity and is in good standing in
each jurisdiction in which it is required to be so qualified, except where the failure to be so
qualified and in good standing could not reasonably be expected to have a Material Adverse
Effect.

        Section 3.02. Authorization; No Contravention. Subject to the entry of the Orders and
the terms thereof, the execution, delivery and performance by each Loan Party of the Financing
Documents to which it is a party are within its powers, have been duly authorized by all
necessary action pursuant to its Organizational Documents, and require no further action by or in
respect of, or filing with, any Governmental Authority, and do not violate, conflict with or cause
a breach or a default under (a) any of the Organizational Documents of such Loan Party or
(b) any Law or any agreement or instrument binding upon such Loan Party, except for such

                                               51
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 138 of 229




violations, conflicts, breaches or defaults with respect to this clause (b) as could not reasonably
be expected to have a Material Adverse Effect.

        Section 3.03. Validity and Enforceability. Subject to the entry of the Orders and the
terms thereof, each of the Financing Documents to which any Loan Party is a party constitutes a
valid and binding agreement or instrument of such Loan Party, enforceable against such Loan
Party in accordance with its respective terms, except as the enforceability thereof may be limited
by bankruptcy, insolvency or other similar laws relating to the enforcement of creditors’ rights
generally (in each case, other than with respect to the Credit Parties that are Debtors) and by
general equitable principles.

       Section 3.04. Subsidiaries and Investments.

        (a)   The authorized Capital Stock of each Subsidiary is as set forth in the applicable
Loan Party Notice. All issued and outstanding Capital Stock of each Subsidiary are duly
authorized and validly issued, fully paid and non-assessable and are owned by the Credit Party
identified on the applicable Loan Party Notice, free and clear of all Liens other than Permitted
Liens under Section 5.2(c), (q) and (r) hereof and those in favor of Collateral Agent under the
Security Documents, and such Capital Stock were issued in compliance with all applicable Laws.
The identity of the holders of the Capital Stock of each Subsidiary and the percentage of their
fully-diluted ownership of the Capital Stock of each Subsidiary is set forth on the applicable
Loan Party Notice. No shares of the Capital Stock of any Subsidiary, other than those described
above, are issued and outstanding. Except as set forth on the Loan Party Notice, there are no
preemptive or other outstanding rights, options, warrants, conversion rights or similar
agreements or understandings for the purchase or acquisition from any Loan Party of any Capital
Stock of any such entity.

       (b)    SIP has no Subsidiaries and has no Investments in any Person other than the
Preferred Interests and Cash Equivalents.

       Section 3.05. Financial Information.

         (a)   The Financial Statements of each of Borrowers for the Fiscal Year ending
December 31, 2018, the Fiscal Quarter ending March 31, 2019 and the most recent Financial
Statements, fairly present in all material respects, in conformity with GAAP, the consolidated
financial position of the applicable Borrower and its Consolidated Subsidiaries as of the date
thereof and their consolidated results of operations, changes in stockholders’ equity (or
comparable calculation) and cash flows for the period reflected therein (subject, in the case of
interim or unaudited financial statements to changes resulting from audit and normal year-end
adjustments and the absence of footnote disclosures). As of the date of such Financial
Statements, no Loan Party had any material liabilities, contingent or otherwise, including
liabilities for taxes, long term leases or forward or long term commitments, which are not
properly reflected on such balance sheet in accordance with GAAP as aforesaid.

      (b)    Since December 31, 2018, there has been no Material Adverse Effect.

      Section 3.06. Litigation. Except for the Cases, there is no Litigation pending or, to any
Borrower’s knowledge, threatened against any Loan Party or the subject of which is any property

                                                52
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 139 of 229




of any Loan Party, including any action challenging or otherwise pertaining to any Loan Party’s
title to any property (including any Oil and Gas Property or rights to produce and sell oil and gas
therefrom), in each case which could reasonably be expected to have a Material Adverse Effect.

        Section 3.07. Ownership of Property Generally. Each Loan Party is the lawful owner
of, has good and defensible title to and is in lawful possession of, or has valid leasehold interests
or other rights in, all properties and assets (real or personal, tangible, intangible or mixed),
including the ownership of the Preferred Interests, necessary to carry out its business as presently
conducted and as presently proposed to be conducted hereafter, free and clear of Liens other than
Permitted Liens. Each Loan Party possesses all licenses, permits, franchises, patents, copyrights,
trademarks and trade names, and other intellectual property (or otherwise possesses the right to
use such intellectual property without violation of the rights of any other Person) that are
necessary to carry out its business as presently conducted and as presently proposed to be
conducted hereafter, and no Loan Party is in violation in any material respect of the terms under
which it possesses such intellectual property or the right to use such intellectual property except,
in each case, where such failure to so possess any such property or such violation could not
reasonably be expected to have a Material Adverse Effect.

        Section 3.08. No Default. No Default or Event of Default has occurred and is
continuing. Other than violations arising as a result of the commencement of the Cases and
defaults as set forth in Schedule 3.08 and except as otherwise excused by the Bankruptcy Court,
no Loan Party is in breach or default under or with respect to any contract, agreement, lease or
other instrument to which it is a party or by which its property is bound or affected, which breach
or default could reasonably be expected to have a Material Adverse Effect.

       Section 3.09. Insurance.

       (a)   Borrowers have, and have caused each of their Subsidiaries to have, insurance of
the kinds and in such amounts as are customarily carried or maintained by similarly situated
companies engaged in similar businesses. All such insurance is provided by insurers with credit
quality customary for insurers of Persons similar to Borrower and engaged in similar businesses.

       (b)    Collateral Agent is named as an additional insured, mortgagee and loss payee, as
applicable, on each insurance policy required to be maintained pursuant to Section 4.04.

      Section 3.10. Investment Company Act. No Loan Party is an “investment company” or a
company “controlled” by an “investment company” or a “subsidiary” of an “investment
company”, all within the meaning of the Investment Company Act of 1940.

        Section 3.11. Margin Regulations. None of the proceeds from the Loans have been or
will be used, directly or indirectly, for the purpose of purchasing or carrying any Margin Stock,
for the purpose of reducing or retiring any indebtedness which was originally incurred to
purchase or carry any Margin Stock or for any other purpose which might cause any of the Loans
to be considered a “purpose credit” within the meaning of Regulation T, U or X of the Federal
Reserve Board.

       Section 3.12. Compliance with Laws; Anti-Terrorism Laws.


                                                 53
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 140 of 229




       (a)    Each Loan Party is in compliance with the requirements of all applicable Laws,
except for such non-compliance as would not reasonably be expected to have a Material Adverse
Effect or such compliance is excused by the Bankruptcy Court.

         (b)   None of the Loan Parties (i) is in violation of any Anti-Terrorism Law, (ii) engages
in or conspires to engage in any transaction that evades or avoids, or has the purpose of evading
or avoiding, or attempts to violate, any of the prohibitions set forth in any Anti- Terrorism Law,
(iii) is a Blocked Person, (iv) is acting or will act for or on behalf of a Blocked Person, (v) is
associated with, or will become associated with, a Blocked Person or (vi) is providing, or will
provide, material, financial or technical support or other services to or in support of acts of
terrorism of a Blocked Person. No Loan Party nor, to the knowledge of any Borrower, any agents
of Borrowers or any Subsidiary acting or benefiting in any capacity in connection with the
transactions contemplated by this Agreement, (A) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of any Blocked
Person, or (B) deals in, or otherwise engages in any transaction relating to, any property or
interest in property blocked pursuant to Executive Order No. 13224, any similar executive order
or other Anti-Terrorism Law.

       Section 3.13. Taxes/Ad Valorem and Severance Taxes.

       (a)    All material Federal, state and local tax returns, reports and statements required to
be filed by or on behalf of each Loan Party have been filed with the appropriate Governmental
Authorities in all jurisdictions in which such returns, reports and statements are required to be
filed and, except to the extent subject to a Permitted Contest, all material taxes including real
property taxes) and other material charges shown thereon to be due and payable in respect
thereof have been timely paid prior to the date on which any fine, penalty, interest, late charge or
loss may be added thereto for nonpayment thereof. Except to the extent subject to a Permitted
Contest, all material state and local sales and use taxes required to be paid by each Loan Party
have been paid. All material Federal and state returns have been filed by each Loan Party for all
periods for which returns were due with respect to employee income tax withholding, social
security and unemployment taxes, and, except to the extent subject to a Permitted Contest, the
amounts shown thereon to be due and payable have been paid in full or adequate provisions
therefor have been made. There is no audit, examination or investigation involving any Loan
Party by any taxing authority or any other tax-related administrative or judicial proceeding
involving any Loan Party currently pending, being conducted or, to any Borrower's knowledge,
proposed or threatened with respect to any material taxes or material tax return of or with respect
to any Loan Party.

       (b)   Except to the extent subject to a Permitted Contest, each Loan Party has paid and
discharged all material ad valorem taxes which are due and payable and are assessed against its
Oil and Gas Properties or any part thereof and all material production, severance and other taxes
assessed against, or measured by, the production or the value, or proceeds, of the production
therefrom.

       Section 3.14. Compliance with ERISA.




                                                54
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 141 of 229




        (a)    Each ERISA Plan (and the related trusts and funding agreements) complies in form
and in operation with, has been administered in compliance with, and the terms of each ERISA
Plan satisfy, the applicable requirements of ERISA and the Code in all material respects. Each
ERISA Plan which is intended to be qualified under Section 401(a) of the Code is so qualified,
and the United States Internal Revenue Service (the “IRS”) has issued a favorable determination
letter (or an application for such letter is currently being processed by the IRS with respect
thereto) or an opinion letter (in the case of a prototype plan) with respect to each such ERISA
Plan which may be relied on currently. No Loan Party has incurred liability for any material
excise tax under any of Sections 4971 through 5000 of the Code.

        (b)    No steps have been taken to terminate any Pension Plan and no contribution failure
has occurred with respect to any Pension Plan sufficient to give rise to a Lien under
Section 303(k) of ERISA. No condition exists or event or transaction has occurred with respect
to any Pension Plan which could result in the incurrence by any Loan Party of any material
liability, fine or penalty. No Loan Party has incurred liability to the PBGC (other than for
current premiums) with respect to any Pension Plan. All contributions (if any) have been made
on a timely basis to any Multiemployer Plan that are required to be made by any Loan Party or
any other member of the Controlled Group under the terms of the plan or of any collective
bargaining agreement or by applicable Law. No Loan Party nor any member of the Controlled
Group has withdrawn or partially withdrawn from any Multiemployer Plan, incurred any
withdrawal liability with respect to any such plan or received notice of any claim or demand for
withdrawal liability or partial withdrawal liability from any such plan, and no condition has
occurred which, if continued, could result in a withdrawal or partial withdrawal of any Loan
Party from any such plan, and no Loan Party nor any member of the Controlled Group has
received any notice described in Section 4245(e) of ERISA from any Multiemployer Plan in
critical status, that increased contributions may be required to avoid a reduction in plan benefits
or the imposition of any excise tax, that any such plan is or has been funded at a rate less than
that required under Section 412 of the Code, that any such plan is or may be terminated.

       (c)   As of the Closing Date and throughout the term of this Agreement, no Credit Party
(excluding WPS Production Partners II, LLC) is using “plan assets” (within the meaning of 29
C.F.R. 2510.3-101, as modified by Section 3(42) of ERISA) in connection with the Loans.

       Section 3.15. Compliance with Environmental Laws. Except in each case as could not
reasonably be expected to have a Material Adverse Effect:

        (a)   no Hazardous Materials are located on any properties now or previously owned,
leased or operated by any Loan Party or have been released into the environment, or deposited,
discharged, placed or disposed of at, on, under or near any of such properties in a manner that
would require the taking of any action under any applicable Environmental Law and have given
rise to, or could reasonably be expected to give rise to, remediation costs and expenses on the
part of the Loan Parties. No portion of any such property is being used, or has been used at any
previous time, for the disposal, storage, treatment, processing or other handling of Hazardous
Materials in violation of any applicable Environmental Law nor is any such property affected by
any Hazardous Materials Contamination;




                                                55
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 142 of 229




       (b)     no Loan Party, nor to any Borrower’s knowledge, any other Person, has received
any notice, notification, demand, request for information, citation, summons, complaint or order,
and no complaint has been filed, no penalty has been assessed and no investigation or review is
pending, or to any Borrower’s knowledge, threatened by any Governmental Authority or other
Person against any Loan Party, or to any Borrower’s knowledge, any other Person with respect
to any (i) alleged violation by any Loan Party of any applicable Environmental Law, (ii) alleged
failure by any Loan Party to have any Permits required in connection with the conduct of its
business or to comply with the terms and conditions thereof, (iii) generation, treatment, storage,
recycling, transportation or disposal of any Hazardous Materials on any property now or
previously owned, leased or operated by any Loan Party or (iv) release of Hazardous Materials
on any property now or previously owned, leased or operated by any Loan Party;

        (c)    each of the Loan Parties are and have been in compliance with all applicable
Environmental Laws and possess and are in compliance with any Permits required thereunder for
their current operations;

       (d)    to the knowledge of any Borrower, all oral or written notifications of a release of
Hazardous Materials required to be filed by or on behalf of any Loan Party under any applicable
Environmental Law have been filed or are in the process of being timely filed by or on behalf of
the applicable Loan Party;

        (e)    no property now owned or leased by any Loan Party and, to the knowledge of any
Borrower, no such property previously owned or leased by any Loan Party, to which any Loan
Party has, directly or indirectly, transported or arranged for the transportation of any Hazardous
Materials, is listed or, to any Borrower’s knowledge, proposed for listing, on the National
Priorities List promulgated pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any
similar state list or is the subject of Federal, state or local enforcement actions or, to the
knowledge of any Borrower, other investigations which may lead to claims against any Loan
Party for clean-up costs, remedial work, damage to natural resources or personal injury claims,
including, but not limited to, claims under CERCLA;

      (f)   there are no underground storage tanks located on any property owned or operated
by any Loan Party that are not properly registered or permitted under applicable Environmental
Laws; and

       (g)   there are no Liens under or pursuant to any applicable Environmental Laws on any
real property or other assets owned or leased by any Loan Party, and no actions by any
Governmental Authority have been taken or, to the knowledge of any Borrower, are in process
which could subject any of such properties or assets to such Liens.

       Section 3.16. [Reserved].

       Section 3.17. Full Disclosure. Other than projections (if any), none of the written
information (financial or otherwise), taken as a whole, furnished in connection with the
negotiation, execution and delivery of the Financing Documents or pursuant to the terms of any
Financing Document by or on behalf of any Loan Party to Administrative Agent or any Lender
(as supplemented by other written information so furnished) contained as of the date so furnished


                                               56
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 143 of 229




any untrue statement of a material fact or omitted to state as of the date so furnished a material
fact necessary to make the statements contained therein not misleading in light of the
circumstances under which such statements were made. All projections (if any) furnished to
Administrative Agent and Lenders pursuant to the terms of this Agreement by any Loan Party
were prepared in good faith based upon assumptions believed by such Loan Party to be
reasonable at the time of preparation (it being understood that projections are subject to
significant uncertainties and contingencies, that no assurances can be given that any projections
will be attained and that any variances from actual results may be material). There are no
statements or conclusions in any Reserve Report which, as of the date of such Reserve Report,
are based upon or include materially misleading information or fail to take into account material
information regarding the matters reported therein, it being understood that projections
concerning volumes attributable to the Oil and Gas Properties and production and cost estimates
contained in each Reserve Report are necessarily based upon professional opinions, estimates
and projections and that Borrowers and the Subsidiaries do not warrant that such opinions,
estimates and projections will ultimately prove to have been accurate. Notwithstanding the
foregoing, (i) with respect to the Approved Budget delivered pursuant to Section 4.01(r), each
Borrower only makes the representations and warranties set forth in Section 3.21(a) and (ii) with
respect to the Production Volumes Forecast delivered pursuant to 4.01(q), each Borrower only
makes the representations and warranties set forth in Section 3.21(b).

        Section 3.18. Reserve Reports, Imbalances, Marketing and Other Related Matters.
Other than as disclosed in the related Reserve Documents, as of the effective date of each
Reserve Report with respect to the Oil and Gas Properties reflected in such Reserve Report (and
taking into account the Net Profits Interest):

       (a)    Except as would not reasonably be expected to have a Material Adverse Effect, the
ownership of each Loan Party in such Oil and Gas Properties: (i) entitles such Loan Party to the
net interests in production attributable to such Oil and Gas Properties as reflected in such
Reserve Report for the periods set forth therein, subject to no Liens other than Permitted Liens,
and (ii) does not obligate such Loan Party to bear the costs and expenses relating to the
maintenance, development and operations of such Oil and Gas Properties in excess of the
working interests of such Oil and Gas Properties as reflected in such Reserve Report for the
periods set forth therein except for any increase which is offset by a corresponding proportionate
increase in such Loan Party’s net revenue interest in such Oil and Gas Properties.

       (b)    (i) The material leases, contracts, servitudes and other agreements forming a part of
the Oil and Gas Properties of the Loan Parties reflected in such Reserve Report are in full force
and effect, (ii) all rents, royalties and other payments due and payable under such leases,
contracts, servitudes and other agreements, or under any Permitted Liens, or otherwise attendant
to the Loan Party’s ownership or operation of any Oil and Gas Properties, have been properly
and timely paid in all material respects, and (iii) no Loan Party is in default with respect to its
obligations under any such leases, contracts, servitudes and other agreements, or under any
Permitted Liens, or otherwise attendant to its ownership or operation of any part of the Oil and
Gas Properties reflected in such Reserve Report, where such default could adversely affect in
any material respect the ownership or operation of any of its Oil and Gas Properties reflected in
such Reserve Report.


                                                57
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 144 of 229




        (c)     No Loan Party is currently accounting in any material respect for any royalties, or
overriding royalties or other payments out of production, on a basis (other than delivery in kind)
less favorable to such Loan Party than proceeds received by such Loan Party (calculated at the
well) from sale of production (other than in respect to leases that provide for royalty payments to
be made on a market value basis), and no Loan Party has any material liability (or alleged
liability) to account for the same on any such less favorable basis.

       (d)    No material production in respect of such Oil and Gas Property is subject to any
agreement for the marketing, sale, processing, transportation or delivery of production in respect
thereof (i) whereby payment for production is or can be deferred in the case of oil, in excess of
sixty (60) days after delivery, or in the case of gas, in excess of ninety (90) days after delivery,
(ii) whereby payments are made to a Loan Party other than in cash (except in connection with
gas processing agreements), (iii) with respect to agreements for marketing or sale of production,
that cannot be canceled on 120 days’ or less notice unless the price for such production is based
on a monthly market price index or (iv) under which any Loan Party is having deliveries of
production from such Oil and Gas Property curtailed substantially below such property’s
delivery capacity other than normal course, short-term gas curtailments consistent with past
practices caused by mid-stream facility outages, or instances where Loan Party voluntarily
curtailed production to avoid generating negative lease level income in the ordinary course of
business and consistent with past practices.

      (e)     There are no material take or pay or other prepayments (excluding imbalances)
which would require a Loan Party to deliver production from any such Oil and Gas Properties at
some future time without then or thereafter receiving full payment therefor.

       (f)   No such Oil and Gas Property is subject at the present time to any material
regulatory refund obligation and, to the best of Loan Party’s knowledge, no facts exist which
might cause the same to be imposed.

       (g)     Except in an aggregate amount not representing more than 1% of a Borrower’s
Proved Reserves as reflected in such Reserve Report, no Borrower, nor to any Borrower’s
knowledge any of Borrower’s predecessors in title, has, prior to the date hereof, taken in the net
aggregate more (“overproduced”) production from the lands covered thereby (or pooled or
unitized therewith) than the applicable Borrower’s ownership interest in such Oil and Gas
Properties would entitle it to take. No Oil and Gas Property is subject to a gas balancing
arrangement under which one or more third parties may take a portion of the production
attributable to such Oil and Gas Property as a result of production having been taken from, or as
a result of other actions or inactions with respect to, other properties.

        Section 3.19. Maintenance and Development of Properties. Other than as disclosed in
the related Reserve Documents, as of the effective date of each Reserve Report with respect to
the Oil and Gas Properties reflected in such Reserve Report:

       (a)   Except as could not reasonably be expected to have a Material Adverse Effect, the
Oil and Gas Properties (and all properties unitized therewith) are being maintained operated and
developed in a good and workmanlike manner, in accordance with prudent industry standards
and in conformity with (i) all applicable Laws, (ii) all oil, gas or other mineral leases and other


                                                58
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 145 of 229




contracts and agreements forming a part of such Oil and Gas Properties and (iii) with any
Permitted Liens burdening such Oil and Gas Properties.

       (b)    Except as could not reasonably be expected to have a Material Adverse Effect, no
Oil and Gas Property reflected in the most recently delivered Reserve Report is subject to having
allowable production after the date hereof reduced below the full and regular allowable
(including the maximum permissible tolerance) because of any overproduction (whether or not
the same was permissible at the time) prior to the date hereof and none of the wells located on
any such Oil and Gas Properties (or properties unitized therewith) are or will be deviated from
the vertical more than the maximum permitted by applicable Laws, and all of the wells reflected
in such Reserve Report are bottomed under and producing from, with the well bores wholly
within, the Loan Party’s Oil and Gas Properties or subsurface easements (or, in the case of wells
located on properties unitized therewith, such unitized properties).

       (c)    Each Loan Party has all governmental licenses and permits necessary or to own
and, where applicable, operate, the Oil and Gas Property, and no Loan Party has received notice
of any violations in respect of any such licenses or permits except where the failure to have any
such licenses or permits or such violation could not reasonably be expected to have a Material
Adverse Effect.

       (d)    Except where the failure to do so could not reasonably be expected to have a
Material Adverse Effect: all pipelines, wells, gas processing plants, platforms and other material
improvements, fixtures and equipment owned in whole or in part by the Loan Parties that are
necessary to conduct normal operations are being maintained in a good and workmanlike manner
in accordance with prudent industry standards, and with respect to such of the foregoing which
are operated by the Loan Parties, in a manner consistent with the Loan Parties’ past practices.

      Section 3.20. Accounts. No Borrower has any Commodity Accounts or Securities
Accounts as of the Closing Date.

       Section 3.21. DIP Budget and Production Volumes Forecast.

       (a)    The Initial DIP Budget, which was delivered to Administrative Agent and the
Lenders on or prior to the Closing Date, and each subsequent DIP Budget, was prepared in good
faith based upon assumptions Borrowers believed to be reasonable assumptions on the date of
delivery of such DIP Budget.

      (b)   The Production Volumes Forecast, which was delivered to Administrative Agent
and the Lenders on or prior to the Closing Date, was prepared in good faith and based on
assumptions Borrowers believed to be reasonable assumptions on the date of delivery of the
Production Volumes Forecast.

       Section 3.22. Cases; Orders.

        (a)    The Cases were commenced on the Petition Date in accordance with applicable
Laws and proper notice thereof was given for (i) the motion seeking approval of the Financing
Documents, the Interim Order and Final Order, (ii) the hearing for the entry of the Interim Order
and (iii) the hearing for the entry of the Final Order (provided that notice of the final hearing will

                                                 59
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 146 of 229




be given as soon as reasonably practicable after such hearing has been scheduled). The Credit
Parties that are Debtors shall give, on a timely basis as specified in the Interim Order or the Final
Order, as applicable, all notices required to be given to all parties specified in the Interim Order
or Final Order, as applicable.

       (b)    After the entry of the Interim Order, and pursuant to and to the extent permitted in
the Interim Order and the Final Order, the Obligations will constitute allowed Superpriority
Claims in the Cases having priority over all administrative expense claims and unsecured claims
against the Debtors now existing or hereafter arising, of any kind whatsoever, including all
administrative expense claims of the kind specified in Sections 105, 326, 330, 331, 503(b),
506(c), 507(a), 507(b), 546(c), 726, 1114 or any other provision of the Bankruptcy Code or
otherwise, as provided under section 364(c)(l) of the Bankruptcy Code, subject to (i) the Carve-
Out and (ii) the priorities set forth in the Interim Order or Final Order, as applicable.

       (c)    After the entry of the Interim Order and pursuant to and to the extent provided in
the Interim Order and the Final Order, the Obligations will be secured by a valid and perfected
Lien on all of the Collateral subject, as to priority, to the Carve-Out, all to the extent set forth in
the Interim Order or the Final Order.

       (d)    The Interim Order (with respect to the period on and after entry of the Interim
Order and prior to entry of the Final Order) or the Final Order (with respect to the period on and
after entry of the Final Order), as the case may be, is in full force and effect and has not been
reversed, stayed (whether by statutory stay or otherwise), vacated, or, without the Required
Lenders’ consent, modified or amended. The Credit Parties are in compliance in all material
respects with the Orders.

       (e)    Notwithstanding the provisions of Section 362 of the Bankruptcy Code, and subject
to the applicable provisions of the Interim Order, the Final Order and Section 2.14, as the case
may be, upon the Termination Date (whether by acceleration or otherwise), Administrative
Agent and Lenders shall be entitled to immediate Payment in Full and to enforce the remedies
provided for hereunder or under applicable Laws, without further notice, motion or application
to, hearing before, or order from, the Court.

       Section 3.23. Beneficial Ownership. As of the Closing Date, the information included
in any Beneficial Ownership Certification (if any) is true and correct in all material respects.

         Section 3.24. EEA Financial Institutions.        No Credit Party is an EEA Financial
Institution.

                                       ARTICLE 4
                                 AFFIRMATIVE COVENANTS

       Each Borrower agrees that, until a Payment in Full has occurred:

       Section 4.01. Financial Statements and Other Reports. Borrowers (other than Holdco)
will maintain, and will cause each of their respective Subsidiaries to maintain, a system of
accounting established and administered in accordance with sound business and accounting


                                                  60
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 147 of 229




practices to permit preparation of financial statements in accordance with GAAP and will
provide the information required to be delivered to Administrative Agent and Lenders hereunder,
and will deliver to Administrative Agent (to be delivered to the Lenders):

       (a)   [reserved];

       (b)    within sixty (60) days after the end of each of the first three (3) Fiscal Quarters in
each Fiscal Year, commencing with the end of the Fiscal Quarter ending [September 30, 2019],
(i) a consolidated balance sheet of each Borrower (other than Holdco) and its Consolidated
Subsidiaries as at the end of such Fiscal Quarter and the related consolidated statements of
operations, partners’ equity and cash flows for the portion of the Fiscal Year ended at the end of
such Fiscal Quarter setting forth in each case in comparative form the figures for the
corresponding periods of the previous Fiscal Year, all in reasonable detail and certified by a
Responsible Officer on behalf of such Borrower as fairly presenting in all material respects the
financial condition and results of operations of such Borrower and its Consolidated Subsidiaries
and as having been prepared in accordance with GAAP applied on a basis consistent with the
audited financial statements of such Borrower and its Consolidated Subsidiaries, subject to
changes resulting from audit and normal year-end adjustments and the absence of footnote
disclosures and (ii) a balance sheet of Partnership B as at the end of such Fiscal Quarter and the
related statements of operations and cash flows for the portion of the Fiscal Year ended at the
end of such Fiscal Quarter setting forth in each case in comparative form the figures for the
corresponding periods of the previous Fiscal Year, all in reasonable detail and certified by a
Responsible Officer on behalf of Partnership B as fairly presenting in all material respects the
financial condition and results of operations of Partnership B and as having been prepared in
accordance with GAAP applied on a basis consistent with the audited financial statements of
Partnership B, subject to changes resulting from audit and normal year-end adjustments and the
absence of footnote disclosures;

       (c)   [reserved];

        (d)  together with each delivery of Financial Statements pursuant to Section 4.01(a) and
(b); a Compliance Certificate;;

       (e)    promptly upon receipt thereof, copies of all reports submitted to any Loan Parties
or Partnership B by independent public accountants in connection with each annual, interim or
special audit of the financial statements of any Loan Party made by such accountants, including
the comment letter submitted by such accountants to management in connection with any audit;

       (f)   promptly upon their becoming available, copies of all press releases and other
statements made available generally by any Loan Party or Partnership B concerning material
developments in the business of any Loan Party or Partnership B, including pursuant to the terms
of any Order of the Bankruptcy Court;

       (g)     promptly upon the Chief Executive Officer or principal financial officer of any
Borrower or Manager obtaining knowledge (i) of the existence of any Default or Event of
Default, (ii) that any notice has been given to any General Partner, Manager, any Borrower or
any of its Subsidiaries of a claimed default under any Partnership Agreement or of any Person or


                                                61
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 148 of 229




party to the Partnership Agreement having taken any enforcement action with respect to any such
claimed default under the Partnership Agreement, (iii) that the holder of any Debt of a Borrower
or any of its Subsidiaries in excess of the Materiality Threshold or of any Debt of Partnership B
in excess of the Materiality Threshold has given any notice to such Person, or taken any other
enforcement action, with respect to a claimed default thereunder, (iv) of any change in any
Borrower’s or Partnership B’s certified accountant, (v) that any Person has given any notice to
any Borrower, any Subsidiary or any General Partner with respect to a claimed default under any
material contract which could reasonably be expected to have a Material Adverse Effect or a
Partnership B Material Adverse Effect, respectively, (vi) of the institution of any Litigation
seeking equitable relief or involving an alleged liability of any Loan Party or Partnership B or
any adverse determination in any Litigation involving equitable relief or a potential liability of
any Loan Party or Partnership B, which, in each case, could reasonably be expected to have a
Material Adverse Effect or a Partnership B Material Adverse Effect or (vii) of any casualty loss,
damage or destruction of any the Collateral, which loss, damage or destruction diminishes the
fair market value of the Collateral, or in the case of Partnership B, the affected Net Profits
Interest, by an estimated amount in excess of $250,000, whether or not covered by insurance,
notice by a Responsible Officer of Administrative Borrower specifying the nature and period of
existence of any such condition or event and what action such Person has taken, is taking or (to
the extent determined) proposes to take with respect thereto;

       (h)     promptly upon the Chief Executive Officer or principal financial officer of
Manager obtaining knowledge of (i) the institution of any steps by any Borrower, any member of
the Controlled Group or any other Person to terminate any Pension Plan, (ii) the failure of any
Borrower or of any member of the Controlled Group to make a required contribution on a timely
basis to any ERISA Plan or to any Multiemployer Plan, (iii) the taking of any action with respect
to a Pension Plan which could result in the requirement that a Borrower furnish a bond or other
security to the PBGC or such Pension Plan, (iv) the occurrence of a reportable event under
Section 4043 of ERISA (for which a reporting requirement is not waived) with respect to any
Pension Plan, (v) the occurrence of any event with respect to any ERISA Plan, Pension Plan or
Multiemployer Plan which could reasonably be expected to result in the incurrence by any
member of the Controlled Group of any material liability, fine or penalty (including any claim or
demand for withdrawal liability or partial withdrawal from any Multiemployer Plan), (vi) any
material increase in the liability or contingent liability of any Borrower or any other Loan Party
with respect to any post-retirement welfare plan benefit or (vii) the receipt by any Borrower or
any other Loan Party of any notice described in Section 4245(e) of ERISA from any
Multiemployer Plan in critical status, that increased contributions may be required to avoid a
reduction in plan benefits or the imposition of an excise tax, that any such plan is or has been
funded at a rate less than that required under Section 412 of the Code, that any such plan is or
may be terminated, a certificate of a Responsible Officer on behalf of the applicable Borrower
specifying the nature and period of existence of any such condition or event, or specifying the
notice given or action taken by such holder or Person, and what action the applicable Loan Party
has taken, is taking or proposed to take with respect thereto;

       (i)   promptly upon any Chief Executive Officer or principal financial officer of
Manager obtaining knowledge of any complaint, order, citation, notice or other written
communication from any Person delivered to any Borrower, its Subsidiaries or Partnership B
with respect to, or if any such officer of Manager or any General Partner becomes aware of

                                               62
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 149 of 229




(i) the existence or alleged existence of a violation of any applicable Environmental Law, (ii) any
release of any Hazardous Materials into the environment by any Loan Party or from or onto any
property of any Loan Party, (iii) the commencement of any cleanup of any Hazardous Materials,
(iv) any pending or threatened proceeding for the termination, suspension or non-renewal of any
Loan Party’s Permit required under any applicable Environmental Law, or (v) any property of
any Loan Party that is or will be subject to a Lien imposed pursuant to any applicable
Environmental Law, in any case in clauses (i) through (v) which any Borrower reasonably
anticipates could result in liability or costs (whether individually or in the aggregate) to any Loan
Party or Partnership B in excess of the Materiality Threshold outstanding as of such time, a
certificate of a Responsible Officer of Administrative Borrower specifying the nature and period
of existence of any such condition or event, or specifying the notice given or action taken by
such holder or Person, and what action the applicable Loan Party or Partnership B has taken, is
taking or proposes to take with respect thereto;

        (j)   promptly upon receipt thereof, (i) copies of any material adverse reports or notices
related to any taxes of any Loan Party or Partnership B, and (ii) with respect to any matter that
could reasonably be expected to have a Material Adverse Effect or Partnership B Material
Adverse Effect copies of any other reports or notices received by any Loan Party or Partnership
B, respectively, from any Governmental Authority;

       (k)    prior to October 1, 2019, a Reserve Report effective as of the preceding June 30,
2019, audited by an independent petroleum engineer chosen by Borrowers and reasonably
acceptable to Administrative Agent, concerning all Oil and Gas Properties owned by any Loan
Party and Partnership B and which have attributable to them Proved Reserves, such Reserve
Report to be in form and substance reasonably satisfactory to Administrative Agent. The report
shall be delivered together with reports, to any Borrower’s knowledge, as to any “over-
produced” status in the net aggregate for all such Oil and Gas Properties and Subject Properties,
as of June 30, 2019, under applicable gas balancing arrangements;

       (l)    [reserved];

      (m)     the Loan Parties shall deliver notice to the professional advisors to Administrative
Agent and the Lenders of any potential Asset Disposition of any Loan Party to the extent such
Loan Party has received a bona fide purchase offer with respect thereto that such Loan Party
determines in good faith is reasonably capable of being consummated. After such notice has
been provided, the Loan Parties shall deliver with reasonable promptness to the professional
advisors to the Administrative Agent and the Administrative Agent copies of all offer letters,
term sheets and material agreements in connection with such potential Asset Disposition;

      (n)    upon the reasonable request of Administrative Agent from time to time,
information as to the insurance carried in respect of the Loan Parties’ Oil and Gas Properties;

     (o)     with reasonable promptness, such other information and data with respect to any
Loan Party and Partnership B as from time to time may be reasonably requested by
Administrative Agent;




                                                 63
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 150 of 229




       (p)     Borrower hereby acknowledges that Administrative Agent and/or the Sole Lead
Arranger will make available to the Lenders materials and/or information provided by or on
behalf of Borrowers hereunder (collectively, “Borrower Materials”) by posting Borrower
Materials on IntraLinks or another similar electronic system (the “Platform”) and certain of the
Lenders (each, a “Public Lender”) may have personnel who do not wish to receive MNPI with
respect to any Borrower or its Affiliates, or the respective securities of any of the foregoing, and
who may be engaged in investment and other market-related activities with respect to such
Persons’ securities. Each Borrower hereby agrees that (i) all Borrower Materials that are to be
made available to Public Lenders shall be clearly and conspicuously marked “PUBLIC” which,
at a minimum, shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof; (ii) by marking Borrower Materials “PUBLIC” Borrowers shall be deemed to have
authorized Administrative Agent, the Sole Lead Arranger and Lenders to treat such Borrower
Materials as not containing any MNPI with respect to any Borrower or its securities for purposes
of United States Federal and state securities laws; (iii) all Borrower Materials marked “PUBLIC”
are permitted to be made available through a portion of the Platform designated “Public Side
Information”; and (iv) Administrative Agent and the Sole Lead Arranger shall be entitled to treat
any Borrower Materials that are not marked “PUBLIC” as being suitable only for posting on a
portion of the Platform not designated “Public Side Information”; provided that in the case of
clause (iv) above, such Borrower Materials shall be treated as set forth in Section 12.08;

       (q)    (i) beginning with the calendar month in which the Petition Date occurs, on each
Monthly Production Volumes Test Date, a report of actual total production volumes of the
Borrowers, together with commentary on the variances from the volumes set forth in the
Production Volumes Forecast for the applicable period and certified by a Responsible Officer of
Administrative Borrower and (ii) beginning with the first full calendar month following the
Petition Date, on each Mid-Month Production Volumes Test Date, a report of preliminary field
estimates of operated production volumes of Borrowers for the first fifteen (15) calendar days of
such calendar month, together with commentary on the variances from the volumes set forth in
the Production Volumes Forecast for such period, which, in each case, shall be in form and detail
reasonably acceptable to the Required Lenders;

        (r)    on the last Friday of every four-week anniversary (commencing with the fourth
Friday following the Friday of the first forecast week of the Initial DIP Budget) (or, to the extent
such Friday is not a Business Day, the next Business Day thereafter), a DIP Budget. Each DIP
Budget shall be reasonably acceptable to the Required Lenders (including any changes made in
any updated DIP Budget with respect to any periods that were included in a previously delivered
Approved Budget; provided that a separate explanation in reasonable detail of such changes shall
be provided to the Lenders) and no such DIP Budget shall be effective until so approved;
provided that the Required Lenders shall be deemed to have approved a DIP Budget delivered
after the Petition Date pursuant to this Section 4.01(r) unless Lenders constituting the Required
Lenders shall have objected to such DIP Budget within ten (10) calendar days after delivery
thereof. To the extent any such updated DIP Budget is approved pursuant to this Section 4.01(r),
the line item amounts set forth therein shall only be used to calculate the projected line items
commencing with the week in which such updated DIP Budget is approved by the Required
Lenders and for subsequent weeks set forth therein, and any prior weeks tested as part of any
then applicable cumulative period shall be calculated using the projected line items set forth in
the previously Approved Budget in which such prior weeks were first forecasted (unless

                                                64
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 151 of 229




otherwise approved by the Required Lenders). Upon such approval or deemed approval by the
Required Lenders pursuant to this Section 4.01(r), a DIP Budget delivered pursuant to this
Section 4.01(r) and the Initial DIP Budget shall constitute an “Approved Budget”;

        (s)   no later than 5:00 p.m. on the Friday of every second week (commencing with the
second Friday following the Friday of the first forecast week of the Initial DIP Budget) or, to the
extent such Friday is not a Business Day, the next Business Day thereafter (such date, a “Budget
Variance Test Date”), a Budget Variance Report for the Test Period. Each such report shall be
certified by a Responsible Officer of Administrative Borrower as being prepared in good faith
and fairly presenting in all material respects the information set forth therein;

        (t)   (i) weekly, at a time mutually agreed with Administrative Borrower and
Administrative Agent, participate in a conference call, including a question and answer session,
with the Lenders’ financial advisors to discuss the financial condition and results of operations of
Borrowers, its Subsidiaries and Partnership B and (ii) monthly, at a time mutually agreed with
Administrative Borrower and Administrative Agent, participate in a conference call, including a
question and answer session, with Lenders and Agents to discuss the financial condition and
results of operations of Borrowers, its Subsidiaries and Partnership B. Borrowers shall make
members of its senior management (including senior management of Manager) available for such
weekly and monthly conference calls; and

       (u)   if any amendment or other modification is made after the Closing Date to any Net
Profits Document, the Intercompany Loan Agreement, or the Organizational Documents of any
Loan Party or Partnership B in accordance with the terms of this Agreement, Borrowers shall
promptly provide copies of such amendment or modification to Administrative Agent; and

      (v)     promptly after delivery thereof, all written operating and financial performance
information of any Loan Party or Partnership B provided by Borrowers, its advisors or any other
Person to the board of directors (or similar governing body) of any General Partner.

         Section 4.02. Payment and Performance of Obligations. In accordance with the
Bankruptcy Code and subject to any required approval of the Bankruptcy Court, Borrowers (a)
will pay and discharge, and cause each Subsidiary and direct each Loan Party to pay and
discharge, at or before maturity, all of their respective material obligations and liabilities
constituting post-petition obligations that constitute administrative expenses in the Cases under
the Bankruptcy Code or otherwise ordered by the Bankruptcy Court, including material tax
liabilities, except for such obligations and/or liabilities that may be the subject of a Permitted
Contest, (b) will maintain, and cause each Subsidiary and direct each Loan Party to maintain, in
accordance with GAAP, appropriate reserves for the accrual of all of their respective obligations
and liabilities and (c) will not breach, or permit any Subsidiary or any Loan Party to breach, or
permit to exist any default under, the terms of any lease, commitment, contract, instrument or
obligation to which it is a party, or by which its properties or assets are bound, except for such
breaches or defaults which could not reasonably be expected to have a Material Adverse Effect.
Without limiting the foregoing, but in accordance with the Bankruptcy Code and subject to any
required approval of the Bankruptcy Court, Borrowers will pay and perform, and cause each
Subsidiary and direct each Loan Party to pay and perform, when due all of their respective
material obligations and liabilities under the Net Profits Documents constituting post-petition

                                                65
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 152 of 229




obligations that constitute administrative expenses in the Cases under the Bankruptcy Code or
otherwise ordered by the Bankruptcy Court in accordance with the terms of this Agreement,
except for such obligations and/or liabilities that may be subject to a Permitted Contest.

        Section 4.03. Maintenance of Existence. Each Borrower will preserve, renew and keep
in full force and effect, and subject to Section 5.04 will cause each Subsidiary and direct each
Loan Party to preserve, renew and keep in full force and effect, (a) its existence and (b) its rights,
privileges and franchises necessary or desirable in the normal conduct of its business then being
conducted, except where the failure to do so under this clause (b) could not reasonably be
expected to have a Material Adverse Effect. In addition, Borrowers will not, and will not cause
any of its Subsidiaries or any Loan Party to, take any actions or engage in business in a manner
that would require any of them to register as an “investment company”, as that term is defined in
the Investment Company Act of 1940, as amended; provided that it shall not constitute a
violation of this provision if, notwithstanding Borrowers’ compliance with the preceding clause,
registration under the Investment Company Act is required solely due to a change in the
Investment Company Act, the adoption of a rule or regulation thereunder or the promulgation of
an interpretation thereof, in each case after the Closing Date, which requires such registration.

       Section 4.04. Insurance.

       (a)    Each Borrower will keep, and will cause each Subsidiary to (or with respect to Oil
and Gas Properties operated by any other Person, use reasonable efforts to cause such Person to)
keep, all property necessary in its business in good working order and condition, ordinary wear
and tear excepted; provided that in respect to such property subject to casualty, Borrowers will
make all repairs and replacements in a timely manner in accordance with prudent standards in
the industry.

        (b)    Each Borrower will, and will cause each Subsidiary to, (i) maintain in full force
and effect all material oil, gas or mineral leases to the extent the same cover or otherwise relate
to its Oil and Gas Properties that represent at least 95% of the total value of its Proved Reserves,
and, except as could not reasonably be expected to have a Material Adverse Effect and could not
reasonably be expected to be grounds for termination of such lease, timely perform all of its
obligations thereunder and properly and timely pay, all rents, royalties and other payments due
and payable under any such leases, and (ii) except to the extent that the same could not
reasonably be expected to cause a Material Adverse Effect, maintain in full force and effect all
other contracts, servitudes and agreements that otherwise relate to its Oil and Gas Properties that
represent at least 95% of the total value of its Proved Reserves, timely perform all of its
obligations thereunder and properly and timely pay all rents, royalties and other payments due
and payable under any such contracts, servitudes and other agreements, or under the Permitted
Liens, or otherwise attendant to its ownership or operation of any Oil and Gas Property that
represents at least 95% of the total value of Proved Reserves.

       (c)     With respect to Oil and Gas Properties, each Borrower will, and will cause each of
its Subsidiaries to (or with respect to Oil and Gas Properties operated by any other Person, use
reasonable efforts to cause such Person to), maintain, operate and develop such Oil and Gas
Properties in such a way that the representations and warranties in Section 3.19 remain true and
correct in all material respects.

                                                 66
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 153 of 229




       (d)    Each Borrower will maintain, and will cause each Subsidiary and direct each Loan
Party to maintain, insurance of the kinds and in such amounts as are customarily carried or
maintained by similarly situated companies engaged in similar businesses. All such insurance
shall be provided by insurers with credit quality customary for insurers of Persons similar to such
Borrower and engaged in similar businesses.

        (e)    On or prior to the Closing Date (or such later date as Collateral Agent may agree in
its sole discretion), and at all times thereafter, each Borrower will cause Collateral Agent to be
named as an additional insured, mortgagee and loss payee, as applicable, on each insurance
policy required to be maintained pursuant to this Section 4.04. Each Borrower will deliver to
Collateral Agent (i) on or prior to the Closing Date (or such later date as Collateral Agent may
agree in its sole discretion), a certificate from such Borrower’s insurance broker dated on or
about such date in form and substance reasonably satisfactory to Collateral Agent and showing
the amount of coverage as of such date, and that if any such policy is canceled before the
expiration date thereof, the insurer will endeavor to provide thirty (30) days written notice
thereof to the certificate holder (or 10 days in the case of cancellation for nonpayment), (ii)
within five (5) Business Days of the Chief Executive Officer or principal financial officer of
Manager obtaining the knowledge of receipt by any Borrower or any of its Subsidiaries of notice
from any insurer, a copy of any notice of cancellation, nonrenewal or material change in
coverage from that existing on the date of this Agreement, (iii) upon the reasonable request of
Collateral Agent from time to time after the Closing Date, information as to the insurance carried
and (iv) upon the Chief Executive Officer or principal financial officer of Manager obtaining
knowledge thereof, forthwith, notice of any cancellation or nonrenewal of coverage by any
Borrower.

        (f)   In the event any Borrower fails to provide Collateral Agent with evidence of the
insurance coverage required by this Agreement after the lapse of any applicable grace period,
Collateral Agent may purchase insurance at such Borrower’s expense to protect Collateral
Agent’s interests in the Collateral. This insurance may, but need not, protect such Borrower’s
interests. The coverage purchased by Collateral Agent may not pay any claim made by such
Borrower or any claim that is made against such Borrower in connection with the Collateral.
Such Borrower may later cancel any insurance purchased by Collateral Agent, but only after
providing Collateral Agent with evidence that such Borrower has obtained insurance as required
by this Agreement. If Collateral Agent purchases insurance for the Collateral in accordance
herewith, Borrowers will be responsible for the costs of that insurance to the fullest extent
provided by law, until the effective date of the cancellation or expiration of the insurance. The
costs of the insurance may be added to the Obligations. The costs of the insurance may be more
than the cost of insurance Borrowers are able to obtain on its own.

       Section 4.05. Compliance with Laws. Each Borrower will comply, and cause each
Subsidiary and direct each Loan Party to comply, with (i) the requirements of all applicable
Laws, except for such non-compliance that could not reasonably be expected to have a Material
Adverse Effect, (ii) the Bankruptcy Code, the Bankruptcy Rules and any order of the Bankruptcy
Court (other than the Orders) in all material respects and (iii) the Orders in all respects.

        Section 4.06. Inspection of Property, Books and Records. Each Borrower will keep, and
will cause each Subsidiary and direct each Loan Party to keep, full and accurate books of record

                                                67
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 154 of 229




and account in accordance with sound business practices and will permit, and will cause each
Subsidiary and direct each Loan Party to permit, representatives of Administrative Agent (at the
sole cost of Borrower or any applicable Subsidiary), and of the Required Lenders (but at such
Lenders’ expense unless such visit or inspection is made concurrently with Administrative
Agent) to visit and inspect any of its properties, to examine and make abstracts or copies from
any of its books and records, and to discuss its affairs, finances and accounts with officers or
employees of such Borrower or its General Partner and, if reasonably requested by
Administrative Borrower, in the presence of an officer or other representative of such Borrower
or its General Partner designated by such Borrower or its General Partner, as applicable, for such
purpose, independent public accountants as often as may reasonably be desired. Administrative
Agent or Lenders exercising any rights pursuant to this Section 4.06 shall give Borrowers, any
applicable Subsidiary or any other Loan Party commercially reasonable prior written notice of
such exercise and shall exercise such rights during normal business hours.

       Section 4.07. Use of Proceeds.

       (a)     Borrowers shall use the proceeds of any Borrowing (including the Roll-Up Loans)
solely in accordance with the Orders and the Approved Budget (subject to the variances
permitted by Section 7.01) (i) to pay certain costs, fees and expenses related to a portion of the
Cases, (ii) to pay certain adequate protection payments permitted by the Orders, (iii) to fund the
Carve-Out in accordance with the terms of the Orders, (iv) to fund the operating disbursements
of Partnership B, and (v) to fund the working capital needs and expenditures of the Borrowers
during the Cases; provided that up to $50,000 of any Carve-Out shall be made available to a
Committee (as defined in the Interim Order) for investigation costs in respect of any Pre-Petition
Debt and liens in accordance with the Interim Order (or the Final Order, as applicable).

       (b)    None of the proceeds from the Loans have been or will be used, whether directly or
indirectly, for the purpose of purchasing or carrying any Margin Stock, for the purpose of
reducing or retiring any indebtedness which was originally incurred to purchase or carry any
Margin Stock or for any other purpose which might cause any of the Loans or other extensions
of credit hereunder to be considered a “purpose credit” within the meaning of Regulation T, U or
X.

        Section 4.08. Hazardous Materials; Remediation. If any release or disposal of
Hazardous Materials shall occur or shall have occurred on any real property or any other assets
of any Borrower or any other Loan Party, Borrowers will cause, or direct the applicable Loan
Party to cause, the removal and/or the remediation of such Hazardous Materials from such real
property or other assets as is necessary to comply in all material respects with all applicable
Environmental Laws. Without limiting the generality of the foregoing, Borrowers shall, and shall
cause each other Loan Party to, comply in all material respects with each applicable
Environmental Law requiring the performance at any real property by Borrowers or any other
Loan Party of activities in response to the release or threatened release of any Hazardous
Materials.

       Section 4.09. Further Assurances and Collateral Matters.




                                               68
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 155 of 229




       (a)     Borrowers will, and will cause each Subsidiary to, at its own cost and expense,
cause to be promptly and duly taken, executed, acknowledged and delivered all such further acts,
documents and assurances as may from time to time be necessary or as Administrative Agent,
Collateral Agent or Required Lenders may from time to time reasonably request in order to carry
out the intent and purposes of the Financing Documents and the Orders including all such actions
to establish, create, preserve, protect and perfect a first priority Lien (subject only to Permitted
Liens) in favor of Collateral Agent for the benefit of itself and the other Lender Parties on
Collateral (including Collateral acquired after the date hereof). If Borrowers establish any
Commodity Account or Securities Account after the Closing Date, by no later than the date of
the establishment of such account (or such later date as may be agreed to by Administrative
Agent in its sole discretion), Borrowers will, at their own cost and expense, deliver to Collateral
Agent a Control Agreement executed by Borrowers and the commodity intermediary or
securities intermediary, as applicable, party thereto with respect to such Commodity Account or
Securities Account. If Borrowers maintain or establish any Deposit Account after the Closing
Date, by no later than the Closing Date or the date of the establishment of such account, as
applicable, Borrowers will, at their own cost and expense, deliver to Collateral Agent a Control
Agreement executed by Borrowers and the depositary bank party thereto with respect to such
Deposit Account.

        (b)    Without limiting the generality of the foregoing and notwithstanding the
restrictions in Section 5.18, in the event any Borrower or any Subsidiary shall acquire or form
any new Subsidiary after the date hereof or shall cause any existing Subsidiary to convert to a
different form or to a different jurisdiction of organization, Administrative Borrower will give
notice to Administrative Agent of its intent to do so not less than 10 days prior to the date thereof
(each such notice, as the same may be updated from time to time by written notice to
Administrative Agent, a “Loan Party Notice”) containing the information of the type
contemplated by Section 3.04 and will promptly deliver or cause to be delivered to Collateral
Agent certificates in respect of the Capital Stock of such Subsidiary, together with related
transfer powers duly executed in blank, and cause such new Subsidiary, substantially
concurrently with such acquisition or formation, (i) to execute a Guaranty (in form and substance
reasonably acceptable to Collateral Agent) guaranteeing payment and performance of all of the
Obligations and to take such other action (including, without limitation, authorizing the filing of
such UCC financing statements) as shall be necessary or appropriate to establish, create,
preserve, protect and perfect a first priority Lien (subject only to Permitted Liens) in favor of
Collateral Agent for the benefit of Collateral Agent and the other Lender Parties on such Capital
Stock and such assets of such Subsidiary, (ii) to execute such other Security Documents, in form
and substance reasonably acceptable to Collateral Agent, as may be required or reasonably
requested by Collateral Agent and (iii) to deliver such proof of corporate (or comparable) action,
incumbency of officers, and opinions of counsel as Administrative Agent reasonably shall have
required or requested.

       (c)    Each Borrower will, and will cause each of its Subsidiaries, to take such action
from time to time as shall be necessary to ensure that each of its Subsidiaries is a Wholly-Owned
Subsidiary and that Collateral Agent shall have, for the benefit of Collateral Agent and the other
Lender Parties, a first priority Lien on all Capital Stock of each Subsidiary subject to any
Permitted Liens referred to in Section 5.02(c). In the event that any additional Capital Stock shall
be issued by any Subsidiary, the applicable Borrower shall or shall cause each of its Subsidiaries

                                                 69
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 156 of 229




to, concurrently with such issuance, deliver to Collateral Agent to the extent required by the
applicable Financing Documents the certificates evidencing such Capital Stock, accompanied by
undated powers executed in blank and to take such other action as Collateral Agent may
reasonably request to perfect the security interest created therein pursuant to such Financing
Documents.

       (d)     Pursuant to the terms of the Orders, no filings or other action (including the taking
of possession or control) will be necessary to perfect or protect the Liens and security interests
created pursuant to this Agreement, the Orders or any other Security Document. Upon entry by
the Bankruptcy Court, the Liens and security interests created by the Orders shall automatically
constitute fully perfected first priority Liens on, and security interests in, all right, title and
interest of the Credit Parties in the Collateral covered thereby (including after-acquired
Collateral), in each case free of all Liens other than Liens permitted under Section 5.02, and prior
and superior to all other Liens other than as provided in the Orders. Notwithstanding the
foregoing, upon the reasonable request of the Required Lenders, Credit Parties shall take any
additional actions requested, with respect to any Real Estate Asset and any other tangible and
intangible personal property of Borrowers or any other Credit Party, in each case constituting
Collateral, to cause such Real Estate Assets and other Collateral to be subject to a Lien pursuant
to the Security Documents (including any Mortgage) or the Orders or to evidence the Lien on
such Real Estate Asset or other Collateral, including to execute and deliver such Mortgages and
other Security Documents (in proper form for filing, registration or recordation, as applicable) as
are requested by Collateral Agent or the Required Lenders, and take such actions necessary or
advisable to subject such property to a Lien or evidence of the Lien on such property pursuant to
the Security Documents. Borrowers hereby authorize Collateral Agent to file one or more
financing or continuation statements, and amendments thereto, relative to all or any part of the
Real Estate Assets without the signature of any Borrower where permitted by law. A carbon,
photographic or other reproduction of the Security Documents or any financing statement
covering the Real Estate Assets or other Collateral Agent or any part thereof shall be sufficient as
a financing statement where permitted by law. Collateral Agent will promptly send
Administrative Borrower any financing or continuation statements it files without the signature
of any Borrower and Collateral Agent will promptly send Administrative Borrower the filing or
recordation information with respect thereto.

       (e)    Notwithstanding that, by the terms of this Agreement, the Security Documents and
the Orders, Loan Parties are and will be assigning to Collateral Agent all of the Production
Proceeds accruing to the property covered thereby, so long as no Event of Default has occurred
and is continuing, the Loan Parties may continue to receive from the purchasers of production all
such Production Proceeds, subject, however, to the Liens created under this Agreement, the
Security Documents and the Orders. Upon the occurrence and during the continuance of an
Event of Default (and subject to the Remedies Notice Period), Collateral Agent may exercise all
rights and remedies granted under this Agreement, the Security Documents and the Orders,
including the right to obtain possession of all Production Proceeds then held by Loan Parties or
to receive directly from the purchasers of production all other Production Proceeds. In no case
shall any failure, whether intentional or inadvertent, by any Lender Party to collect directly any
such Production Proceeds constitute in any way a waiver, remission or release of any of their
rights under this Agreement, the Security Documents or the Orders, nor shall any release of any
Production Proceeds by any Lender Party to Loan Parties constitute a waiver, remission, or

                                                70
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 157 of 229




release of any other Production Proceeds or of any rights of any Lender Party to collect other
Production Proceeds thereafter.

        Section 4.10. Tax Elections. With respect to any U.S. federal income tax audit,
examination, adjustment or proceeding relating to any Borrower by any taxing authority or any
other tax-related administrative or judicial proceeding relating to any Borrower, such Borrower
shall, and shall cause its designated partnership representative and its “designated individual”
(within the meaning of Treasury Regulations Section 301.6223-1(b)(3)), if any, to, timely make
an election under Section 6226 of the Code (a “Push-Out Election”) and take all actions
necessary to effect such election, to the extent permitted by applicable Law. Without limiting the
foregoing, within thirty 30 days following entry of the Interim Order (or such later date as agreed
to by each Lender), each Borrower shall enter into a binding agreement with the “partnership
representative” that it will designate pursuant to Section 6223 of the Code with respect to its
2018 taxable year (the “Partnership Representative”) and the “designated individual” (within
the meaning of Treasury Regulations Section 301.6223-1(b)(3)), if any, that it will designate
with respect to its 2018 taxable year (the “Designated Individual”) that requires the Partnership
Representative and the Designated Individual to timely make a Push-Out Election and take all
actions necessary to effect such election, to the extent permitted by applicable Law, with respect
to any U.S. federal income tax audit, examination, adjustment or proceeding relating to each
Borrower by any taxing authority or any other tax-related administrative or judicial proceeding
relating to each Borrower with respect to such Borrower’s 2018 taxable year and all subsequent
taxable years. Each Borrower shall deliver notice to each Lender within ten (10) days of its entry
into such agreement. Unless each Lender (or the Administrative Agent on behalf of the Lenders)
agrees otherwise, each Borrower shall not designate a partnership representative that is not the
Partnership Representative or a designated individual that is not the Designated Individual for
any taxable year (including following a termination of the designation of the Partnership
Representative or the Designated Individual) unless, on or prior to the effective date of such
designation, such Borrower has entered into such an agreement with such partnership
representative or designated individual, as the case may be, and shall deliver notice to each
Lender within ten (10) days of its entry into such an agreement. The terms of this Section 4.10
shall survive the termination of this Agreement.

       Section 4.11. USA Patriot Act and Beneficial Ownership. Promptly following any
request therefor, Borrowers will provide information and documentation reasonably requested by
Administrative Agent or any Lender for purposes of compliance with applicable “know your
customer” and anti-money-laundering rules and regulations, including, without limitation, the
USA PATRIOT Act and the Beneficial Ownership Regulation.

       Section 4.12. Milestones. The Loan Parties shall cause the satisfaction of the following
milestones (collectively, the “Milestones” and each a “Milestone”), unless waived or extended
with the consent of the Required Lenders or Administrative Agent (with the consent of the
Required Lenders):

       (a)   No later than the close of business on the next Business Day following the Petition
Date, the Credit Parties that are Debtors shall have filed a motion with the Bankruptcy Court
seeking approval of this Agreement and other Financing Documents and the transactions
contemplated hereby;

                                                71
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 158 of 229




      (b)    On or before three (3) Business Days after the Petition Date at 11:59 p.m. (New
York City time), the Interim Order shall have been entered by the Bankruptcy Court;

       (c)   On or before 11:59 p.m. (New York City time) on October 17, 2019 days at, the
Final Order shall have been entered by the Bankruptcy Court;

      (d)    On or before 11:59 p.m. (New York City time) November 14, 2019, the
Bankruptcy Court shall have entered an order, in form and substance reasonably satisfactory to
the Required Lenders, confirming an Acceptable Plan of Reorganization; and

       (e)  On or before 11:59 p.m. (New York City time) December 17, 2019, the Plan
Effective Date shall have occurred; provided that such date may be extended solely in
accordance with the RSA;

       provided that if any milestone in the RSA that is also a Milestone hereunder is extended
pursuant to the terms of the RSA, the corresponding Milestone hereunder shall be deemed to be
extended to the same date.

        Section 4.13. Bankruptcy Related Matters. Borrowers shall, and shall cause each of
their Subsidiaries to:

       (a)    cause all proposed (i) “first day” orders, (ii) “second day” orders, (iii) orders related
to or affecting the Term Loans, the Pre-Petition Debt and the Financing Documents, any other
financing or use of Cash Collateral, any sale or other disposition of Collateral outside the
ordinary course, adequate protection, any (iv) Acceptable Plan of Reorganization and/or any
disclosure statement related thereto, (v) orders concerning the financial condition of the Debtors,
or other Debt of the Debtors and (vi) orders establishing procedures for administration of the
Cases or approving significant transactions submitted to the Bankruptcy Court, in each case,
proposed by the Debtors to be in accordance with the terms of this Agreement, it being
understood and agreed that the forms of orders approved by the Required Lenders prior to the
Petition Date are in accordance with the terms of this Agreement and are reasonably acceptable
or acceptable, as the case may be, to the Required Lenders in all respects;

      (b)   comply in all material respects with each order entered by the Bankruptcy Court in
connection with the Cases;

       (c)    deliver to Administrative Agent (for distribution to the Lenders) and to counsel to
Administrative Agent promptly as soon as reasonably practicable, no less than two (2) Business
Days prior to any filing, copies of all proposed pleadings, motions, applications, orders, financial
information and other documents to be filed by or on behalf of the Credit Parties with the
Bankruptcy Court in the Cases that affect or may affect the Administrative Agent or the Lenders,
or distributed by or on behalf of the Credit Parties to any official or unofficial committee
appointed or appearing in the Cases or any other party in interest, and shall consult in good faith
with Administrative Agent and its advisors regarding the form and substance of any such
document;

      (d)    if not otherwise provided through the Bankruptcy Court’s electronic docketing
system, as soon as available, deliver to Administrative Agent (for distribution to the Lenders)

                                                  72
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 159 of 229




and to counsel to Administrative Agent and Lenders promptly as soon as available, copies of all
final pleadings, motions, applications, orders, financial information and other documents
distributed by or on behalf of the Credit Parties to any official or unofficial committee appointed
or appearing in the Cases; and

       (e)    except as otherwise is permitted by the Orders or an Acceptable Plan of
Reorganization, Borrowers shall provide prior written notice as soon as reasonably practicable to
the Administrative Agent prior to any assumption or rejection of any Debtor’s or any
Subsidiary’s material contracts or material non-residential real property leases pursuant to
Section 365 of the Bankruptcy Code, and no such contract or lease shall be assumed or rejected,
if such assumption or rejection adversely impacts the Collateral, any Liens thereon or any
Superpriority Claims payable therefrom (including, without limitation, any sale or other
disposition of Collateral or the priority of any such Liens or Superpriority Claims), if the
Administrative Agent informs Borrowers in writing within three (3) Business Days of receipt of
the notice from Borrowers referenced above that it objects to such assumption or rejection, as
applicable.

       Section 4.14. Priority of Liens and Claims. Each Borrower hereby covenants,
represents and warrants that, upon entry of the Interim Order (and when applicable, the Final
Order), its Obligations hereunder and under the other Financing Documents:

       (a)    pursuant to Section 364(c)(1) of the Bankruptcy Code, shall at all times constitute
an allowed Superpriority Claim against each of the Credit Parties that are Debtors on a joint and
several basis, which will be payable from and have recourse to all pre- and post-petition property
of such Credit Parties and all proceeds thereof (excluding Avoidance Actions but including,
subject to entry of a Final Order, Avoidance Proceeds), subject only to the Carve-Out to the
extent provided in the Interim Order or the Final Order, as applicable, and any payments or
proceeds on account of such Superpriority Claim shall be distributed in accordance with Section
9.05(b);

       (b)    pursuant to Section 364(c)(2) of the Bankruptcy Code and subject to the Carve-Out
to the extent provided in the Interim Order or Final Order, as applicable, shall be secured by a
valid, binding, continuing, enforceable, fully-perfected first priority senior security interest and
Lien on all of the assets of the Credit Parties that are Debtors, whether currently existing or
thereafter acquired, of the same nature, scope and type as the Collateral that are not subject to (x)
valid, perfected and non-avoidable liens as of the Petition Date or (y) valid Liens in existence as
of the Petition Date that are perfected subsequent to the Petition Date as permitted by Section
546(b) of the Bankruptcy Code, excluding Avoidance Actions but including, subject to entry of
the Final Order, Avoidance Proceeds;

       (c)    pursuant to section 364(d)(1) of the Bankruptcy Code and subject only to the
Carve-Out to the extent provided in the applicable Order, shall at all times be secured by (i) a
valid, binding, continuing, enforceable, fully-perfected first priority priming security interest in
and Lien upon the property of the Credit Parties that are Debtors of the same nature, scope and
type as the Collateral to the extent that such Collateral is subject to existing Liens that secure the
obligations of the applicable Credit Party under the Pre-Petition Secured Financing Documents



                                                 73
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 160 of 229




and (ii) such priming liens shall be senior in all respects to any Adequate Protection Liens (as
defined in the Orders);

       (d)    pursuant to Section 364(c)(3) of the Bankruptcy Code, subject only to the Carve-
Out to the extent provided in the applicable Order and except as provided in clause (c) above,
shall be secured by a valid, binding, continuing, enforceable, fully-perfected junior security
interest in and Lien on the Collateral, which is subject to (A) valid, perfected and non-avoidable
senior Liens in existence at the time of the commencement of the Cases and (B) valid senior
Liens in existence at the time of such commencement that are perfected subsequent to such
commencement as permitted by Section 546(b) of the Bankruptcy Code;

       (e)    shall not be subject or subordinate to (i) any Lien or security interest that is avoided
and preserved for the benefit of the Credit Parties that are Debtors and their estates under section
551 of the Bankruptcy Code or (ii) unless otherwise provided for in the Financing Documents,
any Liens arising after the Petition Date including, without limitation, any Liens or security
interests granted in favor of any federal, state, municipal or other domestic or foreign
governmental unit (including any regulatory body), commission, board or court for any liability
of the Credit Parties that are Debtors; and

        (f)    for the avoidance of doubt, the Collateral shall exclude Avoidance Actions, but
shall, subject to entry of the Final Order, include Avoidance Proceeds.

              Subject to and effective only upon entry of the Final Order, except to the extent of
the Carve-Out, no costs or expenses of administration of the Cases or any future proceeding that
may result therefrom, including a case under Chapter 7 of the Bankruptcy Code, shall be charged
against or recovered from the Collateral pursuant to sections 105 or 506(c) of the Bankruptcy
Code, the enhancement of collateral provisions of section 552 of the Bankruptcy Code, or any
other legal or equitable doctrine (including, without limitation, unjust enrichment) or any similar
principle of Law, without the prior written consent of Administrative Agent and the Required
Lenders, as the case may be with respect to their respective interests, and no consent shall be
implied from any action, inaction or acquiescence by Administrative Agent or the Lenders. In
no event shall Administrative Agent or the Lenders be subject to (i) the “equities of the case”
exception contained in section 552(b) of the Bankruptcy Code (subject only to and effective
upon entry of the Final Order), or (ii) the equitable doctrine of “marshaling” or any other similar
doctrine with respect to the Collateral.

          Except for the Carve-Out, the Superpriority Claims shall at all times be senior to the
rights of any Credit party, any Chapter 11 trustee and, subject to section 726 of the Bankruptcy
Code, any Chapter 7 trustee, or any other creditor (including, without limitation, post-petition
counterparties and other post-petition creditors) in the Cases or any subsequent proceedings
under the Bankruptcy Code, including, without limitation, any Chapter 7 cases (if any of the
Cases are converted to cases under Chapter 7 of the Bankruptcy Code).

       (g)   Notwithstanding any provision in the Financing Documents the contrary, in no
event is any Building (as defined in the applicable Flood Insurance Regulations) or
Manufactured (Mobile) Home (as defined in the applicable Flood Insurance Regulations)
included in the definition of “Collateral” and no Building or Manufactured (Mobile) Home is


                                                 74
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 161 of 229




hereby encumbered by the Financing Documents; provided that (a) the Loan Parties’ interests in
all lands and hydrocarbons situated under any such Building or Manufactured (Mobile) Home
are included in the definition of “Collateral” and are encumbered by the Financing Documents
and (b) the Loan Parties agree not to permit to exist any Lien on any Building or Manufactured
(Mobile) Home that is owned by the Loan Parties located on the Oil and Gas Properties except
liens permitted under this Agreement.

        Section 4.15. Title Information. On or before the delivery to Administrative Agent of
each Reserve Report, each Borrower will deliver title information in form and substance
reasonably acceptable to Collateral Agent covering enough of the Oil and Gas Properties
evaluated in the most recently delivered Reserve Report, so that Collateral Agent shall have
received, together with title information previously delivered to Collateral Agent in connection
with previous Reserve Reports or otherwise (including title information previously delivered to
Collateral Agent under the Pre-Petition Secured Credit Agreements), satisfactory title
information on at least 95% of the total value of Proved Reserves attributable to the Oil and Gas
Properties evaluated by such Reserve Report (the Lenders hereby acknowledge that Borrowers
have satisfied such requirement as of the Closing Date with respect to the most recent Reserve
Report delivered prior to the Closing Date). If Borrowers have provided title information for Oil
and Gas Properties under the preceding sentence, Borrowers shall, within sixty (60) days after
the receipt of notice from Collateral Agent (“Title Cure Period”) that material title defects or
exceptions exist with respect to such Oil and Gas Properties, either (1) cure any such material
title defects or exceptions (including defects or exceptions as to priority) raised by such
information, or (2) deliver title information in form and substance reasonably acceptable to
Collateral Agent so that Collateral Agent shall have received, together with title information
previously delivered to Collateral Agent satisfactory title information on at least 95% of the total
value of Proved Reserves attributable to the Oil and Gas Properties evaluated by the most
recently delivered Reserve Report.

        Section 4.16. Credit Ratings. Borrowers will use commercially reasonable efforts to
obtain and maintain (but not obtain or maintain any specific rating) ratings in respect of the New
Money Loans from one of S&P or Moody’s at the direction of the Required Lenders.

        Section 4.17. Post-Closing Obligations. Borrowers shall deliver, or cause to be
delivered, as the case may be, each of the items set forth on Schedule 4.17, in each case on or
prior to the date specified in such Schedule for such item or such later date as the applicable
Agent may determine and agree to in writing in its sole discretion.

                                       ARTICLE 5
                                  NEGATIVE COVENANTS

       Each Borrower agrees that, until a Payment in Full has occurred:

        Section 5.01. Debt. Loan Parties will not, and will not permit any of their Subsidiaries
to, directly or indirectly, create, incur, assume or otherwise become or remain, directly or
indirectly, liable with respect to, any Debt, except for:

       (a)   Debt under the Financing Documents;

                                                75
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 162 of 229




      (b)    [reserved];

       (c)   Debt of SIP arising in the Ordinary Course of Business with respect to appeal or
supercedeas bonds and other similar obligations, in an amount outstanding at any one time, not
to exceed Materiality Threshold, including the amount of any judgments referred to in Section
5.02(d);

       (d)   Debt of Partnership A and Partnership M arising in the Ordinary Course of
Business with respect to surety, bid or performance bonds, appeal bonds, insurance obligations
and other similar obligations;

       (e)    (i) Debt of Partnership A and Partnership M arising in the Ordinary Course of
Business with respect to customary indemnification and reimbursement obligations under asset
purchase and sale agreements, division and transfer orders, joint operating agreements, pooling,
unitization or communitization agreements, gathering agreements, processing agreements,
farmout agreements and other agreements customary in the industry pertaining to the exploration
for, development, disposition or operation of, or the production or sale of hydrocarbons produced
from, Oil and Gas Property, including any such arrangements relating to Oil and Gas Properties
in which Partnership A, Partnership M or any of their respective Subsidiaries holds an interest
and pursuant to which Partnership A, Partnership M or any of their respective Subsidiaries has
joint and several liability with one or more of Manager or any their Affiliates that also holds an
interest in such Oil and Gas Properties to the extent that an agreement in form and substance
reasonably satisfactory to Administrative Agent has been executed by such Persons pursuant to
which Partnership A, Partnership M and/or any Subsidiary, as applicable, is responsible only for
that portion of such obligations incurred for the benefit of Partnership A, Partnership M and/or
any such Subsidiary, as applicable and (ii) Debt in the form of Guarantees permitted under
Section 5.07(f);

       (f)   endorsements for collection or deposit in the Ordinary Course of Business;

       (g)    intercompany Debt arising from loans or other obligations between or among
Borrowers; provided that upon the request of Administrative Agent at any time, any such Debt
shall be evidenced by promissory notes having terms reasonably satisfactory to Administrative
Agent, the sole originally executed counterparts of which shall be pledged and delivered to
Administrative Agent, for the benefit of Administrative Agent and Lenders, as security for the
Obligations;;

      (h)    Debt of Partnership M under the Intercompany Loan Agreement outstanding on the
Closing Date and any accrued but unpaid interest thereunder; and

        (i)   Pre-Petition Debt outstanding on the Closing Date and any accrued but unpaid
interest thereunder.

        Section 5.02. Liens. Loan Parties will not, and will not permit any of their Subsidiaries
to, directly or indirectly, create, assume or suffer to exist any Lien on any asset now owned or
hereafter acquired by it, except for:



                                               76
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 163 of 229




      (a)    Liens created by the Orders and the Security Documents that secure the
Obligations;

      (b)    [reserved];

       (c)    Liens for taxes or other governmental charges not at the time delinquent or
thereafter payable without penalty or the subject of a Permitted Contest;

      (d)    Liens arising in connection with bonds and similar obligations that are permitted by
Section 5.01(c) or (d);

       (e)    Liens arising in the Ordinary Course of Business (i) in favor of landlords, royalty
owners, vendors, carriers, warehousemen, repairmen, mechanics and materialmen, and other
similar Liens imposed by Law and (ii) on cash or securities, in connection with worker’s
compensation, unemployment compensation and other types of social security (excluding Liens
arising under ERISA) or in connection with surety, appeal, tender, bid, payment or performance
bonds, leases and similar obligations for sums not overdue or the subject of a Permitted Contest
and not involving any advances, borrowed money or the deferred purchase price of property or
services and, in each case, for which it maintains adequate reserves;

       (f)   attachment and judgment Liens, in connection with a judgment after the Petition
Date that does not constitute an Event of Default;

       (g)   easements, rights of way, restrictions, servitudes, permits, conditions, covenants,
exceptions or reservations in any property of any Credit Party that do not secure any monetary
obligations and which in the aggregate do not materially impair the use of such property for the
purposes of which such property is held by such Credit Party or materially impair the value of
such property subject thereto;

     (h)    Liens reserved in customary oil, gas and/or mineral leases for bonus or rental
payments and for compliance with the terms of such leases;

        (i)   Liens arising out of all presently existing and future division and transfer orders,
joint operating agreements, unit operating agreements, oil and gas leases, farm-out agreements,
contracts for sale, purchase, gathering, transportation, processing or exchange of oil or natural
gas, pooling, unitization or communitization agreements, gas balancing agreements, injection,
repressuring and recycling agreements, salt water disposal agreements, seismic or other
geophysical permits or agreements, and other agreements which are usual and customary in the
oil and gas industry, limited to the Oil and Gas Property and any related property that is the
subject of such agreement, arising out of or pertaining to the operation or the production or sale
of hydrocarbons produced from such Oil and Gas Property; provided that such agreements arise
in the Ordinary Course of Business and the obligations of the Credit Parties thereunder are not
delinquent (or are subject to a Permitted Contest); provided, further, that such Liens do not
materially impair the use or value of the Oil and Gas Property encumbered thereby;

        (j)  Liens arising by virtue of any statutory or common law provision relating to
banker’s liens, rights of set-off or similar rights and remedies and burdening only deposit or
securities accounts or other funds maintained with such creditor depository institution or

                                               77
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 164 of 229




securities intermediary holding such account; provided that no such deposit account is a
dedicated cash collateral account or is subject to restrictions against access by the depositor in
excess of those set forth by regulations promulgated by bank regulators and no such deposit
account otherwise serves as collateral to any Person other than Collateral Agent;

       (k)   rights reserved to or vested in a Governmental Authority having jurisdiction to
control or regulate any Oil and Gas Property in any manner whatsoever and all laws of such
Governmental Authorities, so long as Borrower and its Subsidiaries are in compliance with all
such laws, except for any non-compliance that would not result in a Material Adverse Effect;

       (l)    consents to assignment and similar contractual provisions affecting an Oil and Gas
Property to the extent, and only to the extent, such consents are not affected by or required for
the execution, delivery, performance and enforcement of any Financing Document or Net Profits
Document or have been obtained;

      (m)   preferential rights to purchase and similar contractual provisions affecting an Oil
and Gas Property to the extent and only to the extent, such rights are not affected by delivery of
any Financing Document or Net Profits Document or, if affected, have been waived;

       (n)    all defects and irregularities affecting title to an Oil and Gas Property that do not
and could not operate to reduce the net revenue interest or Net Profit Interest of any Borrower
and its Subsidiaries for such Oil and Gas Property, increase the working interest of any Borrower
and its Subsidiaries for such Oil and Gas Property without a corresponding proportionate
increase in the corresponding net revenue interest for such Oil and Gas Property, or otherwise
interfere materially with the operation, value or use of such Oil and Gas Property or cause a
Material Adverse Effect or Partnership B Material Adverse Effect;

      (o)    Liens securing the Debt under the Intercompany Loan Agreement;

      (p)    the Net Profits Interest;

      (q)    Liens on the Collateral securing the Pre-Petition Secured Debt permitted under
Section 5.01(i); and

       (r)   Liens on the Collateral granted to provide adequate protection pursuant to the
Interim Order (and, when entered, the Final Order).

       Section 5.03. Restricted Distributions Payments. Loan Parties will not, and will not
permit any their Subsidiaries to, directly or indirectly, declare, order, pay, make or set apart any
sum for any Restricted Distribution, except for distributions made by any Loan Party to any other
Loan Party.

        Section 5.04. Restrictive Agreements. Except as may be provided in any Financing
Document, Loan Parties will not, and will not permit any of their Subsidiaries to, directly or
indirectly, (a) enter into or assume any agreement (other than the Financing Documents)
prohibiting the creation or assumption of any Lien upon its properties or assets, whether now
owned or hereafter acquired or (b) create or otherwise cause or suffer to exist or become
effective any consensual encumbrance or restriction of any kind on the ability of any Subsidiary

                                                78
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 165 of 229




to (i) pay or make Restricted Distributions to any Loan Party, (ii) pay any Debt owed to any
Loan Party or any Subsidiary, (iii) make loans or advances to any Loan Party or any Subsidiary
or (iv) transfer any of its property or assets to any Loan Party or any Subsidiary; provided that
the foregoing shall not prohibit any (A) provisions restricting subletting or assignment of any
lease in the Ordinary Course, (B) provisions restricting transfer or licensing of any intellectual
property in the Ordinary Course, (C) provisions in any assignment, lease, easement, permit,
license, deed, farmout agreement or other agreement or instrument restricting or prohibiting
assignment of such agreement or instrument or rights created, or property conveyed or assigned,
thereunder, including, without limitation, preferential purchase rights and consent requirements
in each case and (D) customary restrictions and conditions contained in any agreement relating to
the sale of any property permitted under this Agreement pending the consummation of such sale.

        Section 5.05. Consolidations and Mergers. Except with the approval of the Required
Lenders, Loan Parties will not, and will not permit any of their Subsidiaries to, directly or
indirectly, consolidate or merge with or into any other Person, or be subjected to any Division.

        Section 5.06. Asset Dispositions. Loan Parties will not, and will not permit any of their
Subsidiaries to, directly or indirectly, consummate any Asset Disposition or terminate or
otherwise monetize any Swap Contract in respect of commodities other than (a) farmouts of
undeveloped acreage and assignments in connection with such farmouts, (b) transfers of Net
Profit Interests pursuant to the terms of the Net Profits Agreements and (c) Asset Dispositions
for sale consideration for any transaction or series of related transactions not to exceed $500,000
in the aggregate (when taken together with all other Asset Dispositions made pursuant to this
Section 5.06(c)).

       Section 5.07. Investments. Loan Parties will not, and will not permit any of the
Subsidiaries to, directly or indirectly, acquire or own any Investment (or enter into any
agreement to acquire or own any Investment), acquire any other asset or otherwise make any
Investment other than:

      (a)    Cash Equivalents and bank deposits, in each case, in accordance with the Approved
Budget (subject to permitted variances);

      (b)    (x) Investments of Partnership A and Partnership M in the Capital Stock of Holdco
and (y) Investments of SIP in the Preferred Interests, in each case in existence on the Closing
Date;

        (c)   Investments of Partnership A and Partnership M in the Pre-Petition Swap Contracts
in existence on the Closing Date;

      (d)   Investments among Borrowers in the form of intercompany receivables and
payables incurred in the Ordinary Course of Business in connection Borrowers’ cash
management arrangements in effect on the Closing Date;

       (e)   Investments of SIP in the form of the right to reimbursement from Partnership B
under the Partnership Agreement for Fund Expenses (as defined in the Partnership B Partnership
Agreement) incurred by Borrowers in accordance with the Approved Budget (subject to
permitted variances);

                                                79
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 166 of 229




        (f)   Investments in the form of Guarantees by Partnership A, Partnership M or any of
their respective Subsidiaries of obligations (other than Debt (excluding Debt permitted by
Section 5.01(f)) incurred by Holdco, Manager, Partnership A General Partner, Partnership M
General Partner or any other Affiliate of Partnership A or Partnership M, as applicable, in the
Ordinary Course of Business (including, without limitation, general indemnification obligations
protecting Holdco against any loss relating to any Oil and Gas Properties) either (A) solely for
the benefit of Partnership A, Partnership M or any of their respective Subsidiaries, as applicable
or (B) solely for the benefit of one or more of Partnership A, Partnership M, any Subsidiary
thereof and one or more Affiliates Partnership A or Partnership M, in which case any such
Guarantees shall be either (x) on a of several, and not joint and several, basis and be limited to
that portion of such obligations incurred for the benefit of Partnership A, Partnership M or any of
their respective Subsidiaries, as applicable or (y) on a joint and several basis among one or more
of Partnership A, Partnership M, any Subsidiary thereof and one or more Affiliates Partnership A
or Partnership M, to the extent that an agreement has been executed by such Persons pursuant to
which neither Partnership A, Partnership M nor any of their Subsidiaries, as applicable, is
responsible for amounts in excess of the portion of such obligations incurred for the benefit of
such Borrower or any such Subsidiary;

      (g)    Investments in existence as of the Closing Date and set forth on Schedule 5.07(g);

      (h)    Investments permitted under Section 5.01(g) and 5.17; and

       (i)  de minimis acquisitions of equipment and other property in the Ordinary Course of
Business in connection with the operation of the Loan Parties’ business, in each case in
accordance with the Approved Budget (subject to permitted variances).

        Section 5.08. Transactions with Affiliates. Loan Parties will not, and will not permit any
of their Subsidiaries to, directly or indirectly, enter into or permit to exist any transaction
(including the purchase, sale, lease or exchange of any property or the rendering of any service)
with any Affiliate, except:

     (a)    pursuant to the Preferred Equity Documents and the Intercompany Loan
Agreement in existence on the Closing Date;

      (b)    Investments permitted under Section 5.07(d), (e), (f) and (h);

       (c)    for transactions with Affiliates of any Loan Party incidental to the administration of
the businesses of the Loan Parties and the other entities managed by Manager (including the
allocation of expenses and liabilities) and in respect of which no fees are charged to the Loan
Parties or any Subsidiary (it being understood and agreed that expenses and reimbursement
obligations in connection with such administration of the Loan Parties may be so charged to the
Loan Parties or any Subsidiary);

       (d)   for all transactions with Manager permitted by the Partnership Agreements, taking
into account any consents or waivers that may be obtained from the limited partners of the
applicable partnership or the Advisory Committee (as such terms are defined in each of the
Partnership Agreements);


                                                80
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 167 of 229




        (e)   the rights of the Loan Parties to be reimbursed for costs it incurs in accordance with
the Approved Budget (subject to permitted variances) that constitute Fund Expenses (as defined
in the Partnership B Partnership Agreement);

       (f)   for the Net Profits Documents in existence on the Closing Date or as amended as
permitted by Section 5.15 hereof and the transactions contemplated thereby to the extent not
prohibited under the terms of this Agreement;

       (g)    for compensation arrangements entered into on or prior to the date hereof and
approved by the Required Lenders, in each case in accordance with the Approved Budget
(subject to permitted variances); and

      (h)    for transactions referred to in Section 5.01(e).

       Section 5.09. Swap Contracts. Loan Parties will not, and will not permit any of their
Subsidiaries to, (i) enter into any Swap Contracts or (ii) make any payments with respect to any
Swap Contracts, in either case, without the consent of the Required Lenders.

        Section 5.10. Take-or-Pay or Other Prepayments. Loan Parties will not, and will not
permit any of their Subsidiaries to, allow take-or-pay or other prepayments with respect to the
Oil and Gas Properties of any Loan Party or any Subsidiary that would require such Loan Party
or such Subsidiary to deliver hydrocarbons at some future time without then or thereafter
receiving full prepayment therefor.

        Section 5.11. Conduct of Business. Loan Parties will not, and will not permit any of
their Subsidiaries to, directly or indirectly, engage in any line of business other than (x) in the
case or SIP, the ownership of the Preferred Interests and obtaining Loans in accordance with this
Agreement (it being understood and agreed, for the avoidance of doubt that SIP shall not become
the beneficial or title owner of any Oil and Gas Properties), (y) in the case of Partnership A,
Partnership M and Holdco, the business of acquiring, exploring, developing, operating and
disposing of, and producing, gathering, processing, transporting, and marketing production from,
Oil and Gas Properties on-shore or off-shore in the United States, including the outer continental
shelf, or any line of business reasonably and directly related thereto, in each case, only to the
extent permitted by their respective Partnership Agreements or operating agreement and (z) in
the case of each of the General Partners, (i) the ownership of the Capital Stock of the applicable
Borrower and, in the case of Partnership A General Partner, the Capital Stock of Partnership B
General Partner and Partnership M General Partner and (ii) the performance of its duties and
obligations as a general partner of the applicable Borrower, in each case in accordance with the
applicable Partnership Agreement or operating agreement (it being understood and agreed, for
the avoidance of doubt that no General Partner shall become the beneficial or title owner of any
Oil and Gas Properties).

       Section 5.12. Compliance with Anti-Terrorism Laws. Loan Parties will not, and will not
permit any of their Subsidiaries to, directly or indirectly, knowingly enter into any agreement
with any Person listed on the OFAC Lists. Borrowers shall immediately notify Administrative
Agent if any Loan Party has knowledge that a Borrower, any other Loan Party, Partnership B or
any Net Profits Interest Grantor or any of their Respective agents acting or benefiting in any


                                                81
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 168 of 229




capacity in connection with this Agreement or any transaction contemplated hereby is or
becomes a Blocked Person or (a) is convicted on, (b) pleads nolo contendere to, (c) is indicted on
or (d) is arraigned and held over on charges involving money laundering or predicate crimes to
money laundering. Borrowers will not, and will permit any of their subsidiaries to, directly or
indirectly, (i) conduct any business or engage in any transaction or dealing with any Blocked
Person, including, without limitation, the making or receiving of any contribution of funds,
goods or services to or for the benefit of any Blocked Person, (ii) deal in, or otherwise engage in
any transaction relating to, any property or interests in property blocked pursuant to Executive
Order No. 13224, any similar executive order or other Anti-Terrorism Law, or (iii) engage in or
conspire to engage in any transaction that violates, evades or avoids, or has the purpose of
evading or avoiding, any of the prohibitions set forth in Executive Order No. 13224 or other
Anti-Terrorism Law.

       Section 5.13. [Reserved].

        Section 5.14. Amendment and Waiver of Preferred Equity Documents. Loan Parties will
not, and will not permit any of their Subsidiaries to, directly or indirectly, (a) consent or
otherwise give its approval to any amendment, supplement, restatement or other modification of
the Preferred Equity Annex, any certificate representing the Preferred Interests, or any other
provision of the Partnership B Partnership Agreement, (b) agree to any initial capital
commitment or increase in the capital commitment in respect of the Preferred Equity, (c) defer or
waive its entitlement to distributions under Section 4(a)(ii) of the Preferred Equity Annex or (d)
give its consent, make any election or determination or otherwise give its approval to any matter
for which its consent, election, determination or other approval is required under the Preferred
Equity Annex or the Partnership B Partnership Agreement without the consent of the Required
Lenders; provided that the restrictions in the preceding clauses (a)-(d) shall not apply if such
action has been consented to by Administrative Agent.

     Section 5.15. Amendments of Organizational Documents, Pre-Petition Financing
Documents and Other Documents; Prepayments of Other Debt.

       (a)     Loan Parties will not, and will not permit any of their Subsidiaries and the other
Credit Parties to (i) terminate, amend, waive or otherwise modify any of the Loan Party’s
Organizational Documents, including the Partnership Agreements, (ii) amend or otherwise
modify any term or condition of any Pre-Petition Financing Document or give any consent,
waiver or approval thereunder, or waive any default under or any breach of any term or condition
of any Pre-Petition Financing Document, (iii) amend or otherwise modify any term or condition
of the Net Profits Documents, or give any consent, waiver or approval thereunder, or waive any
default under or any breach of any term or condition of any such documents, except for any
amendments to the Net Profits Documents in connection with any Asset Disposition permitted
under Section 5.06, or (iv) terminate, amend, waive or otherwise modify the Sheridan Omnibus
Cash Management and Agency Agreement; provided that any of the restrictions in the preceding
clauses (i)-(iv) shall not apply if such action has been consented to by Administrative Agent.

       (b)    Loan Parties will not, and will not permit any of their Subsidiaries to, make (or give
any notice in respect of) any voluntary or optional payment or prepayment on or redemption or
acquisition for value of, or any prepayment or redemption as a result of any asset sale, change of

                                                82
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 169 of 229




control or similar event of, any outstanding Pre-Petition Debt, except as otherwise permitted by
the Orders or any other order of the Bankruptcy Court.

        Section 5.16. Participation Agreements. Loan Parties will not, and will not permit any
of their Subsidiaries to, directly or indirectly, consent or otherwise give its approval to any
amendment, supplement, restatement or other modification of the Participation Agreement
without the consent of the Required Lenders.

        Section 5.17. Permitted Accounts. Other than Fund II Operating Cash, Loan Parties will
not, and will not permit any of their Subsidiaries or Partnership B (subject to, in respect of
Partnership B, Statement 6 of Part B of Annex 9.1) to, directly or indirectly, hold or otherwise
maintain any of their cash, cash equivalents, bank deposits or investments other than at a Deposit
Account, Commodity Account or Securities Account held and otherwise maintained and owned
by a Borrower that is subject to a Control Agreement in accordance with the requirements of
Section 4.09 hereof (inclusive of any applicable cure or waiver periods). Notwithstanding the
foregoing, any cash receipts received by a non-Debtor Affiliate (consistent with past practices)
will be promptly as practicable (but in no event later than three (3) business days after receipt of
applicable documentation) reconciled and transmitted to a Deposit Account of the Borrowers
subject to a Control Agreement.

        Section 5.18. Subsidiaries. Loan Parties will not, and will not permit any of their
Subsidiaries to directly or indirectly to, form, create or acquire any Subsidiary without the prior
written consent of the Required Lenders.

       Section 5.19. [Reserved].

        Section 5.20. Additional Bankruptcy Matters. Loan Parties will not and will not permit
any of their Subsidiaries to, do any of the following:

       (a)   subject to the terms of the Interim Order or the Final Order, as applicable, assert or
prosecute any claim or cause of action against any of the Lender Parties (in their capacities as
such), unless such claim or cause of action is in connection with the enforcement of the
Financing Documents against Administrative Agent or the Lenders;

       (b)   subject to the terms of the Interim Order or the Final Order, as applicable, object to,
contest, delay, prevent or interfere with in any material manner the exercise of rights and
remedies by Administrative Agent or the Lenders with respect to the Collateral following the
occurrence and during the continuance of an Event of Default; or

        (c)    except (i) as expressly provided or permitted hereunder (including to the extent
pursuant to any “first day” or “second day” orders complying with the terms of this Agreement),
(ii) with the prior consent of the Required Lenders in their sole discretion or (iii) as provided
pursuant to any other order of the Bankruptcy Court acceptable to the Required Lenders make
any payment or distribution on account of any Pre-Petition Debt or any other Indebtedness
arising prior to the Petition Date.




                                                83
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 170 of 229




                                         ARTICLE 6
                                        [RESERVED]

                                      ARTICLE 7
                                 FINANCIAL COVENANTS

       Borrowers agree that, until a Payment in Full has occurred:

        Section 7.01. Budget Variance Covenant. Beginning with the delivery of the initial
Budget Variance Report, as of each Budget Variance Test Date, for the most recently ended Test
Period, (i) the positive variance (as compared to the Approved Budget) of the aggregate
operating disbursements (excluding disbursements paid to third parties on account of royalty
interests) made by the Debtors shall not exceed 15.0%, (ii) the positive variance (as compared to
the Approved Budget) of the aggregate payroll, benefit and G&A expenses made by the Debtors
shall not exceed the greater of 15.0% and $300,000 and (iii) the positive variance (as compared
to the Approved Budget) of the aggregate capital expenditures made by the Debtors shall not
exceed the greater of 15.0% and $300,000. For the avoidance of doubt, all fees, charges and
expenses incurred in connection with obtaining or maintaining credit ratings pursuant to Section
4.16 are deemed to be permitted in accordance with the Approved Budget (regardless of whether
provided for therein) for all purposes.

        Section 7.02. Monthly Covenant. Beginning with the calendar month in which the
Petition Date occurs, as of each Monthly Production Volumes Test Date, the negative variance
(as compared to the Production Volumes Forecast) of actual total production volumes of
Borrowers shall not exceed 15.0%.

       Section 7.03. Mid-Month Production Covenant. Beginning in the first full calendar
month following the Petition Date, as of each Mid-Month Production Volumes Test Date, the
negative variance (as compared to the Production Volumes Forecast) of preliminary field
estimates of operated production volumes of Borrowers for the first fifteen (15) calendar days of
such calendar month shall not exceed 20.0%.

                                         ARTICLE 8
                                        CONDITIONS

        Section 8.01. Conditions to Closing. The effectiveness of this Agreement, and the
obligation of each Lender to make the Initial Loans on the Closing Date, is subject to the
satisfaction (or waiver in accordance with Section 12.05) of the following conditions precedent:

        (a)    the payment of all fees payable on or before the Closing Date to the Agents, the
Sole Lead Arranger and the Lenders in their capacities as such and all expenses payable pursuant
to Section 10.01 which have accrued to the Closing Date and have been presented in an invoice
at least one (1) Business Day prior to the Closing Date;

       (b)    Administrative Agent shall have received such certificates executed by Borrowers,
the Manager or another Credit Party as reasonably requested by Administrative Agent relating to
the authorization of the borrowing (or deemed borrowing) of the Loans and the other transactions

                                               84
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 171 of 229




contemplated by this Agreement to occur on the Closing Date and the Delayed Draw Borrowing
Date and such other legal matters relating to the Credit Parties or the Financing Documents, all
in form and substance reasonably satisfactory to Administrative Agent;

       (c)   immediately after giving effect to this Agreement, no Default or Event of Default
shall have occurred and be continuing;

        (d)    the representations and warranties of each Credit Party contained in the Financing
Documents and each of the statements set forth in Part A of Annex 9.1 shall be true and correct
in all material respects (except to the extent any such representation or warranty itself is qualified
as to materiality, in which case it shall have been true and correct in all respects) on and as of the
Closing Date, except to the extent that any such representation or warranty relates to a specific
earlier date in which case such representation or warranty shall be true and correct in all material
respects (except to the extent any such representation or warranty itself is qualified as to
materiality, in which case it shall have been true and correct in all respects) as of such earlier
date;

       (e)   Administrative Agent (for prompt further distribution to the Lenders) shall have
received a certificate of Borrowers, in form and substance reasonably satisfactory to
Administrative Agent, certifying as to matters set forth in the foregoing clauses (a) and (d);

       (f)    Collateral Agent shall have received executed copies of all such Security
Documents (including all Control Agreements) as Collateral Agent may reasonably request to
effectuate the grant of security interests by the Loan Parties in the Collateral to Collateral Agent
to secure the Obligations;

       (g)    [reserved];

       (h)   Administrative Agent shall have (for prompt further distribution to the Lenders)
received insurance certificates evidencing insurance coverage as contemplated by
Section 4.04(e) and Section 3(d) of Part B of Annex 9.1 with respect to the Oil and Gas
Properties and Subject Properties;

       (i)    Administrative Agent (for prompt further distribution to the Lenders) shall have
received certificates of the appropriate State agencies with respect to the existence, qualification
and good standing of the Credit Parties, Manager, each General Partner and Partnership B in
their States of formation, incorporation or organization as reasonably requested by
Administrative Agent;

       (j)   Administrative Agent (for prompt further distribution to the Lenders) shall have
received from Borrowers, Collateral Agent and each Lender party thereto counterparts (in such
number as may be requested by Administrative Agent) of this Agreement signed on behalf of
each such party;

      (k)   Administrative Agent shall have received duly executed Notes payable to each
Lender requesting a Note pursuant to Section 2.05;



                                                 85
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 172 of 229




        (l)    Collateral Agent shall have received appropriate UCC search certificates as of a
recent date reflecting Liens satisfactory to Collateral Agent, encumbering the properties of
Borrowers or any Collateral pledged by any pledgor under the Security Documents for each
jurisdiction reasonably requested by Collateral Agent;

      (m)    Borrowers shall, concurrently with the borrowing of the Initial Loans hereunder on
the Closing Date, use all of the net proceeds from the Initial Loans in accordance with Section
4.07;

        (n)    upon request of Administrative Agent, Administrative Agent (for prompt further
distribution to the Lenders) shall have received all reports in Borrowers’ possession or under its
control disclosing environmental conditions relating to its Oil and Gas Properties constituting or
reasonably expected to give rise to material liabilities or obligations under or material violations
of Environmental Law that have been acquired subsequent to the Effective Date (as defined in
the Pre-Petition Secured Credit Agreements) whether (i) prepared by employees of Borrowers or
(ii) prepared for or provided to Borrowers by any other Person;

       (o)   [reserved];

      (p)    Administrative Agent shall have received a Notice of Borrowing in accordance
with Section 2.01(b);

       (q)    on or prior to the Closing Date, Administrative Agent and each Lender shall have
received true and correct copies of the Initial DIP Budget and the Production Volumes Forecast,
which shall be in form and substance reasonably satisfactory to the Required Lenders;

       (r)    at least two (2) days prior to the Closing Date, if any Borrower qualifies as a “legal
entity customer” under the Beneficial Ownership Regulation, such Borrower shall have
delivered, to each Lender that so requests, a Beneficial Ownership Certification;

       (s)    the RSA shall be in full force and effect and no RSA Termination Event or notice
delivered by any party thereto in respect thereof shall have occurred;

       (t)    the Petition Date shall have occurred, and Borrowers and each other Debtor shall
be a debtor and debtor-in-possession in the Cases;

       (u)    a motion, in form and substance reasonably satisfactory to the Required Lenders,
seeking approval of the DIP Facility, shall have been filed in each of the Cases within one (1)
day of the Petition Date;

       (v)    all “first day” orders (other than the Interim Order) and all related pleadings
intended to be entered on or prior to the Interim Order Entry Date shall have been entered by the
Bankruptcy Court and shall be reasonably acceptable in form and substance to the Required
Lenders, it being understood that drafts approved by counsel to the Required Lenders prior to the
Petition Date are acceptable;




                                                86
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 173 of 229




      (w)     Borrowers shall have made no payments after the Petition Date on account of any
Debt arising prior to the Petition Date unless such payment is made pursuant to “first day” orders
acceptable to the Required Lenders;

       (x)    [reserved];

       (y)    there shall exist no unstayed action, suit, investigation, litigation or proceeding
pending or (to the knowledge of the Credit Parties) threatened in any court or before any
arbitrator or governmental instrumentality (other than the Cases) that would reasonably be
expected to have a Material Adverse Effect or Partnership B Material Adverse Effect;

       (z)   the Interim Order Entry Date shall have occurred not later than two (2) calendar
days following the Petition Date, and the Interim Order shall be in full force and effect and shall
not have been vacated or reversed, shall not be subject to a stay, and shall not have been
modified or amended in any respect without the prior written consent of the Required Lenders or
Administrative Agent (with the consent of the Required Lenders); and

     (aa)   Administrative Agent shall have entered into a cooperation agreement with
Borrowers, the General Partners, the Manager and Production Company pursuant to which
Borrowers, the General Partner, the Manager and Production Company grant Administrative
Agent and the Lenders certain access rights to their books, records, management and properties
and make certain other agreements in respect of their cash management operations.

       Each Lender, by delivering its signature page to this Agreement, shall be deemed to have
acknowledged receipt of, and consented to and approved, each Financing Document and each
other document, agreement and/or instrument required to be approved by Administrative Agent,
Collateral Agent, Required Lenders or Lenders, as applicable, on the Closing Date.

       Section 8.02. Delayed Draw Borrowings. The obligation of each Lender to make
Delayed Draw Loans hereunder, is subject to the satisfaction (or waiver in accordance with
Section 12.05) of the following conditions precedent:

       (a)    the Closing Date shall have occurred;

      (b)    Administrative Agent shall have received a Notice of Borrowing in accordance
with Section 2.01(b);

        (c)    the representations and warranties of each Credit Party contained in the Financing
Documents and each of the statements set forth in Part A of Annex 9.1 shall be true and correct
in all material respects (except to the extent any such representation or warranty itself is qualified
as to materiality, in which case it shall have been true and correct in all respects) on and as of the
date of proposed borrowing of such Delayed Draw Loans, except to the extent that any such
representation or warranty relates to a specific earlier date in which case such representation or
warranty shall be true and correct in all material respects (except to the extent any such
representation or warranty itself is qualified as to materiality, in which case it shall have been
true and correct in all respects) as of such earlier date;



                                                 87
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 174 of 229




      (d)   no Default or Event of Default shall have occurred and be continuing, including
from such Delayed Draw Loan or from the application of the proceeds thereof;

      (e)   Administrative Agent shall have received duly executed Notes payable to each
Lender requesting a Note pursuant to Section 2.05;

       (f)   at any time prior to the Final Order Entry Date, the Interim Order shall be in full
force and effect and shall not have been vacated or reversed, shall not be subject to a stay, and
shall not have been modified or amended in any respect without the prior written consent of the
Required Lenders or Administrative Agent (with the consent of the Required Lenders);

      (g)    the Lenders (or Administrative Agent on their behalf) shall have received all
payments, fees and expenses payable to them on the Delayed Draw Borrowing Date (including
the Delayed Draw Fees), in each case which amounts may be offset against the proceeds of the
Delayed Draw Loans;

       (h)    the Final Order Entry Date shall have occurred and the Final Order shall be in full
force and effect, shall not have been vacated or reversed, and shall not be subject to any stay
(provided that, for the avoidance of doubt, no Lender holding Delayed Draw Commitments shall
be required to fund any Delayed Draw Loans to the extent that the Final Order does not approve
the Roll-Up that is to be consummated on the Final Order Entry Date pursuant to Section
2.01(a)(ii));

       (i)   the RSA shall be in full force and effect and no RSA Termination Event or notice
delivered by any party thereto in respect thereof shall have occurred;

       (j)    the Loan Parties shall have satisfied all required Milestones as set forth in Section
4.12; and

       (k)     all material “second day” orders (other than the Final Order) approving on a final
basis any first day orders intended to be entered on or prior to the date of entry of the Final Order
shall have been entered by the Bankruptcy Court, shall be reasonably acceptable to the Required
Lenders, shall be in full force and effect, shall not have been vacated or reversed, shall not be
subject to a stay and shall not have been modified or amended other than as reasonably
acceptable to the Required Lenders or Administrative Agent (at the direction of the Required
Lenders).

              Each Notice of Borrowing submitted by the Borrowers pursuant to this Section
8.02 shall be deemed to be a representation and warranty that the conditions specified in Section
8.02(c) through and including Section 8.02(k) have been satisfied on and as of the date of the
applicable Loan.




                                                 88
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 175 of 229




                                        ARTICLE 9
                                    EVENTS OF DEFAULT

       Section 9.01. Events of Default. For purposes of the Financing Documents, the
occurrence of any of the following conditions and/or events, whether voluntary or involuntary,
by operation of Law or otherwise, shall constitute an “Event of Default”:

        (a)    Borrowers shall fail to pay when due any principal, interest, premium or fee under
any Financing Document or any other amount payable under any Financing Document and such
failure, in the case of any such amount other than principal, is continuing for three (3) days after
the date thereof;

        (b)   (i) Borrowers or any other Loan Party shall fail to observe or perform any covenant
contained in Section 2.03, Sections 4.01(a), 4.01(b), 4.01(c) or 4.01(g), (other than clause (iv)
thereof), Section 4.07, Section 4.09(a), Article 5 or Article 7, (ii) Borrowers or any other Credit
Party shall fail to perform or comply with the obligation contained in Section 2.14, and
(iii) Borrowers shall fail to deliver a DIP Budget, a Budget Variance Report or a production
volumes variance report as required to be delivered pursuant to Section 4.01(q), (r) and (s),
respectively, within two (2) days of the date of such DIP Budget, Budget Variance Report or
production volumes variance report, as applicable, is required to be delivered;

         (c)   (x) any Borrower or any Subsidiary shall cease to exist or (y)(i) there occurs one or
more of the events listed in Part B of Annex 9.1 which shall continue to exist for a period of five
(5) days after the earlier of (A) receipt by Borrower of notice from Administrative Agent or
Required Lenders of such event or (B) actual knowledge of a Responsible Officer of such event;
or (ii) there occurs one or more of the events listed in Part C of Annex 9.1;

       (d)    any Credit Party defaults in the performance of or compliance with any term
contained in this Agreement or in any other Financing Document (other than occurrences
described in the foregoing clauses (a) or (b) of this Section 9.01 for which a different grace or
cure period is specified or for which no grace or cure period is specified and thereby constitute
immediate Events of Default) and such default is not remedied or waived within ten (10)
Business Days after the earlier of (i) receipt by Borrower of notice from Administrative Agent or
Required Lenders of such default or (ii) actual knowledge of a Responsible Officer of such
default;

        (e)    any representation, warranty or certification made (or deemed made, including
regarding Part A of Annex 9.1) by any Credit Party or any other Affiliate of any Borrower in any
Financing Document or in any certificate delivered pursuant to any Financing Document is
incorrect in any respect (or in any material respect if such representation, warranty or
certification is not by its terms already qualified as to materiality) when made (or deemed made);

       (f)    (i) failure of any Borrower or any Subsidiary to pay when due or within any
applicable grace period any Debt (other than the Loans, the Pre-Petition Debt or Debt under the
Intercompany Loan Agreement) or the occurrence of any breach, default, condition or event with
respect to any such Debt which has continued beyond any applicable grace period, if the effect of
such failure or occurrence is to cause or to permit the holder or holders of any such Debt to cause

                                                89
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 176 of 229




any such Debt having an aggregate principal amount in excess of the Materiality Threshold to
become or be declared immediately due and payable; or (ii) failure of Partnership B to pay when
due or within any applicable grace period any Debt (other than Debt under Partnership B Pre-
Petition Swap Contracts) or the occurrence of any breach, default, condition or event with
respect to any such Debt which has continued beyond any applicable grace period, if the effect of
such failure or occurrence is to cause or to permit the holder or holders of any such Debt to cause
any such Debt having an aggregate principal amount in excess of the Materiality Threshold to
become or be declared immediately due and payable;

        (g)    any Credit Party or Subsidiary of Borrower, in each case, that is not a Debtor shall
commence a voluntary case or other proceeding seeking liquidation, reorganization or other
relief with respect to itself or its debts under any bankruptcy, insolvency or other similar Law
now or hereafter in effect or seeking the appointment of a trustee, receiver, liquidator, custodian
or other similar official of it or any substantial part of its property, or shall consent to any such
relief or to the appointment of or taking possession by any such official in an involuntary case or
other proceeding commenced against it, or shall make a general assignment for the benefit of
creditors, or shall fail generally to pay its debts as they become due or shall take any limited
partnership or corporate or limited liability company action to authorize any of the foregoing;

       (h)    an involuntary case or other proceeding shall be commenced against any Credit
Party or Subsidiary of Borrower, in each case, that is not a Debtor seeking liquidation,
reorganization or other relief with respect to it or its debts under any bankruptcy, insolvency or
other similar Law now or hereafter in effect or seeking the appointment of a trustee, receiver,
liquidator, custodian or other similar official of it or any substantial part of its property, and such
involuntary case or other proceeding is not dismissed or stayed within sixty (60) days from its
commencement, or an order for relief shall be entered against any Credit Party or Subsidiary of
Borrower, in each case, that is not a Debtor under the federal bankruptcy laws as now or
hereafter in effect;

        (i)   (i) institution of any steps by any Person to terminate a Pension Plan if as a result of
such termination any Loan Party or any member of the Controlled Group could be required to
make a contribution to such Pension Plan, or could reasonably be expected to incur a liability or
obligation to such Pension Plan, in excess of the Materiality Threshold, (ii) a contribution failure
occurs with respect to any Pension Plan sufficient to give rise to a Lien under Section 303(k) of
ERISA, or (iii) there shall occur any withdrawal or partial withdrawal from a Multiemployer
Plan and the withdrawal liability (without unaccrued interest) to Multiemployer Plans as a result
of such withdrawal (including any outstanding withdrawal liability that any Loan Party or any
member of the Controlled Group have incurred on the date of such withdrawal) exceeds the
Materiality Threshold;

        (j)  one or more judgments or orders for the payment of money (not paid or fully
covered by insurance maintained in accordance with the requirements of this Agreement and as
to which the relevant insurance company has acknowledged coverage) aggregating in excess of
Materiality Threshold shall be rendered against any Borrower or any Subsidiary or aggregating
in excess of the Materiality Threshold shall be rendered against Partnership B and either
(i) enforcement proceedings shall have been commenced by any creditor upon any such
judgment or order or (ii) there shall be any period of thirty (30) consecutive days during which

                                                  90
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 177 of 229




such judgment or order, shall continue undismissed, unbonded, undischarged or unstayed, in
each case, arising following the Petition Date;

       (k)     (i) Partnership A General Partner shall cease to own all of the outstanding Capital
Stock of Partnership B General Partner or Partnership M General Partner, (ii) any “person” or
“group” (as such term is used in Sections 13(d) and 14(d) of the Securities Exchange Act of
1934), other than Investor or Sheridan SMG, LLC (A) is or becomes the beneficial owner (as
defined in Rules 13d-3 and 13d-5 under the Securities Exchange Act of 1934, except that for
purposes of this clause such person or group shall be deemed to have “beneficial ownership” of
all securities that such person or group has the right to acquire, whether such right is exercisable
immediately or only after the passage of time), directly or indirectly, of Capital Stock of
Partnership A General Partner or Manager representing 50% or more of the voting power of the
total outstanding Capital Stock of Partnership A General Partner or Manager, as the case may be,
or (B) shall, directly or indirectly, have the right to elect 50% or more of the members of the
board of directors (or similar governing body) of Manager; (iii) (A) Partnership A General
Partner shall cease to be the sole general partner Partnership A, (B) Partnership M General
Partner shall cease to be the sole general partner Partnership M, (C) Partnership B General
Partner shall cease to be the sole general partner Partnership B or (D) Manager shall cease to be
the manager of any General Partner or SIP; (iv) Partnership A and Partnership M shall,
collectively, cease to directly own and control one hundred percent (100%) of each class of the
outstanding Capital Stock of Holdco; or (v) any Borrower shall cease to, directly or indirectly,
own and control one hundred percent (100%) of each class of the outstanding Capital Stock of
each of its Wholly-Owned Subsidiaries;

       (l)    any Lien created by any of the Security Documents shall at any time (other than
pursuant to the terms hereof) fail to constitute a valid and perfected Lien on a material portion of
the Collateral purported to be secured thereby except to the extent such loss of perfection results
from the failure of Collateral Agent to maintain possession of certificates actually delivered to it
representing securities pledged under the Security Documents or to file UCC or similar
continuation statements, subject to no prior or equal Lien except Permitted Liens, or any
Borrower or any other Credit Party shall so assert;

      (m)      (i) any of the Financing Documents shall for any reason fail to constitute the valid
and binding agreement of any Borrower or any Credit Party which is a party thereto, or any such
Credit Party shall so assert; (ii) the Preferred Equity Annex, any certificate representing the
Preferred Interest or any provision of the Partnership B Partnership Agreement applicable to the
Preferred Interest, shall for any reason fail to constitute the valid and binding obligation of
Partnership B, or Partnership B shall so assert; or (iii) the Net Profits Agreement shall for any
reason fail to constitute the valid and binding agreement of Partnership M or Partnership M shall
so assert or any material Net Profits Conveyance shall for any reason fail to constitute the valid
and binding agreement of the Net Profits Interest Grantor party thereto, or any Net Profits
Interest Grantor shall so assert;

       (n)   Holdco, directly or indirectly, creates, incurs, assumes or otherwise becomes or
remains directly or indirectly liable with respect to any Debt, except for Debt owed to
Partnership A or Partnership M or Partnership B;


                                                91
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 178 of 229




       (o)   Dismissal or Conversion of Cases; Appointment of Trustee or Examiner; Cash
Collateral Use.

               (i) any of the Cases of the Debtors shall be dismissed or converted to a case
       under Chapter 7 of the Bankruptcy Code;

                (ii) a trustee under Section 1104 of the Bankruptcy Code, a receiver or an
       examiner having expanded powers (beyond those set forth under sections 1106(a)(3) and
       (4) of the Bankruptcy Code) (other than a fee examiner) is appointed or elected in the any
       of the Cases, any Credit Party applies for, consents to, supports, acquiesces in or fails to
       promptly oppose, any such appointment, or the Bankruptcy Court shall have entered an
       order providing for such appointment;

              (iii) an order of the Bankruptcy Court shall be entered denying or terminating
       use of Cash Collateral by the Credit Parties and the Credit Parties shall have not obtained
       use of Cash Collateral pursuant to an order consented to by, and in form and substance
       acceptable to, the Required Lenders;

               (iv) any Credit Party, or any person on behalf of any Credit Party, shall file a
       motion or other pleading seeking, or otherwise consenting to, any of the matters set forth
       in clauses (i) through (iii) above or the granting of any other relief that if granted would
       give rise to an Event of Default, in each case, except as may otherwise be permitted under
       the Orders;

                (v)    any Credit Party or any of its Subsidiaries, or any person claiming by or
       through any Credit Party or any of its Subsidiaries shall obtain court authorization to
       commence, or shall commence, join in, assist or otherwise participate as an adverse party
       in any suit or other proceeding against (A) Administrative Agent or any of the Lenders
       relating to the DIP Facility, or (B) Administrative Agent or any lender relating to the Pre-
       Petition Debt, in each case, except as may otherwise be permitted under the Orders;

        (p)   without the prior written consent of the Required Lenders, the entry of any order of
the Bankruptcy Court authorizing (i) any claims or charges, other than in respect of the DIP
Facility and the Carve-Out or as otherwise permitted under the applicable Financing Documents
or the Orders, entitled to superpriority administrative expense claim status in any Chapter 11
case pursuant to section 364(c)(1) of the Bankruptcy Code that are pari passu with or senior to
the claims of Administrative Agent and the Lenders under the DIP Facility, or there shall arise or
be granted by the Bankruptcy Court any claim having priority over any or all administrative
expenses of the kind specified in clause (b) of Section 503 or clause (b) of Section 507 of the
Bankruptcy Code (other than the Carve-Out), or (ii) any Lien on the Collateral having a priority
senior to or pari passu with the Liens and security interests granted herein, except, in each case,
as expressly provided in the Financing Documents or in the Order then in effect, whichever is in
effect;

       (q)   the Bankruptcy Court shall enter an order or orders granting relief from any stay of
proceeding (including, the automatic stay applicable under Section 362 of the Bankruptcy Code
to the holder or holders of any security interest) to (i) permit foreclosure (or the granting of a


                                                92
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 179 of 229




deed in lieu of foreclosure or the like) on any assets of any of the Credit Parties which have a
value in excess of $500,000 in the aggregate or (ii) permit other actions that would have a
Material Adverse Effect on the Credit Parties or their estates, as applicable (taken as a whole);

       (r)   Certain Orders.

                (i) an order of the Bankruptcy Court shall be entered reversing, amending,
       supplementing, staying, vacating or otherwise amending, supplementing or modifying the
       Interim Order or the Final Order, or a Credit Party files an application, motion or other
       pleading seeking such entry of such an order or supports or fails to promptly oppose such
       an order, in each case without the prior written consent of the Required Lenders;

               (ii) the Interim Order (prior to the Final Order Entry Date) or the Final Order
       (on and after the Final Order Entry Date) shall cease to create a valid and perfected Lien
       on a material portion of the Collateral or to be in full force and effect, shall have been
       reversed, modified, amended, stayed, vacated, or subject to stay pending appeal, in the
       case of modification or amendment, without prior written consent of the Required
       Lenders (or Administrative Agent with the consent of the Required Lenders);

               (iii) an order shall have been entered by the Bankruptcy Court avoiding or
       requiring disgorgement by either Administrative Agent or any of the Lenders of any
       amounts received in respect of the Obligations, or a pre-petition secured party under the
       Pre-Petition Debt;

              (iv) an order shall have been entered by the Bankruptcy Court terminating or
       modifying the exclusive right of any Credit Party that is a Debtor to file a chapter 11 plan
       pursuant to section 1121 of the Bankruptcy Code, without the prior written consent of the
       Required Lenders;

               (v)   an order shall have been entered by the Bankruptcy Court providing for a
       change in venue with respect to the Cases;

               (vi) any of the Credit Parties shall fail to comply with a material provision of
       the Interim Order (prior to the Final Order Entry Date) or the Final Order (on and after
       the Final Order Entry Date); or

              (vii) other than with respect to the Carve-Out, an order in the Cases shall be
       entered charging any of the Collateral (as defined herein and in the Pre-Petition
       Financing Documents) under section 506(c) of the Bankruptcy Code against the Lenders,
       the Pre-Petition Term Lenders or the Pre-Petition RBL Lenders, or an order in the Cases
       shall be entered that is materially adverse to Administrative Agent, the Lenders,
       Administrative Agent, the Pre-Petition Term Lenders or the Pre-Petition RBL Lenders or
       their respective rights and remedies under the DIP Facility in any of the Cases or
       inconsistent with any of the Financing Documents;

        (s)  any order shall be entered which dismisses any of the Cases of the Credit Parties
that are Debtors and which order does not provide for Payment in Full in cash of the Obligations
under the Financing Documents (other than contingent indemnification obligations not yet due

                                               93
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 180 of 229




and payable), or any of the Credit Parties and their Subsidiaries shall seek, support or fail to
contest in good faith the entry of any such order;

       (t)   failure to satisfy any of the Milestones in accordance with the terms relating to such
Milestone (unless waived or extended with the consent of the Required Lenders);

       (u)    any Credit Party or any Subsidiary thereof shall take any action in support of any
matter set forth in clauses (o) through (t) (inclusive) of this Section 9.01 or any other Person shall
do so and such application is not contested in good faith by the Credit Parties and the relief
requested is granted in an order that is not stayed pending appeal, in each case unless the
Required Lenders give prior written consent to such action;

        (v)     any Credit Party or any Subsidiary thereof shall obtain court authorization to
commence, or shall commence, join in, assist or otherwise participate as an adverse party in any
suit or other proceeding seeking, or otherwise consenting to (i) the invalidation, subordination or
other challenging of the Superpriority Claims and Liens granted to secure the Obligations or any
other rights granted to Administrative Agent and the Lenders in the Orders or this Agreement or
(ii) any relief under section 506(c) of the Bankruptcy Code with respect to any Collateral;

      (w)     any Credit Party shall challenge, support or encourage a challenge of any payments
made to Administrative Agent or any Lender with respect to the Obligations or any lender under
any Pre-Petition Secured Debt with respect to the obligations thereunder, other than to challenge
the occurrence of a Default or Event of Default;

       (x)    without the consent of Administrative Agent and the Required Lenders, the filing
of any motion by the Credit Parties seeking approval of (or the entry of an order by the
Bankruptcy Court approving) adequate protection to any pre-petition agent, trustee or lender that
is inconsistent with the Interim Order (prior to the Final Order Entry Date) or the Final Order (on
and after the Final Order Entry Date);

        (y)   without the Required Lenders’ consent, the entry of any order by the Bankruptcy
Court granting, or the filing by any Credit Party or any of its Subsidiaries of any motion or other
request with the Bankruptcy Court (in each case, other than the Orders and motions seeking entry
thereof or permitted amendments or modifications thereto) seeking, authority to use any cash
proceeds of any of the Collateral without Administrative Agent’s and the Required Lenders’
consent or to obtain any financing under section 364 of the Bankruptcy Code other than the
facility hereunder unless such motion or order contemplates payment in full in cash of the
Obligations immediately upon consummation of the transactions contemplated thereby;

       (z)   without the consent of Administrative Agent and the Required Lenders, the filing
of any motion by the Credit Parties or any person on behalf of any Credit Party seeking authority
to consummate a sale of assets of the Credit Parties that are Debtors or the Collateral having a
value in excess of $500,000 outside the ordinary course of business and not otherwise permitted
hereunder;

     (aa)     if any Credit Party or any of its Subsidiaries is enjoined, restrained, or in any way
prevented by court order from continuing to conduct all or any part of the business affairs of the
Credit Parties and their Subsidiaries, taken as a whole, which could reasonably be expected to

                                                 94
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 181 of 229




have a Material Adverse Effect; provided that the Credit Parties shall have five (5) Business
Days after the entry of such an order to obtain a court order vacating, staying or otherwise
obtaining relief from the Bankruptcy Court or another court to address any such court order;

      (bb)    without the consent of Administrative Agent and the Required Lenders, the making
by any Credit Party of any payment (whether by way of adequate protection or otherwise) of
principal or interest or otherwise on account of any pre-petition Debt or payables other than
payments in respect of the repayment of the Pre-Petition Secured Debt or as otherwise permitted
under this Agreement, in each case, to the extent authorized by one or more “first day” orders,
the Interim Order or the Final Order and consistent with the Approved Budget;

      (cc)    if, unless otherwise approved by Administrative Agent and the Required Lenders,
an order of the Bankruptcy Court shall be entered providing for a change in venue with respect to
the Cases and such order shall not be reversed or vacated within ten (10) days;

      (dd)      without the Required Lenders’ consent, any Credit Party or any Subsidiary thereof
shall file any motion or other request with the Bankruptcy Court seeking (i) to grant or impose,
under section 364 of the Bankruptcy Code or otherwise, liens or security interests in any
Collateral, whether senior, equal or subordinate to Administrative Agent’s liens and security
interests; (ii) to use, or seek to use, Cash Collateral; or (iii) to modify or affect any of the rights
of Administrative Agent, or the Lenders under the Orders or the Financing Documents, by any
order entered in the Cases;

      (ee)   without the Required Lenders’ consent, any Credit Party shall file a motion seeking
or take any action supporting a motion seeking, or the Bankruptcy Court shall enter an order in
any of the Cases authorizing the sale of all or substantially all of the Credit Parties’ assets (unless
such order contemplates payment in full in cash of the Obligations upon the closing of such
financing or consummation of such sale, whether pursuant to a plan of reorganization or
otherwise);

      (ff)   any Credit Party or other debtor in a Chapter 11 case proposes or otherwise
supports any plan of reorganization that is not an Acceptable Plan of Reorganization; or

     (gg)     an RSA Termination Event occurs, whether or not the RSA is then in effect.

       Section 9.02. Acceleration of Term Loans. Upon the occurrence and during the
continuance of an Event of Default, Administrative Agent shall, at the direction of the Required
Lenders, by notice to Administrative Borrower declare all or any portion of the Obligations to
be, and such Obligations shall thereupon become, immediately due and payable, with accrued
and unpaid interest thereon, without presentment, demand, protest or other notice of any kind, all
of which are hereby waived by Borrowers and Borrowers will pay the same.

        Notwithstanding anything to the contrary in this Article 9, subject to the provisions of the
Interim Order (and, when entered, the Final Order), (x) with respect to enforcement of Liens or
remedies with respect to Collateral, Administrative Agent shall provide Borrower not less than
five (5) Business Days’ notice prior to taking such action (in any hearing after the giving of such
notice, the only issue that may be raised by any party in opposition thereto being whether, in fact,
an Event of Default has occurred and is continuing (the “Remedies Notice Period”)), and (y)

                                                  95
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 182 of 229




after expiration of the Remedies Notice Period, Administrative Agent and Collateral Agent shall,
at the direction of the Required Lenders, (x) terminate the consensual use of Cash Collateral and
(y) exercise all other rights and remedies provided for in this Agreement, the Security
Documents, the Orders and under applicable law; provided that no such notice shall be required
for any exercise of rights or remedies to the extent provided in the Orders. During the Remedies
Notice Period, the Borrowers may continue to use Cash Collateral as provided in the Orders.
During the Remedies Notice Period, any party in interest shall be entitled to seek an emergency
hearing with the Bankruptcy Court, for the sole purpose of contesting whether an Event of
Default has occurred and/or is continuing and cash collateral may be used for this purpose and in
accordance with the Orders during the Remedies Notice Period.

         Section 9.03. Default Rate of Interest and Suspension of LIBO Rate Options. At the
election of Administrative Agent or Required Lenders, after the occurrence of an Event of
Default and for so long as it continues and upon notice to Administrative Borrower by
Administrative Agent, subject to Section 2.07: (i) to the extent permitted by Law, all Obligations
(other than Loans) that are past due and the Loans shall bear interest at rates that are 2.00% in
excess of the rates otherwise payable under this Agreement, (ii) as the Interest Periods for
LIBOR Loans then in effect expire, such Loans shall be converted into Base Rate Loans, and
(iii) the LIBO Rate election will not be available to Borrowers.

        Section 9.04. Setoff Rights. During the continuance of any Event of Default, subject to
the Orders (including the Remedies Notice Period (as defined therein) and the Carve-Out), each
Lender is hereby authorized by Borrowers at any time or from time to time, with reasonably
prompt subsequent notice to Administrative Borrower (any prior or contemporaneous notice
being hereby expressly waived to the extent permitted by applicable law) to set off and to
appropriate and to apply any and all (i) balances held by such Lender (or any branch or agency
thereof) to or for the account of Borrowers, and (ii) other property at any time held or owing by
such Lender (or any branch or agency thereof) to or for the credit or for the account of
Borrowers, against and on account of any of the Obligations; except that no Lender shall exercise
any such right without the prior written consent of Administrative Agent. Any Lender exercising
a right to set off shall purchase for cash (and the other Lenders shall sell) interests in each of
such other Lender’s Pro Rata Share of the Obligations as would be necessary to cause all
Lenders to share the amount so set off with each other Lender in accordance with their respective
Pro Rata Share of the Obligations. Each Borrower agrees, to the fullest extent permitted by Law,
that any Lender may exercise its right to set off with respect to the Obligations as provided in
this Section 9.04.

       Section 9.05. Application of Proceeds.

       (a)     Notwithstanding anything to the contrary contained in this Agreement, upon the
occurrence and during the continuance of an Event of Default, each Borrower irrevocably waives
the right to direct the application of any and all amounts at any time or times thereafter received
by Administrative Agent from or on behalf of such Borrower or any guarantor of all or any part
of the Obligations, and, as between such Borrower on the one hand and Administrative Agent
and Lenders on the other, Administrative Agent shall have the continuing and exclusive right to
apply and to reapply any and all amounts received against the Obligations in such manner as


                                                96
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 183 of 229




Administrative Agent may deem advisable notwithstanding any previous application by
Administrative Agent.

       (b)    Notwithstanding anything to the contrary contained in this Agreement, if an
Acceleration Event shall have occurred and subject to the Orders (including the Remedies Notice
Period (as defined therein) and the Carve-Out), and so long as it continues, each Lender Party
shall deliver any and all amounts received in respect of the Obligations to Collateral Agent, and
Collateral Agent shall apply any and all amounts so received or otherwise received in respect of
the Obligations in the following order: first, ratably to the payment of all Obligations
constituting fees, costs, indemnities, liabilities, obligations and expenses incurred by or owing to
Agents with respect to this Agreement, the other Financing Documents or the Collateral; second,
ratably to the payment of Obligations constituting fees, costs, indemnities and expenses incurred
by or owing to any Lender with respect to this Agreement, the other Financing Documents or the
Collateral; third, to payment of Obligations constituting accrued and unpaid interest on the
Loans (other than the Roll-Up Loan) ratably among the Lenders (other than Defaulting Lenders)
in accordance with their Pro Rata Shares; fourth, to the payment of Obligations constituting the
principal amount of the Loans (other than the Roll-Up Loans) outstanding ratably to the Lenders
(other than Defaulting Lenders) in accordance with their Pro Rata Shares; fifth, to the payment
of Obligations constituting accrued and unpaid interest on the Roll-Up Loans ratably to the
Lenders (other than Defaulting Lenders) in accordance with their Pro Rata Shares; sixth, to the
payment of Obligations constituting the principal amount of the Roll-Up Loans outstanding
ratably to the Lenders (other than Defaulting Lenders) in accordance with their Pro Rata Shares;
seventh, to the payment of Obligations owing to the Defaulting Lenders ratably in accordance
with their Pro Rata Shares; eighth, ratably to payment of remaining Obligations outstanding;
ninth, ratably to payment of any superpriority adequate protection claims of the Pre-Petition
Lender Parties; and tenth, to the payment of the obligations outstanding under the Pre-Petition
Secured Debt ratably to the Pre-Petition Lender Parties provided that each repayment of
Borrowings made under each tranche shall be applied, first ratably to any Base Rate Loan then
outstanding under such tranche, and, second, to any LIBOR Loans then outstanding under such
tranche; provided, further, that if more than one LIBOR Loan is outstanding under such tranche,
such repayments shall be made to each such LIBOR Loans in order of priority beginning with
the LIBOR Loan with the least number of days remaining in the Interest Period applicable
thereto and ending with the LIBOR Loan with the most number of days remaining in the Interest
Period applicable thereto.

        (c)    Any balance remaining after giving effect to the applications set forth in this
Section 9.05 shall be delivered to Borrowers or to whomever may be lawfully entitled to receive
such balance or as the Bankruptcy Court may direct. In carrying out any of the applications set
forth in this Section 9.05, (i) amounts received shall be applied in the numerical order provided
until exhausted prior to the application to the next succeeding category and (ii) each of the
Persons entitled to receive a payment in any particular category shall receive an amount equal to
its pro rata share of amounts available to be applied pursuant thereto for such category.




                                                97
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 184 of 229




                                      ARTICLE 10
                                EXPENSES AND INDEMNITY

         Section 10.01. Expenses. Each Borrower hereby agrees to promptly pay (i) all reasonable
and documented out-of-pocket costs and expenses of (I) Administrative Agent and the Sole Lead
Arranger (including without limitation the reasonable and documented fees, costs and expenses
of (I) Davis Polk & Wardwell LLP and Vinson & Elkins LLP as counsel to Administrative
Agent and the Lenders and (II) Houlihan Lokey, Inc., in its capacity as financial advisor to the
Lenders in connection with the Restructuring Transactions (as defined in the RSA)), in each case
in connection with the examination, review, due diligence investigation, documentation,
negotiation, closing and syndication of the credit transactions contemplated by the Financing
Documents, in connection with the performance by Administrative Agent of its rights and
remedies under the Financing Documents and in connection with the continued administration of
the Financing Documents including (A) any amendments, modifications, restatements, consents
and waivers to and/or under any and all Financing Documents (whether or not the transactions
contemplated hereby or thereby shall be consummated) and (B) any periodic public record
searches conducted by or at the request of Administrative Agent (including, without limitation,
title investigations, UCC searches, fixture filing searches, judgment, pending litigation and tax
lien searches and searches of applicable corporate, limited liability, partnership and related
records concerning the continued existence, organization and good standing of any Credit Party),
(ii) without limitation of the preceding clause (i), all documented, out-of-pocket reasonable costs
and expenses of Collateral Agent in connection with the creation, perfection and maintenance of
Liens pursuant to the Financing Documents, (iii) without limitation of the preceding clause (i),
all documented, out-of-pocket reasonable costs and expenses of each Agent (including without
limitation the reasonable fees, costs and expenses of counsel to, and during the continuance of an
Event of Default or after an Acceleration Event and during the continuance thereof, of
independent appraisers and consultants retained by, each Agent) in connection with
(A) protecting, storing, insuring, handling, maintaining or selling any Collateral, (B) any
litigation, dispute, suit or proceeding relating to any Financing Document, and (C) any workout,
collection, bankruptcy, insolvency and other enforcement proceedings under any and all of the
Financing Documents, and (iv) all documented, out-of-pocket, reasonable costs and expenses
incurred by Lenders in connection with any litigation, dispute, suit or proceeding relating to any
Financing Document and, during the continuance of an Event of Default or after an Acceleration
Event and during the continuance thereof, in connection with any workout, collection,
bankruptcy, insolvency and other enforcement proceedings under any and all Financing
Documents; provided that, to the extent that the costs and expenses referred to in this clause (iv)
consist of fees, costs and expenses of counsel, Borrowers shall be obligated to pay such
reasonable fees, costs and expenses for only one counsel acting for both Agents (or, if
Administrative Agent and Collateral Agent are not Affiliates of each other, for only one counsel
acting for Administrative Agent and only one counsel acting for Collateral Agent), plus a single
local counsel for both Agents in each jurisdiction where local counsel is required, and for only
one counsel acting for all Lenders (other than an Agent) so long as one counsel may represent all
Lenders (other than an Agent) without any conflict of interest other than any conflicts that may
be waived by each Lender under applicable rules of professional conduct regarding such waivers.




                                                98
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 185 of 229




         Section 10.02. Indemnity. Borrowers hereby agree to indemnify, pay and hold harmless
each Lender Party, the Sole Lead Arranger and their respective Related Parties (each an
“Indemnitee” and collectively called the “Indemnitees”) from and against any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, claims, costs, expenses and
disbursements of any kind or nature whatsoever (collectively, “Losses”) (including the
documented out-of-pocket, reasonable fees and disbursements of counsel for such Indemnitees)
in connection with any actual or prospective claim, litigation, investigative, response, remedial,
administrative or judicial matter or proceeding (each, a “Proceeding”), whether based on
contract, tort or any other theory, whether brought by a third party and whether or not such
Indemnitees shall be designated a party thereto and the documented out-of-pocket, reasonable
expenses of investigation by engineers, environmental consultants and similar technical
personnel and any commission, fee or compensation claimed by any broker (other than any
broker retained by a Lender Party) asserting any right to payment for the transactions
contemplated hereby, which may be imposed on, incurred by or asserted against such
Indemnitees as a result of or in connection with the execution or delivery of this Agreement, any
other Financing Document or any amendment, restatement, modification or waiver of the
provisions hereof or thereof, or any agreement or instrument contemplated hereby or thereby, the
performance of parties hereto of their respective obligations hereunder or thereunder or the
consummation of the transactions contemplated hereby or by the other Financing Documents
(including under any Environmental Law or in connection with any Hazardous Materials
Contamination) and the use or intended use of the proceeds of the Loans IN ALL CASES,
WHETHER OR NOT CAUSED BY OR ARISING, IN WHOLE OR IN PART, OUT OF THE
COMPARATIVE, CONTRIBUTORY OR SOLE NEGLIGENCE OF THE INDEMNITEE,
except that Borrower shall have no obligation hereunder to an Indemnitee with respect to (x) any
Loss resulting from the gross negligence, bad faith or willful misconduct of such Indemnitee(s),
as determined by a final non-appealable judgment of a court of competent jurisdiction, (y) any
Loss arising out of a Proceeding brought by one Indemnitee against any other Indemnitee caused
solely by the actions of the first such Indemnitee (other than any such Proceeding against such
Indemnitee in its capacity or in fulfilling its role as an Agent or Sole Lead Arranger, subject to
clause (x) above) or (z) any Loss resulting from a material breach of this Agreement by such
Indemnitee, as determined by a final non-appealable judgment of a court of competent
jurisdiction. To the extent that the undertaking set forth in the immediately preceding sentence
may be unenforceable, Borrower shall contribute the maximum portion, which it is permitted to
pay and satisfy under applicable Law, to the payment and satisfaction of all such indemnified
liabilities incurred by the Indemnitees or any of them.

                                         ARTICLE 11
                                          AGENTS

       Section 11.01. Appointment and Authorization. Each Lender hereby irrevocably appoints
and authorizes each Agent to enter into each of the Financing Documents and enter into
amendments to each applicable Financing Document, to which it is a party (other than this
Agreement) on its behalf and to take such actions as such Agent on its behalf and to exercise
such powers under the Financing Documents as are delegated to such Agent by the terms thereof,
together with all such powers as are reasonably incidental thereto. Subject to the terms of
Section 12.05 and to the terms of the other Financing Documents, Administrative Agent is


                                               99
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 186 of 229




authorized and empowered to amend, modify, or waive any provisions of this Agreement or the
other Financing Documents on behalf of Lenders. Except for Sections 11.09, 11.10 and 11.12,
the provisions of this Article 11 are solely for the benefit of Lender Parties and neither
Borrowers nor any other Credit Party shall have any rights as a third party beneficiary of, nor
shall they be bound by, any of the provisions hereof.

        In performing its functions and duties under this Agreement, except as expressly
provided in Section 12.06(a)(iii), each Agent shall act solely as agent of Lender Parties and does
not assume and shall not be deemed to have assumed any obligation toward or relationship of
agency or trust with or for Borrowers or any other Credit Party. Each Agent may perform any of
its duties hereunder, or under the Financing Documents, by or through its own agents or
employees.

         Section 11.02. Agents and Affiliates. Each Agent, in its capacity as a Lender, shall have
the same rights and powers under the Financing Documents as any other Lender and may
exercise or refrain from exercising the same as though it were not an Agent, and each Agent and
its Affiliates may accept deposits from, lend money to, act as the financial advisor or in any other
advisory capacity for and generally engage in any kind of business with each Credit Party or
Affiliate of any Credit Party as if it were not an Agent hereunder and without any duty to account
therefor to the Lenders.

         Section 11.03. Action by Agents. The duties of each Agent shall be mechanical and
administrative in nature. Neither Agent shall have by reason of this Agreement a fiduciary
relationship in respect of any Lender Party. Nothing in this Agreement or any of the Financing
Documents is intended to or shall be construed to impose upon an Agent any obligations in
respect of this Agreement or any of the Financing Documents except as expressly set forth herein
or therein. Without limiting the generality of the foregoing, except as otherwise expressly
provided herein (subject to Section 11.05), Administrative Agent shall not have any duty to
disclose to any Lender Party, and shall not be liable to any Lender Party for the failure to
disclose to any Lender Party, any information relating to Borrower or any of its Affiliates that is
communicated to or obtained by the Person serving as Agent or any of its Affiliates in any
capacity. Each Agent may perform any and all of its duties and exercise its rights and powers
hereunder or under any other Financing Document, relating to Collateral and administrative
matters by or through any one or more sub agents appointed by each Agent. Each Agent and any
such sub agent may perform any and all of its duties and exercise its rights and powers by or
through their respective Related Parties. The exculpatory provisions of this Article shall apply to
any such sub agent and to the Related Parties of each Agent and any such sub agent, and shall
apply to their respective activities in connection with the syndication of the credit facilities
provided for herein as well as activities as an Agent, but each Agent shall be liable for any
liability of its sub-agents and the Related Parties of such Agent and its sub-agents under such
exculpatory provisions. All such sub-agents and Related Parties shall be subject to the
confidentiality provisions of Section 12.08 as though they were Lender Parties.

        Section 11.04. Consultation with Experts. Each Agent may consult with legal counsel
(who may be legal counsel for Borrowers), independent accountants and other experts selected
by it in good faith and shall not be liable for any action taken or not taken by it in good faith in
accordance with the advice or other statements of such counsel, accountants or experts.

                                                100
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 187 of 229




         Section 11.05. Liability of Agents. Neither Agent nor any of its Related Parties shall be
liable to any Lender for any action taken or not taken by it (i) with the consent of the Required
Lenders (or such other number or percentage of the Lenders as shall be necessary, or as such
Agent shall believe in good faith shall be necessary, under the circumstances provided in Section
12.05 and Article 9 or (ii) in the absence of its own gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent jurisdiction. Neither
Agent nor any of its respective directors, officers, agents or employees shall be responsible for or
have any duty to ascertain, inquire into or verify (a) any statement, warranty or representation
made in connection with any Financing Document or any borrowing hereunder, (b) the
performance or observance of any of the covenants or agreements specified in any Financing
Document, (c) the satisfaction of any condition specified in any Financing Document, (d) the
validity, effectiveness, sufficiency or genuineness of any Financing Document, any Lien
purported to be created or perfected thereby or any certificate, report or other document or
writing furnished in connection therewith, (e) the existence or non-existence of any Default or
Event of Default, or (f) the financial condition of any Credit Party. Neither Agent shall incur any
liability by acting in reliance upon any notice, request, certificate, consent, statement, instrument,
document or other writing (which may be a bank wire, telex, facsimile or electronic transmission
or similar writing) reasonably believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. To the extent a notice hereunder is permitted to be
given by telephone, each Agent also may rely upon any statement made to it by telephone and
reasonably believed by it to have been made by the proper Person, and shall not incur any
liability to any Lender for relying thereon. Neither Agent shall be liable for any apportionment
or distribution of payments made by it in good faith and if any such apportionment or
distribution is subsequently determined to have been made in error the sole recourse of any
Lender to whom payment was due but not made, shall be to recover from other Lenders any
payment in excess of the amount to which they are determined to be entitled (and such other
Lenders hereby agree to return to such Lender any such erroneous payments received by them).

         Section 11.06. Indemnification. Each Lender shall, in accordance with its Pro Rata
Share, indemnify each Agent (to the extent not reimbursed by Borrower) upon demand against
any cost, expense (including counsel fees and disbursements), claim, demand, action, loss or
liability (except such as result from such Agent’s gross negligence or willful misconduct as
determined by a final non-appealable judgment of a court of competent jurisdiction) that such
Agent may suffer or incur in connection with the Financing Documents or any action taken or
omitted by such Agent hereunder or thereunder. If any indemnity furnished to an Agent for any
purpose shall, in the opinion of such Agent, be insufficient or become impaired, such Agent may
call for additional indemnity and cease, or not commence, to do the acts indemnified against
even if so directed by Required Lenders until such additional indemnity is furnished.

       Section 11.07. Right to Request and Act on Instructions. Each Agent may at any time
request instructions from Lender Parties (other than itself) with respect to any actions or
approvals which by the terms of this Agreement or of any of the Financing Documents such
Agent is permitted or desires to take or to grant, and if such instructions are promptly requested,
such Agent shall be absolutely entitled to refrain from taking any action or to withhold any
approval and shall not be under any liability whatsoever to any Person for refraining from any
action or withholding any approval under any of the Financing Documents until it shall have
received such instructions from Required Lenders or all or such other portion of Lender Parties

                                                 101
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 188 of 229




as shall be prescribed by this Agreement. Without limiting the foregoing, no Lender Party shall
have any right of action whatsoever against an Agent as a result of such Agent acting or
refraining from acting under this Agreement or any of the other Financing Documents in
accordance with the instructions of Required Lenders (or all or such other portion of Lender
Parties as shall be prescribed by this Agreement) and, notwithstanding the instructions of
Required Lenders (or such other applicable portion of Lender Parties), such Agent shall have no
obligation to take any action if it believes, in good faith, that such action would violate
applicable Law or exposes such Agent to any liability.

        Section 11.08. Credit Decision. Each Lender acknowledges that it has, independently
and without reliance upon any Agent, Sole Lead Arranger or any other Lender Party or any of
their Related Parties, and based on such documents and information as it has deemed
appropriate, made its own credit analysis and decision to enter into this Agreement. Each Lender
also acknowledges that it will, independently and without reliance upon any Agent or any other
Lender Party or any of their Related Parties, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in taking or not
taking any action under the Financing Documents or any related agreement or any document
furnished thereunder.

       Section 11.09. Collateral Matters. Each Lender irrevocably authorizes and directs
Administrative Agent and Collateral Agent to release any Lien or Guarantee granted to or held
by Administrative Agent or Collateral Agent under any Financing Document (i) upon a Payment
in Full (other than contingent obligations not yet due and payable), or (ii) with respect to
property sold or disposed of as part of or in connection with any disposition permitted under any
Financing Document to a Person that is not a Credit Party. Upon request by Administrative
Agent or Collateral Agent at any time, Lenders will confirm Administrative Agent’s and
Collateral Agent’s authority to release and/or subordinate particular types or items of Collateral
pursuant to this Section 11.09.

        Section 11.10. Agency for Perfection. Each Agent and each Lender hereby appoint each
other Agent or Lender as agent for the purpose of perfecting Collateral Agent’s security interest
in assets which, in accordance with the UCC in any applicable jurisdiction, can be perfected by
possession or control. Should Administrative Agent or any Lender (other than Collateral Agent)
obtain possession or control of any such assets, such Lender shall notify Collateral Agent
thereof, and, promptly upon Collateral Agent’s request therefor, shall deliver such assets to
Collateral Agent or in accordance with Collateral Agent’s instructions or transfer control to
Collateral Agent in accordance with Collateral Agent’s instructions. Each Lender agrees that it
will not have any right individually to enforce or seek to enforce any Security Document or to
realize upon any Collateral for the Loans unless instructed to do so by Collateral Agent (or
consented to by Administrative Agent, as provided in Section 9.04), it being understood and
agreed that such rights and remedies may be exercised only by Collateral Agent; provided that
the foregoing shall not prohibit (a) each Agent from exercising on its own behalf the rights and
remedies that inure to its benefit (solely in its capacity as an Agent) hereunder and under the
other Financing Documents, (b) any Lender from exercising setoff rights in accordance with
Section 9.04, or (c) any Lender from filing proofs of claim or appearing and filing pleadings on
its own behalf during the pendency of a proceeding relative to any Credit Party under any Debtor
Relief Law; provided, further, that if at any time there is no Person acting as Administrative

                                               102
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 189 of 229




Agent hereunder and under the other Financing Documents, then (i) the Required Lenders shall
have the rights otherwise ascribed to Administrative Agent pursuant to Section 9.02 and (ii) in
addition to the matters set forth in clauses (b), and (c) of the preceding proviso, the Required
Lenders may enforce any rights and remedies available to Administrative Agent, Lenders or
Collateral Agent.

        Section 11.11. Notice of Default. Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default except with respect to
defaults in the payment of principal, interest and fees required to be paid to Administrative Agent
for the account of Lenders, unless Administrative Agent shall have received written notice from
a Lender or Borrower referring to this Agreement, describing such Default or Event of Default
and stating that such notice is a “notice of default”. Administrative Agent will notify each
Lender of its receipt of any such notice. Administrative Agent shall take such action with
respect to such Default or Event of Default as may be requested by Required Lenders (or all or
such other portion of Lenders as shall be prescribed by this Agreement) in accordance with the
terms hereof. Unless and until Administrative Agent has received any such request,
Administrative Agent may (but shall not be obligated to) take such action, or refrain from taking
such action, with respect to such Default or Event of Default as it shall deem advisable or in the
best interests of Lenders.

        Section 11.12. Successor Agent. Each Agent may at any time give notice of its
resignation to Lenders and Administrative Borrower. Upon receipt of any such notice of
resignation, Required Lenders shall have the right to appoint a successor Agent, which shall be a
bank with an office in the United States, or an Affiliate of any such bank with an office in the
United States. If no such successor shall have been so appointed by Required Lenders and shall
have accepted such appointment within thirty (30) days after the retiring Agent gives notice of its
resignation (or such earlier day as shall be agreed by Required Lenders), then the retiring Agent
may on behalf of Lenders (but without any obligation), appoint (a) a Lender, (b) an Affiliate of a
Lender, (c) an Approved Fund, or (d) any other Person (other than a natural person), which shall
be a bank with an office in the United States, or an Affiliate of any such bank with an office in
the United States, as a successor Agent. If no such successor Agent has been effectively
appointed within thirty (30) days after the retiring Agent gives notice of its resignation, at the
retiring Agent’s request, Borrowers agree to use commercially reasonable efforts to (i) assist the
retiring Agent in finding a successor agent and (ii) cause a successor Agent meeting the
requirements set forth above to accept such appointment. Whether or not a successor has been
appointed, such resignation shall become effective in accordance with such notice on the
Resignation Effective Date. The resignation of the retiring Agent shall become effective upon
acceptance by a successor of its appointment as Agent or, if a successor has not been appointed
by the date which is sixty (60) days after the retiring Agent gives notice of its resignation, on
such 60th day after the retiring Agent gives notices of its resignation (the date of effectiveness of
the successor appointment or such 60th day, as the case may be, the “Resignation Effective
Date”), and the Required Lenders shall perform all of the duties of the Agent hereunder until
such time, if any, as the Required Lenders appoint a successor as provided for above. With
effect from the Resignation Effective Date, the retiring Agent shall be discharged from all of its
duties and obligations hereunder and under the other Financing Documents. Upon the
acceptance of a successor’s appointment as Agent hereunder, such successor shall succeed to and
become vested with all of the rights, powers, privileges and duties of the retiring Agent (other

                                                103
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 190 of 229




than any rights to indemnity payments or other amounts owed to the retiring Agent). The fees
payable by Borrowers to a successor Agent shall be the same as those payable to its predecessor
unless otherwise agreed between Borrowers and such successor. The provisions of this
Agreement shall continue in effect for the benefit of any retiring Agent and its sub-agents after
the effectiveness of its resignation hereunder and under the other Financing Documents in
respect of any actions taken or omitted to be taken by any of them while the retiring Agent was
acting or was continuing to act as Agent.

       Section 11.13. Disbursements of Term Loans; Payment and Sharing of Payment.

      (a)    Term Loan Advances, Payments and Settlements; Interest and Fee Payments.

                 (i) On the Closing Date and the Delayed Draw Borrowing Date,
       Administrative Agent, on behalf of Lenders, may elect to advance to Borrowers the full
       amount of the New Money Loans to be made on each of the Closing Date and the
       Delayed Draw Borrowing Date prior to receiving funds from the applicable Lenders, in
       reliance upon each such Lender’s commitment to make its Pro Rata Share of the New
       Money Loans to Borrowers in a timely manner on such date regardless of whether the
       conditions precedent set forth in Section 8.01 or Section 8.02, as applicable, are then
       satisfied, including the existence of any Default or Event of Default either before or after
       giving effect to the making of such New Money Loans. Administrative Agent shall be
       conclusively entitled to assume, for purposes of the preceding sentence, that each Lender
       will fund its Pro Rata Share of the New Money Loans requested by Borrowers. Each
       Lender shall reimburse Administrative Agent on demand, in accordance with the
       provisions of the next sentence of this paragraph, for all funds disbursed on its behalf by
       Administrative Agent pursuant to the first sentence of this clause (i), or if Administrative
       Agent so requests, each Lender will remit to Administrative Agent its Pro Rata Share of
       the applicable New Money Loan before Administrative Agent disburses the same to
       Borrowers. If Administrative Agent elects to advance such New Money Loans to
       Borrowers in such manner, Administrative Agent shall be entitled to receive all interest
       that accrues on the Closing Date or the Delayed Draw Borrowing Date, as applicable, on
       each Lender’s Pro Rata Share of New Money Loans unless Administrative Agent
       receives such Lender’s Pro Rata Share of Loans by 4:00 p.m. (New York City time) on
       the Closing Date or the Delayed Draw Borrowing Date, as applicable. If Administrative
       Agent elects to require that each Lender make funds available to Administrative Agent,
       prior to a disbursement by Administrative Agent to Borrowers, Administrative Agent
       shall advise each Lender by telephone, facsimile or e-mail of the amount of such
       Lender’s Pro Rata Share of the New Money Loan requested by Borrowers no later than
       1:00 p.m. (New York City time) on the Closing Date or the Delayed Draw Borrowing
       Date, as applicable, and each such Lender shall pay Administrative Agent no later than
       2:00 p.m. (New York City time) on such date such Lender’s Pro Rata Share of such
       requested New Money Loan, in same day funds, by wire transfer to the Payment
       Account, or such other account as may be identified by Administrative Agent to Lenders
       from time to time. If any Lender fails to pay the amount of its Pro Rata Share of the New
       Money Loans within one (1) Business Day after Administrative Agent’s demand,
       Administrative Agent shall promptly notify Administrative Borrower, and Borrower shall
       immediately repay such amount to Administrative Agent. Any repayment required by

                                               104
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 191 of 229




       Borrowers pursuant to this Section 11.13 shall be accompanied by accrued interest
       thereon from and including the date such amount is made available to Borrowers to but
       excluding the date of payment at the rate of interest then applicable to New Money Loans
       which are Base Rate Loans. Nothing in this Section 11.13 or elsewhere in this
       Agreement or the other Financing Documents shall be deemed to require Administrative
       Agent to advance funds on behalf of any Lender or to relieve any Lender from its
       obligation to fulfill its commitments hereunder or to prejudice any rights that
       Administrative Agent or Borrowers may have against any Lender as a result of any
       default by such Lender hereunder.

               (ii) The provisions of this Section 11.13(a) shall be deemed to be binding
       upon Administrative Agent and Lenders notwithstanding the occurrence of any Default
       or Event of Default, or any insolvency or bankruptcy proceeding pertaining to Borrower
       or any other Credit Party.

      (b)    Return of Payments.

                (i) If an Agent pays an amount to a Lender under this Agreement in the belief
       or expectation that a related payment has been or will be received by such Agent from
       Borrowers and such related payment is not received by such Agent, then such Agent will
       be entitled to recover such amount from such Lender on demand without setoff,
       counterclaim or deduction of any kind, together with interest accruing on a daily basis at
       the Federal Funds Rate.

               (ii) If an Agent determines at any time that any amount received by such
       Agent under this Agreement must be returned to Borrowers or paid to any other Person
       pursuant to any insolvency Law or otherwise, then, notwithstanding any other term or
       condition of this Agreement or any other Financing Document, such Agent will not be
       required to distribute any portion thereof to any Lender. In addition, each Lender will
       repay to an Agent on demand any portion of such amount that such Agent has distributed
       to such Lender, together with interest at such rate, if any, as such Agent is required to pay
       to Borrowers or such other Person, without setoff, counterclaim or deduction of any kind.

       (c)   [Reserved.]

       (d)   Sharing of Payments. If any Lender shall obtain any payment or other recovery
(whether voluntary, involuntary, by application of setoff or otherwise) on account of any Loan
(other than pursuant to the terms of Section 2.04(e)(v) or Section 2.09) in excess of its pro rata
share of payments entitled pursuant to the other provisions of this Agreement, such Lender shall
purchase from the other Lenders such participations in extensions of credit made by such other
Lenders of Loans (without recourse, representation or warranty) as shall be necessary to cause
such purchasing Lender to share the excess payment or other recovery ratably with each of them;
provided that if all or any portion of the excess payment or other recovery is thereafter required
to be returned or otherwise recovered from such purchasing Lender, such portion of such
purchase shall be rescinded and each Lender which has sold a participation to the purchasing
Lender shall repay to the purchasing Lender the purchase price to the ratable extent of such
return or recovery, without interest. Each Borrower agrees that any Lender so purchasing a


                                               105
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 192 of 229




participation from another Lender pursuant to this clause (d) may, to the fullest extent permitted
by Law, exercise all its rights of payment (including pursuant to Section 9.04) with respect to
such participation as fully as if such Lender were the direct creditor of Borrower in the amount
of such participation. If under any applicable bankruptcy, insolvency or other similar Law, any
Lender receives a secured claim in lieu of a setoff to which this clause (d) applies, such Lender
shall, to the extent practicable, exercise its rights in respect of such secured claim in a manner
consistent with the rights of Lenders entitled under this clause (d) to share in the benefits of any
recovery on such secured claim.

       Section 11.14. Right to Perform, Preserve and Protect. If any Credit Party or any of its
Subsidiaries fails to perform any obligation hereunder or under any other Financing Document,
the Agent party to such Financing Document itself may, but shall not be obligated to, after the
lapse of any applicable grace period, cause such obligation to be performed at Borrowers’
expense. Each Agent is further authorized by Borrowers and Lenders to make expenditures from
time to time during the continuance of an Event of Default which such Agent, in its reasonable
business judgment, deems necessary or desirable to (a) preserve or protect the Collateral, or any
portion thereof and/or (b) enhance the likelihood of, or maximize the amount of, repayment of
the Loans and other Obligations, each Borrower hereby agrees to reimburse such Agent on
demand for any and all costs, liabilities and obligations incurred by such Agent during the
continuance of an Event of Default pursuant to this Section 11.14. Each Lender hereby agrees to
indemnify each Agent upon demand for any and all costs, liabilities and obligations incurred by
such Agent pursuant to this Section 11.14, in accordance with the provisions of Section 11.06.

        Section 11.15. Additional Titled Agents. With respect to any co-bookrunner, Sole Lead
Arranger, syndication agent or any other agent named on the cover page of this Agreement, other
than an Agent (collectively, the “Additional Titled Agents”), no Additional Titled Agent, in
such capacity, has any rights, powers, liabilities, duties or responsibilities hereunder or under any
of the other Financing Documents. Without limiting the foregoing, no Additional Titled Agent
shall have nor be deemed to have a fiduciary relationship with any Lender. At any time that any
Lender serving (or whose Affiliate is serving) as an Additional Titled Agent shall have
transferred to any other Person (other than any Affiliates) all of its interests in the Loans and in
the Commitments, such Person shall be deemed to have concurrently resigned as such Additional
Titled Agent.

       Section 11.16. [Reserved].

        Section 11.17. Withholding Tax. To the extent required by any applicable law,
Administrative Agent may deduct or withhold from any payment to any Lender an amount
equivalent to any applicable withholding tax. If the Internal Revenue Service or any authority of
the United States or other jurisdiction asserts a claim that Administrative Agent did not properly
withhold Tax from amounts paid to or for the account of any Lender (because the appropriate
form was not delivered or was not properly executed, or because such Lender failed to notify
Administrative Agent of a change in circumstances that rendered the exemption from, or
reduction of, withholding tax ineffective, or for any other reason), such Lender shall indemnify
and hold harmless Administrative Agent (to the extent that Administrative Agent has not already
been reimbursed by Borrower pursuant to Section 2.08 and without increasing or limiting the
obligation of Borrower to do so) fully for all amounts paid, directly or indirectly, by

                                                106
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 193 of 229




Administrative Agent as Tax or, if any, otherwise, together with all expenses incurred, including
legal expenses, allocated staff costs and any out-of-pocket expenses, whether or not such Tax
was correctly or legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to any Lender by
Administrative Agent shall be conclusive absent manifest error. Each Lender hereby authorizes
Administrative Agent to set off and apply any and all amounts at any time owing to such Lender
under this Agreement or any other Financing Document against any amount due to
Administrative Agent under this Section 11.17. The agreements in this Section 11.17 shall
survive the resignation and/or replacement of Administrative Agent, any assignment of rights by,
or the replacement of, a Lender, the termination of this Agreement and the repayment,
satisfaction or discharge of all other Obligations.

       Section 11.18. Lender ERISA Representation.

       (a)   Each Lender (x) represents and warrants, as of the date such Person became a
Lender party hereto, to, and (y) covenants, from the date such Person became a Lender party
hereto to the date such Person ceases being a Lender party hereto, for the benefit of,
Administrative Agent and not, for the avoidance of doubt, to or for the benefit of Borrowers or
any other Credit Party, that at least one of the following is and will be true:

                (i) such Lender is not using “plan assets” (within the meaning of
       Section 3(42) of ERISA or otherwise) of one or more Benefit Plans with respect to such
       Lender’s entrance into, participation in, administration of and performance of the Loans
       or this Agreement;

                (ii) the transaction exemption set forth in one or more PTEs, such as PTE 84-
       14 (a class exemption for certain transactions determined by independent qualified
       professional asset managers), PTE 95-60 (a class exemption for certain transactions
       involving insurance company general accounts), PTE 90-1 (a class exemption for certain
       transactions involving insurance company pooled separate accounts), PTE 91-38 (a class
       exemption for certain transactions involving bank collective investment funds) or PTE
       96-23 (a class exemption for certain transactions determined by in-house asset managers),
       is applicable, and the conditions of such exemption have been satisfied, with respect to
       such Lender’s entrance into, participation in, administration of and performance of the
       Loans or this Agreement;

               (iii) (A) such Lender is an investment fund managed by a “Qualified
       Professional Asset Manager” (within the meaning of Part VI of PTE 84-14), (B) such
       Qualified Professional Asset Manager made the investment decision on behalf of such
       Lender to enter into, participate in, administer and perform the Loans or this Agreement,
       (C) the entrance into, participation in, administration of and performance of the Loans or
       this Agreement satisfies the requirements of subsections (b) through (g) of Part I of PTE
       84-14 and (D) to the best knowledge of such Lender, the requirements of subsection (a)
       of Part I of PTE 84-14 are satisfied with respect to such Lender’s entrance into,
       participation in, administration of and performance of the Loans or this Agreement; or




                                              107
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 194 of 229




               (iv) such other representation, warranty and covenant as may be agreed in
       writing between Administrative Agent, Borrowers, and such Lender.

        (b)    In addition, unless either (1) sub-clause (i) in the immediately preceding clause (a)
is true with respect to a Lender or (2) a Lender has provided another representation, warranty and
covenant in accordance with sub-clause (iv) in the immediately preceding clause (a), such
Lender further (x) represents and warrants, as of the date such Person became a Lender party
hereto, to, and (y) covenants, from the date such Person became a Lender party hereto to the date
such Person ceases being a Lender party hereto, for the benefit of, Administrative Agent and not,
for the avoidance of doubt, to or for the benefit of Borrowers or any other Credit Party, that
Administrative Agent is not a fiduciary with respect to the assets of such Lender involved in such
Lender’s entrance into, participation in, administration of and performance of the Loans or this
Agreement (including in connection with the reservation or exercise of any rights by
Administrative Agent under this Agreement, any Financing Document or any documents related
hereto or thereto).

                                        ARTICLE 12
                                      MISCELLANEOUS

       Section 12.01. Survival; Release.

       (a)    All agreements, representations and warranties made herein and in every other
Financing Document shall survive the execution and delivery of this Agreement and the other
Financing Documents. Such representations and warranties have been or will be relied upon by
Administrative Agent and each Lender, regardless of any investigation made by Administrative
Agent or any Lender or on their behalf and notwithstanding that Administrative Agent or any
Lender may have had notice or knowledge of any Default at the time of any credit extensions.
This Agreement shall terminate upon the payment in full of all amounts due under this
Agreement and all amounts owing to the Lender Parties under the other Financing Documents;
provided that the provisions of Sections 2.04(e)(iv), 2.04(e)(v), 2.08 and 2.09 and Article 10 and
Article 11 and Sections 12.08, 12.09, 12.11 and 12.12 shall survive a Payment in Full (both with
respect to any Lender and all Lenders collectively) and any termination of this Agreement.

       (b)    Collateral Agent agrees for the benefit of Credit Parties to execute and deliver the
releases of Liens and Guarantees which it is authorized to do pursuant to Section 11.09.

        Section 12.02. No Waivers. No failure or delay by an Agent or any Lender in exercising
any right, power or privilege under any Financing Document shall operate as a waiver thereof
nor shall any single or partial exercise thereof preclude any other or further exercise thereof or
the exercise of any other right, power or privilege. The rights and remedies herein and therein
provided shall be cumulative and not exclusive of any rights or remedies provided by Law. Any
reference in any Financing Document to the “continuing” nature of any Event of Default shall
not be construed as establishing or otherwise indicating that Borrowers or any other Credit Party
has the independent right to cure any such Event of Default, but is rather presented merely for
convenience should such Event of Default be waived in accordance with the terms of the
applicable Financing Documents.


                                                108
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 195 of 229




       Section 12.03. Notices.

       (a)    All notices, requests and other communications to any party hereunder shall be in
writing (including prepaid overnight courier, facsimile transmission, e-mail, electronic
submissions or similar writing) and shall be given to such party at its address, facsimile number
or e-mail address set forth on Annex B hereto (or, in the case of any such Lender who becomes a
Lender after the Closing Date, in an Assignment Agreement or in the register maintained by
Administrative Agent pursuant to Section 12.06(a)(iii) or in a notice delivered to Administrative
Borrower and Administrative Agent by the assignee Lender forthwith upon such assignment) or
at such other address, facsimile number or e-mail address as such party may hereafter specify for
the purpose by notice to Administrative Agent and Administrative Borrower; provided that
notices, requests or other communications shall be permitted by e-mail or other electronic
submissions only in accordance with the provisions of Section 12.03(b). Each such notice,
request or other communication shall be effective (i) if given by facsimile, when such notice is
transmitted to the facsimile number specified by this Section and the sender receives a
confirmation of transmission from the sending facsimile machine, (ii) if given by e-mail or other
electronic submissions, as set forth in Section 12.03(c) or (iii) if given by mail, prepaid overnight
courier or any other means, when received at the applicable address specified by this Section.

       (b)   Notices and other communications to the parties hereto may be delivered or
furnished by electronic communication (including e-mail and Internet or intranet websites);
provided that (i) the foregoing shall not apply to notices sent directly to any party hereto if such
party has notified Administrative Agent that it has elected not to receive notices by electronic
communication (which election may be limited to particular notices) and (ii) no Notices of
Borrowing shall be permitted to be delivered or furnished by Borrowers by electronic
communication unless made in accordance with specific procedures approved from time to time
by Administrative Agent.

       (c)    Unless Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the sender’s receipt of
an acknowledgment from the intended recipient (such as by the “return receipt requested”
function, as available, return e-mail or other written acknowledgment), and (ii) notices or
communications posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in the foregoing
clause (i) of notification that such notice or communication is available and identifying the
website address therefor; provided that if any such notice or other communication is not sent or
posted during normal business hours, such notice or communication shall be deemed to have
been sent at the opening of business on the next Business Day.

    (d)  THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE
AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF BORROWER MATERIALS (AS DEFINED BELOW) OR THE
ADEQUACY OF THE PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM BORROWER MATERIALS. NO WARRANTY OF
ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF
MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT
OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE

                                                109
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 196 of 229




DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH BORROWER
MATERIALS OR THE PLATFORM. “Borrower Materials” means the information and
materials provided by or on behalf of the Credit Parties. To the fullest extent permitted by
applicable law, in no event shall Administrative Agent or any of its Related Parties (collectively,
the “Agent Parties”) have any liability to Borrowers, any Lender or any other Person for losses,
claims, damages, liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of Borrowers’ or Administrative Agent’s transmission of Borrower Materials through
the Internet, except to the extent that such losses, claims, damages, liabilities or expenses are
determined by a court of competent jurisdiction by a final and nonappealable judgment to have
resulted from the bad faith, gross negligence or willful misconduct of an Agent Party; provided
that that in no event shall any Agent Party have any liability to Borrowers, any Lender or any
other Person for indirect, special, incidental, consequential or punitive damages (as opposed to
direct or actual damages) arising out of any such transmission. Borrower hereby acknowledges
that certain of the Lenders (each, a “Public Lender”) may have personnel who do not wish to
receive material nonpublic information with respect to any Borrower or its Affiliates, or the
respective securities of any of the foregoing, and who may be engaged in investment and other
market related activities with respect to such Persons’ securities. Each Borrower hereby agrees
that (i) all Borrower Materials that are to be made available to Public Lenders shall be clearly
and conspicuously marked “PUBLIC” which, at a minimum, shall mean that the word
“PUBLIC” shall appear prominently on the first page thereof; (ii) by marking Borrower
Materials “PUBLIC,” Borrowers shall be deemed to have authorized Administrative Agent and
the Lenders to treat such Borrower Materials as not containing any material nonpublic
information with respect to Borrowers or their securities for purposes of United States Federal
and state securities laws; (iii) all Borrower Materials marked “PUBLIC” are permitted to be
made available through a portion of the Platform designated “Public Side Information;” and
(iv) Administrative Agent shall be entitled to treat any Borrower Material that are not marked
“PUBLIC” as being suitable only for posting on a portion of the Platform not designated “Public
Side Information”; provided that in the case of clause (iv) above, such Borrower Materials shall
be treated as set forth in Section 12.08.

        Section 12.04. Severability. In case any provision of or obligation under this Agreement
or any other Financing Document shall be invalid, illegal or unenforceable in any jurisdiction,
the validity, legality and enforceability of the remaining provisions or obligations, or of such
provision or obligation in any other jurisdiction, shall not in any way be affected or impaired
thereby.

        Section 12.05. Amendments and Waivers. No provision of this Agreement or any other
Financing Document may be amended, waived or otherwise modified unless such amendment,
waiver or other modification is in writing and is signed or otherwise approved by Borrowers and
the Required Lenders; provided that no such amendment, waiver or other modification shall,
unless signed or otherwise approved in writing by each Lender directly affected thereby:

                 (i) reduce the principal of, or rate of interest due such Lender with respect to
       any Loan, reduce any fee to any Lender Party that may be provided for after the Closing
       Date or forgive any principal or interest with respect to any Loan (other than the default
       rate of interest which may be waived by the Required Lenders);


                                               110
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 197 of 229




              (ii) postpone the date fixed for, or waive, any payment of principal of any
       Loan under Section 2.03(a) or (b) any interest on any Loan of such Lender or any fee to
       any Lender Party that may be provided for after the Closing Date or postpone or extend
       the Maturity Date with respect to any Term Loan;

             (iii) change the definition of the term “Required Lenders” or the percentage of
       Lenders which shall be required for Lenders to take any other action hereunder;

               (iv) release all or substantially all of the Collateral, authorize any Borrower or
       any other Credit Party to sell or otherwise dispose of all or substantially all of the
       Collateral or release any guarantor of all or any portion of the Obligations of its
       Guarantee obligations with respect thereto, except, in each case with respect to this clause
       (iv) as otherwise may be provided in this Agreement or the other Financing Documents
       (including in connection with any disposition permitted hereunder);

                (v)   amend, waive or otherwise modify this Section 12.05;

              (vi) change Section 11.13(d) or any similar provision in any Financing
       Document in a manner that would alter the pro rata sharing or allocation of payments
       required thereby;

              (vii) consent to the assignment, delegation or other transfer by any Credit Party
       of any of its rights and obligations under any Financing Document or release Borrowers
       or any other Loan Party of its payment obligations under any Financing Document,
       except, in each case with respect to this clause (vii), pursuant to a merger or consolidation
       or other transaction permitted pursuant to this Agreement;

              (viii) amend, modify or change in any manner any term or condition of the Exit
       Facility Term Sheet that refers to the consent of all Lenders, without the prior written
       consent of each Lender;

              (ix) except as provided by operation of any Law, subordinate the Liens granted
       hereunder or under the other Financing Documents to any other Lien, in each case
       without the prior written consent of each Lender; or

               (x) except as provided by operation of any Law or otherwise permitted
       hereunder, amend or modify the Superpriority Claims status of the Obligations under the
       Orders or under any Financing Document.

        provided, further, that no such amendment, waiver or other modification shall affect the
rights or duties of any Agent hereunder or under any other Financing Document without the prior
written consent of the affected Agent. Notwithstanding the foregoing, (A) any Financing
Document may be waived, amended, supplemented or modified pursuant to an agreement or
agreements in writing entered into by Borrowers and Administrative Agent and/or Collateral
Agent (without the consent of any Lender) solely to cure a defect or error, or to effect the grant,
perfection or protection of a new or existing Lien for the benefit of the Lender Parties or extend
an existing Lien over additional property or so that the Liens thereon comply with applicable law
and (B) any fee agreement between Borrowers and an Agent on the Sole Lead Arranger may be

                                               111
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 198 of 229




amended or waived by an agreement in writing entered into by the parties thereto.
Notwithstanding anything to the contrary set forth in this Section 12.05, Required Lenders are
authorized, in their sole and absolute discretion, and without the consent of any other Lenders, to
waive (x) any and all conditions to the funding of Loans set forth in Section 8.01 or Section 8.02
and/or (y) any Event of Default solely for the purpose of satisfying one or more conditions to the
funding of Loans set forth in Section 8.01 or Section 8.02; provided that no Lender holding
Delayed Draw Commitments shall be required to fund any Delayed Draw Loans to the extent
that the Final Order does not approve the Roll-Up without such Lender’s consent.
Notwithstanding anything to the contrary herein, no Defaulting Lender shall have any right to
approve or disapprove any amendment, waiver or consent hereunder, except that the
Commitment of such Lender may not be increased without the consent of such Lender (it being
understood that any Commitment or Loan held or deemed held by any Defaulting Lender shall
be excluded from a vote of the Lenders hereunder requiring any consent of the Lenders, except
as provided in Section 2.12(a))

       Section 12.06. Assignments; Participations; Replacement of Lenders.

       (a)   Assignments.

                 (i) Any Lender may at any time (provided that it does not result in a
       prohibited transaction under ERISA) assign to one or more Eligible Assignees all or any
       portion of such Lender’s Term Loans and interest in its Commitments together with all
       related obligations of such Lender hereunder; provided that no Lender may assign or
       otherwise transfer (including through participations) its rights or obligations hereunder to
       a Person that is not a Qualified Purchaser; provided, further, that no such assignment
       shall be effective unless and until: (A) Administrative Borrower and Administrative
       Agent shall have received prior notice of such assignment; (B) (I) unless an Event of
       Default exists or in the case of any assignment by a Lender to any other Lender (other
       than a Defaulting Lender), an Affiliate of any Lender (other than a Defaulting Lender) or
       an Approved Fund, Administrative Borrower shall have given its written consent to such
       assignment (such consent shall not be unreasonably withheld and shall be deemed given
       if no objection is provided within five (5) Business Days) and (II) Administrative Agent
       shall have given its written consent to such assignment; (C) other than in the case of an
       assignment to an Affiliate or an Approved Fund of such Lender, such assigning Lender
       shall assign to such Eligible Assignee(s) a pro rata amount of its Loans and Commitments
       under this Agreement (meaning, for the avoidance of doubt, proportionate amounts of
       both the New Money Loans and the Roll-Up Loans) and Pre-Petition RBL Loans and
       Pre-Petition Term Loans (or, in the event such assigning Lender does not hold Prepetition
       RBL Loans or Pre-Petition Term Loans, such Lender’s Affiliate shall assign a pro rata
       amount of its Pre-Petition RBL Loans and Pre-Petition Term Loans); and (D) except as
       Administrative Agent may otherwise agree, each such Eligible Assignee shall, upon the
       effectiveness of such assignment, hold Term Loans or Commitments hereunder and loans
       or commitments under each of the Facilities which in the aggregate exceed $1,000,000
       or, if less, the assignor’s entire interests in the Term Loans or Commitments; provided,
       further, that, in connection with simultaneous assignments to two or more related
       Approved Funds, such Approved Funds shall be treated as one assignee for purposes of
       determining compliance with the minimum assignment size referred to above. Borrowers

                                               112
Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 199 of 229




 and Administrative Agent shall be entitled to continue to deal solely and directly with
 such Lender in connection with the interests so assigned to an Eligible Assignee until
 Administrative Agent shall have received and accepted an effective Assignment
 Agreement executed, delivered and fully completed by the applicable parties thereto,
 such other information regarding such Eligible Assignee as Administrative Agent
 reasonably shall require and a processing fee of $3,500 paid by or on behalf of the
 assigning Lender; provided that only one processing fee shall be payable in connection
 with simultaneous assignments to two or more related Approved Funds. Execution and
 delivery of any Assignment Agreement by the assignee shall constitute a representation
 and warranty by such assignee to Administrative Agent and Administrative Borrowers
 that it is an Eligible Assignee and that the assignment does not result in a prohibited
 transaction under ERISA.         Notwithstanding anything to the contrary herein,
 Administrative Agent shall have no responsibility for determining whether a Lender is a
 Qualified Purchaser or whether an assignment is permitted by ERISA, and shall have no
 liability hereunder if a Lender is not a Qualified Purchaser or if an assignment is a
 prohibited transaction under ERISA.

         (ii) Subject to recording of the applicable Assignment Agreement by
 Administrative Agent pursuant to Section 12.06(a)(iii), from and after the date on which
 the conditions described above have been met, (A) such Eligible Assignee shall be
 deemed automatically to have become a party hereto and, to the extent of the interests
 assigned to such Eligible Assignee pursuant to such Assignment Agreement, shall have
 the rights and obligations of a Lender hereunder and (B) the assigning Lender, to the
 extent that rights and obligations hereunder have been assigned by it pursuant to such
 Assignment Agreement, shall be released from its rights and obligations hereunder (other
 than those that survive termination pursuant to Section 12.01). Upon the request of the
 Eligible Assignee (and, as applicable, the assigning Lender) pursuant to an effective
 Assignment Agreement, Borrowers shall execute and deliver to Administrative Agent, for
 delivery to the Eligible Assignee (and, as applicable, the assigning Lender) Notes, if any,
 in the aggregate principal amount of the Eligible Assignee’s percentage interest in the
 Term Loans (and, as applicable, Notes, if any, in the principal amount of that portion of
 the Term Loans retained by the assigning Lender), and the assigning Lender shall mark
 the predecessor Notes “exchanged” and deliver them to Borrower.

         (iii) Administrative Agent, acting solely for this purpose as a non-fiduciary
 agent of Borrowers, shall maintain at Administrative Agent’s office a copy of each
 Assignment Agreement delivered to it and a register (the “Register”) for the recordation
 of the names and addresses of each Lender, and the commitments of, and principal
 amount (and stated interest) of the Loans owing to, such Lender pursuant to the terms
 hereof. The entries in such register shall be conclusive, and Borrowers, Administrative
 Agent and Lenders shall treat each Person whose name is recorded therein pursuant to the
 terms hereof as a Lender hereunder for all purposes of this Agreement, notwithstanding
 notice to the contrary. Such register shall be available for inspection by Administrative
 Borrower and any Lender (with respect to its own interest only), at any reasonable time
 upon reasonable prior notice to Administrative Agent.



                                        113
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 200 of 229




               (iv) Notwithstanding the foregoing provisions of this Section 12.06(a) or any
       other provision of this Agreement, any Lender may at any time pledge or assign a
       security interest in all or any portion of its rights under this Agreement to secure
       obligations of such Lender, including any pledge or assignment to secure obligations to a
       Federal Reserve Bank or any other central bank having jurisdiction over such Lender;
       provided that no such pledge or assignment shall release such Lender from any of its
       obligations hereunder or substitute any such pledgee or assignee for such Lender as a
       party hereto.

                (v)    Notwithstanding the foregoing provisions of this Section 12.06(a) or any
       other provision of this Agreement, Administrative Agent has the right, but not the
       obligation, to effectuate assignments of Term Loans via an electronic settlement system
       acceptable to Administrative Agent as designated in writing from time to time to Lenders
       by Administrative Agent (the “Settlement Service”). At any time when Administrative
       Agent elects, in its sole discretion, to implement such Settlement Service, each such
       assignment shall be effected by the assigning Lender and proposed assignee pursuant to
       the procedures then in effect under the Settlement Service, which procedures shall be
       consistent with the other provisions of this Section 12.06(a), and each such proposed
       assignee so effectuating such an assignment shall be deemed to have made all of the
       representations and warranties of an “Assignee” pursuant to an Assignment Agreement as
       though it were a signatory thereto. Each assigning Lender and proposed Eligible
       Assignee shall comply with the requirements of the Settlement Service in connection
       with effecting any assignment of Term Loans pursuant to the Settlement Service. With
       the prior approval of Administrative Agent, Administrative Agent’s approval of such
       Eligible Assignee shall be deemed to have been automatically granted with respect to any
       transfer effected through the Settlement Service. Assignments and assumptions of the
       Term Loans shall be effected by the provisions otherwise set forth herein until
       Administrative Agent notifies Lenders of the Settlement Service as set forth herein.

       (b)    Participations. Subject to the condition set forth in the first proviso to Section
12.06(a)(i), any Lender may at any time, without the consent of, or notice to, Borrowers or
Administrative Agent (provided it does not result in a prohibited transaction under ERISA) sell
to one or more Persons (other than a natural person, a Defaulting Lender any Borrower or any of
Borrowers’ Affiliates or Subsidiaries) participating interests in its Term Loans or other interests
hereunder (any such Person, a “Participant”); provided that other than in the case of a sale to an
Affiliate or an Approved Fund of such Lender, each such participant purchases a pro rata
participation in all of the Loans and Commitments of such Lender under this Agreement
(meaning, for the avoidance of doubt, proportionate amounts of both the New Money Loans and
the Roll-Up Loans) and Pre-Petition RBL Loans and Pre-Petition Term Loans. In the event of a
sale by a Lender of a participating interest to a Participant; (i) such Lender’s obligations
hereunder shall remain unchanged for all purposes; (ii) Borrower and Administrative Agent shall
continue to deal solely and directly with such Lender in connection with such Lender’s rights
and obligations hereunder; and (iii) Borrower shall not be required to pay any amount under any
Financing Document that is greater than the amount which it would have been required to pay
had no such participating interest been sold. No Participant shall have any direct or indirect
voting rights hereunder except it may be granted indirect voting rights with respect to any event


                                               114
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 201 of 229




described in the first proviso contained in Section 12.05 expressly requiring the vote of each
Lender affected thereby (but only to the extent such Participant is affected thereby).

        Each Lender that sells a participation shall, acting solely for this purpose as a
nonfiduciary agent of Borrowers, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each participant’s interest in
the Loans or other obligations under this Agreement (the “Participant Register”). The entries
in the Participant Register shall be conclusive absent manifest error, and such Lender shall treat
each person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to the contrary. No
Lender shall be required to disclose a Participant Register or any information contained therein
(including the identity of a Participant or the terms of the participation) except to the extent such
disclosure is required to establish that any Obligations are in registered form for U.S. Federal
income tax purposes. Except as required in connection with a tax audit or other tax proceeding
or as otherwise required by a Governmental Authority, any disclosure required by the foregoing
sentence shall be made by the relevant Lender directly and solely to the Internal Revenue Service
or other applicable Governmental Authority.

       (c)     Borrower Assignments. No Borrower may assign, delegate or otherwise transfer
any of its rights or other obligations hereunder or under any other Financing Document without
the prior written consent of Administrative Agent and each Lender.

        Section 12.07. Headings. Headings and captions used in the Financing Documents
(including the Exhibits, Schedules and Annexes hereto and thereto) are included for convenience
of reference only and shall not be given any substantive effect.

        Section 12.08. Confidentiality. With respect to all Information heretofore or hereafter
obtained by any Lender Party pursuant to the requirements hereof or otherwise in connection
with any of the Financing Documents (including written, oral and electronic communications),
each Lender Party shall take all normal and reasonable precautions to keep such Information
confidential except that disclosure of such Information may be made (a) on a confidential need-
to-know basis to those of their respective agents, employees, Subsidiaries, Affiliates, attorneys,
auditors and other professional consultants who are involved in the administration of this
Agreement and the transactions contemplated hereby, (b) to prospective transferees, pledgees or
purchasers of any interest in the Loans, in each case in accordance with Section 12.06 or to
actual or prospective party (or its managers, administrators, trustees, partners, directors, officers,
employees, agents, advisors and other representatives) to any swap, derivative or other
transaction under which payments are to be made by reference to any Credit Party and its
obligations, this Agreement or payments hereunder and to any insurers of any Lenders; provided
that any such Persons shall have agreed in writing for the benefit of the Credit Parties and their
respective Affiliates to be bound by the provisions of this Section 12.08 as though a party hereto
or pursuant to a confidentiality agreement with terms substantially similar, (c) as required by
Law, subpoena, judicial order or similar compulsory legal order (based on advice of legal
counsel) and in connection with any litigation; provided that (i) in the event of any such
subpoena or order, any disclosing Person shall give prompt notice thereof (to the extent
permitted by applicable law), and cooperate with Borrowers or any Affiliate of Borrowers which
is the subject of the disclosure, in securing a protective order and (ii) any disclosure made

                                                 115
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 202 of 229




pursuant to any public filing shall to the extent practicable be made after prior written notice, and
an opportunity to comment on such disclosure, is given to Administrative Borrower, (d) as may
be required in connection with any regulatory examination or oversight, any audit or any similar
investigation of such Person or its Affiliates, (e) as may otherwise be deemed necessary to be
disclosed, in connection with any litigation to which such Person is a party or to the extent such
Person determines such disclosure to be necessary or appropriate in the enforcement of or the
protection of its rights and remedies under the Financing Documents during the continuance of
an Event of Default; provided that, to the extent practicable and unless otherwise prohibited by
applicable Law, any Person disclosing Information pursuant to this clause (e) shall use its
reasonable commercial efforts to give Administrative Borrower at least five (5) Business Days’
prior written notice of disclosure, (f) to a Person that is a trustee, investment advisor, collateral
manager, servicer, noteholder or secured party in a Securitization (as hereinafter defined) in
connection with the administration, servicing and reporting on the assets serving as collateral for
such Securitization; provided that any such Persons shall have agreed in writing for the benefit of
the Credit Parties and their respective Affiliates to be obligated to maintain the confidentiality of
such Information to the same extent as is imposed on the disclosing Person by the provisions of
this Section 12.08, (g) with Administrative Borrower’s prior written consent, (h) in connection
with any pledge or assignment permitted under Section 12.06(a)(iv) or (i) to the Bankruptcy
Court in connection with the approval of the Transactions contemplated hereby. For the
purposes of this Section, “Securitization” shall mean a public or private offering by a Lender or
any of its Affiliates of Capital Stock which represent an interest in, or which are collateralized, in
whole or in part, by the Loans. “Information” means any and all information regarding any of
the Credit Parties and their respective Affiliates, or regarding any of the businesses of the Credit
Parties and their respective Affiliates, other than information that either (i) is in the public
domain, or becomes part of the public domain after disclosure to such Person without breach of
this Section 12.08, or (ii) is disclosed to such Person by a Person other than (A) a Credit Party or
an Affiliate of a Credit Party or (B) a Beneficiary who received such information from a Credit
Party or an Affiliate of a Credit Party (or by any representative or agent of a Credit Party or any
such Affiliate or any such Beneficiary); provided that Administrative Agent and the recipient of
such information do not have knowledge that such Person is prohibited from disclosing such
information. The obligations of Lender Parties under this Section 12.08 shall supersede and
replace the obligations of Administrative Agent, Collateral Agent and Lenders under any
confidentiality agreement in respect of this financing executed and delivered by Administrative
Agent, Collateral Agent or any Lender prior to the date hereof.

        Section 12.09. Waiver of Consequential and Other Damages. To the fullest extent
permitted by applicable Law, no Borrower shall not assert, and each hereby waives, any claim
against any Indemnitee, and no Lender Party shall assert, and each hereby waives, any claim
against any Credit Party or any Affiliate of a Credit Party, on any theory of liability, for special,
indirect, consequential or punitive damages (as opposed to direct or actual damages) arising out
of, in connection with, or as a result of this Agreement, any other Financing Document or any
agreement or instrument contemplated hereby or thereby, the transactions contemplated hereby
or thereby, any Loan or the use of the proceeds thereof. No Indemnitee, and none of the Credit
Parties or any Affiliate of a Credit Party, shall be liable for any damages arising from the use by
unintended recipients of any information or other materials obtained without authorization
through telecommunications, electronic or other information transmission systems, except to the


                                                 116
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 203 of 229




extent of any such Person’s bad faith, gross negligence or willful misconduct, and each Lender
Party will take reasonable precautions to prevent any such unauthorized use.

        Section 12.10. Marshaling; Payments Set Aside. No Lender Party shall be under any
obligation to marshal any assets in payment of any or all of the Obligations. To the extent that
any Borrower makes any payment or Collateral Agent enforces its Liens or any Lender Party
exercises its right of set-off, and such payment or the proceeds of such enforcement or set-off is
subsequently invalidated, declared to be fraudulent or preferential, set aside, or required to be
repaid by anyone, then to the extent of such recovery, the Obligations or part thereof originally
intended to be satisfied, and all Liens, rights and remedies therefore, shall be revived and
continued in full force and effect as if such payment had not been made or such enforcement or
set-off had not occurred.

      Section 12.11. GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS
AGREEMENT, EACH NOTE AND EACH OTHER FINANCING DOCUMENT, AND ALL
MATTERS RELATING HERETO OR THERETO OR ARISING THEREFROM (WHETHER
SOUNDING IN CONTRACT LAW, TORT LAW OR OTHERWISE), SHALL BE
GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE
WITH, THE LAWS OF THE STATE OF NEW YORK AND, TO THE EXTENT
APPLICABLE, THE BANKRUPTCY CODE. TO THE EXTENT PERMITTED BY LAW,
BORROWER HEREBY CONSENTS TO THE JURISDICTION OF THE BANKRUPTCY
COURT AND, IF THE BANKRUPTCY COURT DOES NOT HAVE, OR ABSTAINS FROM,
JURISDICTION, ANY STATE OR FEDERAL COURT LOCATED WITHIN THE
BOROUGH OF MANHATTAN, CITY OF NEW YORK, STATE OF NEW YORK AND
APPELLATE COURTS FROM EITHER OF THEM AND IRREVOCABLY AGREES THAT,
SUBJECT TO ADMINISTRATIVE AGENT’S ELECTION, ALL ACTIONS OR
PROCEEDINGS ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
OTHER FINANCING DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS. TO THE
EXTENT PERMITTED BY LAW, EACH BORROWER EXPRESSLY SUBMITS AND
CONSENTS TO THE JURISDICTION OF THE AFORESAID COURTS AND WAIVES ANY
DEFENSE OF FORUM NON CONVENIENS. TO THE EXTENT PERMITTED BY LAW,
EACH BORROWER HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL
PROCESS AND AGREES THAT ALL SUCH SERVICE OF PROCESS MAY BE MADE
UPON ANY BORROWER BY CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT
REQUESTED, ADDRESSED TO SUCH BORROWER AT THE ADDRESS SET FORTH IN
THIS AGREEMENT, OR AS OTHERWISE DESIGNATED IN ACCORDANCE WITH 12.03,
AND THAT SERVICE SO MADE SHALL BE COMPLETE 10 DAYS AFTER THE SAME
HAS BEEN POSTED.

      Section 12.12. WAIVER OF JURY TRIAL. EACH BORROWER AND EACH LENDER
PARTY EACH HEREBY IRREVOCABLY WAIVES ANY AND ALL RIGHT TO TRIAL BY
JURY IN ANY LEGAL ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY (WHETHER BASED ON CONTRACT,
TORT OR ANY OTHER THEORY) AND AGREES THAT ANY SUCH ACTION OR
PROCEEDING SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.
EACH BORROWER AND EACH LENDER PARTY EACH ACKNOWLEDGES THAT THIS

                                               117
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 204 of 229




WAIVER IS A MATERIAL INDUCEMENT TO ENTER INTO A BUSINESS
RELATIONSHIP, THAT EACH HAS RELIED ON THE WAIVER IN ENTERING INTO
THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS, AND THAT EACH
WILL CONTINUE TO RELY ON THIS WAIVER IN THEIR RELATED FUTURE
DEALINGS. EACH BORROWER AND EACH LENDER PARTY EACH WARRANTS AND
REPRESENTS THAT EACH HAS HAD THE OPPORTUNITY OF REVIEWING THIS JURY
WAIVER WITH LEGAL COUNSEL, AND THAT EACH KNOWINGLY AND
VOLUNTARILY WAIVES ITS JURY TRIAL RIGHTS AND WOULD NOT, IN THE EVENT
OF LITIGATION, SEEK TO AVOID THE FOREGOING WAIVER.

       Section 12.13. Publication; Advertisement.

       (a)    Publication. Borrowers will take all normal and reasonable precaution so as not to
directly or indirectly publish, disclose or otherwise use in any public disclosure, advertising
material, promotional material, press release or interview, any reference to the name, logo or any
trademark of Administrative Agent or any of its Affiliates or any reference to this Agreement or
the financing evidenced hereby, in any case except (a) as required by Law, subpoena or judicial
or similar compulsory legal order; provided that (i) in the event of any such subpoena or order,
any disclosing Person shall give prompt notice thereof and cooperate with the applicable Person
which is the subject of the disclosure; in securing a protective order and (ii) any disclosure made
pursuant to any public filing shall to the extent practicable be made after prior written notice, and
an opportunity to comment on such disclosure, is given to Administrative Agent, or (b) with
Administrative Agent’s prior written consent.

       (b)    Advertisement.    Each Lender Party and each Borrower hereby authorizes
Administrative Agent, subject to Administrative Borrower’s prior consent (not to be
unreasonably withheld or delayed), to publish at Administrative Agent’s expense the name of
such Lender Party and Borrower, the existence of the financing arrangements referenced under
this Agreement, the primary purpose of those arrangements, the amount, form and tenor of credit
extended under each facility, the title and role of each party to this Agreement, and the total
amount of the financing evidenced hereby in any “tombstone”, comparable advertisement or
press release which Administrative Agent elects to submit for publication. In addition, each
Lender Party and each Borrower agrees that Administrative Agent, subject to Administrative
Borrower’s prior consent (not to be unreasonably withheld or delayed), may provide lending
industry trade organizations with information necessary and customary for inclusion in league
table measurements after the Closing Date. With respect to any of the foregoing, Administrative
Agent shall provide Borrowers with an opportunity to review and confer with Administrative
Agent regarding, and to approve as aforesaid, the contents of any such tombstone, advertisement
or information, as applicable, prior to its submission for publication and, following such review
period and upon obtaining Administrative Borrower’s consent as aforesaid, Administrative
Agent may, from time to time, republish such information in any media form desired by
Administrative Agent, until such time that Administrative Borrower shall have requested
Administrative Agent to cease any such further publication.

       Section 12.14. Counterparts; Integration. This Agreement and the other Financing
Documents may be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures thereto and hereto were upon the same instrument.

                                                118
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 205 of 229




Signatures by facsimile or other electronic submission shall bind the parties hereto. THIS
AGREEMENT AND THE OTHER FINANCING DOCUMENTS REPRESENT THE FINAL
AGREEMENT AMONG THE PARTIES HERETO AND THERETO AND MAY NOT BE
CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS OR SUBSEQUENT
ORAL AGREEMENTS OF THE PARTIES. THERE ARE NO UNWRITTEN ORAL
AGREEMENTS BETWEEN THE PARTIES.

        Section 12.15. No Strict Construction. The parties hereto have participated jointly in the
negotiation and drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly by the parties hereto
and no presumption or burden of proof shall arise favoring or disfavoring any party by virtue of
the authorship of any provisions of this Agreement.

       Section 12.16. USA PATRIOT Act Notification. Administrative Agent (for itself and not
on behalf of any Lender) and each Lender hereby notifies Borrowers that pursuant to the
requirements of the USA PATRIOT Act, it is required to obtain, verify and record certain
information and documentation that identifies each Credit Party, which information includes the
name and address of each Credit Party and such other information that will allow Administrative
Agent or such Lender, as applicable, to identify each Credit Party in accordance with the USA
PATRIOT Act. Each Borrower shall, promptly following a request by Administrative Agent or
any Lender, provide all documentation and other information that Administrative Agent or such
Lender reasonably requests in order to comply with its ongoing obligations under applicable
“know your customer” and anti-money laundering rules and regulations, including the USA
PATRIOT Act.

        Section 12.17. No Fiduciary Duty. In connection with all aspects of each transaction
contemplated hereby (including in connection with any amendment, waiver or other modification
hereof or of any other Financing Document), each Borrower acknowledges and agrees that: (a)
(i) the arranging and other services regarding and providing of credit under this Agreement
provided by Agents and the Lenders are arm’s-length commercial transactions between
Borrowers and their respective Affiliates, on the one hand, and the Agents, the Sole Lead
Arranger and the Lenders, on the other hand, (ii) Borrowers have consulted its own legal,
accounting, regulatory and tax advisors to the extent it has deemed appropriate, and (iii) each
Borrower is capable of evaluating, and understands and accepts, the terms, risks and conditions
of the transactions contemplated hereby and by the other Financing Documents; (b)(i) the Agents
and each Lender is and has been acting solely as a principal and, except as expressly agreed in
writing by the relevant parties, has not been, is not, and will not be acting as an advisor, agent or
fiduciary for any Borrower and (ii) neither the Agents, the Sole Lead Arranger nor any Lender
has any obligation to Borrowers or any of their respective Affiliates with respect to the
transactions contemplated hereby except those obligations expressly set forth herein and in the
other Financing Documents; and (c) the Agents, the Sole Lead Arranger and the Lenders and
their respective Affiliates may be engaged in a broad range of transactions that involve interests
that differ from those of Borrowers and their respective Affiliates, and neither the Agents, the
Sole Lead Arranger nor any Lender has any obligation to disclose any of such interests to
Borrowers or their respective Affiliates. To the fullest extent permitted by law, each Borrower
hereby waives and releases any claims that it may have against the Agents and the Lenders with


                                                119
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 206 of 229




respect to any breach or alleged breach of agency or fiduciary duty in connection with any aspect
of any transaction contemplated hereby.

      Section 12.18. EXCULPATION PROVISIONS. EACH OF THE PARTIES HERETO
SPECIFICALLY AGREES THAT IT HAS A DUTY TO READ THIS AGREEMENT AND
THE OTHER FINANCING DOCUMENTS AND AGREES THAT IT IS CHARGED WITH
NOTICE AND KNOWLEDGE OF THE TERMS OF THIS AGREEMENT AND THE OTHER
FINANCING DOCUMENTS; THAT IT HAS IN FACT READ THIS AGREEMENT AND IS
FULLY INFORMED AND HAS FULL NOTICE AND KNOWLEDGE OF THE TERMS,
CONDITIONS AND EFFECTS OF THIS AGREEMENT; THAT IT HAS BEEN
REPRESENTED BY INDEPENDENT LEGAL COUNSEL OF ITS CHOICE THROUGHOUT
THE NEGOTIATIONS PRECEDING ITS EXECUTION OF THIS AGREEMENT AND THE
OTHER FINANCING DOCUMENTS; AND HAS RECEIVED THE ADVICE OF ITS
ATTORNEY IN ENTERING INTO THIS AGREEMENT AND THE OTHER FINANCING
DOCUMENTS; AND THAT IT RECOGNIZES THAT CERTAIN OF THE TERMS OF THIS
AGREEMENT AND THE OTHER FINANCING DOCUMENTS RESULT IN ONE PARTY
ASSUMING THE LIABILITY INHERENT IN SOME ASPECTS OF THE TRANSACTION
AND RELIEVING THE OTHER PARTY OF ITS RESPONSIBILITY FOR SUCH
LIABILITY. EACH PARTY HERETO AGREES AND COVENANTS THAT IT WILL NOT
CONTEST THE VALIDITY OR ENFORCEABILITY OF ANY EXCULPATORY
PROVISION OF THIS AGREEMENT AND THE OTHER FINANCING DOCUMENTS ON
THE BASIS THAT THE PARTY HAD NO NOTICE OR KNOWLEDGE OF SUCH
PROVISION OR THAT THE PROVISION IS NOT “CONSPICUOUS”.

       Section 12.19. [Reserved].

         Section 12.20. Acknowledgement and Consent to Bail-In of EEA Financial Institutions.
Notwithstanding anything to the contrary in any Financing Document or in any other agreement,
arrangement or understanding among any such parties, each party hereto acknowledges that any
liability of any Lender that is an EEA Financial Institution arising under any Financing
Document, to the extent such liability is unsecured, may be subject to the write-down and
conversion powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

       (a)    the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder which may be payable to it by any Lender that
is an EEA Financial Institution; and

      (b)    the effects of any Bail-In Action on any such liability, including, if applicable:

                (i)   a reduction in full or in part or cancellation of any such liability;

                (ii) a conversion of all, or a portion of, such liability into shares or other
       instruments of ownership in such EEA Financial Institution, its parent undertaking, or a
       bridge institution that may be issued to it or otherwise conferred on it, and that such
       shares or other instruments of ownership will be accepted by it in lieu of any rights with
       respect to any such liability under this Agreement or any other Financing Document; or


                                                120
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 207 of 229




               (iii) the variation of the terms of such liability in connection with the exercise
       of the write-down and conversion powers of any EEA Resolution Authority.

       Section 12.21. Waiver of Notices, etc. Each Borrower hereby expressly waives:

       (a)   demand, presentment, protest and notice of protest and notice of dishonor with
respect to any and all instruments and chattel paper, included in or evidencing any of the
Obligations or the Collateral, and any and all other demands and notices of any kind or nature
whatsoever with respect to the Obligations, the Collateral and this Agreement, except such as are
expressly provided for herein. No notice to or demand on any Credit Party which Administrative
Agent or any Lender may elect to give shall entitle any Credit Party to any other or further notice
or demand in the same, similar or other circumstances; and

        (b)    any right that the any Credit Party may have to seek authority (i) to use cash
collateral of Administrative Agent, the Lenders or any other Lender Party under Section 363 of
the Bankruptcy Code, (ii) to obtain post-petition loans or other financial accommodations, other
than from Administrative Agent and the Lenders, pursuant to Sections 364(c) or (d) of the
Bankruptcy Code without the prior written consent of the Required Lenders, (iii) to challenge,
contest or otherwise seek to impair or object to the validity, extent, enforceability or priority of
Administrative Agent’s post-petition liens and claims, (iv) to challenge the application of any
payments or collections received by Administrative Agent, the Lenders or any other Lender
Party to the obligations of the Credit Parties as provided for herein, (v) to propose or support a
plan of reorganization that is not in form and substance satisfactory to the Required Lenders, or
(vi) to seek relief under the Bankruptcy Code, including without limitation, under Section 105, to
the extent any such relief would in any way restrict or impair the rights and remedies of
Administrative Agent, any Lender or other Lender Party as provided herein, any financing
agreement or the Orders.

      Section 12.22. Orders. The Credit Parties, the Administrative Agent, the Collateral
Agent and the Lenders hereby expressly agree that in the event of any conflict between this
Agreement and the Orders, the Orders shall control.

        Section 12.23. Acknowledgement Regarding Any Supported QFCs. To the extent that the
Financing Documents provide support, through a guarantee or otherwise, for any Swap Contract
or any other agreement or instrument that is a QFC (such support, “QFC Credit Support”, and
each such QFC, a “Supported QFC”), the parties acknowledge and agree as follows with
respect to the resolution power of the Federal Deposit Insurance Corporation under the Federal
Deposit Insurance Act and Title II of the Dodd-Frank Wall Street Reform and Consumer
Protection Act (together with the regulations promulgated thereunder, the “U.S. Special
Resolution Regimes”) in respect of such Supported QFC and QFC Credit Support (with the
provisions below applicable notwithstanding that the Financing Documents and any Supported
QFC may in fact be stated to be governed by the laws of the State of New York and/or of the
United States or any other state of the United States): In the event a Covered Entity that is party
to a Supported QFC (each, a “Covered Party”) becomes subject to a proceeding under a U.S.
Special Resolution Regime, the transfer of such Supported QFC and the benefit of such QFC
Credit Support (and any interest and obligation in or under such Supported QFC and such QFC
Credit Support, and any rights in property securing such Supported QFC or such QFC Credit

                                                121
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 208 of 229




Support) from such Covered Party will be effective to the same extent as the transfer would be
effective under the U.S. Special Resolution Regime if the Supported QFC and such QFC Credit
Support (and any such interest, obligation and rights in property) were governed by the laws of
the United States or a state of the United States. In the event a Covered Party or a BHC Act
Affiliate of a Covered Party becomes subject to a proceeding under a U.S. Special Resolution
Regime, Default Rights under the Financing Documents that might otherwise apply to such
Supported QFC or any QFC Credit Support that may be exercised against such Covered Party
are permitted to be exercised to no greater extent than such Default Rights could be exercised
under the U.S. Special Resolution Regime if the Supported QFC and the Financing Documents
were governed by the laws of the United States or a state of the United States. Without limitation
of the foregoing, it is understood and agreed that rights and remedies of the parties with respect
to a Defaulting Lender shall in no event affect the rights of any Covered Party with respect to a
Supported QFC or any QFC Credit Support.

                                    [Signature Pages Follow]




                                               122
    Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 209 of 229




        IN WITNESS WHEREOF, each of the undersigned have executed this Agreement as of
the date first above written.

                                                 SHERIDAN HOLDING COMPANY II,
                                                 LLC

                                                 By: Sheridan Production Partners Manager,
                                                 LLC, with respect to its Series II, its
                                                 manager


                                                 By: _________________________________
                                                 Name: Aaron K. Skidmore
                                                 Title: Vice President and Chief Financial
                                                 Officer



                                                 SHERIDAN PRODUCTION
                                                 PARTNERS II-A, L.P.

                                                 By: Sheridan Production Partners II, LLC,
                                                 its general partner

                                                 By: Sheridan Production Partners Manager,
                                                 LLC, with respect to its Series II, its
                                                 manager

                                                 By: _________________________________
                                                 Name: Aaron K. Skidmore
                                                 Title: Vice President and Chief Financial
                                                 Officer



                                                 SHERIDAN PRODUCTION
                                                 PARTNERS II-M, L.P.

                                                 By: SPP II-M GP, LLC, its general partner

                                                 By: Sheridan Production Partners Manager,
                                                 LLC, with respect to its Series II, its
                                                 manager

                                                 By: _________________________________
                                                 Name: Aaron K. Skidmore
                                                 Title: Vice President and Chief Financial
                                                 Officer

                                  [DIP Credit Agreement]
Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 210 of 229




                                         SHERIDAN INVESTMENT PARTNERS
                                         II, L.P.

                                         By: Sheridan Investment Partners II GP, LLC,
                                         its general partner

                                         By: Sheridan Production Partners Manager,
                                         LLC, with respect to its Series II, its
                                         manager


                                         By: _________________________________
                                         Name: Aaron K. Skidmore
                                         Title: Vice President and Chief Financial
                                         Officer




                         [DIP Credit Agreement]
Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 211 of 229




                                 BANK OF AMERICA, N.A.,
                                 as Administrative Agent and Collateral Agent



                                 By:
                                 Name:
                                 Title:




                         [DIP Credit Agreement]
Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 212 of 229




                                 [NAME OF LENDER],
                                 as a Lender

                                 By:
                                 Name:
                                 Title:

                                 [for Lenders requiring two signature blocks]


                                 By:
                                 Name:
                                 Title:




                         [DIP Credit Agreement]
    Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 213 of 229




                                 ANNEX A

                             Commitment Annex


                                                     Delayed Draw
               Lender          Initial Commitment     Commitment
       [         ]              $[             ]     $[         ]
       TOTAL                     $28,000,000          $22,000,000




Annex A-1
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 214 of 229




                                            ANNEX B

                                        Notice Addresses

Borrower:

Sheridan Production Partners II-A, L.P.
1360 Post Oak Boulevard, Suite 2500
Houston, Texas 77056
Attention: General Counsel
Telephone: (713) 548-1000

with a copy to (which shall not constitute notice):

Kirkland & Ellis LLP
609 Main Street
Houston, TX 77002
Attention:    Mary Kogut Brawley
Facsimile:    (713) 836-3601
E-mail:       mary.kogut@kirkland.com

Administrative Agent:

Administrative Agent’s Office
(for payments and requests for New Money Loans, continuations and conversions):

Bank of America, N.A.
2380 PERFORMANCE DR
BUILDING C
Mailcode: TX2-984-03-23
RICHARDSON, TX, 75082
Attention: Karen Renee Puente
Telephone: 1.469.201.8912
Facsimile: 1.214.290.8378
Email: karen.r.puente@bofa.com

USD Payment Instructions:
Bank of America, N.A.
ABA # 026009593
New York, NY
Account #: 1366072250600
Attn: Wire Clearing Acct for Syn Loans - LIQ

Other Notices as Administrative Agent and Collateral Agent:
Bank of America, N.A.
Agency Management
222 Broadway, 14th Floor
Mail Code: NY3-222-14-03


Annex B-1
     Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 215 of 229




New York, New York 10038
Attention: Don B. Pinzon
Telephone: 646.556.3280
Facsimile: 212.901.7843
Electronic Mail: don.b.pinzon@bofa.com




Annex B-2
Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 216 of 229




                             ANNEX 9.1

                             [Attached]
         Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 217 of 229

                                                                                      Posting Version


                                              ANNEX 9.1

                                    Certain Statements and Events

           A.    Statements

            1.     Existence and Power. Each of Partnership B and each Net Profits Interest Grantor
   is duly organized, validly existing and in good standing under the laws of the jurisdiction of its
   organization, has the same legal name as it appears in such Person’s Organizational Documents
   and an organizational identification number (if any), and has all powers and all governmental
   licenses, authorizations, registrations, permits, consents and approvals required under all
   applicable Laws in order to own its assets and to carry on its business as now conducted
   (collectively, “Partnership Permits”), except where the failure to have such Partnership Permits
   could not reasonably be expected to have a Partnership B Material Adverse Effect. Each of
   Partnership B and each Net Profits Interest Grantor is qualified to do business as a foreign entity
   and is in good standing in each jurisdiction in which it is required to be so qualified, except
   where the failure to be so qualified and in good standing could not reasonably be expected to
   have a Partnership B Material Adverse Effect.

            2.    Authorization; No Contravention. Subject to the entry of the Orders and the terms
   thereof, the execution, delivery and performance by each of Partnership B and each Net Profits
   Interest Grantor of the Transaction Documents to which it is a party are within its powers, have
   been duly authorized by all necessary action pursuant to its Organizational Documents, and
   require no further action by or in respect of, or filing with, any Governmental Authority, and do
   not violate, conflict with or cause a breach or a default under (i) any of the Organizational
   Documents of such Person or (ii) any Law or any agreement or instrument binding upon such
   Person, except for such violations, conflicts, breaches or defaults with respect to this clause (ii)
   as could not reasonably be expected to have a Partnership B Material Adverse Effect.

           3.      Validity and Enforceability. Subject to the entry of the Orders and the terms
   thereof, each of the Transaction Documents to which Partnership B or any Net Profits Interest
   Grantor is a party constitutes a valid and binding agreement or instrument of such Person,
   enforceable against such Person in accordance with its respective terms, except as the
   enforceability thereof may be limited by bankruptcy, insolvency or other similar laws relating to
   the enforcement of creditors’ rights generally (in each case, other than with respect to any
   Debtors) and by general equitable principles.

           4.      Subsidiaries. Partnership B has no Subsidiaries.

           5.      Financial Information.

        (a)        The Partnership B Financial Statements for the Fiscal Year ending December 31,
2018, the Fiscal Quarter ending March 31, 2019 and the most recent Partnership B Financial
Statements, fairly present in all material respects, in conformity with GAAP, the financial position of
Partnership B as of the date thereof and its results of operations, changes in partners’ equity (or
comparable calculation) and cash flows for the period reflected therein (subject, in the case of
interim or unaudited financial statements to changes resulting from audit and normal year-end


                                                 A-9.1-1
          Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 218 of 229




adjustments and the absence of footnote disclosures). As of the date of such Partnership B Financial
Statements, Partnership B had no material liabilities, contingent or otherwise, including liabilities for
taxes, long term leases or forward or long term commitments, which are not properly reflected on
such balance sheet in accordance with GAAP as aforesaid.

          (b)        Since December 31, 2018, there has been no Partnership B Material Adverse
Effect.

            6.    Litigation. Except for the Cases, there is no Litigation pending or, to the
   knowledge of Borrowers or Partnership B, threatened against Partnership B or any Net Profits
   Interest Grantor or the subject of which is any Subject Property, including any action challenging
   or otherwise pertaining to any Net Profits Interest Grantor’s title to any Subject Property or
   Partnership B’s title to any Net Profits Interest (including rights to produce and sell oil and gas
   therefrom), in each case which could reasonably be expected to have a Partnership B Material
   Adverse Effect.

                7.   Ownership of Property Generally.

        (a)        Partnership B is the lawful owner of, has good and defensible title to and is in
lawful possession of, or has valid leasehold interests or other rights in, all properties and assets (real
or personal, tangible, intangible or mixed) necessary to carry out its business as presently conducted
and as presently proposed to be conducted hereafter, free and clear of Liens other than Permitted
Liens. Partnership B possesses all licenses, permits, franchises, patents, copyrights, trademarks and
trade names, and other intellectual property (or otherwise possesses the right to use such intellectual
property without violation of the rights of any other Person) that are necessary to carry out its
business as presently conducted and as presently proposed to be conducted hereafter, and Partnership
B is not in violation in any material respect of the terms under which it possesses such intellectual
property or the right to use such intellectual property except, in each case, where such failure to so
possess any such property or such violation could not reasonably be expected to have a Partnership
B Material Adverse Effect.

         (b)        Each Net Profits Interest Grantor possesses all licenses, permits, franchises,
patents, copyrights, trademarks and trade names, and other intellectual property (or otherwise
possesses the right to use such intellectual property without violation of the rights of any other
Person) that are necessary to carry out its respective business as presently conducted and as presently
proposed to be conducted hereafter, and no Net Profits Interest Grantor is in violation in any material
respect of the terms under which it possesses such intellectual property or the right to use such
intellectual property except, in each case, where such failure to so possess any such property or such
violation could not reasonably be expected to have a Partnership B Material Adverse Effect.

           8.     No Default. Other than violations arising as a result of the commencement of the
   Cases and except as otherwise excused by the Bankruptcy Court, neither Partnership B nor any
   Net Profits Interest Grantor is in breach or default under or with respect to any contract,
   agreement, lease or other instrument to which it is a party or by which its property is bound or
   affected, which breach or default could reasonably be expected to have a Partnership B Material
   Adverse Effect.



                                                  A-9.1-2
         Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 219 of 229




         9.      Investment Company Act. Partnership B is not an “investment company” or a
   company “controlled” by an “investment company” or a “subsidiary” of an “investment
   company”, all within the meaning of the Investment Company Act of 1940.

          10.      Compliance with Laws; Anti-Terrorism Laws.

        (a)       Each of Partnership B and each Net Profits Interest Grantor is in compliance with
the requirements of all applicable Laws, except for such non-compliance as would not reasonably be
expected to have a Partnership B Material Adverse Effect or such compliance is excused by the
Bankruptcy Court.

         (b)        Partnership B (i) is not in violation of any Anti-Terrorism Law, (ii) does not
engage in or conspire to engage in any transaction that evades or avoids, or has the purpose of
evading or avoiding, or attempts to violate, any of the prohibitions set forth in any Anti- Terrorism
Law, (iii) is not a Blocked Person, (iv) is not acting nor will act for or on behalf of a Blocked Person,
(v) is not associated with, nor will become associated with, a Blocked Person or (vi) is not providing,
nor will provide, material, financial or technical support or other services to or in support of acts of
terrorism of a Blocked Person. Partnership B is not, to the knowledge of Partnership B and any
agents of Partnership B acting or benefiting in any capacity in connection with the Transactions, (A)
conducting any business or engaging in making or receiving any contribution of funds, goods or
services to or for the benefit of any Blocked Person, or (B) dealing in, or otherwise engaging in any
transaction relating to, any property or interest in property blocked pursuant to Executive Order No.
13224, any similar executive order or other Anti-Terrorism Law.

          11.      Taxes/Ad Valorem and Severance Taxes.

         (a)        All material Federal, state and local tax returns, reports and statements required to
be filed by or on behalf of Partnership B have been filed with the appropriate Governmental
Authorities in all jurisdictions in which such returns, reports and statements are required to be filed
and, except to the extent subject to a Permitted Contest, all material taxes (including real property
taxes) and other material charges shown thereon to be due and payable in respect thereof have been
timely paid prior to the date on which any fine, penalty, interest, late charge or loss may be added
thereto for nonpayment thereof. Except to the extent subject to a Permitted Contest, all material
state and local sales and use taxes required to be paid by Partnership B have been paid. Without
limiting the foregoing, all material Federal and state returns have been filed by Partnership B for all
periods for which returns were due with respect to employee income tax withholding, social security
and unemployment taxes, and, except to the extent subject to a Permitted Contest, the amounts
shown thereon to be due and payable have been paid in full or adequate provisions therefor have
been made. There is no audit, examination or investigation involving Partnership B by any taxing
authority or any other tax-related administrative or judicial proceeding involving Partnership B
currently pending, being conducted or, to Partnership B’s knowledge, proposed or threatened with
respect to any material taxes or material tax return of or with respect to Partnership B.

         (b)        Except to the extent subject to a Permitted Contest, Partnership B has paid and
discharged all material ad valorem taxes which are due and payable and are assessed against the Net
Profits Interests or any part thereof and all material production, severance and other taxes assessed
against, or measured by, the production or the value, or proceeds, of the production therefrom.


                                                  A-9.1-3
         Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 220 of 229




         (c)       With respect to any U.S. federal income tax audit, examination, adjustment or
proceeding relating to Partnership B by any taxing authority or any other tax-related administrative
or judicial proceeding relating to Partnership B, Partnership B shall, and shall cause its designated
partnership representative and its “designated individual” (within the meaning of Treasury
Regulations Section 301.6223-1(b)(3)), if any, to, timely make Push-Out Election and take all
actions necessary to effect such election, to the extent permitted by applicable Law. Without
limiting the foregoing, prior to entry of the Final Order (or such later date as agreed to by each
Lender), Partnership B shall enter into a binding agreement with the “partnership representative” that
it will designate pursuant to Section 6223 of the Code with respect to its 2018 taxable year (the
“Partnership B Representative”) and the “designated individual” (within the meaning of Treasury
Regulations Section 301.6223-1(b)(3)), if any, that it will designate with respect to its 2018 taxable
year (the “Partnership B Designated Individual”) that requires the Partnership B Representative
and the Partnership B Designated Individual to timely make a Push-Out Election and take all actions
necessary to effect such election, to the extent permitted by applicable Law, with respect to any U.S.
federal income tax audit, examination, adjustment or proceeding relating to Partnership B by any
taxing authority or any other tax-related administrative or judicial proceeding relating to Partnership
B with respect to such Partnership B’s 2018 taxable year and all subsequent taxable years.
Partnership B shall deliver notice to the Administrative Agent within ten (10) days of its entry into
such agreement along with an executed copy of the agreement. Unless each Lender (or the
Administrative Agent on behalf of the Lenders) agrees otherwise, Partnership B shall not designate a
partnership representative that is not the Partnership B Representative or a designated individual that
is not the Partnership B Designated Individual for any taxable year (including following a
termination of the designation of the Partnership B Representative or the Partnership B Designated
Individual) unless, on or prior to the effective date of such designation, Partnership B has entered
into such an agreement with such partnership representative or designated individual, as the case
may be, and shall deliver notice to the Administrative Agent within ten (10) days of its entry into
such an agreement along with an executed copy of the agreement. The terms of this clause (c) shall
survive the termination of this Agreement.

          12.      Compliance with ERISA.

        (a)         Each Partnership B ERISA Plan (and the related trusts and funding agreements)
complies in form and in operation with, has been administered in compliance with, and the terms of
each Partnership B ERISA Plan satisfy, the applicable requirements of ERISA and the Code in all
material respects. Each Partnership B ERISA Plan which is intended to be qualified under
Section 401(a) of the Code is so qualified, and the IRS has issued a favorable determination letter (or
an application for such letter is currently being processed by the IRS with respect thereto) or an
opinion letter (in the case of a prototype plan) with respect to each such Partnership B ERISA Plan
which may be relied on currently. Partnership B has not incurred liability for any material excise tax
under any of Sections 4971 through 5000 of the Code.

         (b)       No steps have been taken to terminate any Partnership B Pension Plan and no
contribution failure has occurred with respect to any Partnership B Pension Plan sufficient to give
rise to a Lien under Section 303(k) of ERISA. No condition exists or event or transaction has
occurred with respect to any Partnership B Pension Plan which could result in the incurrence by
Partnership B of any material liability, fine or penalty. Partnership B has not incurred liability to the
PBGC (other than for current premiums) with respect to any Partnership B Pension Plan. All

                                                  A-9.1-4
         Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 221 of 229




contributions (if any) have been made on a timely basis to any Partnership B Multiemployer Plan
that are required to be made by Partnership B or any other member of the Partnership B Controlled
Group under the terms of the plan or of any collective bargaining agreement or by applicable Law.
Neither Partnership B nor any member of the Partnership B Controlled Group has withdrawn or
partially withdrawn from any Partnership B Multiemployer Plan, incurred any withdrawal liability
with respect to any such plan or received notice of any claim or demand for withdrawal liability or
partial withdrawal liability from any such plan, and no condition has occurred which, if continued,
could result in a withdrawal or partial withdrawal of Partnership B from any such plan, and neither
Partnership B nor any member of the Partnership B Controlled Group has received any notice
described in Section 4245(e) of ERISA from any Partnership B Multiemployer Plan in critical status,
that increased contributions may be required to avoid a reduction in plan benefits or the imposition
of any excise tax, that any such plan is or has been funded at a rate less than that required under
Section 412 of the Code, that any such plan is or may be terminated.

         (c)       As of the Closing Date and throughout the term of this Agreement, Partnership B
is not using “plan assets” (within the meaning of 29 C.F.R. 2510.3-101, as modified by Section 3(42)
of ERISA) in connection with the Loans.

         13.      Compliance with Environmental Laws. Except in each case as could not
   reasonably be expected to have a Partnership B Material Adverse Effect:

          (a)       no Hazardous Materials are located on any properties now or previously owned,
leased or operated by any Net Profits Interest Grantor have been released into the environment, or
deposited, discharged, placed or disposed of at, on, under or near any of such properties in a manner
that would require the taking of any action under any applicable Environmental Law and have given
rise to, or could reasonably be expected to give rise to, remediation costs and expenses on the part of
such Person. No portion of any such property is being used, or has been used at any previous time,
for the disposal, storage, treatment, processing or other handling of Hazardous Materials in violation
of any applicable Environmental Law nor is any such property affected by any Hazardous Materials
Contamination;

         (b)       to the knowledge of Borrowers or Partnership B, no notice, notification, demand,
request for information, citation, summons, complaint or order, and no complaint has been filed, no
penalty has been assessed and no investigation or review is pending, or to the knowledge Partnership
B, threatened by any Governmental Authority or other Person against Partnership B, or to
Partnership B’s knowledge, any other Person with respect to any (i) alleged violation by any Net
Profits Interest Grantor of any applicable Environmental Law, (ii) alleged failure by any Net Profits
Interest Grantor to have any Partnership Permits required in connection with the conduct of its
business or to comply with the terms and conditions thereof, (iii) generation, treatment, storage,
recycling, transportation or disposal of any Hazardous Materials on any property now or previously
owned, leased or operated by any Net Profits Interest Grantor or (iv) release of Hazardous Materials
on any property now or previously owned, leased or operated by any Net Profits Interest Grantor;

         (c)        to the knowledge of Borrowers or Partnership B, all oral or written notifications
of a release of Hazardous Materials required to be filed by or on behalf of any Net Profits Interest
Grantor under any applicable Environmental Law have been filed or are in the process of being
timely filed by or on behalf of such Net Profits Interest Grantor;

                                                 A-9.1-5
         Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 222 of 229




         (d)        no property now owned or leased by any Net Profits Interest Grantor and, to the
knowledge of Borrowers or Partnership B, no such property previously owned or leased by any Net
Profits Interest Grantor, to which any Net Profits Interest Grantor has, directly or indirectly,
transported or arranged for the transportation of any Hazardous Materials, is listed or, to the
knowledge of Borrowers or Partnership B, proposed for listing, on the National Priorities List
promulgated pursuant to CERCLA, or CERCLIS (as defined in CERCLA) or any similar state list or
is the subject of Federal, state or local enforcement actions or, to the knowledge of Borrowers or
Partnership B, other investigations which may lead to claims against any Net Profits Interest Grantor
for clean-up costs, remedial work, damage to natural resources or personal injury claims, including,
but not limited to, claims under CERCLA;

       (e)       there are no underground storage tanks located on any property owned or operated
by any Net Profits Interest Grantor that are not properly registered or permitted under applicable
Environmental Laws; and

         (f)       there are no Liens under or pursuant to any applicable Environmental Laws on
any real property or other assets owned or leased by any Net Profits Interest Grantor and no actions
by any Governmental Authority have been taken or, to the knowledge of Borrowers or Partnership B,
are in process which could subject any of such properties or assets to such Liens.

           14.      [Reserved].

           15.      Reserve Reports, Imbalances, Marketing and Other Related Matters. Other than
    as disclosed in the related Reserve Documents, as of the effective date of each Reserve Report
    with respect to the Subject Properties reflected in such Reserve Report (and taking into account
    the Net Profits Interest):

          (a)       Except as would not reasonably be expected to have a Partnership B Material
Adverse Effect, the ownership of each Net Profits Interest Grantor in in such Subject Properties
(i) entitles such Net Profits Interest Grantor to the interests in production attributable to such Subject
Properties as reflected in such Reserve Report for the periods set forth therein, subject to no Liens or
prior encumbrances other than Permitted Liens and the Net Profits Interests, and (ii) does not
obligate such Net Profits Interest Grantor to bear the costs and expenses relating to the maintenance,
development and operations of such Subject Properties in excess of the working interests of such
Subject Properties as reflected in such Reserve Report for the periods set forth therein except for any
increase which is offset by a corresponding proportionate increase in such Net Profits Interest
Grantor’s net revenue interest in such Subject Properties.

         (b)        (i) The material leases, contracts, servitudes and other agreements forming a part
of the Subject Properties reflected in such Reserve Report are in full force and effect, (ii) all rents,
royalties and other payments due and payable under such leases, contracts, servitudes and other
agreements, or under any Permitted Liens, or otherwise attendant to each Net Profits Interest
Grantor’s ownership or operation of any such Subject Properties, have been properly and timely paid
in all material respects, (iii) no Net Profits Interest Grantor is in default with respect to its obligations
under any such leases, contracts, servitudes and other agreements, or under any Permitted Liens, or
otherwise attendant to its ownership or operation of any part of the Subject Properties reflected in
such Reserve Report, where such default could adversely affect in any material respect the


                                                    A-9.1-6
         Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 223 of 229




ownership or operation of any such Subject Properties. Such Subject Properties were acquired by
the applicable Net Profits Interest Grantor in connection with an acquisition permitted by the Pre-
Petition Secured Credit Agreements consummated in all material respects pursuant to the provisions
of the applicable acquisition documents and in compliance in all material respects with applicable
Law.

         (c)       No Net Profits Interest Grantor is currently accounting in any material respect for
any royalties, or overriding royalties or other payments out of production, on a basis (other than
delivery in kind) less favorable to such Net Profits Interest Grantor than proceeds received by such
Net Profits Interest Grantor (calculated at the well) from sale of production (other than in respect to
leases that provide for royalty payments to be made on a market value basis), and such Net Profits
Interest Grantor has no material liability (or alleged liability) to account for the same on any such
less favorable basis.

         (d)       No material production in respect of an Subject Property is subject to any
agreement for the marketing, sale, processing, transportation or delivery of production in respect
thereof (i) whereby payment for production is or can be deferred in the case of oil, in excess of sixty
(60) days after delivery, or in the case of gas, in excess of ninety (90) days after delivery,
(ii) whereby payments are made to the applicable Net Profits Interest Grantor other than in cash
(except in connection with gas processing agreements), (iii) with respect to agreements for
marketing or sale of production, that cannot be canceled on 120 days’ or less notice unless the price
for such production is based on a monthly market price index or (iv) under which the applicable Net
Profits Interest Grantor is having deliveries of production from such Subject Property curtailed
substantially below such property’s delivery capacity.

        (e)       There are no material take or pay or other prepayments (excluding imbalances)
which would require any Net Profits Interest Grantor to deliver production from any such Subject
Properties at some future time without then or thereafter receiving full payment therefor.

        (f)       No such Subject Property is subject at the present time to any material regulatory
refund obligation and, to the best of knowledge of any Borrower or Partnership B, no facts exist
which might cause the same to be imposed.

          (g)       Except in an aggregate amount not representing more than 1% of Proved Reserves
as reflected in such Reserve Report, no Net Profits Interest Grantor, nor to the knowledge of any
Borrower or Partnership B, any Net Profits Interest Grantor’s predecessors in title, has, prior to the
date hereof, taken in the net aggregate more (“overproduced”) production from the lands covered
thereby (or pooled or unitized therewith) than its ownership interest in such Subject Property would
entitle it to take. No Subject Property is subject to a gas balancing arrangement under which one or
more third parties may take a portion of the production attributable to such Subject Property as a
result of production having been taken from, or as a result of other actions or inactions with respect
to, other properties.

          16.    Maintenance and Development of Properties. Other than as disclosed in the
   related Reserve Documents, as of the effective date of each Reserve Report with respect to the
   Subject Property reflected in such Reserve Report:



                                                 A-9.1-7
         Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 224 of 229




        (a)       Except as could not reasonably be expected to have a Partnership B Material
Adverse Effect, the Subject Properties (and all properties unitized therewith) are being maintained
operated and developed in a good and workmanlike manner, in accordance with prudent industry
standards and in conformity with (i) all applicable Laws, (ii) all oil, gas or other mineral leases and
other contracts and agreements forming a part of such Subject Properties and (iii) any Permitted
Liens burdening such Subject Properties.

         (b)       Except as could not reasonably be expected to have a Partnership B Material
Adverse Effect, no Subject Property reflected in the most recently delivered Reserve Report is
subject to having allowable production after the date hereof reduced below the full and regular
allowable (including the maximum permissible tolerance) because of any overproduction (whether
or not the same was permissible at the time) prior to the date hereof and none of the wells located on
any such Properties (or properties unitized therewith) are or will be deviated from the vertical more
than the maximum permitted by applicable Laws, and all of the wells reflected in such Reserve
Report are bottomed under and producing from, with the well bores wholly within, the Subject
Properties or subsurface easements (or, in the case of wells located on properties unitized therewith,
such unitized properties).

        (c)       Each Net Profits Interest Grantor has all governmental licenses and permits
necessary to own and, where applicable, operate, the Subject Properties, and such Net Profits Interest
Grantor has not received notice of any violations in respect of any such licenses or permits except
where the failure to have any such licenses or permits or such violation could not reasonably be
expected to have a Partnership B Material Adverse Effect.

         (d)        Except where the failure to do so could not reasonably be expected to have a
Partnership B Material Adverse Effect: all pipelines, wells, gas processing plants, platforms and
other material improvements, fixtures and equipment owned in whole or in part by any Net Profits
Interest Grantor that are necessary to conduct normal operations are being maintained in a good and
workmanlike manner in accordance with prudent industry standards, and with respect to such of the
foregoing which are operated by any Net Profits Interest Grantor, in a manner consistent with such
Net Profits Interest Grantor’s past practices.

           B.    Certain Events

           If any of the following is at any time not true and correct, it shall be an event referred to
   in Section 9.01(c)(i):
             1.     Payment and Performance of Obligations. Each of Partnership B and each Net
   Profits Interest Grantor (a) will pay and discharge, at or before maturity, all of its material
   obligations and liabilities (including under the Net Profits Agreement), including material tax
   liabilities, except for such obligations and/or liabilities that may be the subject of a Permitted
   Contest, (b) will maintain, in accordance with GAAP, appropriate reserves for the accrual of all
   of their respective obligations and liabilities and (c) will not breach, or permit to exist any default
   under, the terms of any lease, commitment, contract, instrument or obligation to which it is a
   party, or by which its properties or assets are bound, except for such breaches or defaults which
   could not reasonably be expected to have a Partnership B Material Adverse Effect. Without
   limiting the foregoing, Partnership B will perform and observe in all material respects the terms


                                                  A-9.1-8
         Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 225 of 229




   and agreements set forth in the Preferred Equity Annex and each certificate representing the
   Preferred Interest.

           2.     Maintenance of Existence. Each of Partnership B and each Net Profits Interest
   Grantor will preserve, renew and keep in full force and effect, (x) its existence and (y) its rights,
   privileges and franchises necessary or desirable in the normal conduct of its business then being
   conducted, except where the failure to do so under this clause (y) could not reasonably be
   expected to have a Partnership B Material Adverse Effect.

           3.      Maintenance of Property; Insurance.

          (a)       Each Net Profits Interest Grantor will (i) maintain in full force and effect all
material oil, gas or mineral leases to the extent the same cover or otherwise relate to its Subject
Properties burdened by Net Profits Interests, and, except as could not reasonably be expected to have
a Partnership B Material Adverse Effect and could not reasonably be expected to be grounds for
termination of such lease, timely perform all of its obligations thereunder and properly and timely
pay, all rents, royalties and other payments due and payable under any such leases, and (ii) except to
the extent that the same could not reasonably be expected to cause a Partnership B Material Adverse
Effect, maintain in full force and effect all other contracts, servitudes and agreements that otherwise
relate to Subject Properties burdened by Net Profits Interests, timely perform all of its obligations
thereunder and properly and timely pay all rents, royalties and other payments due and payable
under any such contracts, servitudes and other agreements, or under the Permitted Liens, or
otherwise attendant to its ownership or operation of any Subject Properties burdened by a Net Profits
Interest.

         (b)        With respect to Subject Properties burdened by a Net Profits Interest, each Net
Profits Interest Grantor will (or with respect to Oil and Gas Properties operated by any other Person,
use reasonable efforts to cause such Person to), maintain, operate and develop such Subject
Properties in such a way that Statement No. 16 in Part A of this Annex 9.1 remain true and correct in
all material respects.

           4.       Compliance with Laws. Each of Partnership B and each Net Profits Interest
   Grantor will comply with (i) the requirements of all applicable Laws, except for such non-
   compliance that could not reasonably be expected to have a Partnership B Material Adverse
   Effect, (ii) the Bankruptcy Code, the Bankruptcy Rules and any order of the Bankruptcy Court
   (other than the Orders) in all material respects and (iii) the Orders in all respects.

           5.    Inspection of Property, Books and Records. Partnership B will keep full and
   accurate books of record and account in accordance with sound business practices.

           6.     Partnership B Cash. Partnership B shall distribute or otherwise transfer to an
   account of a Borrower subject to a Control Agreement no less often than once every week all
   cash, cash equivalents, bank deposits and investments held or maintained by Partnership B in
   excess of $85,000 in the aggregate.

          7.    Net Profits Documents. Partnership B and each Net Profits Interest Grantor shall
   promptly cure any defect in any Net Profits Documents in order to cause each Net Profits


                                                 A-9.1-9
         Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 226 of 229




   Document to constitute the valid and binding agreement of the Net Profits Interest Grantor party
   thereto.

           8.     Bankruptcy Related Matters. Partnership B shall:

         (a)       cause all proposed (i) “first day” orders, (ii) “second day” orders, (iii) orders
related to or affecting the Term Loans, the Pre-Petition Debt and the Financing Documents, any
other financing or use of Cash Collateral, any sale or other disposition of Collateral outside the
ordinary course, adequate protection, any (iv) Acceptable Plan of Reorganization and/or any
disclosure statement related thereto, (v) orders concerning the financial condition of the Debtors, or
other Debt of the Debtors and (vi) orders establishing procedures for administration of the Cases or
approving significant transactions submitted to the Bankruptcy Court, in each case, proposed by the
Debtors to be in accordance with and permitted by the terms of the Agreement and satisfactory to the
Required Lenders in all respects, it being understood and agreed that the forms of orders approved
by the Required Lenders prior to the Petition Date are in accordance with and permitted by the terms
of this Agreement and are reasonably acceptable or acceptable, as the case may be, to the Required
Lenders in all respects;

        (b)       comply in all material respects with each order entered by the Bankruptcy Court
in connection with the Cases; and

         (c)      provide Administrative Agent and the Lenders with reasonable access to non-
privileged information (including historical information) and relevant personnel regarding strategic
planning, cash and liquidity management, operational and restructuring activities, in each case
subject to customary confidentiality restrictions.

           C.    Certain Events

   If any of the following is at any time not true and correct, it shall be an event referred to in
   Section 9.01(c)(ii):

           1.      Debt. Partnership B will not directly or indirectly, create, incur, assume or
   otherwise become or remain directly or indirectly liable with respect to, any Debt, except for
   (a) Debt under the Partnership B Pre-Petition Swap Contracts in existence as of the Closing Date,
   (b) Debt arising in the Ordinary Course of Business with respect to appeal bonds, insurance
   obligations and other similar obligations, (c) endorsements for collection or deposit in the
   Ordinary Course of Business, (d) [reserved], (e) Debt arising in the Ordinary Course of Business
   with respect to customary indemnification and reimbursement obligations under asset purchase
   and sale agreements, division and transfer orders and other agreements customary in the industry
   pertaining to the exploration for, development, disposition or operation of, or the production or
   sale of hydrocarbons produced from, Oil and Gas Property, including any such arrangements
   relating to Oil and Gas Properties in which Partnership B holds an interest and pursuant to which
   Partnership B has joint and several liability with one or more of Manager or any Affiliate of
   Partnership B that also holds an interest in such Oil and Gas Properties to the extent that an
   agreement has been executed by such Persons pursuant to which Partnership B is responsible
   only for that portion of such obligations incurred for the benefit of Partnership B, and (f) Debt
   pursuant to Guarantees permitted under Section 4(d) of this Part C.


                                                A-9.1-10
         Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 227 of 229




              2.   Liens.

        (a)       Partnership B will not, directly or indirectly, create, assume or suffer to exist any
Lien on any asset now owned or hereafter acquired by it except for Permitted Liens (other than
Permitted Liens provided under Sections 5.02(o) and (p) of the Agreement); or

         (b)      No Net Profits Interest Grantor will, directly or indirectly, create, assume or suffer
to exist any Lien on any Subject Property now owned or hereafter acquired by it that is or could
become senior in right or priority to the Net Profits Interest except for Permitted Liens (other than
Permitted Liens provided under Section 5.02(d) of the Agreement).

           3.     Consolidations and Mergers. Partnership B will not, directly or indirectly,
   consolidate or merge with or into any other Person, or be subjected to any Division.

           4.     Investments. Partnership B will not, directly or indirectly, acquire or own any
   Investment (or enter into any agreement to acquire or own any Investment), acquire any other
   asset (except for Net Profits Interests burdening Subject Properties) or otherwise make any
   Investment other than:

       (a)      Cash Equivalents and bank deposits, in each case, in accordance with the
Approved Budget (subject to permitted variances);

        (b)        Investments in the Partnership B Pre-Petition Swap Contracts in existence on the
Closing Date;

        (c)     Investments in the form of loans or advances to or for the account of Manager or
Production Company in the Ordinary Course of Business not to exceed the Fund II Operating Cash
at any time outstanding pursuant to the Sheridan Omnibus Cash Management and Agency
Agreement;

         (d)        Investments in the form of Guarantees by Partnership B of obligations (other than
Debt (excluding Debt permitted under clause (e) of Statement number 0 of Part C of this Annex 9.1))
incurred by Holdco, Manager, Partnership B General Partner or any other Affiliate of Partnership B
in the Ordinary Course of Business (including, without limitation, general indemnification
obligations protecting Holdco against any loss relating to any of the Subject Properties) either (A)
solely for the benefit of Partnership B, or (B) solely for the benefit of one or more of Partnership B
and one or more Affiliates of Partnership B, in which case any such Guarantees shall be either (x) on
a several, and not joint and several, basis and be limited to that portion of such obligations incurred
for the benefit of Partnership B or (y) on a joint and several basis among one or more of Partnership
B and any other Affiliate of Partnership B, to the extent that an agreement has been executed by such
Persons pursuant to which Partnership B is not responsible for amounts in excess of the portion of
such obligations incurred for the benefit of Partnership B;

        (e)        Investments under the Intercompany Loan Agreement in existence on the Closing
Date;

       (f)       Investments in the form of advances or other payments to Partnership M for
payment of the purchase price for Net Profits Interests and the receipt of Production Payments as

                                                 A-9.1-11
         Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 228 of 229




defined in and granted pursuant to the terms of the Net Profits Agreement, in each case, in
accordance with the terms of the Agreement;

        (g)       Investments between Partnership B and any Borrower in the form of
intercompany receivables and payables incurred in the Ordinary Course of Business in connection
Partnership B’s and Borrowers’ cash management arrangements in effect on the Closing Date; and

        (h)       de minimis acquisitions of equipment and other property in the Ordinary Course
of Business in connection with the operation of Partnership B’s business, in each case in accordance
with the Approved Budget (subject to permitted variances).

           5.     Transactions with Affiliates. Partnership B will not directly or indirectly enter
   into or permit to exist any transaction (including the purchase, sale, lease or exchange of any
   property or the rendering of any service) with any Affiliate of Partnership B, except:

      (a)         pursuant to the Preferred Equity Documents and the Intercompany Loan
Agreement in existence on the Closing Date;

        (b)        Investments permitted Statement number 4 of Part C of this Annex 9.1;

        (c)        transactions permitted under Section 5.07(h) and Section 5.08(f) and (g);

        (d)        for transactions with Affiliates of Partnership B incidental to the administration of
the business of Partnership B and the other entities managed by Manager (including the allocation of
expenses and liabilities) and in respect of which no fees are charged to Partnership B (it being
understood and agreed that expenses and reimbursement obligations in connection with such
administration of Partnership B may be so charged to Partnership B); and

         (e)      for all transactions with Manager permitted by the Partnership Agreements, taking
into account any consents or waivers that may be obtained from the limited partners of the applicable
partnership or the Advisory Committee (as such terms are defined in each of the Partnership
Agreements), in each case subject to and in accordance with the Approved Budget (subject to
Permitted Variances).

          6.      Swap Contracts. Partnership B will not enter into any Swap Contracts without the
   consent of the Required Lenders.

              7.   [Reserved].

            8.     Conduct of Business. Partnership B will not, directly or indirectly, engage in any
   line of business other than the business of (a) acquiring or entering into, managing and disposing
   of Net Profits Interests in accordance with the terms of the Agreement and (b) making loans that
   are permitted investments under Section 4 of this part C of Annex 9.1. Partnership B will have
   no Subsidiaries.

          9.     Net Profits Documents. Partnership B will not, directly or indirectly, amend,
   supplement, restate or otherwise modify any Net Profits Document or the Intercompany Loan



                                                 A-9.1-12
         Case 19-35198 Document 6-1 Filed in TXSB on 09/15/19 Page 229 of 229




   Agreement, except for any amendments to the Net Profits Documents in connection with any
   Asset Disposition permitted under Section 5.06, without the consent of the Required Lenders.

         10.      Permitted Accounts. Subject to Statement 6 of Part B of this Annex 9.1 and other
   than Fund II Operating Cash, Partnership B will not hold or otherwise maintain any of its cash,
   cash equivalents, bank deposits or investments other than at a Deposit Account, Commodity
   Account or Securities Account held and otherwise maintained and owned by a Borrower that is
   subject to a Control Agreement in accordance with the requirements of Section 4.09 (inclusive of
   any applicable cure or waiver periods). Notwithstanding the foregoing, any cash receipts of
   Partnership B received by a non-Debtor Affiliate (consistent with past practices) will be
   promptly as practicable (but in no event later than three (3) business days after receipt of
   applicable documentation) reconciled and transmitted to a Deposit Account of the Borrowers
   subject to a Control Agreement.

         11.       Restricted Distributions Payments. Partnership B will not, directly or indirectly,
   declare, order, pay, make or set apart any sum for any Restricted Distribution to any holder of its
   common equity interests.

          12.     Additional Bankruptcy Matters. Partnership B will not do any of the following:

         (a)       assert or prosecute any claim or cause of action against any of the Lender Parties
(in their capacities as such), unless such claim or cause of action is in connection with the
enforcement of the Financing Documents against Administrative Agent or the Lenders;

        (b)        subject to the terms of the Interim Order or the Final Order, as applicable, object
to, contest, delay, prevent or interfere with in any material manner the exercise of rights and
remedies by Administrative Agent or the Lenders with respect to the Collateral following the
occurrence of an Event of Default; or

         (c)       except (i) as expressly provided or permitted hereunder (including to the extent
pursuant to any “first day” or “second day” orders complying with the terms of this Agreement),
(ii) with the prior consent of the Required Lenders in their sole discretion or (iii) as provided
pursuant to any other order of the Bankruptcy Court acceptable to the Required Lenders make any
payment or distribution on account of any Prepetition Debt or any other Indebtedness arising prior to
the Petition Date.




                                                A-9.1-13
